Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 1 of 142
                                                                                                            Exhibit 3
    AH|Antonio G. Hernandez, P.A.
                                ATTORNEY AT LAW



                                                           PRIVILEGED AND CONFIDENTIAL
                                                         FOR SETTLEMENT PURPOSES ONLY
    December 8, 2020


    VIA EMAIL: wmanuel@bradley.com

    Mr. James William Manuel, Esq.
    Bradley Arant Boult Cummings LLP
    188 E. Capitol Street, Suite 1000
    Jackson, MS 39201

            Re:      3M Company v. Dreside and Navitelia Industries Inc.
                     Case No. 20-24489-CV-SCOLA/GOODMAN

    Dear Will,

            In accordance with your email request sent on November 18, 2020, my clients have
    disclosed the following information in a good faith effort to preserve their relationship with 3M
    and cooperate in the above referenced matter.


    REQUEST 1: The identity of any suppliers or distributors that have provided [your clients]
    respirators designated as 3M products in 2020.

    See Exhibit A (attached).

     Company Name                                             Address
     Midwest Pharmaceutical Supply Inc                        510 Main Street, Hamilton, OH 45013
     All Town Toners                                          All Town Toners 2331 N Mulligan, Chicago, IL 60639
     LIONEXT INC                                              748 S Glasgow Ave, Inglewood, CA 90301
     Biscayne Aesthetic Center Inc                            2915 Biscayne Blvd, Suite 302, Miami, FL33137
     Mega Lion LLC                                            748 S Glasgow Ave., Inglewood, CA 90301
     Fogtail Services Inc                                     6213 Rosemead Blvd., Temple City, CA 91780
     Haizen Corp                                              1941 NW 136th Ave., Apt. 211, Sunrise, FL 33323
     Christopher Maguire-Adams D.M.D                          601 S Carr Road, Suite 350, Renton, WA 98055
     Reindeer Gifts Inc                                       11828 Classic Lane, Forney, TX 75126
     Avero Supplies LLC                                       3943 Irvine Blvd, Suite 320, Irvine, CA 92602



             2525 Ponce De Leon Boulevard, Coral Gables, Fl 33134 • 305-282-3698 • HERN8491@bellsouth.net
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 2 of 142
                                                                                                            Exhibit 3
     RxyLink                                                    748 S Glasgow Ave., Inglewood, CA 90301
     Craig Conti                                                4401 Vineland Road, Orlando, FL 32811
     Ebay Purchases                                             Many Sellers
     Great Deal LLC                                             510 Main Street, Hamilton, OH 45013



    REQUEST 2: The quantity and prices of those purchases.

    See Exhibit A (attached).

     Company Name                                    Purchase Amounts          3M Model
     Midwest Pharmaceutical Supply Inc               $21,000.00                3m 8511
     All Town Toners                                 $51,200.00                3M 9205+, 3M 8210Plus, 3M 8210
     LIONEXT INC                                     $144,396.00               3M 1860
     Biscayne Aesthetic Center Inc                   $29,616.00                3M 8511, 8210V
     Mega Lion LLC                                   $7,344.00                 3m 1860
     Fogtail Services Inc                            $128,100.00               3M 1860
     Haizen Corp                                     $84,712.00                3M 8511, 3M 1804, 3M 8210plus and other PPE
     Christopher Maguire-Adams D.M.D                 $8,400.00                 3M 8210
     Reindeer Gifts Inc                              $34,560.00                3M 1860
     Avero Supplies LLC                              $13,600.00                3M 8210 plus
     RxyLink                                         $7,850.00                 3M 1860
     Craig Conti                                     $14,740.00                3m 1860S
     Ebay Purchases                                  $40,106.00                3M ALL MODELS
     Great Deal LLC                                                            3m 8511



    REQUEST 3: The identity of individuals, companies or agencies to whom [your clients] have
    sold any respirators designated at 3M products in 2020.

    See Exhibit B (attached).


    REQUEST 4: The quantity and prices of those purchases.
    See Exhibit B (attached).


    REQUEST 5: A full accounting of your clients’ current inventory of respirators designated as
    3M products.


                                                            2
             2525 Ponce De Leon Boulevard, Coral Gables, Fl 33134 • 305-282-3698 • HERN8491@bellsouth.net
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 3 of 142
                                                                                                            Exhibit 3
     Model                       Boxes                     Masks per Box
     3M 1860S                    12                        20
     3M 8210V                    64                        10
     3M 8511                     162                       10
     3M 8200                     3                         20
     3M 8210                     6                         20
     3M 1804                     8                         50




    Sincerely,

                                                        ANTONIO G HERNANDEZ, PA


                                                        By: /s/Antonio G. Hernandez
                                                        Antonio G. Hernandez, Esq.
                                                        Florida Bar No. 0164828
                                                        Hern8491@bellsouth.net
                                                        ANTONIO G HERNANDEZ PA
                                                        2525 Ponce De Leon Boulevard
                                                        Coral Gables, Fl 33134
                                                        Tel: (305) 282-3698

                                                        Attorney for Defendants




                                                            3
             2525 Ponce De Leon Boulevard, Coral Gables, Fl 33134 • 305-282-3698 • HERN8491@bellsouth.net
                              Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 4 of 142                Exhibit 3
                                                              Exhibit A

 MEGA LION INC :748 S GLASGOW AVE,
                                                                                                             INVOICE
INGLEWOOD, CA 90301
                                                                                                    Invoice No : 20201110
                                                                                                      Date : 2020-11-10
                                                                                                    Customer ID : N/ A


Navitelia Industries Inc
601 NE 36th Street APT 1505 Miami FL 33137


                   Quantity                            Description                     Unit Price                           Line Total

                     960                        1860 N95 Disposeable Masks                $3.4                              $3264.00




                                                                                        Subtotal                            $3264.00


  CITI BANK
  Compay MEGA LION INC :748 S GLASGOW AVE,
  INGLEWOOD, CA 90301
  Bank Address: 164 CANAL STEET,NEW YORK, NY 10013
  TEL:212-226-7661
  CompanY
  MEGA LION INC
  ACCOUNT# 6796571593
  SWIFT # CITIUS33
  ROUTING # 021000089
                                Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 5 of 142              Exhibit 3
                                                                Exhibit A

LIONEXT INC
                                                                                                              INVOICE
                                                                                                      Invoice No :20201116
                                                                                                         Date : 2020-11-16
                                                                                                      Customer ID : N/ A


Navitelia Industries Inc
601 NE 36th Street APT 1505 Miami FL 33137


                     Quantity                            Description                     Unit Price                          Line Total

                        960                       1860 N95 Disposeable Masks                $3.4                              $3264.00




                                                                                          Subtotal                            $3264.00


     EAST WEST BANK
    Compay LIONEXT INC
    748 S Glasgow Ave,
    Inglewood , CA 90301
    Bank Address: 9300 Flair Drive,
    4th FL ,
    EI Monte, CA 91731
    Company :
    LIONEXT INC
    BANK Account#
    8014010733
    SWift Code: EWBKUS66XXX
    Routing:
    322070381
                              Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 6 of 142                Exhibit 3
                                                              Exhibit A

 MEGA LION INC :748 S GLASGOW AVE,
                                                                                                             INVOICE
INGLEWOOD, CA 90301
                                                                                                     Invoice No : 20201112
                                                                                                       Date : 2020-11-12
                                                                                                    Customer ID : N/ A


Navitelia Industries Inc
601 NE 36th Street APT 1505 Miami FL 33137


                   Quantity                            Description                     Unit Price                            Line Total

                     1200                       1860 N95 Disposeable Masks                $3.4                                $4080.00




                                                                                        Subtotal                              $4080.00


  CITI BANK
  Compay MEGA LION INC :748 S GLASGOW AVE,
  INGLEWOOD, CA 90301
  Bank Address: 164 CANAL STEET,NEW YORK, NY 10013
  TEL:212-226-7661
  CompanY
  MEGA LION INC
  ACCOUNT# 6796571593
  SWIFT # CITIUS33
  ROUTING # 021000089
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 7 of 142   Exhibit 3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 8 of 142   Exhibit 3
                               Exhibit A
                              Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 9 of 142                Exhibit 3
                                                              Exhibit A

 MEGA LION INC :748 S GLASGOW AVE,
                                                                                                             INVOICE
INGLEWOOD, CA 90301
                                                                                                    Invoice No : 20201110
                                                                                                      Date : 2020-11-10
                                                                                                    Customer ID : N/ A


Navitelia Industries Inc
601 NE 36th Street APT 1505 Miami FL 33137


                   Quantity                            Description                     Unit Price                           Line Total

                     1920                       1860 N95 Disposeable Masks                $3.4                              $6528.00




                                                                                        Subtotal                            $6528.00


  CITI BANK
  Compay MEGA LION INC :748 S GLASGOW AVE,
  INGLEWOOD, CA 90301
  Bank Address: 164 CANAL STEET,NEW YORK, NY 10013
  TEL:212-226-7661
  CompanY
  MEGA LION INC
  ACCOUNT# 6796571593
  SWIFT # CITIUS33
  ROUTING # 021000089
                                  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 10 of                  Exhibit 3
                                                                    Exhibit A
                                                                       142




                                                                                                               INVOICE
Fogtail Services Inc


6213 Rosemead Blvd Temple City CA 91780

                                                                                                      Invoice No : 202010014
                                                                                                        Date : 2020-10-14
                                                                                                      Customer ID : N/ A


Navitelia Industries Inc
601 NE 36th Street APT 1505 Miami FL 33137


                       Quantity                             Description                  Unit Price                            Line Total

                         8400                       1860s N95 Disposeable Masks             $3.7                               $31,080.00




                                                                                          Subtotal                             $31,080.00


  Company Fogtail Services Inc
  Bank name Bank of America
  Account Number: 325144883732
  Routing# 121000358 ach 026009593 wires Swift
  code BOFAUS3N
  Bank Add 444 E. Valley Blvd Alhambra CA 91801
  Company Add Fogtail Services Inc 6213 Rosemead Blvd Temple City CA 91780
                                 Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 11 of                   Exhibit 3
                                                                     Exhibit A
                                                                      142




                                                                                                               INVOICE
REINDEER GIFTS INC


11828 classic ln FORNEY TX 75126

                                                                                                      Invoice No : 20201004
                                                                                                        Date : 2020-10-4
                                                                                                       Customer ID : N/ A


Navitelia Industries Inc
601 NE 36th Street APT 1505 Miami FL 33137


                    Quantity                                 Description                 Unit Price                           Line Total

                      8640                            1860 N95 Disposeable Masks           $4.00                              $34,560.00




                                                                                         Subtotal                             $34,560.00


REINDEER GIFTS INC BANK OF AMERICA ACCOUNT NUMBER: 488054135501 Bank statement ZIP code 75126

11828 classic ln FORNEY TX 75126

SWIFT CODE. BOFAUS3N
   Bank address. 534 centennial blvd. Richardson. TX 75081
                              Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 12 of                  Exhibit 3
                                                             Exhibit A
                                                                   142




                                                                                                            INVOICE
LIONEXT INC


748 S Glasgow Ave, Inglewood , CA 90301



                                                                                                   Invoice No : 202010014
                                                                                                     Date : 2020-10-14
                                                                                                    Customer ID : N/ A


Navitelia Industries Inc
601 NE 36th Street APT 1505 Miami FL 33137


                   Quantity                            Description                    Unit Price                            Line Total

                     10,080                    1860s N95 Disposeable Masks               $3.7                               $37,296.00




                                                                                       Subtotal                             $37,296.00


EAST WEST BANK
Compay     LIONEXT INC 748 S Glasgow Ave,
Inglewood , CA 90301
Bank Address: 9300 Flair Drive, 4th FL ,
EI Monte, CA 91731
Company information:
LIONEXT INC
BANK Account# 8014010733
SWift Code: EWBKUS66XXX
Routing:
322070381
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 13 of   Exhibit 3
                             Exhibit A
                                     142
     Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 14 INVOICE
                                                                                    of
                                                                                               Exhibit 3
                                          142
                                                      Exhibit A
                                      Avero Supplies,LLC
                                                                                                                           NII001

                                                                                                                             DATE
                                      3943 Irvine Blvd Ste 320 Irvine,
                                                                                                                      Sep10, 2020
                                      CA
                                      92602                                                                              DUE DATE

                                      949-431-6860                                                                    Sep11, 2020
                                      info@averosupplies.com                                                         BALANCE DUE
                                                                                                                    USD $10,600.00




BILL TO                                                          Trucking Number

Navitelia Industries Inc                                         1Z9393F30293526781.              500 pcs
                                                                 1Z9393F30291221998.               500 pcs
601 NE 36th Street APT 1505
                                                                 1Z9393F30391391008.                500 pcs
Miami, FL                                                        1Z9393F30392397813                 500 pcs
33137


DESCRIPTION                                                                                    RATE           QTY        AMOUNT


3M 8210 Plus N95 Respirator                                                                    $5.3       2,000        $10,600.00
Rate Unit: Piece of Mask
Guaranteed- New & Authentic


                                                                                       SUBTOTAL                       $10,6000.00
                                                                                       TAX (0%)                             $0.00

Order #M8271 This is the partial amount billed. The                                    TOTAL                           $10,600.00
buyer agrees to split the payment to two payingparties.
                                                                                       BALANCE DUE       USD $10,600.00
Estimated Ship Date: Sep 11, 2020, after the full order
payment has been received by the seller from all paying
parties.

The total price of this order is the net product price, and it
does not include shipping fees. The seller is not
responsible for any risks, including any losses or damages
claims occur after the goods are dropped and accepted at
the originating shipping carrier's location. The buyer
agrees to let the seller use the shipping labels provided by
Joe White.
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 15 of
                                     142
                                                                                    Exhibit 3
                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 16 of
                                     142
                                                                                    Exhibit 3
                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 17 of
                                     142
                                                                                    Exhibit 3
                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 18 of
                                     142
                                                                                    Exhibit 3
                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 19 of
                                     142
                                                                                    Exhibit 3
                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 20 of
                                     142
                                                                                    Exhibit 3
                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 21 of
                                     142
                                                                                    Exhibit 3
                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 22 of
                                     142
                                                                                    Exhibit 3
                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 23 of

                                                                                    Exhibit 3
                                     142



                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 24 of

                                                                                    Exhibit 3
                                     142



                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 25 of
                                     142
                                                                                    Exhibit 3
                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 26 of

                                                                                    Exhibit 3
                                     142



                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 27 of

                                                                                    Exhibit 3
                                     142



                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 28 of

                                                                                    Exhibit 3
                                     142



                            Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 29 of

                                                                                    Exhibit 3
                                     142



                            Exhibit A
 Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 30 of
                                      142                                 Exhibit    3
                                Exhibit A




M 1860    用口     用於   業性    人員的呼吸               國 NIOSH 標準    N95。
中文名 3m1860 口
用        業性    人員的呼吸
注意事       不   用微波爐消毒
產品標準 國                標準
產品介
    3M 1860 用      物口 和外科口            用於提供呼吸  。本產品的             濾材料對 油性
物 1 具有 少 95%的     濾效率 同時 具有液            性 是可丟棄式  口              並可用於外科手
   合廣泛的 型尺寸 本產品 件不含任何天然橡 成分。
用   用於 業性    人員的呼吸        某些 病微和物   如病毒、  、  、碳疽桿 、
  核桿   。
使用 明 在每次使用前 應對 濾          檢查   帶固定 孔以外 確 在呼吸區沒有孔洞
破損   因濾料撕 或磨損導      帶固定 孔擴大的現   應 為破損。應 即更換破損的  口 。
  帶固定 的 孔並不影 NIOSH 的    。
注意事   不 用微波爐消毒 因為 夾是 屬的       且是 在口 上的    微波爐後基本就不
再用了。
產品標準 國 NIOSH 標準 N95
  條標          科技產品 工業產品      學儀器
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 31 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 32 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 33 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 34 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 35 of
                                     142                                 Exhibit    3
                               Exhibit A
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 36 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 37 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 38 of
                                     142                                 Exhibit    3
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 39 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 40 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 41 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 42 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 43 of
                                                                         Exhibit    3
                               Exhibit A
                                     142
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 44 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 45 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 46 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 47 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 48 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 49 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 50 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 51 of
                                     142                                 Exhibit    3
                               Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 52 of
                                     142                                 Exhibit    3
                               Exhibit A
    Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 53 of
                                         142                                Exhibit                3

                                        Exhibit A
                                ACKNOWLEDGMENT AGREEMENT




June 11, 2020



To Whom It May Concern:

The undersigned acknowledges that the products set forth in the attached invoices for 60 million wkly and
10 million wkly have been requested by                              and that Spirit Global Investments is
an authorized agent to procure product for the company.

Sincerely,




President & Chief Operating Officer
                                                                            Exhibit
  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 54 of
                                       142                                                                                             3

                                                      Exhibit A
3M™ Health Care Particulate Respirator and Surgical Mask 1860            0 /0 /




Article Information Sheet
Copyright,2018,3M Company.
All rights reserved. Copying and/or downloading of this information for the purpose of properly utilizing 3M products is
allowed provided that: (1) the information is copied in full with no changes unless prior written agreement is obtained from
3M, and (2) neither the copy nor the original is resold or otherwise distributed with the intention of earning a profit thereon.

This Article Information Sheet is provided as a courtesy in response to a customer request. A Safety Data Sheet (SDS) has not
been prepared for these product(s) because they are articles. Articles are not subject to the Occupational Safety and Health
Administration’s Hazard Communication Standard (29 CFR 1910.1200(b)(6)(v)). As defined in this standard: “Article”
means a manufactured item other than a fluid or particle: (i) which is formed to a specific shape or design during
manufacture; (ii) which has end use function(s) dependent in whole or in part upon its shape or design during end use; and
(iii) which under normal conditions of use does not release more than very small quantities, e.g., minute or trace amounts of a
hazardous chemical, and does not pose a physical hazard or health risk to employees.

Document Group:                 07-3087-9                        Version Number:                  1.02
Issue Date:                     0 /0 /                           Supercedes Date:                 03/20/15

SECTION 1: Identification
1.1. Product identifier
3M™ Health Care Particulate Respirator and Surgical Mask 1860



Product Identification Numbers


1.2. Recommended use and restrictions on use

Recommended use
Respiratory Protection

1.3. Supplier’s details
     MANUFACTURER:                        3M
     DIVISION:                            Personal Safety Division
     ADDRESS:                             3M Center, St. Paul, MN 55144-1000, USA
     Telephone:                           1-888-3M HELPS (1-888-364-3577)

1.4. Emergency telephone number
1-800-364-3577 or (651) 737-6501 (24 hours)

SECTION 2: Hazard identification
This product is exempt from hazard classification according to OSHA Hazard Communication Standard, 29 CFR 1910.1200.


SECTION 3: Composition/information on ingredients
Ingredient                                                  C.A.S. No.              % by Wt

__________________________________________________________________________________________

                                                                                                              Page    1   of       4
                                                                            Exhibit
  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 55 of
                                       142                                                                                         3

                                                      Exhibit A
3M™ Health Care Particulate Respirator and Surgical Mask 1860           0 /0 /




Polyester                                                   25038-59-9               30 - 40 Trade Secret *
POLYPROPYLENE                                               9003-07-0                30 - 33 Trade Secret *
Polyisoprene rubber                                         Unknown                  18 - 20 Trade Secret *
Aluminum strip                                              Unknown                  9 - 11 Trade Secret *
Steel                                                       Unknown                  2 - 5 Trade Secret *
Polyester/polyurethane foam                                 Unknown                  1 - 2 Trade Secret *
Ethylene/Acrylic Acid Copolymer                             Unknown                 < 1 Trade Secret *
Isooctyl Acrylate/Acrylic Acid Copolymer                    Unknown                 < 1 Trade Secret *

*The specific chemical identity and/or exact percentage (concentration) of this composition has been withheld as a trade
secret.

SECTION 4: First aid measures
4.1. Description of first aid measures

Inhalation:
No need for first aid is anticipated.

Skin Contact:
No need for first aid is anticipated.

Eye Contact:
No need for first aid is anticipated.

If Swallowed:
No need for first aid is anticipated.

SECTION 5: Fire-fighting measures
In case of fire: Use a fire fighting agent suitable for ordinary combustible material such as water or foam.

SECTION 6: Accidental release measures
6.1. Personal precautions, protective equipment and emergency procedures
Not applicable.

6.2. Environmental precautions
Not applicable.

6.3. Methods and material for containment and cleaning up
Not applicable.

SECTION 7: Handling and storage
7.1. Precautions for safe handling
This product is considered to be an article which does not release or otherwise result in exposure to a hazardous chemical
under normal use conditions.

7.2. Conditions for safe storage including any incompatibilities
No special storage requirements.



__________________________________________________________________________________________

                                                                                                               Page   2   of   4
                                                                            Exhibit
  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 56 of
                                       142                                                                                       3

                                                     Exhibit A
3M™ Health Care Particulate Respirator and Surgical Mask 1860         0 /0 /




SECTION 8: Exposure controls/personal protection
This product is considered to be an article which does not release or otherwise result in exposure to a hazardous chemical
under normal use conditions. No engineering controls or personal protective equipment (PPE) are necessary.


SECTION 9: Physical and chemical properties
9.1. Information on basic physical and chemical properties
     General Physical Form:                                Solid
     Specific Physical Form:                               Non-Woven Material
     Odor, Color, Grade:                                   Turquoise outer shell, white inner shell, no odor
     Odor threshold                                        Not Applicable
     pH                                                    Not Applicable
     Melting point                                         No Data Available
     Boiling Point                                         Not Applicable
     Flash Point                                           Not Applicable
     Evaporation rate                                      Not Applicable
     Flammability (solid, gas)                             Not Classified
     Flammable Limits(LEL)                                 Not Applicable
     Flammable Limits(UEL)                                 Not Applicable
     Vapor Pressure                                        Not Applicable
     Vapor Density                                         Not Applicable
     Specific Gravity                                      Not Applicable
     Solubility In Water                                   Not Applicable
     Solubility- non-water                                 Not Applicable
     Partition coefficient: n-octanol/ water               No Data Available
     Autoignition temperature                              Not Applicable
     Decomposition temperature                             Not Applicable
     Viscosity                                             Not Applicable
     Volatile Organic Compounds                            Not Applicable
     Percent volatile                                      Not Applicable
     VOC Less H2O & Exempt Solvents                        Not Applicable

SECTION 10: Stability and reactivity
This material is considered to be non reactive under normal use conditions.

SECTION 11: Toxicological information
Inhalation:
No health effects are expected

Skin Contact:
No health effects are expected

Eye Contact:
No health effects are expected

Ingestion:
No health effects are expected

Additional Information:
This product, when used under reasonable conditions and in accordance with the directions for use, should not present a
__________________________________________________________________________________________

                                                                                                           Page   3   of     4
                                                                            Exhibit
  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 57 of
                                       142                                                                                          3

                                                       Exhibit A
3M™ Health Care Particulate Respirator and Surgical Mask 1860          0 /0 /



health hazard. However, use or processing of the product in a manner not in accordance with the product's directions for use
may affect the performance of the product and may present potential health and safety hazards.

SECTION 12: Ecological information
This article is expected to present a low environmental risk either because use and disposal are unlikely to result in a
significant release of components to the environment or because those components that may be released are expected to have
insignificant environmental impact.

  SECTION 13: Disposal considerations
Dispose of contents/container in accordance with the local/regional/national/international regulations.

SECTION 14: Transport Information

For Transport Information, please visit http://3M.com/Transportinfo or call 1-800-364-3577 or 651-737-6501.

SECTION 15: Regulatory information
Chemical Inventories
This product is an article as defined by TSCA regulations, and is exempt from TSCA Inventory requirements.

SECTION 16: Other information
NFPA Hazard Classification
Health: 0 Flammability: 1           Instability:   0   Special Hazards:     None


National Fire Protection Association (NFPA) hazard ratings are designed for use by emergency response personnel to address
the hazards that are presented by short-term, acute exposure to a material under conditions of fire, spill, or similar
emergencies. Hazard ratings are primarily based on the inherent physical and toxic properties of the material but also include
the toxic properties of combustion or decomposition products that are known to be generated in significant quantities.


Document Group:                 07-3087-9                        Version Number:                 1.02
Issue Date:                     06/06/18                         Supercedes Date:                03/20/15

DISCLAIMER: The information in this Article Information Sheet (AIS) is believed to be correct as of the date
issued.3MMAKES NO WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR COURSE OF
PERFORMANCE OR USAGE OF TRADE.User is responsible for determining whether the3Mproduct is fit for a particular
purpose and suitable for user's method of use or application.Given the variety of factors that can affect the use and application
of a3Mproduct, some of which are uniquely within the user's knowledge and control,it is essential that the user evaluate
the3Mproduct to determine whether it is fit for a particular purpose and suitable for user's method of use or application.

3Mprovides information in electronic form as a service to its customers. Due to the remote possibility that electronic
transfer may have resulted in errors, omissions or alterations in this information,3Mmakes no representations as to its
completeness or accuracy. In addition, information obtained from a database may not be as current as the information in the
AIS available directly from3M.

3M USA AISs are available at www.3M.com

__________________________________________________________________________________________

                                                                                                             Page    4   of     4
                                                                                     Exhibit
           Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 58 of
                                                142                                                                                                     3

                                                                 Exhibit A
               Order Confirmation                                                                                                           Page 1 of 1
3M Company
220-9E-02 3M Center
ST. PAUL MN 55144
USA
 Ship From                           Order Date                            Customer PO Nbr                     3M Order Nbr
See Below                             7                                    39031                               FK58028


Payment Terms                                     Incoterms                                        3M Customer Service Contact
Net 30 Days                                       EXW                                              Name:
                                                  EX WORKS                                         Phone: 1-651-555-5819
                                                                                                   Fax:
                                                                                                   e-mail:           @MMM.COM
Sold To:                                             Bill To:                                             Ship To:

            PO BOX                                              PO BOX
               M         55144                                     M              55144
Account Nbr:                                         Account Nbr:                                         Account Nbr:
Order Notes:



Cust Line Nbr    3M ID            Product Description                Order Qty Qty To Deliver Customer          Delivery Date Unit Price    Net Price
3M Line Nbr      UPC                                                 Unit      Unit           Requested Date
                 Catalog ID
                 Material Ordered
 1               70070612364      Cust. Part Nbr.   31078                00,000                7                  7              0,000.00   1.82
10               707387419424                                        EA             EA
                                  and Surgical Mask 1860, N95
                 1438BC-12        120 EA/Case
                 7010271234
                                  70070612364
                                  Ship From: 1102 Roanoke,TX
                                  Contract Nbr: 00000221
                                                                                     Exhibit
           Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 59 of
                                                142                                                                                                                 3

                                                                   Exhibit A
                             Invoice
                                                                                                                                           Page 1 of 1
Invoice Nbr                  Invoice Date            Order Date              Payment Terms                       Payment Due Date
FK58028                      07/28/2020              07/28/2020              Net 30 Days                         Received By 07/28/2020      0,000.00
                                                                                                                 USD


Bill of Lading Nbr           Delivery Nbr            Shipment Date           Carrier                             Customer PO Nbr
DACF047539                   8012037791              07/28/2020              ROBINSON, C H WORLDWIDE             39031



Ship to:        Account Nbr 26229450                                         Bill to:   Account Nbr 16105028


                                                                                        PO BOX
                                                                                           M            55144




Obligor:    Account Nbr 16105028                                             Sold to:   Account Nbr 16105028


            PO BOX                                                                      PO BOX
               M             55144                                                         M            55144
3M Contact:                  J                                               Ship From:
Phone:                       1 16515555819                                   Shipment Nbr:
Email:                       J         @MMM.COM
Incoterms:                   DAP PREPAID                                     Pro/Parcel Tracking Nbr:
3M Order Nbr:

Cust Line Nbr        3M ID                      Product Description                                             Qty           Unit Price      Amount
3M Line Nbr          UPC                                                                                        UOM
                     Catalog ID
                     Material Ordered
--                                              1860 Respirator and Surgical Mask,120 EA/CS
                     70070612364                70070612364                                                      00,000         0,000.00                 0,000.00
10
                     707387419424               Batch Nbr: B                                                    EA*
                     1438BC-12
                     7010271234
                                                3M(TM)
                                                Mask 1860, N95 120 EA/Case
                                                70070612364



                                                Order Special Charges / Allowances
                                                     Order Fee                                                                                                   500.00
                                                Tax Details
                                                     State Tax @ Mixed Rate                                                                                         0.00
                                                     County Tax @ 2%                                                                                             , 00.00
Please remit payment to:                         Financial EDI payment to:                        Invoice Value
                                                                                                  Special Charges / Allowances Total                         500.00
                                                                                                  Freight Total                                                0.00
                                                                                                  Tax Total
                                                                                                  Invoice Total                                         ,0   ,     0.00
                                                                                                  Currency                                                         USD
Payment Ref:      9400980735




Please refer to terms and conditions of sale.
                                                                                     Exhibit
           Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 60 of
                                                                                                                                                            3
                                                                         Exhibit A
                                                142



                           Ship Notice                                                                                                                Page 1 of 1

                           Transmission Date: 0 /     /2020                     To: Billing Contact
Ship From              Shipment Date           Estimated Delivery Date            Gross Weight                      Shipment Cartons        Shipment Pallets
1102                    07/28/2020             07/28/2020                         4,450,000.000 LB
Roanoke, TX
Incoterms              Transport Mode          Carrier Information                                                 Customer Service
 DAP                   CPU_FTL                 Name: ROBINSON, C H WORLDWIDE       SCAC: RBTW                      Jac
 PREPAID                                       Bill of Lading:DACF047539                                           Phone Nbr: 1-651-555-5819
                                               PRO Nbr: 7101416377                                                 Email:

 Sold to                                   Bill to                                Ship to                          Contact
                                                                                                                    Billing Contact


 Account Nbr:
                                                                                  Account Nbr:

3M Order Nbr      Delivery Nbr        Order Date     Customer PO Nbr                   Order Gross Weight   Order Cartons      Mark Label
FK58028           8012037791          07/28/2020     39031                                  ,000.000 LB

Cust Line Nbr     3M ID                      Product Description                                                   Order Qty                Shipped Qty
3M Line Nbr       UPC                                                                                              UOM                      UOM
                  Catalog ID
                  Material Ordered
1                 70070612364                1860 Respirator and Surgical Mask,120 EA/CS                            00,000                   00,000
10                707387419424               IN (16,5 INCH X 11,2 INCH X 8,5 INCH)                                 EA*                      EA*
                                             70070612364
                  1438BC-12
                  7010271234




* Items listed using customer units
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 61 of   Exhibit 3
                              Exhibit A
                                     142
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 62 of
                                     142                                 Exhibit                                                                     3
                  IBR JN: 21012A
                                                       Exhibit A     TEST REPORT
                                                                                   Performed for: State of Vermont Public Service & Govt
                                                                                Customer Contact: Raymond Forsell
               Test Date: 2 - 3 April 2020                                     Customer Location: Vermont

   Test Method: 42 CFR Parts 84.180 Airflow resistance and 84.181 Particle efficiency test methods (Abbreviated)

   Sample Description:     Control Group - Face Mask 3M, 1860, N95 (REGULAR)
                           Treated Group - Face Mask 3M, 1860S, N95 (SMALL)
   Sample Source: UVM Medical Center
   Date Received: 1 April, 2020

   Fluid: Air
   Flow rate: 85 ± 2 lpm
   Contaminant: 0.08µm (±15% CV) Latex Microspheres (Neutralized)
               Temp (°C) : 21.0             RH (%) : 43.2               BP (mmHg) : 735.0

                                             Airflow                                     Particle Modifications to the test: Samples were tested as
                                            Resistance          Particle Counts         Efficiency received with no humidity conditioning. A near
         Sample ID             Group           (Pa)        Upstream Downstream              (%)       monodispersed polystyrene latex bead (PSL) was used as
          21012-1             Control           68          210291          7089          96.63       the contaminant for determining the particle efficiency
          21012-2             Control           68          216088          8817          95.92       of the two lots of samples. There was no loading of the
          21012-3             Control           74          248087          3056          98.77       filters.
          21012-4             Control           78          218357          4317          98.02
          21012-5             Control           78          263180          4270          98.38       The two groups of masks were of different sizes. The
          21012-6             Contorl           64          224966          1520          99.32       control group was Style 1860 and the treated group
          21012-7             Control           78          234729          3242          98.62       was Style 1860S.
          21012-8             Control           80          228090          2705          98.81
          21012-9             Control           82          222347          4150          98.13
         21012-10             Control           82          207988          5366          97.42
         21021-11             Control           79          232040          2680          98.85
         21021-12             Control           65          221036          2058          99.07
         21021-13             Control           64          222451          2376          98.93
         21021-14             Control           80          208942          5251          97.49
         21021-15             Control           82          213550          5797          97.29
         21012-31               20x            102          179597          6817          96.20
         21012-32               20x            104          218513          7805          96.43
         21012-33               20x             96          218816          5234          97.61
         21012-34               20x            100          188760          6343          96.64                            Control
         21012-35               20x            102          220064          4968          97.74
         21012-36               20x            101          219042          4706          97.85
         21012-37               20x             98          240110          5040          97.90
         21012-38               20x            102          229872          6053          97.37
         21012-39               20x             98          219577          4464          97.97
         21012-40               20x            100          231648          5413          97.66
         21012-41               20x            102          212234          5139          97.58
         21012-42               20x            102          254892          7247          97.16
         21012-43               20x            108          217025          4113          98.10
         21012-44               20x            106          198884          4263          97.86                            Treated
         21012-45               20x            102          228955          6695          97.08
   Notice: These data relate only to the samples tested. This report may be copied only in its entirety.
   Performed By: RB                                      Data Location: RB-116




                              SGS IBR Laboratories Inc., 11599 Morrissey Rd., Grass Lake, MI 49240 USA
                                                        Voice: +1 517 522 8453
                                                                                                                                             Page 1 of 2
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 63 of
                                     142                                 Exhibit                                                                   3
                  IBR JN: 21012A
                                                     Exhibit A       TEST REPORT
                                                                            Performed for: State of Vermont Public Service & Govt
                                                                         Customer Contact: Raymond Forsell
               Test Date: 2 - 3 April 2020                              Customer Location: Vermont

   Test Method: 42 CFR Parts 84.180 Airflow resistance and 84.181 Particle efficiency test methods (Abbreviated)

   Sample Description:     Control Group - Face Mask 3M, 1860, N95 (REGULAR)
                           Treated Group - Face Mask 3M, 1860S, N95 (SMALL)
   Sample Source: UVM Medical Center
   Date Received: 1 April, 2020

   Anova: Single Factor - Particle Efficiency - Alpha=0.01
   SUMMARY
          Groups               Count            Sum           Average          Variance
   Control - Style 1860          15           1471.65          98.11             0.96
   12 Dose - Style 1860S         15           1461.15          97.41             0.35

   ANOVA
    Source of Variation         SS             df                MS                F           P-value        F crit
   Between Groups             3.675            1               3.6750           5.6387         0.0247        7.6356
   Within Groups              18.249           28              0.6517

   Total                      21.924           29

   Anova: Single Factor - Differential Pressure - Alpha=0.01
   SUMMARY
          Groups               Count           Sum          Average      Variance
   Control - Style 1860                15          1122             74.8        48.6
   12 Dose - Style 1860S               15          1523     101.5333333 9.266666667

   ANOVA
    Source of Variation         SS             df                MS            F       P-value    F crit
   Between Groups           5360.033333               1       5360.033333 185.2546083 7.2197E-14 7.635619
   Within Groups            810.1333333              28       28.93333333

   Total                    6170.166667              29

       Manufacturer                 Model No.                Serial No.       IBR ID            Range of Use               Cal Due
          Meriam                 50MW20-1-1/2               L-1554-3R8        AF-101             1.5-22 scfm             7/22/2023
           Dwyer                     475-0-M                   E11AD         MAN-61            0.1-10.0 inH2O            6/18/2020
           Dwyer                     477AV-0                  02N2VX         MAN-64            0.1-10.0 inH2O            1/28/2021
           Omega                    OM-DVTH               421-0417-0051      RH-211            10-90%, 10-50C            1/10/2021
           Vaisala                    PTU300                 R3240750        RH-209             500-1100 hPa              8/9/2020
             TSI                       3080                  70902080          N/A               10-1000nm               6/30/2020
             TSI                       3772                  70907300          N/A           10000 particles/cc          6/30/2020
             TSI                       3080                  70502006          N/A               10-1000nm               7/22/2020
             TSI                       3772                3772113401          N/A           10000 particles/cc          7/22/2020
   Notice: These data relate only to the samples tested. This report may be copied only in its entirety.
   Performed By: RB                                     Data Location: RB-116


                                                                                                         Reviewed by:
                                                                                                                        Daniel R. Miller, Air Labs Manager

           Revision            Editorial/Technical                               Description                            Approved by       Release Date
                                                          Initial release                                                  DRM             4/4/2020




                             SGS IBR Laboratories Inc., 11599 Morrissey Rd., Grass Lake, MI 49240 USA
                                                       Voice: +1 517 522 8453
                                                                                                                                            Page 2 of 2
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 64 of
                                     142                                            Exhibit 3


                                 Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 65 of
                                     142                               Exhibit 3
                                                                           Exhibit A
                                                                                                                                         D3-GIS-02-IC-46-CN




SGS-CSTC Standards Technical Services Co., Ltd. Shenzhen Branch
SGS Bldg, No. 4 , Jianghao Industrial Park, No. 430 ,Jihua Road, Bantian , Longgang District ,Shenzhen ,China, 518129
Tel:86 755 25328888


                                                          INSPECTION REPORT
                                                                                         Report No.:             ITI-2020-0109-SZ
 To:          Inspiration drug stores                                                    Date:                   2020/09/03
 Att:         Mr Feng
 From:        Sungel Zhang                                                               E-mail:                 Sungel.zhang@sgs.com

 SGS File No.:                       ITI-2020-INY-0037                                                                  Product family view
 Applicant:                          Inspiration drug stores
 Declared importer:                  Inspiration drug stores
                                     Shenzhen Delong Huale Electronic Technology
 Declared exporter:
                                     Co.Ltd
 Supplier:                           N /A
 Style Number:                       3M1860
 Product description:                3M N95 Surgical Mask
 P.O. Number:                        /
 Service performed:                  Pre-shipment Inspection
 Inspection Date:                    2020/09/03
 Inspection Location:                Dongguan, China

 Inspection Criteria
 Reference sample provided by                                                                              Not Available
 Client instruction/specification                                                                          NO
 SGS WI number                                                                                             D3-GIS-02-IC-34
 Other                                                                                                     NIL


 Overall Inspection Conclusion:                                                                            Subject to client's evaluation


 Inspection Summary:
 1. Quantity check:                                                                                        Conform
 2. Visual quality check :                                                                                 Conform
 3. Package check:                                                                                         Subject to client's evaluation
 4. Specification check:                                                                                   Subject to client's evaluation
 5. Inner check:                                                                                           Subject to client's evaluation


  Problem Remark: One carton package with obvious extrusion and deformation.


  Inspector:           Sungel Zhang                                             Factory Representative:                                      Mr. Feng




 This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
 limitation of liability, indemnification and jurisdiction issues defined therein.
 Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
 consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
 to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
 alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

 [Rev03 Dec.02nd 2019]                                                                                                                                  Page 1 of 7
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 66 of
                                     142                               Exhibit 3
                                                                           Exhibit A
                                                                                                                                         D3-GIS-02-IC-46-CN




1. Quantity Check:                                                                                                         Conform

                                                                                        Inspection Qty.
 Style / Item/                                                                                                                            Number of Cartons
                             P.O. No.                   Order Qty.                 (Presented Qty. for insp.)
    Article
                                                                                  Packed         Not Packed                            Packed              Not packed
  3M 1860                          /                   500040 PCS                4167 CTN             0                               4167CTN                   0
                                        Total:         500040 PCS                4167CTN              0                               4167CTN                   0

 Style / Item/ Article                  Inner box/ctn                           Pcs/ctn                      package (CTN)                       Total Qty(pcs)
       3M 1860                              6box                                120pcs                           4167                               500040
                                                                                 Total                           4167                               500040
 Sample size: 10CTN


2. Visual quality check :                          Conform
Comments:Appearance check, not found dirty and damage.(sample: 30pcs)
Refer to photos taken


3. Package check:                                                                       Subject to client's evaluation
 All the inner box are the same (sample size:2CTN),
 20pcs/inner box. The inner box has the brand, the manufacturer and the address. And not found any damage,
 such as obvious extrusion or deformation for the inner box(sample size:10inner box).
 No package with obvious extrusion and deformation.(sample size:5CTN)


4. Specification check                                                                      Subject to client's evaluation

 Item No:                                                                                  3M N95 Surgical Mask

                                                                        4.35                 4.23                   4.19                  4.33                  4.44
                                              Sample size
 Gross weight per carton(kg)
                                               10carton
                                                                        4.22                 4.30                   4.11                  4.40                  4.25




5. Inner check                                              Subject to client's evaluation
 4 layers material for the mask. (non-woven fabric+melt blown fabric+melt blown fabric+ setting cotton)
 Refer to photos taken(sample size:1pc)

*Information of the measurement / testing equipment：
                                                                                             Measuring                Calibration
    No.                  Equipment name                          Serial number                                                                  Calibration Nbr
                                                                                               range                 (Yes/No/NA)
     1                 ELECTRONIC SCALE                                LM-T01                 0-150KG                     NO                            NO



 6. Packing:

 6.1 Individual packing conformity:                                        Subject to client's evaluation
Comments:6 inner box packed in a carton

 6.2 Inner packing:                                                        Subject to client's evaluation
 This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
 limitation of liability, indemnification and jurisdiction issues defined therein.
 Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
 consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
 to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
 alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

 [Rev03 Dec.02nd 2019]                                                                                                                                  Page 2 of 7
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 67 of
                                     142                               Exhibit 3
                                                                           Exhibit A
                                                                                                                                         D3-GIS-02-IC-46-CN




Comments: 20pcs packed in a box. 6inner box packed in a carton

6.3 Export packing:                                                        Subject to client's evaluation
Comments: Please refer to photo

6.4 Samples selected from 10 cartons


 7. Marking / Label:

7.1 Bar code:                              Subject to client's evaluation
Comments:No bar code was found on packing and product.
- Please refer to photo.

7.2 Shipping mark conformity:                                              Subject to client's evaluation
Comments: no shipping mark
Please refer to photo

7.3 Marking & label conformity:                                            Subject to client's evaluation
Comments: Please refer to photo

7.4 Brand:3M


 8. Informative Remark:
Business license copy were provide by the declared supplier, but no product certificate of comformity and
product test report provide by the declared supplier


  9. Inspection Environment:
 Lighting:                                                      Room Light
 Inspection place:                                              Transfer Warehouse
 Inspection done on:                                            Transfer Warehouse
 Cleanliness:                                                   Clean
 Weather condition:                                             Dry




 Note:

 This content of this report only covers the inspection of product appearance and basic functions.
 Performance test and compliance verification are not covered in this report. This report reflects the
 reasonable efforts of inspectors in the process, identify the obvious defects within the visible and
 accessible range of the product.
 The applicant shown on the first page of this report is the only user and beneficiary of this report.




 This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
 limitation of liability, indemnification and jurisdiction issues defined therein.
 Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
 consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
 to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
 alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

 [Rev03 Dec.02nd 2019]                                                                                                                                  Page 3 of 7
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 68 of
                                     142                               Exhibit 3
                                                                           Exhibit A
                                                                                                                                         D3-GIS-02-IC-46-CN




 10. Attachment




                         Product in warehouse                                                                   Product in warehouse




                     Weight check for the carton                                                            Weight check for the carton




                              Carton positive                                                                           Carton side




 This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
 limitation of liability, indemnification and jurisdiction issues defined therein.
 Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
 consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
 to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
 alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

 [Rev03 Dec.02nd 2019]                                                                                                                                  Page 4 of 7
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 69 of
                                     142                               Exhibit 3
                                                                           Exhibit A
                                                                                                                                         D3-GIS-02-IC-46-CN




                                    Marking                                                               Packing inside 20*6inner box




                            Inner box marking                                                                      Inner box marking




                            Inner box marking                                                                      Inner box marking




 This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
 limitation of liability, indemnification and jurisdiction issues defined therein.
 Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
 consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
 to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
 alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

 [Rev03 Dec.02nd 2019]                                                                                                                                  Page 5 of 7
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 70 of
                                     142                               Exhibit 3
                                                                           Exhibit A
                                                                                                                                         D3-GIS-02-IC-46-CN




                            Inner box marking                                                                Packing for the inner box




                                    Manual                                                                       Quantity in innerbox




                                Product view                                                                           Product view




 This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
 limitation of liability, indemnification and jurisdiction issues defined therein.
 Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
 consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
 to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
 alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

 [Rev03 Dec.02nd 2019]                                                                                                                                  Page 6 of 7
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 71 of
                                     142                               Exhibit 3
                                                                           Exhibit A
                                                                                                                                         D3-GIS-02-IC-46-CN




                                Product view                                                                           Product view




                   Internal components: 4 Layer                                                            Internal components:4 Layer




                            Business license                                                                               Manual

                                                                                ---END---




 This document is issued by the Company under its General Conditions of Service accessible at http://www.sgs.com/terms_and_conditions.htm. Attention is drawn to the
 limitation of liability, indemnification and jurisdiction issues defined therein.
 Any holder of this document is advised that information contained hereon is solely limited to visual examination of the safely and readily accessible portions of the
 consignme a d eflec he C m a                   fi di g a he ime f i i e e i          l a d i hi he limi       f Clie   i     ci   , if a . The C m a          le e    ibili i
 to its Client and this document does not exonerate parties to a transaction from exercising all their rights and obligations under the transaction documents. Any unauthorized
 alteration, forgery or falsification of the content or appearance of this document is unlawful and offenders may be prosecuted to the fullest extent of the law.

 [Rev03 Dec.02nd 2019]                                                                                                                                  Page 7 of 7
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Exhibit  3
                                                                        Page 72 of
                                     142


Evaluation of Decontaminated N95 Respirators                   Exhibit A
Date Tested: 5/8/2020 5/11/2020
Respirator Model: 3M 1860
Tests: Filtration with NaCl (modified version of STP-0059), Manikin Fit Factor with Static Advanced Headform, and Strap
Integrity with Tensile Testing
Decontamination Method: DiKlor -G Sterilization




Decontamination Cycles: 6 cycles
While decontamination and reuse of FFRs are not consistent with standard and approved usage, these options
may need to be considered when FFR shortages exist. This assessment was developed to quantify the filtration
efficiency and manikin fit factor1 of an N95 respirator that has been decontaminated. This assessment is not to
determine the effectiveness of the decontamination procedure at killing pathogenic microorganisms. The
results provided in this report are specific to the subset of samples that were provided to NPPTL for evaluation.
These results may be used to update the CDC guidance for Crisis Capacity Strategies (during known shortages).

20 respirators that were unworn and not subjected to any pathogenic microorganisms were submitted for
evaluation. This included 15 respirators that were subjected to 6 cycles of the DiKlor-G® Sterilization process
and an additional 5 respirators that served as controls. Figure 1 photos document the procedures used. The
samples were tested using a modified version of the NIOSH Standard Test Procedure (STP) TEB-APR-STP-0059 to
determine particulate filtration efficiency. The TSI, Inc. model 8130 using sodium chloride aerosol was used for
the filtration evaluation. For the laboratory fit evaluation, a static manikin headform was used to quantify
changes in manikin fit factor. The TSI, Inc. PortaCount® PRO+ 8038 in “N95 Enabled mode was used for this
evaluation. Additionally, tensile strength testing of the straps was performed to determine changes in strap
integrity. The Instron® 5943 Tensile Tester was used for this evaluation. The full assessment plan can be found
here.

Filtration Efficiency Results: The minimum and maximum filter efficiencies were 99.13% and 99.62%,
respectively. All respirators measured more than 95%. See Table 1.

Manikin Fit Factor Results: The manikin fit factor showed passing fit factors (greater than 100) for all respirators
evaluated. The manikin fit test procedure used in this assessment did not show any detriments in fit associated
with the decontamination method used. See Table 2.




1The American Industrial Hygiene Association defines the Manikin Fit Factor as “An expression related to the amount of leakage measured through the
face or neck seal of a respirator mounted to a manikin under specified airflow and environmental conditions. If the challenge to the seal is an airborne
substance, it is the ratio of its airborne concentration outside the respirator divided by the concentration that enters the respirator through the seal. If the
challenge is airflow or air pressure, conditions and assumptions for quantifying leakage must be specified. Leakage from other sources (e.g., air purifying
elements) must be essentially zero. The respirator may be mounted to the manikin without sealants; be partially sealed to the manikin; or be sealed to the
manikin with artificially induced leaks.
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Exhibit  3
                                                                        Page 73 of
                                     142

                                   Exhibit A




Figure 1. Laboratory Test Photos
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Exhibit  3
                                                                        Page 74 of
                                     142

Table 1. Filter Efficiency Evaluation              Exhibit A
 Respirator Model,                                        Initial Filter                         Maximum           Filter
                            Treated       Flow Rate                          Initial Percent
 Decon Method, #                                           Resistance                             Percent        Efficiency
                           Sample #         (Lpm)                             Leakage (%)
     of cycles                                             (mmH2O)                              Leakage (%)          (%)
                               1              85               8.2                0.402            0.604           99.40

                               2              85               9.8                0.796             0.621          99.38

                               3              85               9.0                0.397             0.575          99.43

                               4              85               8.3                0.575             0.874          99.13

 3M 1860, DiKlor-G,            5              85               9.3                0.259             0.386          99.61
     6 cycles                                 85               9.4                0.343             0.532          99.47
                               6
 Min Fil Eff: 99.13%           7              85               8.8                0.494             0.619          99.38

                               8              85               8.8                0.260             0.381          99.62
 Max Fil Eff: 99.62%
                               9              85               8.9                0.359             0.551          99.45

                               10             85               8.6                0.402             0.605          99.40

                           Control 1          85               8.5                0.333             0.468          99.53
                           Control 2          85               8.9                0.444             0.568          99.43
                           Control 3          85               8.6                0.292             0.409          99.59

Notes:
         The test method utilized in this assessment is not the NIOSH standard test procedure that is used for certification
         of respirators. Respirators assessed to this modified test plan do not necessarily meet the requirements of STP-
         0059, and therefore cannot be considered equivalent to N95 respirators that were tested to STP-0059.
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Exhibit  3
                                                                        Page 75 of
                                     142

Table 2. Manikin Fit Evaluation                    Exhibit A
                                        Manikin Fit Factor of Decontaminated N95s
 Respirator Model,                                                                                                Overall
                                Treated            mFF Normal            mFF Deep           mFF Normal
 Decon Method, #                                                                                                 Manikin Fit
                               Sample #            Breathing 1           Breathing          Breathing 2
     of cycles                                                                                                    Factor
                                   11                  200+                 200+                200+               200+

                                   12                  200+                 200+                200+                 200+
 3M 1860, DiKlor-G,
     6 cycles                      13                  200+                 200+                200+                 200+

                                   14                  200+                 200+                200+                 200+
  Static Advanced
 Medium Headform                   15                  200+                 200+                200+                 200+
 (Hanson Robotics)                                     200+                  188                200+                  196
                               Control 4
                               Control 5               200+                 200+                200+                 200+
Notes:
         Per OSHA 1910.134(f)(7), if the fit factor as determined through an OSHA-accepted quantitative fit testing protocol
         is equal to or greater than 100 for tight-fitting half facepieces, then the fit test has been passed for that respirator.
         This assessment does not include fit testing of people and only uses two exercises (normal and deep breathing) on
         a manikin headform.
         This assessment is a laboratory evaluation using a manikin headform and varies greatly from the OSHA individual
         fit test. This headform testing only includes normal breathing and deep breathing on a stationary (non-moving)
         headform; therefore, fit results from this assessment cannot be directly translated to using the standard OSHA-
         accepted test. Instead, this testing provides an indication of the change in fit performance (if any) associated with
         the decontamination of respirators.




Table 3. Strap Integrity Evaluation
                           Tensile Force in Respirator Straps of Decontaminated N95s
                                    (recorded force values are at 150% strain)
    Respirator Model, Decon                                              Force in Top                      Force in Bottom
                                      Straps from Treated Sample #
       Method, # of cycles                                                 Strap (N)                          Strap (N)
                                                    1                        3.207                              3.124
                                                          2                             3.165                    2.893
                                                       3                                3.178                    2.931
                                              Decontaminated Strap
                                                                                        3.183                    2.983
                                                    Average
   3M 1860, DiKlor-G, 6 cycles
                                                   Control 1                            2.904                    2.614
                                                     Control 2                          2.796                    2.712
                                              Control Strap Average                     2.85                     2.663
                                                    % Change
                                             ((Deconned - Controls) /                  11.7%                      12%
                                                    Controls)
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 76 of
                                     142

                                                                                    Exhibit 3

                     Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 77 of
                                     142

                                                                                    Exhibit 3

                     Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 78 of
                                     142

                                                                                    Exhibit 3

                     Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 79 of
                                     142

                                                                                    Exhibit 3

                     Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 80 of
                                     142

                                                                                    Exhibit 3

                     Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 81 of
                                     142

                                                                                    Exhibit 3

                     Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 82 of
                                     142

                                                                                    Exhibit 3

                     Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 83 of
                                     142

                                                                                    Exhibit 3

                     Exhibit A
  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 84 of
                                       142
                                                                                                               Exhibit 3
                                                         Exhibit A
3M™ Health Care Particulate Respirator and Surgical Mask 1860            0 /0 /




Article Information Sheet
Copyright,2018,3M Company.
All rights reserved. Copying and/or downloading of this information for the purpose of properly utilizing 3M products is
allowed provided that: (1) the information is copied in full with no changes unless prior written agreement is obtained from
3M, and (2) neither the copy nor the original is resold or otherwise distributed with the intention of earning a profit thereon.

This Article Information Sheet is provided as a courtesy in response to a customer request. A Safety Data Sheet (SDS) has not
been prepared for these product(s) because they are articles. Articles are not subject to the Occupational Safety and Health
Administration’s Hazard Communication Standard (29 CFR 1910.1200(b)(6)(v)). As defined in this standard: “Article”
means a manufactured item other than a fluid or particle: (i) which is formed to a specific shape or design during
manufacture; (ii) which has end use function(s) dependent in whole or in part upon its shape or design during end use; and
(iii) which under normal conditions of use does not release more than very small quantities, e.g., minute or trace amounts of a
hazardous chemical, and does not pose a physical hazard or health risk to employees.

Document Group:                 07-3087-9                        Version Number:                  1.02
Issue Date:                     0 /0 /                           Supercedes Date:                 03/20/15

SECTION 1: Identification
1.1. Product identifier
3M™ Health Care Particulate Respirator and Surgical Mask 1860



Product Identification Numbers
70-0706-1236-4, 70-0715-6453-1, GT-5000-6279-6, XA-0100-0053-8, XA-0100-0121-3

1.2. Recommended use and restrictions on use

Recommended use
Respiratory Protection

1.3. Supplier’s details
     MANUFACTURER:                        3M
     DIVISION:                            Personal Safety Division
     ADDRESS:                             3M Center, St. Paul, MN 55144-1000, USA
     Telephone:                           1-888-3M HELPS (1-888-364-3577)

1.4. Emergency telephone number
1-800-364-3577 or (651) 737-6501 (24 hours)

SECTION 2: Hazard identification
This product is exempt from hazard classification according to OSHA Hazard Communication Standard, 29 CFR 1910.1200.


SECTION 3: Composition/information on ingredients
Ingredient                                                  C.A.S. No.              % by Wt

__________________________________________________________________________________________

                                                                                                              Page    1   of       4
  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 85 of
                                       142
                                                                                                               Exhibit 3
                                                         Exhibit A
3M™ Health Care Particulate Respirator and Surgical Mask 1860           0 /0 /




Polyester                                                   25038-59-9               30 - 40 Trade Secret *
POLYPROPYLENE                                               9003-07-0                30 - 33 Trade Secret *
Polyisoprene rubber                                         Unknown                  18 - 20 Trade Secret *
Aluminum strip                                              Unknown                  9 - 11 Trade Secret *
Steel                                                       Unknown                  2 - 5 Trade Secret *
Polyester/polyurethane foam                                 Unknown                  1 - 2 Trade Secret *
Ethylene/Acrylic Acid Copolymer                             Unknown                 < 1 Trade Secret *
Isooctyl Acrylate/Acrylic Acid Copolymer                    Unknown                 < 1 Trade Secret *

*The specific chemical identity and/or exact percentage (concentration) of this composition has been withheld as a trade
secret.

SECTION 4: First aid measures
4.1. Description of first aid measures

Inhalation:
No need for first aid is anticipated.

Skin Contact:
No need for first aid is anticipated.

Eye Contact:
No need for first aid is anticipated.

If Swallowed:
No need for first aid is anticipated.

SECTION 5: Fire-fighting measures
In case of fire: Use a fire fighting agent suitable for ordinary combustible material such as water or foam.

SECTION 6: Accidental release measures
6.1. Personal precautions, protective equipment and emergency procedures
Not applicable.

6.2. Environmental precautions
Not applicable.

6.3. Methods and material for containment and cleaning up
Not applicable.

SECTION 7: Handling and storage
7.1. Precautions for safe handling
This product is considered to be an article which does not release or otherwise result in exposure to a hazardous chemical
under normal use conditions.

7.2. Conditions for safe storage including any incompatibilities
No special storage requirements.



__________________________________________________________________________________________

                                                                                                               Page   2   of   4
  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 86 of
                                       142
                                                                                                            Exhibit 3
                                                        Exhibit A
3M™ Health Care Particulate Respirator and Surgical Mask 1860         0 /0 /




SECTION 8: Exposure controls/personal protection
This product is considered to be an article which does not release or otherwise result in exposure to a hazardous chemical
under normal use conditions. No engineering controls or personal protective equipment (PPE) are necessary.


SECTION 9: Physical and chemical properties
9.1. Information on basic physical and chemical properties
     General Physical Form:                                Solid
     Specific Physical Form:                               Non-Woven Material
     Odor, Color, Grade:                                   Turquoise outer shell, white inner shell, no odor
     Odor threshold                                        Not Applicable
     pH                                                    Not Applicable
     Melting point                                         No Data Available
     Boiling Point                                         Not Applicable
     Flash Point                                           Not Applicable
     Evaporation rate                                      Not Applicable
     Flammability (solid, gas)                             Not Classified
     Flammable Limits(LEL)                                 Not Applicable
     Flammable Limits(UEL)                                 Not Applicable
     Vapor Pressure                                        Not Applicable
     Vapor Density                                         Not Applicable
     Specific Gravity                                      Not Applicable
     Solubility In Water                                   Not Applicable
     Solubility- non-water                                 Not Applicable
     Partition coefficient: n-octanol/ water               No Data Available
     Autoignition temperature                              Not Applicable
     Decomposition temperature                             Not Applicable
     Viscosity                                             Not Applicable
     Volatile Organic Compounds                            Not Applicable
     Percent volatile                                      Not Applicable
     VOC Less H2O & Exempt Solvents                        Not Applicable

SECTION 10: Stability and reactivity
This material is considered to be non reactive under normal use conditions.

SECTION 11: Toxicological information
Inhalation:
No health effects are expected

Skin Contact:
No health effects are expected

Eye Contact:
No health effects are expected

Ingestion:
No health effects are expected

Additional Information:
This product, when used under reasonable conditions and in accordance with the directions for use, should not present a
__________________________________________________________________________________________

                                                                                                           Page   3   of     4
  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 87 of
                                       142
                                                                                                             Exhibit 3
                                                         Exhibit A
3M™ Health Care Particulate Respirator and Surgical Mask 1860          0 /0 /



health hazard. However, use or processing of the product in a manner not in accordance with the product's directions for use
may affect the performance of the product and may present potential health and safety hazards.

SECTION 12: Ecological information
This article is expected to present a low environmental risk either because use and disposal are unlikely to result in a
significant release of components to the environment or because those components that may be released are expected to have
insignificant environmental impact.

  SECTION 13: Disposal considerations
Dispose of contents/container in accordance with the local/regional/national/international regulations.

SECTION 14: Transport Information

For Transport Information, please visit http://3M.com/Transportinfo or call 1-800-364-3577 or 651-737-6501.

SECTION 15: Regulatory information
Chemical Inventories
This product is an article as defined by TSCA regulations, and is exempt from TSCA Inventory requirements.

SECTION 16: Other information
NFPA Hazard Classification
Health: 0 Flammability: 1           Instability:   0   Special Hazards:     None


National Fire Protection Association (NFPA) hazard ratings are designed for use by emergency response personnel to address
the hazards that are presented by short-term, acute exposure to a material under conditions of fire, spill, or similar
emergencies. Hazard ratings are primarily based on the inherent physical and toxic properties of the material but also include
the toxic properties of combustion or decomposition products that are known to be generated in significant quantities.


Document Group:                 07-3087-9                        Version Number:                 1.02
Issue Date:                     06/06/18                         Supercedes Date:                03/20/15

DISCLAIMER: The information in this Article Information Sheet (AIS) is believed to be correct as of the date
issued.3MMAKES NO WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR COURSE OF
PERFORMANCE OR USAGE OF TRADE.User is responsible for determining whether the3Mproduct is fit for a particular
purpose and suitable for user's method of use or application.Given the variety of factors that can affect the use and application
of a3Mproduct, some of which are uniquely within the user's knowledge and control,it is essential that the user evaluate
the3Mproduct to determine whether it is fit for a particular purpose and suitable for user's method of use or application.

3Mprovides information in electronic form as a service to its customers. Due to the remote possibility that electronic
transfer may have resulted in errors, omissions or alterations in this information,3Mmakes no representations as to its
completeness or accuracy. In addition, information obtained from a database may not be as current as the information in the
AIS available directly from3M.

3M USA AISs are available at www.3M.com

__________________________________________________________________________________________

                                                                                                             Page    4   of     4
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 88 of
                                     142
                                                                   Exhibit 3
                                  Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 89 of
                                     142
                                                                   Exhibit 3
                                  Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 90 of
                                     142
                                                                   Exhibit 3
                                  Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 91 of
                                     142
                                                                   Exhibit 3
                                  Exhibit A
    Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 92 of

                                                                                      Exhibit 3
                                         142

                                           Exhibit A
                                ACKNOWLEDGMENT AGREEMENT




June 11, 2020



To Whom It May Concern:

The undersigned acknowledges that the products set forth in the attached invoices for 60 million wkly and
10 million wkly have been requested by                              and that Spirit Global Investments is
an authorized agent to procure product for the company.

Sincerely,




President & Chief Operating Officer
                                                                          Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 93 of
                                                                                                               142
                                                                                                                                                                                                                                                         Exhibit 3

                                                                                                                Exhibit A

                                                                                                         sales_2020-01-01_2020-11-16 _8511

product_title             variant_title                        variant_sku billing_city       billing_region   billing_country billing_postal_code customer_name          net_quantity gross_sales discounts returns    net_sales taxes    total_sales

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Chicago           Illinois         United States                60639 Katherine Schwilk                 2    1158.000      0.000    0.000   1158.000   0.000     1158.000

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Knoxville         Tennessee        United States                37922 F ROBERT HALL                     3    1427.600   -331.890    0.000   1095.710   0.000     1095.710

N95 3M 8511 Made in USA                                                     Menlo Park        California       United States                94025 Mohammad Javanbakht               8     833.760      0.000    0.000    833.760   0.000      833.760

N95 3M 8511 Made in USA                                                     New York          New York         United States                10020 Kai Yao                           8     783.760      0.000    0.000    783.760   0.000      783.760

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                St Louis          Missouri         United States                63110 Wei Ye                            1     747.000      0.000    0.000    747.000   0.000      747.000

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Hummelstown       Pennsylvania     United States                17036 Thomas Dispenza                  10     701.700    -22.490    0.000    679.210   0.000      679.210

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Lilburn           Georgia          United States                30047 Lawrence Buddoo                   1     747.000   -112.050    0.000    634.950   0.000      634.950

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                St. Cloud         Florida          United States                34771 HeatherAnn Johnson                1     579.000      0.000    0.000    579.000 43.420       622.420

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Jensen Beach      Florida          United States                34957 Chris weiss                       1     579.000      0.000    0.000    579.000 37.640       616.640

N95 3M 8511 Made in USA                                                     New York          New York         United States                10023 Diana Gross                       6     627.820    -43.180    0.000    584.640   0.000      584.640

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Hubbard           Ohio             United States                44425 John Buchenic                     1     579.000      0.000    0.000    579.000   0.000      579.000

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Amherst           New York         United States                14226 Joel Goldberg                     1     579.000      0.000    0.000    579.000   0.000      579.000

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Los Angeles       California       United States                90049 Ron Bass                          1     579.000      0.000    0.000    579.000   0.000      579.000

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Denver            Colorado         United States                80202 leslie rainbolt                   1     579.000      0.000    0.000    579.000   0.000      579.000

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Midland           Texas            United States                79706 Edgardo Madrid                    1     579.000      0.000    0.000    579.000   0.000      579.000

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Atco              New Jersey       United States                 8004 Susan Moorehead                   1     579.000      0.000    0.000    579.000   0.000      579.000

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Wolfeboro Falls   New Hampshire United States                    3896 Charles Simpson                   1     579.000      0.000    0.000    579.000   0.000      579.000

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Saint Augustine   Florida          United States                32092 Tyra Reid                         7     545.790      0.000    0.000    545.790 30.400       576.190

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Blairstown        New Jersey       United States                 7825 Dan Grant                        10     654.900    -82.110    0.000    572.790   0.000      572.790

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                New York          New York         United States                10020 Kai Yao                          11     965.670   -416.740    0.000    548.930   0.000      548.930

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Woodside          California       United States                94062 Dana Eckert                       7     545.790      0.000    0.000    545.790   0.000      545.790

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Windsor           California       United States                95492 Dan Frische                       2    1078.970   -545.340    0.000    533.630   0.000      533.630

N95 3M 8511 Made in USA                                                     Hopewell          New Jersey       United States                 8525 Heather Faller                    5     529.850      0.000    0.000    529.850   0.000      529.850

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Palm Beach        Florida          United States                33480 Gregory Giuliano                  7     569.790    -76.550    0.000    493.240 34.510       527.750

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                New York          New York         United States                10025 Peter Bokor                       1     499.970      0.000    0.000    499.970   0.000      499.970

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Woodmere          New York         United States                11598 GAIL BLAUSTEIN                    1     549.970    -82.490    0.000    467.480   0.000      467.480

N95 3M 8511 Made in USA                                                     Melbourne         Florida          United States                32901 Joseph Aiuto                      5     499.850    -66.000    0.000    433.850 24.000       457.850

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                New York          New York         United States                10018 Jeﬀrey Berman                     6     467.820    -31.180    0.000    436.640   0.000      436.640

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Arlington         Virginia         United States                22201 Mark Venezia                      6     435.820      0.000    0.000    435.820   0.000      435.820

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Wimberley         Texas            United States                78676 robert cabral                     4     431.880      0.000    0.000    431.880   0.000      431.880

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Agoura Hills      California       United States                91301 Novoselski Novoselski             1     427.660      0.000    0.000    427.660   0.000      427.660

N95 3M 8511 Made in USA                                                     Covina Hills      California       United States   91724-3441           LOUIE SOOHOO                    4     431.880     -5.880    0.000    426.000   0.000      426.000

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Dallas            Texas            United States                75229 Jesse Arbaugh                     1     499.970    -74.990    0.000    424.980   0.000      424.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                The Plains        Virginia         United States                20198 Mark Ohrstrom                    10     547.700   -136.920    0.000    410.780   0.000      410.780

N95 3M 8511 Made in USA                                                     Austin            Texas            United States                78704 Teresa Nguyen                     4     431.880    -21.580    0.000    410.300   0.000      410.300

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Boca Raton        Florida          United States                33431 Joseph Marraccino                 5     429.850    -52.780    0.000    377.070 26.400       403.470

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Scarsdale         New York         United States                10583 MICHAEL Rosen                     2     999.940   -599.960    0.000    399.980   0.000      399.980

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Taylorsville      Kentucky         United States   40071-9242           Jana Bailey                     1     499.970    -99.990    0.000    399.980   0.000      399.980

N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Los Angeles       California       United States                90046 Bright Enabulele                  1     499.970    -99.990    0.000    399.980   0.000      399.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Naperville        Illinois         United States                60540 Patrick Dolan                     5     389.850      0.000    0.000    389.850   0.000      389.850

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Tucson            Arizona          United States                85749 Freda Blake                       5     389.850      0.000    0.000    389.850   0.000      389.850

N95 3M 8511 Made in USA                                                     Palm Beach        Florida          United States                33480 Gregory Giuliano                  4     391.880    -41.600    0.000    350.280 24.510       374.790

N95 3M 8511 Made in USA                                                     Plano             Texas            United States                75093 Sunil Rai                         4     391.880    -19.340    0.000    372.540   0.000      372.540

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                West Palm Beach Florida            United States                33401 Virginia Shaller                  5     354.850    -14.480    0.000    340.370 23.830       364.200

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Mount Pleasant    South Carolina   United States                29464 barron eyraud                     5     365.850     -3.890    0.000    361.960   0.000      361.960

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Knoxville         Tennessee        United States                37922 F ROBERT HALL                     6     419.820    -65.970    0.000    353.850   0.000      353.850

N95 3M 8511 Made in USA                                                     Chapin            South Carolina   United States                29036 Mariana Ramirez                   4     391.880    -39.180    0.000    352.700   0.000      352.700

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Seattle           Washington       United States                98117 david neil                        5     373.850    -27.980    0.000    345.870   0.000      345.870

N95 3M 8511 Made in USA                                                     Jensen Beach      Florida          United States                34957 Chris weiss                       3     323.910      0.000    0.000    323.910 21.050       344.960

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Dade City         Florida          United States                33523 Pamela Smyth                      4     315.880      0.000    0.000    315.880 22.120       338.000

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Chicago           Illinois         United States                60611 Tamer Abdelrhman                  5     344.250    -13.800    0.000    330.450   0.000      330.450

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Davie             Florida          United States                33325 Charles Capps                     5     355.850    -48.490    0.000    307.360 21.390       328.750

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Covina Hills      California       United States   91724-3441           LOUIE SOOHOO                    4     379.880    -54.030    0.000    325.850   0.000      325.850

N95 3M 8511 Made in USA                                                     Boca Raton        Florida          United States                33496 LESLEY BEZNOS                     3     303.910     -0.480    0.000    303.430 21.260       324.690

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks       Exhibit 3                Miami             Florida          United States                33186 CHRISTOPHER HING                  4     308.880     -6.030    0.000    302.850 21.190       324.040

                Exhibit A
N95 3M 8511 Made in USA 1x 3M Master Case = 8 Box = 80 Masks                Minneapolis       Minnesota        United States                55411 Eric Grobbel                      1     427.660   -106.910    0.000    320.750   0.000      320.750

N95 3M 8511 Made in USA                                                     Boca Raton        Florida          United States                33496 Lesley Beznos                     3     293.910      0.000    0.000    293.910 20.570       314.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Atco              New Jersey       United States                 8004 Susan Moorehead                   9     695.730   -383.850    0.000    311.880   0.000      311.880

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Concord           North Carolina   United States                28025 Dudley Rogers                     4     311.880      0.000    0.000    311.880   0.000      311.880

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Silver City       New Mexico       United States                88061 Richard R Gonzalez                4     311.880      0.000    0.000    311.880   0.000      311.880

N95 3M 8511 Made in USA                                                     Bradenton         Florida          United States                34211 Darwin Perry                      3     293.910     -9.790    0.000    284.120 19.890       304.010

N95 3M 8511 Made in USA                                                     Naperville        Illinois         United States                60540 William Woodward                  3     411.880      0.000 -107.970    303.910   0.000      303.910

N95 3M 8511 Made in USA                                                     El Paso           Texas            United States                79912 Michael Gatewood                  3     303.910      0.000    0.000    303.910   0.000      303.910

N95 3M 8511 Made in USA                                                     Pasadena          California       United States                91105 Stefanie Graham                   3     293.910      0.000    0.000    293.910   0.000      293.910

N95 3M 8511 Made in USA                                                     Brookeville       Maryland         United States                20833 Eliana Hassen                     3     293.910      0.000    0.000    293.910   0.000      293.910

N95 3M 8511 Made in USA                                                     Brooklyn          New York         United States                11217 Robert Ross                       3     293.910      0.000    0.000    293.910   0.000      293.910

N95 3M 8511 Made in USA                                                     Bryn Mawr         Pennsylvania     United States                19010 Leonore Bright                    3     293.910      0.000    0.000    293.910   0.000      293.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Maywood           Illinois         United States                60153 Jeary Beals                       4     351.880    -60.560    0.000    291.320   0.000      291.320

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Evanston          Illinois         United States   60201-3676           Richard Kuntz                   5     355.850    -66.350    0.000    289.500   0.000      289.500

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Apple Valley      Minnesota        United States                55124 Carol Coakley                     4     311.880    -31.180    0.000    280.700   0.000      280.700

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Houston           Texas            United States                77024 Simon Wachsberg                   3     287.910     -9.320    0.000    278.590   0.000      278.590

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Woodmere          New York         United States                11598 GAIL BLAUSTEIN                    4     308.880    -34.630    0.000    274.250   0.000      274.250

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Jeﬀerson          Georgia          United States                30549 Pauline Villagomez                5     307.450    -35.180    0.000    272.270   0.000      272.270

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Round Lk Beach    Illinois         United States                60073 Bartosz Kaleta                    4     315.880    -47.160    0.000    268.720   0.000      268.720

N95 3M 8511 Made in USA                                                     Miami             Florida          United States                33132 genice silva                      3     293.910    -44.080    0.000    249.830 17.490       267.320

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Boca Raton        Florida          United States                33433 Michael Brecher                   3     270.910    -22.030    0.000    248.880 17.420       266.300

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Orlando           Florida          United States                32810 Giao Nguyen                       4     311.880    -46.780    0.000    265.100   0.000      265.100

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Yorba Linda       California       United States                92886 Trieu Hoang                       4     307.880    -44.750    0.000    263.130   0.000      263.130

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                New Orleans       Louisiana        United States                70115 Mimi Groome                       4     279.880    -27.980    0.000    251.900   0.000      251.900

N95 3M 8511 Made in USA                                                     Houston           Texas            United States                77095 Cedric Washington                 3     293.910    -44.060    0.000    249.850   0.000      249.850

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Suﬀern            New York         United States                10901 Jeﬀrey Genser                     4     311.880    -62.370    0.000    249.510   0.000      249.510

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Hobe Sound        Florida          United States                33455 Kathryn Parsons                   3     233.910      0.000    0.000    233.910 15.200       249.110

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Pensacola         Florida          United States                32504 Robert Heath                      3     233.910     -3.890    0.000    230.020 17.250       247.270

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks                                Harrison Ny       New York         United States                10528 Carlos Da Silva                   4     265.480    -18.740    0.000    246.740   0.000      246.740




                                                                                                                               1
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 94 of
                                                                                    142
                                                                                                                                                                                                            Exhibit 3

                                                                                     Exhibit A

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Carnegie           Pennsylvania     United States                15106 Samantha Sprenger        4   274.680   -30.550   0.000   244.130   0.000   244.130

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Miami Beach        Florida          United States                33109 Rafael Etzion            3   224.910    0.000    0.000   224.910 15.740    240.650

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Albuquerque        New Mexico       United States                87114 Awilda Mora              4   239.880    0.000    0.000   239.880   0.000   239.880

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Davenport          Florida          United States                33897 Frank Swindells          3   265.910   -42.870   0.000   223.040 15.620    238.660

N95 3M 8511 Made in USA                         Austin             Texas            United States                78703 Teresa Nguyen            3   293.910   -58.780   0.000   235.130   0.000   235.130

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Edgartown          Massachusetts    United States                 2539 Allen Slater             3   233.910    0.000    0.000   233.910   0.000   233.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Francisco      California       United States                94110 Jane Kay                 3   233.910    0.000    0.000   233.910   0.000   233.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    West Hempstead     New York         United States                11552 Robert Isaacson          3   233.910    0.000    0.000   233.910   0.000   233.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Escondido          California       United States                92029 Tony Cannariato          3   233.910    0.000    0.000   233.910   0.000   233.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Antonio        Texas            United States                78231 K W KAPITAN              3   233.910    0.000    0.000   233.910   0.000   233.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Austin             Texas            United States                78703 Mary Ellen Graf          3   233.910    0.000    0.000   233.910   0.000   233.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                10034 Jorge Rozon              3   233.910    0.000    0.000   233.910   0.000   233.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Naperville         Illinois         United States                60540 William Woodward         3   237.910    -6.450   0.000   231.460   0.000   231.460

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angeles        California       United States                90049 Barbara Shabo            3   233.910    -7.790   0.000   226.120   0.000   226.120

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago            Illinois         United States                60660 Gail Hajjar              3   224.910    0.000    0.000   224.910   0.000   224.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Philadelphia       Pennsylvania     United States                19116 Phyllis Jones            5   299.850   -74.960   0.000   224.890   0.000   224.890

N95 3M 8511 Made in USA                         Ocean Ridge        Florida          United States                33435 jay wallshein            2   215.940    -5.810   0.000   210.130 14.730    224.860

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Princeton          New Jersey       United States                 8540 Michele Forman           3   217.910    0.000    0.000   217.910   0.000   217.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hampton            Virginia         United States                23666 Sharon Rieck             3   217.910    0.000    0.000   217.910   0.000   217.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Greenville         South Carolina   United States                29607 Delbert Helt             3   217.910    0.000    0.000   217.910   0.000   217.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lewes              Delaware         United States                19958 Marge Amodei             3   217.910    0.000    0.000   217.910   0.000   217.910

N95 3M 8511 Made in USA                         Goldsboro          North Carolina   United States                27530 Oravan Sewthaisong       2   215.940    0.000    0.000   215.940   0.000   215.940

N95 3M 8511 Made in USA                         Irving             Texas            United States                75039 sriganesh veeraswamy     2   215.940    0.000    0.000   215.940   0.000   215.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Davidson           North Carolina   United States                28036 Homayoon Firouzad        2   215.940    0.000    0.000   215.940   0.000   215.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lancaster          California       United States                93534 Ronald Van Meter         3   214.910    0.000    0.000   214.910   0.000   214.910

N95 3M 8511 Made in USA                         Scarsdale          New York         United States                10583 MICHAEL Rosen            2   215.940    -2.740   0.000   213.200   0.000   213.200

N95 3M 8511 Made in USA                         Chicago            Illinois         United States                60607 Steven Art               2   215.940    -4.020   0.000   211.920   0.000   211.920

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Washington         Georgia          United States                30673 L Johnson                3   233.910   -23.380   0.000   210.530   0.000   210.530

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Richmond           California       United States                94804 Ann Weinstein            3   233.910   -23.390   0.000   210.520   0.000   210.520

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chatt Hills        Georgia          United States                30268 Mia Butler               2   215.940    -5.800   0.000   210.140   0.000   210.140

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Vincentown         New Jersey       United States                 8088 john gordon              3   209.910    0.000    0.000   209.910   0.000   209.910

N95 3M 8511 Made in USA                         Davie              Florida          United States                33328 Jonathan Jacobs          2   195.940    0.000    0.000   195.940 13.710    209.650

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oak Brook          Illinois         United States                60523 Bonnie Zanger            3   225.910   -21.780   0.000   204.130   0.000   204.130

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Elbert             Colorado         United States                80106 Ronald Gibson            3   217.910   -13.990   0.000   203.920   0.000   203.920

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Portland           Oregon           United States                97212 Fay Horak                2   205.940    -5.620   0.000   200.320   0.000   200.320

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Long Beach         California       United States                90810 Ronald Shimizu           3   230.910   -34.630   0.000   196.280   0.000   196.280

N95 3M 8511 Made in USA                         Forrest City       Arkansas         United States                72335 isaac joyner             2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Farmers Branch     Texas            United States                75234 AJ Lewis                 2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         San Diego          California       United States                92119 Israel Hernandez Rojas   2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Glen Ridge         New Jersey       United States                 7028 Mary Byra                2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Simi Valley        California       United States                93065 Lorri Moore              2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Mishawaka          Indiana          United States                46545 Pam Rubenstein           2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Battle Creek       Michigan         United States                49015 Tom Carroll              2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Davidson           North Carolina   United States                28036 Homayoon Firouzad        2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Bloomfield Hills   Michigan         United States                48302 Jill Lutz                2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Albany             New York         United States                12205 Rose Barba               2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Ely                Minnesota        United States                55731 Michael Harri            2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Dallas             Texas            United States                75252 Chris lorenc             2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Phoenix            Arizona          United States                85016 Tomas Bilbao             2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Fremont            California       United States                94538 Rhael De Vera            2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Chicago            Illinois         United States                60616 Felix Badillo            2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Merrimack          New Hampshire United States                    3054 KAREN JETER              2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Atlantic Highlands New Jersey       United States   07716-2252          Catherine Thorpe        3   293.910   -97.970   0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Kingston           New York         United States                12401 Sharon Chisholm          2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Leominster         Massachusetts    United States                 1453 Jason Piland             3   293.910   -97.970   0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Cullom             Illinois         United States                60929 Marcia Stalter           2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA                         Chicago            Illinois         United States                60611 David Stein              2   195.940    0.000    0.000   195.940   0.000   195.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Memphis            Tennessee        United States                38103 Sandra Reed              3   237.910   -42.670   0.000   195.240   0.000   195.240

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boca Raton         Florida          United States                33433 Cindy Brusco             3   209.910   -27.980   0.000   181.930 12.740    194.670

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mint Hill          North Carolina   United States                28227 Patrice Patterson        3   239.910   -47.980   0.000   191.930   0.000   191.930

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Farmingdale        New York         United States                11735 Avnit Kaur               2   205.940   -14.690   0.000   191.250   0.000   191.250

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Waukesha           Wisconsin        United States                53186 Michaeleen T Holtz       2   195.940    -5.800   0.000   190.140   0.000   190.140

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Northvale          New Jersey       United States                 7647 Oleg Loukhton            3   269.910   -79.970   0.000   189.940   0.000   189.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Princeton          New Jersey       United States                 8540 Nadia DiGregorio         2   205.940   -16.410   0.000   189.530   0.000   189.530

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago            Illinois         United States                60657 Paul Tarantola           3   225.910   -37.390   0.000   188.520   0.000   188.520

N95 3M 8511 Made in USA                         Fayetteville       North Carolina   United States                28306 Bikash Gurung            2   195.940    -9.790   0.000   186.150   0.000   186.150

N95 3M 8511 Made in USA                         Quincy             Illinois         United States                62301 Kay Phillips             2   195.940    -9.790   0.000   186.150   0.000   186.150

N95 3M 8511 Made in USA                         Olympia            Washington       United States                98502 Karen Mitchell           2   195.940    -9.790   0.000   186.150   0.000   186.150

N95 3M 8511 Made in USA                         San Antonio        Texas            United States                78227 Rodalyn Simbulan         2   195.940    -9.800   0.000   186.140   0.000   186.140

N95 3M 8511 Made in USA                         Kendall Park       New Jersey       United States                 8824 Matthew Noreen           2   195.940   -14.690   0.000   181.250   0.000   181.250

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ashburn            Virginia         United States                20148 Vaiki McKenna            3   194.710   -13.700   0.000   181.010   0.000   181.010

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fort Pierce        Florida          United States                34982 Debby Bruce              2   192.940   -24.030   0.000   168.910 11.820    180.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Berkeley           California       United States                94709 Josie Mooney             2   179.940    0.000    0.000   179.940   0.000   179.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago            Illinois         United States                60654 Shaun Nirenstein         2   179.940    0.000    0.000   179.940   0.000   179.940

N95 3M 8511 Made in USA                         San Francisco      California       United States                94114 Kenneth Yang             2   195.940   -17.350   0.000   178.590   0.000   178.590

N95 3M 8511 Made in USA                         Brooklyn           New York         United States                11223 Anna Bonaccorso          2   195.940   -19.580   0.000   176.360   0.000   176.360

N95 3M 8511 Made in USA                         Amherst            New Hampshire United States                    3031 Colleen Guzman           2   195.940   -19.580   0.000   176.360   0.000   176.360

N95 3M 8511 Made in USA                         San Antonio        Texas            United States                78231 Pamela Villalobos        2   195.940   -19.590   0.000   176.350   0.000   176.350

N95 3M 8511 Made in USA                         Irving             Texas            United States                75063 Devang Patel             2   195.940   -19.590   0.000   176.350   0.000   176.350

N95 3M 8511 Made in USA                         Mint Hill          North Carolina   United States                28227 Patrice Patterson        2   195.940   -19.590   0.000   176.350   0.000   176.350

N95 3M 8511 Made in USA                         San Francisco      California       United States                94134 Howard Mah               2   195.940   -19.590   0.000   176.350   0.000   176.350

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Allentown          Pennsylvania     United States                18104 P Reinert Holmer         3   192.710   -19.680   0.000   173.030   0.000   173.030

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angrles        California       United States                90069 Viviana Suaya , MD       2   172.940    0.000    0.000   172.940   0.000   172.940

N95 3M 8511 Made in USA                         Los Angeles        California       United States                91601 Mary Orellana            2   215.940   -43.180   0.000   172.760   0.000   172.760

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Montgomery         Texas            United States   77356-3462          Brayer Brayer           3   209.910   -38.330   0.000   171.580   0.000   171.580

N95 3M 8511 Made in USA                         Orinda             California       United States                94563 Susan Supran             2   195.940   -24.420   0.000   171.520   0.000   171.520

N95 3M 8511 Made in USA                         Parkland           Florida          United States                33076 Neil strauss             2   195.940   -35.710   0.000   160.230 11.230    171.460




                                                                                                    2
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 95 of
                                                                                    142
                                                                                                                                                                                                              Exhibit 3

                                                                                     Exhibit A

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lubbock            Texas            United States                79424 Christopher Felan       2   175.940     -5.620    0.000    170.320   0.000   170.320

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Astoria            New York         United States                11103 J Karahalis             2   195.940    -26.120    0.000    169.820   0.000   169.820

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Tracy              California       United States                95377 Brian Treanor           3   209.910    -41.980    0.000    167.930   0.000   167.930

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fort Lauderdale    Florida          United States                33301 Richard Gilbert         2   155.940     0.000     0.000    155.940 10.920    166.860

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sarasota           Florida          United States                34277 RICHARD LEVY            2   155.940     0.000     0.000    155.940 10.920    166.860

N95 3M 8511 Made in USA                         Long Island City   New York         United States                11101 Amanda Wu               2   195.940    -29.390    0.000    166.550   0.000   166.550

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Port Washington    New York         United States                11050 Dara Shalom             3   187.510    -27.380    0.000    160.130   0.000   160.130

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Calabasas          California       United States                91302 Tatyana Dekadokh        2   159.940     0.000     0.000    159.940   0.000   159.940

N95 3M 8511 Made in USA                         Thousand Oaks      California       United States                91320 Eric Danklefs           3   293.910   -137.150    0.000    156.760   0.000   156.760

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Stamford           Connecticut      United States   06905-3212          Heidi Gamble           2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Manakin Sabot      Virginia         United States                23103 Andrew Peskin           2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oklahoma City      Oklahoma         United States                73103 Lawrence Goodwin        2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Indio              California       United States                92201 Marlene Fogarty         2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Easton             Pennsylvania     United States                18045 Herbert Gilles          2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Jose           California       United States                95129 Carol Baker             2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Richmond           Virginia         United States                23226 Carolyn Garner          2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Jersey City        New Jersey       United States                 7305 Nazim Abdul Rahim       2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Upper Saddle RiverNew Jersey        United States                 7458 Chris Karsos            2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Glen Burnie        Maryland         United States                21061 Lawrence Adler          2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Cranston           Rhode Island     United States                 2921 Lauren Colaluca         2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Indio              California       United States                92203 John Schiavone          2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Tulsa              Oklahoma         United States                74137 Diana Brunel            2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Barnesville        Georgia          United States                30204 Angie Hewitt            2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oak View           California       United States                93022 Daren Arita             2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pacifica           California       United States                94044 Floran Kepic            3   233.910    -77.970    0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Ramon          California       United States                94582 Michelle Battaglia      2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Clovis             California       United States                93611 Louis Vasquez           2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hagatna            Guam             United States                96932 Mary Laygo              2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    River Grove        Illinois         United States                60171 Lisa Joyce              2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Moultonboro        New Hampshire United States      03254-4736          Spencer Joyner         2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Kirkland           Washington       United States                98033 Ann Habernigg           2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Northborough       Massachusetts    United States                 1532 Ellen Patriarca         2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angeles        California       United States                90027 Savannah Jo Lack        2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Staunton           Virginia         United States                24401 Patricia Margolin       2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Liberty Township   Ohio             United States                45011 Pam Perrino             2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Lorenzo        New Mexico       United States                88041 Richard R Gonzalez      2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Powder Springs     Georgia          United States                30127 Anthony Utley           2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Greenville         North Carolina   United States                27858 Needham Cheeelu         2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Janesville         Wisconsin        United States                53545 Gregory L Denison       2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Beverly Hills      California       United States                90210 Dee May                 2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Woodside           California       United States                94062 Winifred Anderson       2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Emeryville         California       United States                94608 Martin Opsahl           2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Westminster        California       United States                92683 Tommy Cao               2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                10024 Kayley Rosenthal        2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Arlington          Virginia         United States                22206 Julie Laurel            2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fresno             California       United States                93711 Carol Perez             2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Grass Valley       California       United States                95945 David Hagen             2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Dexter             Michigan         United States                48130 Chris Perryman          2   155.940     0.000     0.000    155.940   0.000   155.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Portland           Oregon           United States                97229 Irwin Sacks             2   152.940     0.000     0.000    152.940   0.000   152.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Plant City         Florida          United States                33566 Robert Powell           2   155.940    -15.590    0.000    140.350 11.950    152.300

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wimauma            Florida          United States                33598 Pramode Verma           2   139.940     0.000     0.000    139.940 11.890    151.830

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bradenton          Florida          United States                34211 cathy hansell           2   155.940    -15.580    0.000    140.360   9.820   150.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                10011 Robert Jerome           2   149.940     0.000     0.000    149.940   0.000   149.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bellingham         Washington       United States                98225 Steve Galando           2   155.940     -6.460    0.000    149.480   0.000   149.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Columbia           Maryland         United States   21045-4530          Douglas Gwyn           2   155.940     -7.060    0.000    148.880   0.000   148.880

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                10024 Teresa Buchan           2   155.940     -7.790    0.000    148.150   0.000   148.150

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mission            Texas            United States                78572 Jenny Hudsonpillar      2   147.940     0.000     0.000    147.940   0.000   147.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Metairie           Louisiana        United States                70001 Cirecie Olatunji        2   175.940    -30.280    0.000    145.660   0.000   145.660

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Porter Ranch       California       United States                91327 James Piefer            2   144.940     0.000     0.000    144.940   0.000   144.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Franklin           Michigan         United States                48025 CONSTANCE ETTINGER      2   152.940     -9.520    0.000    143.420   0.000   143.420

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                10034 Hilda Rivera            2   149.940     -7.490    0.000    142.450   0.000   142.450

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Allentown          Pennsylvania     United States                18102 Ed Kundahl              2   155.940    -14.140    0.000    141.800   0.000   141.800

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Cupertino          California       United States                95014 Jim Eng                 2   152.940    -11.240    0.000    141.700   0.000   141.700

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mendham            New Jersey       United States                 7945 Nicholas Sauter         2   155.940    -14.360    0.000    141.580   0.000   141.580

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Emmitsburg         Maryland         United States                21727 lisa Bell               2   155.940    -24.110    0.000    131.830   9.210   141.040

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Crescent City      California       United States                95531 Kristina Anderson       2   147.940     -7.000    0.000    140.940   0.000   140.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Philadelphia       Pennsylvania     United States                19136 Steven Berman           2   155.940    -15.590    0.000    140.350   0.000   140.350

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Tucson             Arizona          United States   85743-7124          Judith A Ellyson       2   155.940    -15.590    0.000    140.350   0.000   140.350

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New Canaan         Connecticut      United States                 6840 teresa downey           2   155.940    -15.590    0.000    140.350   0.000   140.350

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Indian Wells       California       United States                92210 Janet Salta             2   139.940     0.000     0.000    139.940   0.000   139.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Springfield        Massachusetts    United States                 1107 sherry fanti            2   139.940     0.000     0.000    139.940   0.000   139.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Northbrook         Illinois         United States                60062 Kerry Heitkotter        2   139.940     0.000     0.000    139.940   0.000   139.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    North Las Vegas    Nevada           United States   89030-7113          Zephyrene Villaluz     2   139.940     0.000     0.000    139.940   0.000   139.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Princeton          New Jersey       United States   08540-8584          Michael Gottfried      2   139.940     0.000     0.000    139.940   0.000   139.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Stanton            California       United States                90680 Tim Bourret             2   139.940     0.000     0.000    139.940   0.000   139.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Glendale           Wisconsin        United States                53209 Karen Wood              2   139.940     0.000     0.000    139.940   0.000   139.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    West Palm Beach Florida             United States                33405 Phyllis Penner          2   129.940     0.000     0.000    129.940   9.080   139.020

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                10024 Joseph Stern Stern      2   137.940     0.000     0.000    137.940   0.000   137.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lyndhurst          New Jersey       United States                 7071 Paul P GOSHULAK         2   137.940     0.000     0.000    137.940   0.000   137.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Berwyn             Illinois         United States                60402 Denisse Carballido      2   164.940    -28.230    0.000    136.710   0.000   136.710

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Rockville          Maryland         United States                20852 Joseph Wang             2   147.940    -11.600    0.000    136.340   0.000   136.340

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Littleton          Colorado         United States                80120 Judith Primeaux         2   155.940    -19.680    0.000    136.260   0.000   136.260

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Troy               Virginia         United States                22974 Sherry Amos             3   164.310    -28.450    0.000    135.860   0.000   135.860

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boca Raton         Florida          United States                33496 Maria Odette Canivell   2   215.910    -11.540   -77.970   126.400   8.840   135.240

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bradenton          Florida          United States                34201 Kimberly Mavrelos       2   139.940    -13.990    0.000    125.950   8.820   134.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Francisco      California       United States                94121 Boris Rozentsvayg       2   157.940    -23.680    0.000    134.260   0.000   134.260

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Morganton          North Carolina   United States                28655 Luiz Gazzola            2   147.940    -13.990    0.000    133.950   0.000   133.950




                                                                                                    3
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 96 of
                                                                                    142
                                                                                                                                                                                                               Exhibit 3

                                                                                      Exhibit A

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Glen Allen         Virginia         United States                 23059 Kenneth Taylor            2   152.940    -19.030   0.000   133.910   0.000   133.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Clifton            New Jersey       United States                  7012 GARY TANNENBAUM           2   139.940     -6.990   0.000   132.950   0.000   132.950

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                 10022 Scott Cornwell            2   132.740     0.000    0.000   132.740   0.000   132.740

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mclean             Virginia         United States                 22102 Vincent Nguyen            2   155.940    -23.390   0.000   132.550   0.000   132.550

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Rye Brook          New York         United States                 10573 Elio Gerarsi              2   144.940    -13.990   0.000   130.950   0.000   130.950

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pass Christian     Mississippi      United States                 39571 Lloyd Hartt               2   144.940    -13.990   0.000   130.950   0.000   130.950

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Portsmouth         New Hampshire United States                     3801 Joel Plagenz              2   159.940    -29.170   0.000   130.770   0.000   130.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Austin             Texas            United States                 78759 Alex Dorantes             2   137.940     -7.790   0.000   130.150   0.000   130.150

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Glen Mills         Pennsylvania     United States                 19342 Douglas Barrett Jr.       2   152.740    -23.480   0.000   129.260   0.000   129.260

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boca Raton         Florida          United States                 33433 Susan Harris              2   119.940     0.000    0.000   119.940   8.400   128.340

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lewisville         Texas            United States                 75077 Ken Cabler                2   155.940    -28.280   0.000   127.660   0.000   127.660

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Greenwich          Connecticut      United States                  6831 sindie schur              2   155.940    -28.280   0.000   127.660   0.000   127.660

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Woodbury           Minnesota        United States                 55125 Puspa Bhatta              2   149.940    -22.490   0.000   127.450   0.000   127.450

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Farmington Hills   Michigan         United States                 48335 Suzanne Fontana           2   139.940    -13.990   0.000   125.950   0.000   125.950

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Espanola           New Mexico       United States                 87532 Michael Quintana          3   230.910   -106.150   0.000   124.760   0.000   124.760

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lincroft           New Jersey       United States                  7738 Joe DePietro              2   124.740     0.000    0.000   124.740   0.000   124.740

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brooklyn           New York         United States                 11209 ERARD GJANCI              2   137.940    -13.780   0.000   124.160   0.000   124.160

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                 10075 Elyse goldstein           2   137.940    -14.990   0.000   122.950   0.000   122.950

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                 10019 Alan Novich               2   139.940    -17.160   0.000   122.780   0.000   122.780

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago            Illinois         United States                 60605 Chanae Reese              2   147.940    -26.920   0.000   121.020   0.000   121.020

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Germantown         Tennessee        United States                 38139 Edwin Lopez               2   139.940    -19.580   0.000   120.360   0.000   120.360

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Carmel By The Sea California        United States                 93921 Perry Holloman            2   119.940     0.000    0.000   119.940   0.000   119.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Castle Rock        Colorado         United States                 80104 Robert Morse              2   119.940     0.000    0.000   119.940   0.000   119.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Long Beach         New York         United States                 11561 shelly henner             2   119.940     0.000    0.000   119.940   0.000   119.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Indianapolis       Indiana          United States                 46260 Steven Pecar              2   139.940    -21.760   0.000   118.180   0.000   118.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boston             Massachusetts    United States                  2116 Pallavi Verma             2   139.940    -22.870   0.000   117.070   0.000   117.070

N95 3M 8511 Made in USA                         Key West           Florida          United States                 33040 Stephen Kitsakos          1   107.970     0.000    0.000   107.970   8.100   116.070

N95 3M 8511 Made in USA                         Key Biscayne       Florida          United States                 33149 Daniel Rincon             1   107.970     0.000    0.000   107.970   7.560   115.530

N95 3M 8511 Made in USA                         Lake Worth         Florida          United States                 33467 Marissa Relucio-Naveira   1   107.970     0.000    0.000   107.970   7.560   115.530

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Newberry           Florida          United States    32669-3440          Richard Melker           2   119.940    -11.990   0.000   107.950   7.560   115.510

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Alpharetta         Georgia          United States                 30004 Porter Payne              2   139.940    -27.970   0.000   111.970   0.000   111.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Philadelphia       Pennsylvania     United States    19103-1435          Jose Mateo               2   139.940    -27.980   0.000   111.960   0.000   111.960

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    South Plainfield   New Jersey       United States                  7080 Terence Reilly            2   139.940    -27.980   0.000   111.960   0.000   111.960

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Katy               Texas            United States                 77493 Autumn Tonic              2   139.940    -27.980   0.000   111.960   0.000   111.960

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Shingle Springs    California       United States                 95682 Steve Riley               2   139.940    -27.980   0.000   111.960   0.000   111.960

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hardy              Virginia         United States    24101-3349          Susan Rourke             2   139.940    -27.980   0.000   111.960   0.000   111.960

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Glendale           California       United States                 91202 Ildiko Babucsik           2   139.940    -27.980   0.000   111.960   0.000   111.960

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Stanford           California       United States                 94305 Tanya Luhrmann            2   109.540     0.000    0.000   109.540   0.000   109.540

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Orland Park        Illinois         United States                 60467 Jim Haworth               2   155.940    -46.780   0.000   109.160   0.000   109.160

N95 3M 8511 Made in USA                         Parsippany         New Jersey       United States                  7054 William Packer            1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                 10024 Amanda Turner             1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Northampton        Pennsylvania     United States                 18067 Andrew Taylor             1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Maywood            Illinois         United States                 60153 Jeary Beals               1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Arverne            New York         United States                 11692 Chuti Sasiphong           1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Collierville       Tennessee        United States                 38017 Michael Gump              1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         New York           New York         United States                 10024 Herbert Wollowick         1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Simi Valley        California       United States                 93065 Jessica Rodas             1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Reno               Nevada           United States                 89511 Sandy Howe                1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Petaluma           California       United States                 94952 Erick French              1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         New York           New York         United States                 10024 edith braun               1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                 10128 Max Podolsky              1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Sheridan Lake      Colorado         United States                 81071 Catherine Scherler        1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Hartsville         Tennessee        United States                 37074 Billie Bohannon           1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Corpus Christi     Texas            United States                 78412 Connie Moberley           1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Washington         District Of Columbia
                                                                                     United States                20018 Angela Hubbard            1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Milwaukee          Wisconsin        United States                 53207 Kathleen Mahoney          1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Matthews           North Carolina   United States                 28106 Anthoy Damiano            1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago            Illinois         United States                 60608 Enrique Rivera            1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         San Antonio        Texas            United States                 78258 CATHY BUMP                1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Highlands Ranch    Colorado         United States                 80126 Stephen Szapor            1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Syosset            New York         United States                 11791 KARIM                     1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA                         Miami              Florida          United States                 33131 David Birnbach            1   107.970     0.000    0.000   107.970   0.000   107.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Phoenixville       Pennsylvania     United States                 19460 JOHN T SMITH JR           2   124.740    -16.790   0.000   107.950   0.000   107.950

N95 3M 8511 Made in USA                         Cranston           Rhode Island     United States                  2920 Tammy Bottella            1   107.970     -1.530   0.000   106.440   0.000   106.440

N95 3M 8511 Made in USA                         Richmond           Texas            United States                 77407 Viena Osorio              1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Miami              Florida          United States                 33196 Luis Fernandez            1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Miami              Florida          United States                 33155 Karen Gordon              1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Palm Springs       Florida          United States                 33461 Frances Thew              1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Boca Raton         Florida          United States                 33433 Michael Brecher           1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         West Palm Beach Florida             United States                 33405 Phyllis Penner            1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Lynn Haven         Florida          United States                 32405 Roman Nation              1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Miami Shores       Florida          United States                 33138 Nancy Valdes              1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Gainesville        Florida          United States                 32606 Christian Glaser          1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Tarpon Springs     Florida          United States                 34689 Victoria Ciccarello       1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Plantation         Florida          United States                 33324 Jacqueline Butler         1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Miami              Florida          United States                 33166 Penny Roberts             1    97.970     0.000    0.000    97.970   6.860   104.830

N95 3M 8511 Made in USA                         Golden Beach       Florida          United States                 33160 Rolando Garcia            1    97.970     0.000    0.000    97.970   6.840   104.810

N95 3M 8511 Made in USA                         Delray Beach       Florida          United States                 33446 Elizabeth Simon           1    97.970     0.000    0.000    97.970   6.840   104.810

N95 3M 8511 Made in USA                         Monte Sereno       California       United States                 95030 Alireza Masrour           1   107.970     -3.350   0.000   104.620   0.000   104.620

N95 3M 8511 Made in USA                         Hauppauge          New York         United States                 11788 michael keena             1   107.970     -3.600   0.000   104.370   0.000   104.370

N95 3M 8511 Made in USA                         Port Orange        Florida          United States                 32127 Michael Miles             1    97.970     0.000    0.000    97.970   6.370   104.340

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago            Illinois         United States                 60616 Felix Badillo             2   109.540     -5.470   0.000   104.070   0.000   104.070

N95 3M 8511 Made in USA                         Potomac            Maryland         United States                 20854 Nava Ely                  1   107.970     -4.290   0.000   103.680   0.000   103.680

N95 3M 8511 Made in USA                         Los Angeles        California       United States                 90036 David Drizin              1   107.970     -4.510   0.000   103.460   0.000   103.460

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Battle Creek       Michigan         United States                 49015 Tom Carroll               1   107.970     -4.510   0.000   103.460   0.000   103.460

N95 3M 8511 Made in USA                         Clayton            North Carolina   United States                 27520 Rose Gruber               1   107.970     -5.120   0.000   102.850   0.000   102.850

N95 3M 8511 Made in USA                         South Plainfield   New Jersey       United States                  7080 Terence Reilly            1   107.970     -5.650   0.000   102.320   0.000   102.320




                                                                                                     4
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 97 of
                                                                                    142
                                                                                                                                                                                                                  Exhibit 3

                                                                                    Exhibit A

N95 3M 8511 Made in USA                         Rochester Hills   Michigan         United States                48307 Donna Pas                       1   107.970    -5.650   0.000   102.320   0.000   102.320

N95 3M 8511 Made in USA                         Rogers            Minnesota        United States                55374 Jonathan Benzinger              1   107.970    -5.650   0.000   102.320   0.000   102.320

N95 3M 8511 Made in USA                         Houston           Texas            United States                77098 Yvonne Mikulencak               1   107.970    -5.650   0.000   102.320   0.000   102.320

N95 3M 8511 Made in USA                         Bend              Oregon           United States                97702 Christan Cavallaro              1   107.970    -5.660   0.000   102.310   0.000   102.310

N95 3M 8511 Made in USA                         Los Angeles       California       United States                90035 RICHARD HARRIS MD               1   107.970    -5.660   0.000   102.310   0.000   102.310

N95 3M 8511 Made in USA                         Hanover           Maryland         United States                21076 Kevin Pogue                     1   107.970    -5.660   0.000   102.310   0.000   102.310

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bradenton         Florida          United States   34203-8100          DONALD LAING                   1    94.970    0.000    0.000    94.970   6.650   101.620

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Morristown        New Jersey       United States   07960-6794          Ilene Jacobs                   2   119.940   -18.750   0.000   101.190   0.000   101.190

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Douglasville      Georgia          United States                30134 Anita Peppers                   2   124.740   -25.350   0.000    99.390   0.000    99.390

N95 3M 8511 Made in USA                         Tacoma            Washington       United States                98411 Ken Marsh                       1   107.970    -9.030   0.000    98.940   0.000    98.940

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sarasota          Florida          United States                34239 Sidney Peykar, M.D., F.A.C.C.   1    97.970    -5.620   0.000    92.350   6.460    98.810

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Elmwood Park      New Jersey       United States                 7407 James Giordano                  1   107.970    -9.190   0.000    98.780   0.000    98.780

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Cape Coral        Florida          United States                33909 Mark Willis                     1    97.970    -5.620   0.000    92.350   6.000    98.350

N95 3M 8511 Made in USA                         Brandon           Florida          United States                33511 Samuel Richardson               1    97.970    -7.560   0.000    90.410   7.670    98.080

N95 3M 8511 Made in USA                         Montclair         New Jersey       United States                 7043 ALICJA DELAG                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Atlanta           Georgia          United States                30305 Barbara Marxer                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hartsville        Tennessee        United States                37074 Billie Bohannon                 1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hopewell          New Jersey       United States                 8525 Heather Faller                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Beltsville        Maryland         United States                20705 Carolyn Jackson                 1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Rehoboth          Delaware         United States                19971 Dixie Newman                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Glen Mills        Pennsylvania     United States                19342 Thomas Dever                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Yorktown Heights New York          United States                10598 Glenn Sullivan                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Houston           Texas            United States                77074 Sharon Decker                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Randallstown      Maryland         United States                21133 Jeston Hamer Jr.                1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Southampton       New York         United States                10128 Justin Meltzer                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Conroe            Texas            United States                77301 Jose Lujan                      1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Oceanside         New York         United States                11572 David Leicht                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Yardley           Pennsylvania     United States                19067 Theresa Reller                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Atlanta           Georgia          United States                30339 Molly Herrin                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Lafayette         Louisiana        United States                70503 James Huval                     1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Fort Worth        Texas            United States                76107 Paul Ray                        1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Lancaster         Pennsylvania     United States                17601 Sheila Cook                     1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Burlington        North Carolina   United States                27217 Salvatore Schiano               1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Garden Grove      California       United States                92842 Johnnie Flowers Jr              1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         West Hollywood    California       United States                90069 Jed Leiber                      1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Wilbraham         Massachusetts    United States                 1095 Peter Kelly                     1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         New York          New York         United States                10015 Sharon Abella                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Pittsburgh        Pennsylvania     United States                15215 Eric Wiener                     1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Tempe             Arizona          United States   85282-3037          Mark Green                     1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Potomac           Maryland         United States                20854 Mahzad Mehrinfar                1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Austin            Texas            United States                78759 Alex Dorantes                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Jericho           New York         United States                11753 Alan Blayne                     1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Indian Land       South Carolina   United States                29707 Kent Petersen                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Houston           Texas            United States                77066 Gabriel Wesley                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Little Neck       New York         United States                11362 Michael Caruso                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Kernersville      North Carolina   United States                27284 Sandra Hogan                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Little Rock       Arkansas         United States                72209 Elite Medical Care              1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Houston           Texas            United States                75219 Jorge Hinojosa                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Brooksville       Florida          United States                34613 Timothy Czarnetzki              1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Atlanta           Georgia          United States                30342 Robert F. Greenberg             1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Brooklyn          New York         United States                11207 LLOYD ALEXANDER                 1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Wilmington        Delaware         United States                19803 Hal Clagett                     1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Chicago           Illinois         United States                60657 Linda Yee                       1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Los Angeles       California       United States                90025 Robin Roth                      1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Westminster       Maryland         United States                21158 Carole Jarrard                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Claremont         California       United States                91711 Inderpal Singh                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Ny                New York         United States                10003 Jackie Cuesta                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Morrow            Georgia          United States                30260 Kaylyn Hardy                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Roseville         California       United States                95678 David Aria                      1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Lafayette         California       United States                94549 Carlene Damon                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Berwyn            Illinois         United States                60402 Denisse Carballido              1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Barrington        Illinois         United States                60010 Tony Johansson                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Miami Beach       Florida          United States                33140 Sonia Norman                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angeles       California       United States                90066 Maggie Ribeiro                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York          New York         United States                10024 William Swan                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Haiku             Hawaii           United States                96708 Caron Barrett                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Culver City       California       United States                90230 Patrick Matibag                 1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Manvel            Texas            United States                77578 John Casas                      1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Somers            New York         United States                10589 Angela Silva                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         New York          New York         United States   10025-6432          Cheryl Burger                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Highland          California       United States                92346 Shawn Webb                      1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Chandler          Arizona          United States                85225 D Rimawi                        1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         New Yoek          New York         United States                10010 Ben Torrei                      1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Freeport          New York         United States                11520 Shaharier Babu                  1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Staten Island     New York         United States                10306 Michael Cook                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Brooklyn          New York         United States                11209 ERARD GJANCI                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    East Elmhurst     New York         United States                11370 Parvez Khan                     1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Beverly Hills     California       United States                90210 Linda Kemper                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Tryon             North Carolina   United States                28782 Victoria Jetton                 1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Rock Hill         South Carolina   United States                29732 Eugene Lepine                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Brookhaven        Georgia          United States                30324 Eric Guerrin                    1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Cave Creek        Arizona          United States                85331 Frank Caceres                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Smoaks            South Carolina   United States                29481 Tamarah Johnson                 1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Aurora            Illinois         United States                60505 Donald Paul                     1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA                         Montclair         New Jersey       United States                 7043 theresa beyer                   1    97.970    0.000    0.000    97.970   0.000    97.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Elgin             Illinois         United States                60120 Denise M Winchar                2   114.740   -16.940   0.000    97.800   0.000    97.800

N95 3M 8511 Made in USA                         Daniel Island     South Carolina   United States                29492 Chris Bechhold                  1   107.970   -10.790   0.000    97.180   0.000    97.180




                                                                                                   5
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 98 of
                                                                                    142
                                                                                                                                                                                                            Exhibit 3

                                                                                     Exhibit A

N95 3M 8511 Made in USA                         Kingsport          Tennessee        United States                37663 Wayne Walker               1   107.970   -10.790   0.000   97.180   0.000   97.180

N95 3M 8511 Made in USA                         Brooklyn           New York         United States                11210 edith braun                1   107.970   -10.790   0.000   97.180   0.000   97.180

N95 3M 8511 Made in USA                         Hummelstown        Pennsylvania     United States                17036 Ed Lammando                1   107.970   -10.790   0.000   97.180   0.000   97.180

N95 3M 8511 Made in USA                         Beverly Hills      California       United States                90210 miriam rosen               1   107.970   -10.790   0.000   97.180   0.000   97.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Arlington          Virginia         United States                22209 David Janet                1   107.970   -10.790   0.000   97.180   0.000   97.180

N95 3M 8511 Made in USA                         Orlando            Florida          United States                32837 Don Shippey                1    97.970    -7.560   0.000   90.410   5.860   96.270

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Surfside           Florida          United States                33154 Ana Pacheco                1    89.970    0.000    0.000   89.970   6.280   96.250

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brooklyn           New York         United States                11229 Gail Esko                  2   109.540   -13.690   0.000   95.850   0.000   95.850

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lombard            Illinois         United States                60148 Rhonda Sanders             1    97.970    -2.920   0.000   95.050   0.000   95.050

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Simpsonville       South Carolina   United States                29680 Maurice Simmons            1    94.970    0.000    0.000   94.970   0.000   94.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Richmond           Texas            United States   77406-8258          George Pham               1    94.970    0.000    0.000   94.970   0.000   94.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hamilton Township New Jersey        United States                 8330 Rommel Celestial           1    94.970    0.000    0.000   94.970   0.000   94.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hygiene            Colorado         United States                80533 Cathy Holt                 1    94.970    0.000    0.000   94.970   0.000   94.970

N95 3M 8511 Made in USA                         Davenport          Florida          United States                33897 Frank Swindells            1    97.970    -9.790   0.000   88.180   6.170   94.350

N95 3M 8511 Made in USA                         West Palm Beach Florida             United States                33406 Michelle McShane           1    97.970    -9.790   0.000   88.180   6.170   94.350

N95 3M 8511 Made in USA                         Hollywood          Florida          United States                33020 Sergio Faura               1    97.970    -9.780   0.000   88.190   6.150   94.340

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Palo Alto          California       United States                94301 karen krieger              1    97.970    -3.910   0.000   94.060   0.000   94.060

N95 3M 8511 Made in USA                         Fort Myers         Florida          United States                33916 Georgia Frieswick          1    97.970    -9.790   0.000   88.180   5.730   93.910

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Weymouth           Massachusetts    United States                 2190 Sergiy Golynets            1    97.970    -5.320   0.000   92.650   0.000   92.650

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fayetteville       North Carolina   United States                28306 Maria Watson               1    97.970    -5.630   0.000   92.340   0.000   92.340

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Milton             Georgia          United States                30004 Adam Levy                  2   119.940   -27.950   0.000   91.990   0.000   91.990

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York           New York         United States                10065 Claire Gagnon              1    89.970    0.000    0.000   89.970   0.000   89.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Burke              Virginia         United States                22015 Thanh Tran                 1    89.970    0.000    0.000   89.970   0.000   89.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bronx              New York         United States                10462 Othello Skeete             1    89.970    0.000    0.000   89.970   0.000   89.970

N95 3M 8511 Made in USA                         Port Saint Lucie   Florida          United States                34986 Paul Weinstein             1    97.970   -14.690   0.000   83.280   5.830   89.110

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Miami Beach        Florida          United States                33139 Diana Shoolman             1    97.970   -14.690   0.000   83.280   5.830   89.110

N95 3M 8511 Made in USA                         Boynton Beach      Florida          United States                33435 Gail Ross                  1    97.970   -14.690   0.000   83.280   5.830   89.110

N95 3M 8511 Made in USA                         Ocala              Florida          United States                34481 Richard Bell               1    97.970   -14.690   0.000   83.280   5.830   89.110

N95 3M 8511 Made in USA                         Miami              Florida          United States                33138 Lamont Newell              1    97.970    -8.890   0.000   89.080   0.000   89.080

N95 3M 8511 Made in USA                         New York           New York         United States                10014 KARIN SmattRobbins         1    97.970    -9.740   0.000   88.230   0.000   88.230

N95 3M 8511 Made in USA                         Long Beach         New York         United States                11561 Sheldon Herzberg           1    97.970    -9.780   0.000   88.190   0.000   88.190

N95 3M 8511 Made in USA                         Covington          Washington       United States                98042 Thomas Ray                 1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Randallstown       Maryland         United States                21133 Jeston Hamer Jr.           1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         New York           New York         United States                10016 Roger Chari                1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         Chcago             Illinois         United States                60611 A Errigo                   1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         Fairfax            Virginia         United States   22032-2719          Klaus Baltrusch           1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         Boyertown          Pennsylvania     United States                19512 Brian Burkholder           1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         Olympia            Washington       United States                98516 Karen Mitchell             1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         Chicago            Illinois         United States                60637 Lisa Bernstein             1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         Pelham Manor       New York         United States                10803 Daniel Pietrzak            1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         Lexington          Massachusetts    United States                 2420 Keith Herzog               1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         Brea               California       United States   92821-6029          Janette Petrie            1    97.970    -9.790   0.000   88.180   0.000   88.180

N95 3M 8511 Made in USA                         Baltimore          Maryland         United States                21230 Troy Griﬃn                 1    97.970    -9.800   0.000   88.170   0.000   88.170

N95 3M 8511 Made in USA                         Lincoln            California       United States                95648 DAVID KAUFMAN              1    97.970   -11.350   0.000   86.620   0.000   86.620

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Naples             Florida          United States   34110-6522          A Errigo                  1    94.970   -14.240   0.000   80.730   5.650   86.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Miami Beach        Florida          United States                33139 ISABEL MARRERO             1    94.970   -14.240   0.000   80.730   5.650   86.380

N95 3M 8511 Made in USA                         North Kingstown    Rhode Island     United States                 2852 William Lanzen             1   107.970   -21.590   0.000   86.380   0.000   86.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ny                 New York         United States                10128 Max Podolsky               1    94.970   -14.240   0.000   80.730   5.650   86.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    West Miami         Florida          United States                33144 jose guerra                1    94.970   -14.240   0.000   80.730   5.650   86.380

N95 3M 8511 Made in USA                         Coto De Caza       California       United States                92679 JUSTO FRIAS                1    97.970   -12.080   0.000   85.890   0.000   85.890

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hamilton Nj        New Jersey       United States                 8610 Bola Adeaga                1    94.970    -9.490   0.000   85.480   0.000   85.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Orlando            Florida          United States                32837 Don Shippey                1    79.970    0.000    0.000   79.970   5.200   85.170

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Longboat Key       Florida          United States                34228 Willy Wolfe                1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Palm Beach Gardens
                                                                 Florida            United States                33410 michael strongin           1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lakeland           Florida          United States                33809 Myrtle James               1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sarasota           Florida          United States                34232 andrew pugh                1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Delray Beach       Florida          United States                33483 Jeﬀrey Ellis               1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boca Raton         Florida          United States                33434 Carlos Claure              1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    West Palm Beach Florida             United States                33412 Mildred Diack-Chilton      1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sarasota           Florida          United States                34239 Caroline Amanda McDonald   1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    The Villages       Florida          United States                32163 Yael McDowell              1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fleming Island     Florida          United States                32003 Melanie Rios               1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ft Lauderdale      Florida          United States                33316 Carla Carter               1    77.970    0.000    0.000   77.970   5.460   83.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Gulfport           Florida          United States                33707 jenny reisner              1    77.970    0.000    0.000   77.970   5.440   83.410

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fairhaven          Massachusetts    United States                 2719 Karen Vilandry             1    97.970   -14.680   0.000   83.290   0.000   83.290

N95 3M 8511 Made in USA                         Melbourne          Florida          United States   32901-8639          Joseph Aiuto              1    97.970   -14.690   0.000   83.280   0.000   83.280

N95 3M 8511 Made in USA                         Eatontown          New Jersey       United States                 7724 Oanh Do                    1    97.970   -14.690   0.000   83.280   0.000   83.280

N95 3M 8511 Made in USA                         Montclair          New Jersey       United States                 7042 Teddy Mattox               1    97.970   -14.690   0.000   83.280   0.000   83.280

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Reading            Massachusetts    United States                 1867 Andrew Hagopian            1    97.970   -14.700   0.000   83.270   0.000   83.270

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Winter Park        Florida          United States                32790 andrew levitan             1    77.970    0.000    0.000   77.970   5.070   83.040

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ponte Vedra Bch    Florida          United States                34786 Sharyn Ferree              1    77.970    0.000    0.000   77.970   5.070   83.040

N95 3M 8511 Made in USA                         Novato             California       United States                94947 Hal Faresh                 1    97.970   -15.140   0.000   82.830   0.000   82.830

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Diego          California       United States                92110 Irene Magallanez           2   109.540   -27.380   0.000   82.160   0.000   82.160

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Phoenix            Arizona          United States                85028 Sanjay Patel               2   109.540   -27.380   0.000   82.160   0.000   82.160

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boynton Beach      Florida          United States                33472 GARY TANNENBAUM            2   109.540   -27.380   0.000   82.160   0.000   82.160

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Jersey City        New Jersey       United States                 7306 Kauthar Riggins            1    94.970   -14.240   0.000   80.730   0.000   80.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago            Illinois         United States                60611 A Errigo                   1    94.970   -14.240   0.000   80.730   0.000   80.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Naples             Florida          United States                34119 James HAWORTH              1    94.970   -14.240   0.000   80.730   0.000   80.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Guaynabo           Puerto Rico      United States   00969-4118          Whiyie Sang               1    89.970    -9.490   0.000   80.480   0.000   80.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    West Park          Florida          United States                33023 Richard Evans              1    74.970    0.000    0.000   74.970   5.250   80.220

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Palmyra            New York         United States                14522 James Foley                1    79.970    0.000    0.000   79.970   0.000   79.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boynton Beach      Florida          United States                33424 Stephen Blumberg           1    77.970    -3.890   0.000   74.080   5.180   79.260

N95 3M 8511 Made in USA                         Southaven          Mississippi      United States                38671 Melvin Washington          1    97.970   -19.590   0.000   78.380   0.000   78.380

N95 3M 8511 Made in USA                         Allen              Texas            United States                75013 Andrew Lee                 1    97.970   -19.590   0.000   78.380   0.000   78.380

N95 3M 8511 Made in USA                         Rushville          Indiana          United States                46173 Chris Dillon               1    97.970   -19.590   0.000   78.380   0.000   78.380

N95 3M 8511 Made in USA                         Dallas             Texas            United States                75220 Ericka Rockamore           1    97.970   -19.590   0.000   78.380   0.000   78.380

N95 3M 8511 Made in USA                         Eastpointe         Michigan         United States                48021 Charmin Talley-houie       1    97.970   -19.590   0.000   78.380   0.000   78.380




                                                                                                    6
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 99 of
                                                                                    142
                                                                                                                                                                                                          Exhibit 3

                                                                                      Exhibit A

N95 3M 8511 Made in USA                         Montgomery          Texas            United States                77356 Michael Maher            1   97.970   -19.590   0.000   78.380   0.000   78.380

N95 3M 8511 Made in USA                         Fairless Hills      Pennsylvania     United States                19030 Darlene Scotti           1   97.970   -19.590   0.000   78.380   0.000   78.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ooltewah            Tennessee        United States                37363 Mary Lezon               1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Olmsted Falls       Ohio             United States                44138 Jeﬀ Mossman              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Jose            California       United States                95120 John Xing                1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Churchville         Pennsylvania     United States                18966 Richard Cady             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Jose            California       United States                95130 Patricia Granger         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Westport            Connecticut      United States                 6880 Frank R. Mori            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pasadena            California       United States                91105 Lydia Breen              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Somis               California       United States                93066 Carol Jackson            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    St. Louis           Missouri         United States                63124 Mike Palmer              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    South Orange        New Jersey       United States                 7079 Gail Atlas               1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hixson              Tennessee        United States                37343 Duane Dungan             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bonita Springs      Florida          United States                34133 Carl Nickel              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hillsborough        California       United States                94010 Judy Swanson             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Peoria              Arizona          United States                85383 Melinda Verdi            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Narberth            Pennsylvania     United States                19072 Andrew Gowa              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lancaster           California       United States                93536 deborah leigh Dusol      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brielle             New Jersey       United States                 8730 Faith Jones              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    El Dorado           Arkansas         United States                71730 Jo O'Guinn-Charles       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Phoenix             Arizona          United States                85040 Rose E Wiley             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Albany              California       United States                94706 Kathryn Burke            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Shippensburg        Pennsylvania     United States                17257 Pat Bonanni              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Natick              Massachusetts    United States                 1760 Singer                   1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Homeland            California       United States                92548 Albert Jindra            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wilsonville         Oregon           United States                97070 Molly Burby              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Dallas              Texas            United States                75230 Patricia Zacharie        1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Edwards             Colorado         United States                81632 Mike Palmer              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ketchum             Idaho            United States                83340 Vickrie Cutler           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Cleveland           Ohio             United States                44105 Anne Brosnan             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    North Palm Beach Florida             United States                33408 Marylu Kauder            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Casco               Maine            United States   04015-3327          vicki woolf             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Francisco       California       United States                94125 Sharon Lahr              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pittsburgh          Pennsylvania     United States                15213 kerry lynn               1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Altos           California       United States                94022 Lisa Schubert            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Durham              North Carolina   United States                27715 Ben Causey               1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pewaukee            Wisconsin        United States                53072 Kathleen Hunt-Abene      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Richmond            California       United States                94801 V M                      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wyncote             Pennsylvania     United States                19095 Robert Collings          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Richmond            Virginia         United States                23233 Kathy Harlow             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brooklyn            New York         United States                11201 David Santos Donaldson   1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Millbrae            California       United States                94030 Peter Greenley           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oakton              Virginia         United States                22124 David Trottier           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bakersfield         California       United States                93314 Megan Miner              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    King George         Virginia         United States                22485 Ray Hall                 1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Marblehead          Massachusetts    United States                 1945 Daniel Gelb              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brookings           Oregon           United States                97415 David Crosby             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Saint Peters        Missouri         United States                63376 Jeannette copeland       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    North Hills         California       United States                91343 leonardo murillo         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Encino              California       United States                91316 Robert Golenberg         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Schaumburg          Illinois         United States                60067 Kerry Heitkotter         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Seattle             Washington       United States                98122 Greg Bachar              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Great Barrington    Massachusetts    United States                 1230 David Hagerty            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Freeport            New York         United States                11520 Nicole Rodriguez         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pacific Palisades   California       United States                90272 alfred scheid            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angeles         California       United States                90077 Trina Nuovo              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mesa                Arizona          United States                85207 Jeanne Melfi             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sunnyvale           California       United States                94089 John Goldschmidt         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Corpus Christi      Texas            United States                78414 Archana Krishnagiri      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Columbus            Ohio             United States                43212 Patrick Vincent          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Long Beach          California       United States   90807-4829          Renate Siskind          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Shippensburg        Pennsylvania     United States                17257 Mark Moilanen            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Solana Beach        California       United States                92075 raana azad               1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Morgantown          West Virginia    United States                26508 Thomas Deadrick          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bay City            Michigan         United States                48706 Rena Kloska              1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brooklyn            New York         United States                11201 Gail Goldman             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Malibu              California       United States                90265 Paul Fogel               1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Greendale           Wisconsin        United States                53129 Mary Bell                1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Champaign           Illinois         United States                61821 ONEIL                    1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Eugene              Oregon           United States                97408 Michael Stoll            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Antonio         Texas            United States                78227 Rodalyn Simbulan         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Smithtown           New York         United States                11787 Kathy Desantis           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Rafael          California       United States                94903 Catalina Lozano          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago             Illinois         United States                60642 Andre Frieden            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bandera             Texas            United States                78003 Marita Thies             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sudbury             Massachusetts    United States                 1776 Marie Rock               1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Puyallup            Washington       United States                98372 Mary McDonald            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mukilteo            Washington       United States                98275 william zander           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Francisco       California       United States                94117 Heather Rankie           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    El Paso             Texas            United States                79912 Michael Gatewood         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chandler            Arizona          United States                85225 Dania Rimawi             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Eugene              Oregon           United States                97403 Karen Gilbert            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sandusky            Michigan         United States                48471 Thomas Lukshaitis        1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hidden Hills        California       United States                91302 John Terlesky            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lacey               Washington       United States                98503 Darrel Appel             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wood Ridge          New Jersey       United States                 7075 Jill Sellers             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sacramento          California       United States                95818 anne heard               1   77.970    0.000    0.000   77.970   0.000   77.970




                                                                                                     7
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 100 of
                                                                                     142
                                                                                                                                                                                                       Exhibit 3

                                                                                     Exhibit A

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sugar Land        Texas            United States                 77478 nghi pham                1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago           Illinois         United States                 60611 william bigley           1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Gaithersburg      Maryland         United States                 20882 Beverly McElroy          1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ventura           California       United States                 93003 Lilo Bjorling            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Santa Clarita     California       United States                 91350 Bettye Hicks             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Santa Monica      California       United States                 90403 Adrienne Armstrong       1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wilmette          Illinois         United States                 60091 Joseph Cohen             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hoboken           New Jersey       United States                  7030 Mark D. LoBiondo         1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wyoming           Illinois         United States                 61491 Gregg Rumbold            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Palatine          Illinois         United States                 60067 Joseph Serio             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Livermore         California       United States                 94551 Greg Nieto               1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lemont            Illinois         United States                 60439 Thomas Koch              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Walnut Creek      California       United States                 94595 Joyce Clark              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oakland           California       United States                 94618 kirsi Tiemroth           1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Grants Pass       Oregon           United States                 97527 Nicholas Boges           1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Upland            California       United States                 91784 Sharon Choi              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Rancho Palos Verdes
                                                                  California       United States                 90275 Gary Eto                 1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Washington        District Of Columbia
                                                                                    United States                20037 bernard vittone          1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Richmond          California       United States                 94801 Viet Le                  1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Detroit           Michigan         United States                 48227 Jacqueline Barber        1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Palmetto          Georgia          United States                 30268 William Gallagher        1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hampshire         Illinois         United States                 60140 Daniel Incapreo          1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Layton            Utah             United States                 84041 Tyra Reid                1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York          New York         United States                 10022 Audrey Garr              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Woodbury          New York         United States                 11797 Donald Nicolardi         1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brooklyn          New York         United States                 11206 Froylan Flowers          1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Atherton          California       United States                 94027 Paul Yock                1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Eugene            Oregon           United States                 97403 Raina Megert             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Rome              Georgia          United States                 30161 edward Feld              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Auburn            California       United States                 95602 Donna Biles              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Portsmouth        Rhode Island     United States                  2871 Neil Toback              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Houston           Texas            United States                 77005 Elizabeth LaGrone        1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Jose          California       United States                 95134 Dennis Giongco           1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York          New York         United States                 10112 Margot Silver NBC        1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brighton          Colorado         United States                 80601 Betty Kaiser             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York          New York         United States                 10065 yolande dolly fox        1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lynchburg         Virginia         United States                 24501 Penny Tyree              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Las Vegas         Nevada           United States                 89169 Irwin Helford            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Kensington        Maryland         United States                 20895 Carmen Larsen            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Orangeburg        New York         United States                 10962 Stuart Kerty             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Rafael        California       United States                 94903 Maxine McGinnis          1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Tequesta          Florida          United States                 33469 Alfred Fagan             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Norco             California       United States                 92860 James Tealdo             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Greensboro        North Carolina   United States    27408-7531          Karen Teears            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wellesley Hls     Massachusetts    United States                  2481 Elizabeth Baumann        1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Nashville         Tennessee        United States                 37207 Paul Johnson             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ashland           Oregon           United States                 97520 Neal Hribar              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Nashville         Tennessee        United States                 37206 David Woody              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Little Rock       Arkansas         United States                 72212 Chris Hackler            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Francisco     California       United States                 94114 Claudia Volpi            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bloomington       Minnesota        United States                 55420 Philip Johnson           1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York          New York         United States                 10024 Danielle strauss         1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    La                California       United States                 90046 claudia solti            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Baltimore         Maryland         United States                 21209 Joshua Barber            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Kernville         California       United States                 93238 Elise Modrovich          1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Austin            Texas            United States                 78749 Gary Menotti             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Powell            Tennessee        United States                 37849 Daniel Longmire          1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Glendale          Arizona          United States                 85308 Ken Knisely              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Encino            California       United States                 91316 Araceli Matamoros        1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bronx             New York         United States    10461-1820          Michael Brennan         1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boston            Massachusetts    United States                  2116 Sanjiv H Mirchandani     1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Playa Del Rey     California       United States                 90293 Betty Bales              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Nottingham        Maryland         United States                 21236 Olu Akerele              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Evanston          Illinois         United States                 60201 Walter Perrin            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Santa Cruz        California       United States                 95062 rima lieben              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Philadelphia      Pennsylvania     United States                 19103 Judith Losben            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oakland           California       United States                 94611 Pat OBrien               1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Granger           Indiana          United States                 46530 Sheraz Younus            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sacramento        California       United States                 95829 Philip Lowrance          1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York          New York         United States                 10022 Eileen SteinBlank        1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York          New York         United States                 10025 Phyllis B. Johnson       1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sutter Creek      California       United States                 95685 Kurt and Birgit Huﬀman   1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Scottsbluﬀ        Nebraska         United States                 69361 Denise Roussel           1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Denver            Colorado         United States                 80223 Robert Leach             1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Schenectady       New York         United States                 12309 Willard Smith            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Orange            California       United States                 92867 BRANDON SISON            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Waltham           Massachusetts    United States                  2451 Mark Ciravolo            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Philadelphia      Pennsylvania     United States                 19103 Jose Mateo               1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sacramento        California       United States                 95814 Frances Jones            1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Signal Mountain   Tennessee        United States                 37377 Jackie Scheinberg        1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Trenton           New Jersey       United States                  8610 Mark Lopez               1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Moatsville        West Virginia    United States                 26405 Christina Haller         1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Memphis           Tennessee        United States                 38134 Tomicka Morrow           1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Diego         California       United States                 92130 David Frey               1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Rapid City        South Dakota     United States                 57703 Jared Ganje              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Clarksville       Maryland         United States                 21029 Robert Berg              1   77.970   0.000   0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Canoga Park       California       United States                 91304 Judit Wilson             1   77.970   0.000   0.000   77.970   0.000   77.970




                                                                                                    8
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 101 of
                                                                                     142
                                                                                                                                                                                                        Exhibit 3

                                                                                       Exhibit A

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fayetteville        Texas            United States                 78840 Samuel Yocum          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Encinitas           California       United States                 92024 Serena Gappy          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Studio City         California       United States                 91604 Mike Shackleton       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago             Illinois         United States                 60614 Matthew Greenberg     1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bellingham          Washington       United States                 98225 Ann Walsh             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angeles         California       United States                 90024 Paul Morphos          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Escondido           California       United States    92025-6337          margaret black       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angeles         California       United States                 90036 Dora Roldan           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Turlock             California       United States                 95380 Greg Volk             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New Smyrna BeachFlorida              United States                 32168 Victoria bateman      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Salinas             California       United States                 93906 Vanessa Lockard       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago             Illinois         United States                 60640 edward Kaczmarek      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Charleston          West Virginia    United States                 25314 Jerome Howard         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Walnut Creek        California       United States                 94598 Angela Varner         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Amston              Connecticut      United States                  6231 Gail B Richmond       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago             Illinois         United States                 60605 Kari Itamoto          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Poway               California       United States                 92064 Arlene Hubbard        1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bowie               Maryland         United States                 20716 Joy-Ann Reid          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Corona              California       United States                 92883 Kelly Campbell        1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Washington          District Of Columbia
                                                                                      United States                20008 Jonathan Alan         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Morristown          Tennessee        United States                 37815 Robert Small          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Laramie             Wyoming          United States                 82070 Wendy Bredehoft       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ahwahnee            California       United States                 93601 albert hannemann      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fresh Meadows       New York         United States                 11365 James Colangelo       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wyncote             Pennsylvania     United States                 19095 Jean Lawrence         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10017 marc bailin           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Staten Island       New York         United States                 10312 Christopher Dai       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Cape Elizabeth      Maine            United States                  4107 Janice Boothby        1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Irvine              California       United States                 92603 Huma Gruaz            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Tarrytown           New York         United States                 10591 Dr. Neha Dave         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10065 MICHAEL CUMMINS       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chandler            Arizona          United States                 85286 Mark Scott            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago             Illinois         United States                 60639 Bruce W Johnson       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Morgantown          Kentucky         United States    42261-1128          Charles Romans       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mahwah              New Jersey       United States                  7430 Steven Di Spigna      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Jackson             Mississippi      United States                 39211 Ralph Flowers         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago             Illinois         United States                 60613 Paul Ciciora          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10075 CARYN COHEN           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pacific Palisades   California       United States                 90272 Allison Holdorﬀ       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ann Arbor           Michigan         United States                 48108 Carolyn Siebers       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mansfield           Connecticut      United States                  6268 Zac Transport         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Spokane             Washington       United States                 99203 Caroline Woodwell     1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mountain View       California       United States                 94040 Tim Millet            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fairfax             Virginia         United States                 22031 mary german           1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Troy                Virginia         United States                 22974 Tiina Page            1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Houston             Texas            United States                 77040 Melinda Brinkley      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hastings            New York         United States                 13076 Susan Fox             1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Cleveland           Tennessee        United States                 37320 WILLIAM SMITH         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hillside            New Jersey       United States                  7205 michael miller        1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hermosa Beach       California       United States    90254-3209          Meryl Lande          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chico               California       United States                 95928 Kendra Larsen         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Menlo Park          California       United States                 94025 Kunal Goswami         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chevy Chase         Maryland         United States                 20815 Andrea Bartkowski     1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Frisco              Texas            United States                 75034 Sally Buckley         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boise               Idaho            United States                 83703 Marcus Schlegel       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    West Brattleboro    Vermont          United States                  5303 Gloria Schreiner      1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Linden              Michigan         United States                 48451 Milton Holloway       1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Winston Salem       North Carolina   United States                 27106 Cheryl Turner         1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Plymouth            Pennsylvania     United States                 18651 Mary Guyette          1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Indianapolis        Indiana          United States                 46227 David Burkhard        1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    South Lyon          Michigan         United States                 48178 Timothy Jordan        1   77.970    0.000    0.000   77.970   0.000   77.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Miami               Florida          United States                 33169 clyde croskey         1   77.970    -5.600   0.000   72.370   5.080   77.450

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Portland            Oregon           United States                 97217 ReGina Guion          1   89.970   -13.490   0.000   76.480   0.000   76.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pelham              New York         United States                 10803 Analu Pietrzak        1   89.970   -13.490   0.000   76.480   0.000   76.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wellington          Florida          United States                 33414 Edwina Sperling       1   77.970    -6.710   0.000   71.260   4.990   76.250

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Eustis              Florida          United States                 32726 Roger Rath            1   77.970    -6.870   0.000   71.100   4.990   76.090

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Washington          District Of Columbia
                                                                                      United States                20017 Cheryl Stultz         1   77.970    -1.950   0.000   76.020   0.000   76.020

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Tampa               Florida          United States                 33626 Anusha Gundu          1   69.970    0.000    0.000   69.970   5.950   75.920

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Emerald Hills       California       United States                 94062 Cliﬀord Porter        1   77.970    -2.700   0.000   75.270   0.000   75.270

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Atlanta             Georgia          United States                 30344 Lee Watkins           1   77.970    -2.790   0.000   75.180   0.000   75.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Lorenzo         New Mexico       United States                 88061 Richard R Gonzalez    1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Jersey City         New Jersey       United States                  7302 Andrew Frisch         1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Nolensville         Tennessee        United States                 37135 Madeleine Sapoch      1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mount Pleasant      Wisconsin        United States                 53405 Mei-Kuo Lo            1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Woodbury            Minnesota        United States                 55125 Avi Matha             1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Clemson             South Carolina   United States                 29633 John Wagner           1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Antonio         Texas            United States                 78249 Monique Marsh         1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Haddonfield         New Jersey       United States                  8033 Arnold T Berman,M.D   1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Olympia             Washington       United States                 98502 M Castor              1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Edison              New Jersey       United States                  8820 Richard Gafanhao      1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago             Illinois         United States                 60630 Joseph Zanona         1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mishawaka           Indiana          United States                 46530 Jeﬀrey Feathergill    1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Stockton            California       United States                 95203 Lynda Osmanski        1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sioux Falls         South Dakota     United States                 57104 Fares Masannat        1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Forest Hills        New York         United States                 11375 Joseph Zanona         1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lee's Summit        Missouri         United States                 64086 Nina Pointer          1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oak Park            Illinois         United States    60302-3301          Edward Kerros        1   74.970    0.000    0.000   74.970   0.000   74.970




                                                                                                      9
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 102 of
                                                                                     142
                                                                                                                                                                                                           Exhibit 3

                                                                                       Exhibit A

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10024 Susan Alexander          1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hilton Head Island South Carolina    United States                 29928 Raymond Duxbury          1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Diego           California       United States                 92119 Israel Hernandez Rojas   1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fountain Valley     California       United States                 92708 Diane Edmondson          1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Green               Ohio             United States                 44720 Joe Petrella             1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Diego           California       United States                 92101 Cory Paza                1   74.970    0.000    0.000   74.970   0.000   74.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Jacksonville        Florida          United States                 32204 Yuri M Pope              1   69.970    0.000    0.000   69.970   4.900   74.870

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    The Villages        Florida          United States                 32163 JOHN GATES               1   69.970    0.000    0.000   69.970   4.900   74.870

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Miami               Florida          United States                 33176 Diane Barron             1   69.970    0.000    0.000   69.970   4.880   74.850

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Decatur             Alabama          United States                 35601 Cheryl McCamy            1   77.970    -3.220   0.000   74.750   0.000   74.750

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Truckee             California       United States                 96160 James Evans              1   77.970    -3.380   0.000   74.590   0.000   74.590

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Shoreview           Minnesota        United States                 55126 James Lund               1   69.970    0.000    0.000   69.970   4.550   74.520

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Nashville           Tennessee        United States                 37203 Lisa Chappel             1   77.970    -3.860   0.000   74.110   0.000   74.110

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Winthrop            Massachusetts    United States                  2152 Scot Bell                1   77.970    -3.890   0.000   74.080   0.000   74.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boulder             Colorado         United States                 80305 Hal Segal                1   77.970    -3.890   0.000   74.080   0.000   74.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10028 Tina Mars                1   77.970    -3.890   0.000   74.080   0.000   74.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Walnut Creek        California       United States                 94595 Jenelle Klauer           1   77.970    -4.280   0.000   73.690   0.000   73.690

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Absecon             New Jersey       United States                  8201 Joseph Simone            1   77.970    -4.530   0.000   73.440   0.000   73.440

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Corona              California       United States                 92881 Elena Shuldiner          1   77.970    -4.700   0.000   73.270   0.000   73.270

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Waterloo            Iowa             United States                 50701 Beth McCrindle           1   79.970    -6.730   0.000   73.240   0.000   73.240

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10024 Jonathan Michaeli        1   77.970    -4.740   0.000   73.230   0.000   73.230

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Newtown Square      Pennsylvania     United States                 19073 Lindsay Haberman         1   79.970    -6.750   0.000   73.220   0.000   73.220

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Madison             Connecticut      United States                  6443 David Friedman           1   77.970    -5.280   0.000   72.690   0.000   72.690

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Rafael          California       United States                 94901 Karen Nouchi             1   77.970    -5.340   0.000   72.630   0.000   72.630

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Austin              Texas            United States                 78723 Olga Fischer             1   77.970    -5.540   0.000   72.430   0.000   72.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Rye                 New York         United States    10580-2011          Marc Bruﬀett            1   77.970    -5.560   0.000   72.410   0.000   72.410

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Milwaukie           Oregon           United States                 97222 Lewis Ward               1   77.970    -5.570   0.000   72.400   0.000   72.400

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Jackson             Michigan         United States                 49201 Susan Gauss              1   77.970    -5.590   0.000   72.380   0.000   72.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Indianapolis        Indiana          United States                 46240 Tad Dunlap               1   77.970    -5.590   0.000   72.380   0.000   72.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Jupiter             Florida          United States                 33458 Ben Silberman            1   74.970    -7.490   0.000   67.480   4.720   72.200

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Stanton             California       United States                 90680 Felicia Allen            1   79.970    -7.990   0.000   71.980   0.000   71.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Albuquerque         New Mexico       United States                 87110 Stephen Lewis            1   74.970    -3.130   0.000   71.840   0.000   71.840

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Naples              Florida          United States                 34110 john mitchell            1   77.970    -6.230   0.000   71.740   0.000   71.740

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10014 Laren Stover             1   74.970    -3.360   0.000   71.610   0.000   71.610

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Woodbury            New York         United States                 11797 rochelle flom            1   77.970    -6.460   0.000   71.510   0.000   71.510

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Livingston          New Jersey       United States                  7039 Duke Snyder              1   77.970    -6.460   0.000   71.510   0.000   71.510

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Madera              California       United States                 93636 Barbara Moore            1   77.970    -6.460   0.000   71.510   0.000   71.510

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hilton Head         South Carolina   United States                 29926 Thomas Stineman          1   77.970    -6.570   0.000   71.400   0.000   71.400

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Baldwin Park        California       United States                 91706 RICARDO MARENCO          1   77.970    -6.640   0.000   71.330   0.000   71.330

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wellington          Florida          United States                 33414 Natalia Anderson         1   77.970   -11.690   0.000   66.280   4.640   70.920

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fort Wayne          Indiana          United States                 46825 Martha Whitenack         1   74.970    -4.420   0.000   70.550   0.000   70.550

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Berkeley            California       United States                 94709 Joan Donelan             1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Henderson           Nevada           United States                 89052 Patricia DAuria          1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Irving              Texas            United States                 75063 Kaushal Almola           1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Washington          District Of Columbia
                                                                                      United States                20018 James Petty Sr           1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lebanon             Ohio             United States                 45036 Daniel Scales            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Princeton Jct       New Jersey       United States                  8550 Christine DeVito         1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Framingham          Massachusetts    United States                  1701 James Quinlan            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Arnold              Maryland         United States                 21012 Vilma Sanchez            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Grafton             Massachusetts    United States                  1519 Michelle Carman          1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Albuquerque         New Mexico       United States                 87111 JOHN MAIO                1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Cedar Park          Texas            United States                 78613 Nancy Bock               1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10028 Gavin Myers              1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Morgan Hill         California       United States                 95035 Julie Hunt               1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ballground          Georgia          United States                 30107 Carol Meyhoefer          1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Troy                Michigan         United States                 48084 Lisa Fairbourn           1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brooklyn            New York         United States                 11205 RONALD D’Antonio         1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Manheim             Pennsylvania     United States                 17545 Laura Kemmick            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mount Vernon        New York         United States                 10552 Eileen McKegney          1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Branchville         New Jersey       United States                  7826 Kevin Adams              1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oroville            California       United States                 95966 Patricia Redd            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Queens              New York         United States                 11432 Shah Shahriar            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Houston             Texas            United States                 77006 Jonna Hitchcock          1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Dallas              Texas            United States                 75243 Rena Thompson            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Monroe Twp          New Jersey       United States                  8831 Martin GLAZER            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mars                Pennsylvania     United States                 16046 Stella Onuoha- obilor    1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Jacksonville        Oregon           United States                 97530 Mary Armosino            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Grosse Pointe Park Michigan          United States                 48230 Elaine Maliszewski       1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angeles         California       United States                 90048 MARK CALAHAN             1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Saint Charles       Missouri         United States                 63301 Jack Hauser              1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bolton              Massachusetts    United States                  1740 Rosemary Donnelly        1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Richmond            California       United States                 94804 Edward Beeler            1   77.970    -7.790   0.000   70.180   0.000   70.180

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Charlotte           North Carolina   United States                 28216 Timothy Mills            1   77.970    -7.800   0.000   70.170   0.000   70.170

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Longboat Key        Florida          United States                 34228 Eva Countess Kendeﬀy     1   74.970    -9.430   0.000   65.540   4.570   70.110

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Larchmont           New York         United States                 10538 Myra Hafetz              1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Luis Obispo     California       United States                 93406 TZU-CHEN CHENG           1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ellijay             Georgia          United States                 30540 Sheri Rosenthal          1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pacific Palisades   California       United States                 90272 Lydia McCutchen          1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Catskill            New York         United States                 12414 Elaine Lombardi          1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mill Valley         California       United States                 94941 Bill McGlashan           1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bronx               New York         United States                 10471 Julie Farr               1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Toronti             Ohio             United States                 43964 Glenn Swearingen         1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brooklyn            New York         United States                 11201 Mojisola Rotibi          1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Carlsbad            California       United States                 92008 Barbara Mazzarella       1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago             Illinois         United States                 60643 Denise Diaz              1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Cincinnati          Ohio             United States                 45231 Robert Richardson        1   69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Allentown           Pennsylvania     United States                 18104 Mary Bernd               1   69.970    0.000    0.000   69.970   0.000   69.970




                                                                                                  10
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 103 of
                                                                                     142
                                                                                                                                                                                                           Exhibit 3

                                                                                       Exhibit A

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Omaha               Nebraska         United States                 68124 JOHN FITZPATRICK        1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lewisville          North Carolina   United States                 27023 Portia Mount            1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Coatesville         Pennsylvania     United States                 19320 stephen walker          1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Winnetka            Illinois         United States                 60093 Steven Seltzer          1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Henderson           Nevada           United States                 89011 Brandon Villanueva      1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lake Ariel          Pennsylvania     United States                 18436 Mela Russano            1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boulder             Colorado         United States                 80303 Mehry Khosravi          1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brooklyn            New York         United States                 11201 Laura Gaines            1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Converse            Texas            United States                 78109 Noel Crumsey            1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Nashville           Tennessee        United States                 37220 Catherine Parker        1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Tryon               North Carolina   United States                 28782 roger clifton           1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Colorado Springs Colorado            United States                 80901 Mary E Garvelink        1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Avon                Connecticut      United States                  6001 Yoram Shahar            1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Provincetown        Massachusetts    United States                  2657 Alfred Famiglietti      1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Santa Maria         California       United States                 93458 Theodore Burdumy        1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angeles         California       United States                 90034 DOMINIKA SHIELL         1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Manhattan Beach California           United States                 90266 Devon Baranski          1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Arlington           Massachusetts    United States                  2476 Elizabeth Wood          1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boulder             Colorado         United States                 80303 Alan Rabold             1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hot Springs Village Arkansas         United States                 71909 John Hyduke             1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Madison Heights     Michigan         United States                 48071 Carlos Segovia          1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fayetteville        New York         United States                 13066 Sharon Brightman        1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Woodmere            New York         United States                 11598 Richard Holland         1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Stockbridge         Georgia          United States                 30281 Antoinette Nelloms      1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fayetteville        Georgia          United States                 30215 Nancy Edwards           1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Aurora              Colorado         United States                 80014 Phillip Dudley          1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    W Bloomfield        Michigan         United States                 48323 Cheryl Lattin           1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oakland             California       United States                 94602 Teresa Harris           1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lake Ronkonkoma New York             United States                 11779 JEFFREY ANDREJKOVICS    1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Austin              Texas            United States                 78735 Ann Korioth             1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Attleboro           Massachusetts    United States                  2703 Cory Paza               1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Riverside           California       United States    92503-6557          Judy Swantusch         1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ames                Iowa             United States                 50010 Lorraine Hoﬀman         1    69.970    0.000    0.000   69.970   0.000   69.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hollywood           Florida          United States                 33020 Steven Goodman          1    69.970    -4.820   0.000   65.150   4.580   69.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sacramento          California       United States                 95815 Marie Oyler             1    79.970   -11.180   0.000   68.790   0.000   68.790

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Atlanta             Georgia          United States                 30327 Sandy Kerr              1    77.970    -9.240   0.000   68.730   0.000   68.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Indianapolis        Indiana          United States                 46278 DAVID W SKEELS          1    77.970    -9.310   0.000   68.660   0.000   68.660

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Davenport           Florida          United States                 33837 Stefan Hoﬀer            1    74.970   -11.240   0.000   63.730   4.460   68.190

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lynn                Massachusetts    United States                  1902 Desiree Silveira        1    79.970   -11.990   0.000   67.980   0.000   67.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Ramon           California       United States                 94583 Sanjiv Singh            1    79.970   -11.990   0.000   67.980   0.000   67.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fort Worth          Texas            United States                 76111 James Howard            1    77.970   -10.210   0.000   67.760   0.000   67.760

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Teaneck             New Jersey       United States                  7666 Alan Greenspan          1    74.970    -7.280   0.000   67.690   0.000   67.690

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Far Hills           New Jersey       United States                  7931 Dennis Reznick          1    77.970   -15.590   0.000   62.380   5.300   67.680

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Malibu              California       United States                 90265 Lisa Machenberg         1    74.970    -7.490   0.000   67.480   0.000   67.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ridgecrest          California       United States                 93555 Carol Pearson           1    74.970    -7.490   0.000   67.480   0.000   67.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10011 Elena Pinto Simon       1    69.970    -2.850   0.000   67.120   0.000   67.120

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Duck                North Carolina   United States                 27949 Jack Bodner             1    77.970   -11.020   0.000   66.950   0.000   66.950

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Palmetto Bay        Florida          United States                 33158 GLORIA HERNANDEZ        1    77.970   -15.590   0.000   62.380   4.360   66.740

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Maple Valley        Washington       United States                 98038 Bill Beck               1    74.970    -8.270   0.000   66.700   0.000   66.700

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Georgetown          Texas            United States                 78628 jeﬀ jackson             1    74.970    -8.490   0.000   66.480   0.000   66.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Gainesville         Virginia         United States                 20155 Samantha Pittenger      1    77.970   -11.690   0.000   66.280   0.000   66.280

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wodmere             New York         United States                 11598 GAIL BLAUSTEIN          1    77.970   -11.690   0.000   66.280   0.000   66.280

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Dallas              Texas            United States                 75214 David Visneau           1    74.970    -8.860   0.000   66.110   0.000   66.110

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Flagstaﬀ            Arizona          United States                 86001 Diane Pratte            1    74.970    -9.820   0.000   65.150   0.000   65.150

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pittsford           New York         United States    14534-1024          Harris Gelbard         1    69.970    -4.840   0.000   65.130   0.000   65.130

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fort Myers          Florida          United States                 33912 Alda Kaiser             1    69.970    -8.840   0.000   61.130   3.980   65.110

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Diego           California       United States                 92122 Lorenz Steinbrecher     1    77.970   -12.930   0.000   65.040   0.000   65.040

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Palo Alto           California       United States                 94306 Karen Sremac            1    77.970   -12.930   0.000   65.040   0.000   65.040

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Casper              Wyoming          United States                 82601 Anne Oldham             1    77.970   -12.930   0.000   65.040   0.000   65.040

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pasadena            California       United States                 93117 Robert Rabe             1    77.970   -12.930   0.000   65.040   0.000   65.040

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pasadena            California       United States                 91104 John Schulthess         1    77.970   -13.090   0.000   64.880   0.000   64.880

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oak Park            Illinois         United States                 60302 Yasmina Duwe            1    69.970    -5.380   0.000   64.590   0.000   64.590

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Golden              Colorado         United States                 80401 James Mosher            1    77.970   -13.550   0.000   64.420   0.000   64.420

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Tarpon Springs      Florida          United States    34688-7214          Linda Fucci            1    59.970    0.000    0.000   59.970   4.200   64.170

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Ocala               Florida          United States                 34474 Mitsuru Ishii           1    59.970    0.000    0.000   59.970   4.200   64.170

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Washington          District Of Columbia
                                                                                      United States                20002 Jay Dorsey              1    69.970    -5.860   0.000   64.110   0.000   64.110

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Arvada              Colorado         United States    80007-7952          Nancy C. Johnson       2   157.940   -93.960   0.000   63.980   0.000   63.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Carson City         Nevada           United States                 89703 Kay Moore               1    79.970   -15.990   0.000   63.980   0.000   63.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Atlanta             Georgia          United States                 30305 Jack Abernathy          1    74.970   -11.230   0.000   63.740   0.000   63.740

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fernley             Nevada           United States                 89408 Deb Ward                1    74.970   -11.240   0.000   63.730   0.000   63.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lutherville         Maryland         United States                 21093 Anand Murthi            1    74.970   -11.240   0.000   63.730   0.000   63.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Oak Brook, Il 60523Illinois          United States                 60523 Bonnie Zanger           1    74.970   -11.240   0.000   63.730   0.000   63.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sterling Hts        Michigan         United States                 48312 Andrew Guertin          1    74.970   -11.240   0.000   63.730   0.000   63.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mount Laurel        New Jersey       United States                  8054 Geoﬀ Degutis            1    74.970   -11.240   0.000   63.730   0.000   63.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Metairie            Louisiana        United States                 70001 Cirecie West-Olatunji   1    74.970   -11.240   0.000   63.730   0.000   63.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10023 Nancy Muirhead          1    74.970   -11.240   0.000   63.730   0.000   63.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Norwalk             Connecticut      United States                  6854 James Brenia            1    74.970   -11.240   0.000   63.730   0.000   63.730

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mechanicsville      Virginia         United States                 23116 Robert Steele           1    74.970   -11.250   0.000   63.720   0.000   63.720

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Waupaca             Wisconsin        United States                 54981 Sandra Cordes           1    69.970    -6.990   0.000   62.980   0.000   62.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Dayton              Ohio             United States                 45414 Heather Turner          1    69.970    -6.990   0.000   62.980   0.000   62.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Silver City         New Mexico       United States                 88061 Barbara Raif            1    69.970    -6.990   0.000   62.980   0.000   62.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Westfield           New Jersey       United States                  7090 Bruce Vasel             1    69.970    -6.990   0.000   62.980   0.000   62.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Taylorsville        Kentucky         United States    40071-9242          Jana Bailey            1    69.970    -6.990   0.000   62.980   0.000   62.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    North Kingstown     Rhode Island     United States                  2852 Wm. Peter Rademsky      1    69.970    -6.990   0.000   62.980   0.000   62.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pacific Palisades   California       United States                 90272 Brenda Spira            1    69.970    -7.130   0.000   62.840   0.000   62.840

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Tustin              Michigan         United States                 49688 Linda Fullerton         1    69.970    -7.460   0.000   62.510   0.000   62.510

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Naples              Florida          United States                 34110 Margot Escott           1    69.970   -11.600   0.000   58.370   4.080   62.450




                                                                                                  11
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 104 of
                                                                                     142
                                                                                                                                                                                                             Exhibit 3

                                                                                       Exhibit A

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Norfolk             Virginia         United States                 23503 Lee Kartis                 1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Harrison            New York         United States                 10528 Carlos Da Silva            1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    West Los Angeles California          United States                 90025 Natalie Shapland           1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Vernon Hills        Illinois         United States                 60061 Mili Trivedi               1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Vancouver           British Columbia Canada           V6G 1S2             Sandra Lumsden            1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Redwood City        California       United States                 94061 Serena Chang               1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Pedro           California       United States                 90732 Stephen Neuner             1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Carlsbad            California       United States                 92010 Melissa HAIDER             1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Livermore           California       United States    94550-7162          Randall W Tully           1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wake Forest         North Carolina   United States                 27587 Connie Haines              1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Littleton           New Hampshire United States                     3561 Thomas McClellan           1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Warren              New Jersey       United States                  7059 Margaret Goodzeit          1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Huntington Station New York          United States                 11746 Liz Eavarone               1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Huntingdon Valley Pennsylvania       United States                 19006 Jordan Sahl                1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Napa                California       United States    94558-5002          Julie Webb                1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Timonium            Maryland         United States                 21093 Jimmy Cua                  1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Florence            South Carolina   United States                 29501 Linda Gajda                1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Dallas              Texas            United States                 75248 Joy Brott                  1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Staten Island       New York         United States                 10301 Illekuttige Fernando       1   77.970   -15.590   0.000   62.380   0.000   62.380

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    St. Louis           Missouri         United States                 63105 Metro Home Care Services   1   69.970    -7.980   0.000   61.990   0.000   61.990

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Washington          District Of Columbia
                                                                                      United States                20016 Steven Sampath             1   69.970    -8.080   0.000   61.890   0.000   61.890

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Farmington Hills    Michigan         United States                 48309 Suzanne Fontana            1   69.970    -9.290   0.000   60.680   0.000   60.680

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Washington          Illinois         United States    61571-2374          Ray Laughlin              1   69.970    -9.680   0.000   60.290   0.000   60.290

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Virginia Beach      Virginia         United States                 23451 Betty Donovan              1   69.970    -9.700   0.000   60.270   0.000   60.270

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Washington          District Of Columbia
                                                                                      United States                20016 reed schmidt               1   74.970   -14.990   0.000   59.980   0.000   59.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Stow                Ohio             United States                 44224 VIVIAN LUCAS               1   74.970   -14.990   0.000   59.980   0.000   59.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Atlanta             Georgia          United States                 30328 Douglas Hampton            1   59.970    0.000    0.000   59.970   0.000   59.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mission Viejo       California       United States                 92692 Ann Sardo                  1   59.970    0.000    0.000   59.970   0.000   59.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Naperville          Illinois         United States                 60564 Rosalind Downing           1   59.970    0.000    0.000   59.970   0.000   59.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    South Woodstock Vermont              United States                  5071 louis boroﬀ                1   59.970    0.000    0.000   59.970   0.000   59.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Antonio         Texas            United States                 78260 Karen Henderson            1   59.970    0.000    0.000   59.970   0.000   59.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Douglas             Arizona          United States                 85607 Oscar Vildosola            1   59.970    0.000    0.000   59.970   0.000   59.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Canoga Park         California       United States                 91304 Hans Jucker                1   59.970    0.000    0.000   59.970   0.000   59.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sioux Falls         South Dakota     United States                 57106 Gary Jorgenson             1   59.970    0.000    0.000   59.970   0.000   59.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Clinton             Maryland         United States                 20735 Ronald Marshall            1   59.970    0.000    0.000   59.970   0.000   59.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Round Rock          Texas            United States                 78665 Jacqueline Ballard         1   69.970   -10.480   0.000   59.490   0.000   59.490

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Scottsdale          Arizona          United States                 85260 John Haytol                1   69.970   -10.490   0.000   59.480   0.000   59.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    The Woodlands       Texas            United States                 77381 leo gutierrez              1   69.970   -10.490   0.000   59.480   0.000   59.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10075 morris levene              1   69.970   -10.880   0.000   59.090   0.000   59.090

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Greenville          South Carolina   United States                 29615 Sharon Magee               1   69.970   -10.880   0.000   59.090   0.000   59.090

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Parkland            Florida          United States                 33076 Ramiro Luque               1   54.770    0.000    0.000   54.770   3.840   58.610

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Naples              Florida          United States                 34114 Robert Bottalla            1   59.970    -5.990   0.000   53.980   3.780   57.760

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Montclair           New Jersey       United States                  7043 theresa beyer              1   59.970    -2.990   0.000   56.980   0.000   56.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chevy Chase         Maryland         United States                 20815 Carmen Larsen              1   69.970   -13.540   0.000   56.430   0.000   56.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Huntington          West Virginia    United States    25704-1242          Arissa Prichard           1   69.970   -13.980   0.000   55.990   0.000   55.990

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Newmarket           New Hampshire United States                     3857 Jason Mirabito             1   69.970   -13.980   0.000   55.990   0.000   55.990

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bainbridge Island   Washington       United States                 98110 Anne Decker                1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boyertown           Pennsylvania     United States                 19512 Brian Burkholder           1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sammamish           Washington       United States                 98075 Susan Hargraves            1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Pleasanton          California       United States                 94566 Diana Weinstock            1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Napa                California       United States                 94558 Lorene Berlin              1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Austin              Texas            United States                 78759 Leo Anderson               1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chester             Virginia         United States                 23831 Toni Richerson             1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Gatos           California       United States                 95032 LISA SHIROISHI             1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Olympia             Washington       United States                 98512 Becky Boone                1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Vernon              Arizona          United States    85940-0556          Victoria R Solmon         1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Stokesdale          North Carolina   United States                 27357 Jamie Fulton               1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Los Angeles         California       United States                 90028 David Phillips             1   69.970   -13.990   0.000   55.980   0.000   55.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mandan              North Dakota     United States                 58554 Aimee Kurle                1   54.770    0.000    0.000   54.770   0.000   54.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Sacramento          California       United States                 95818 Maila Hansen               1   54.770    0.000    0.000   54.770   0.000   54.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Irvine              California       United States                 92620 Jennifer Seto              1   54.770    0.000    0.000   54.770   0.000   54.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Reston              Virginia         United States                 20191 Kartar Khalsa              1   54.770    0.000    0.000   54.770   0.000   54.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Dulles              Virginia         United States    20189-2009          Timothy E Laas            1   54.770    0.000    0.000   54.770   0.000   54.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Inglewood           California       United States                 90302 Kathleen Sankey            1   54.770    0.000    0.000   54.770   0.000   54.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Houston             Texas            United States                 77056 Farid Dhamani              1   54.770    0.000    0.000   54.770   0.000   54.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Waban               Massachusetts    United States                  2468 sarah holt                 1   54.770    0.000    0.000   54.770   0.000   54.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10128 Pamela Stanger             1   54.770    0.000    0.000   54.770   0.000   54.770

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Newport News        Virginia         United States                 23601 Joyce Swain                1   59.970    -5.990   0.000   53.980   0.000   53.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Evergreen           Colorado         United States                 80439 Chere Davis                1   59.970    -5.990   0.000   53.980   0.000   53.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    San Francisco       California       United States                 94109 Jean Hansel                1   59.970    -5.990   0.000   53.980   0.000   53.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10065 Timothy Smith              1   59.970    -5.990   0.000   53.980   0.000   53.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Wynnewood           Pennsylvania     United States                 19096 Herbert Markman            1   54.770    -1.810   0.000   52.960   0.000   52.960

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Huntsville          Alabama          United States                 35802 Robert VanValkenburgh      1   69.970   -17.490   0.000   52.480   0.000   52.480

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    New York            New York         United States                 10021 Marion Hindenburg          1   59.970    -8.640   0.000   51.330   0.000   51.330

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Swansea             Illinois         United States                 62226 Karen Blaha                1   59.970    -9.380   0.000   50.590   0.000   50.590

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Grand Haven,        Michigan         United States                 49417 Lianne Miller              1   54.770    -5.340   0.000   49.430   0.000   49.430

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Orinda              California       United States                 94563 Debra Margolis             1   54.770    -5.460   0.000   49.310   0.000   49.310

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    West Des Moines     Iowa             United States                 50266 Carol Riha                 1   54.770    -5.470   0.000   49.300   0.000   49.300

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Bellevue            Ohio             United States                 44811 Clayburn Henderson         1   54.770    -5.470   0.000   49.300   0.000   49.300

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Franklin            Indiana          United States                 46131 Linda Lee Ratliﬀ           1   54.770    -5.470   0.000   49.300   0.000   49.300

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Beaufort            South Carolina   United States                 29902 Roy Tripp                  1   54.770    -5.470   0.000   49.300   0.000   49.300

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Millbrae            California       United States                 94030 Pete Greenley              1   54.770    -5.480   0.000   49.290   0.000   49.290

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Nokomis             Florida          United States                 34275 Eugene Treston             1   59.970   -14.990   0.000   44.980   3.150   48.130

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Dallas              Texas            United States                 75243 Aaron Hickey               1   59.970   -11.990   0.000   47.980   0.000   47.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Seattle             Washington       United States                 98126 Mark Leemon                1   59.970   -11.990   0.000   47.980   0.000   47.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Chicago             Illinois         United States                 60634 Tammy Wilkinson            1   59.970   -12.870   0.000   47.100   0.000   47.100

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Kingshill           Virgin Islands   United States                   850 David Walling              1   54.770    -8.040   0.000   46.730   0.000   46.730




                                                                                                  12
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 105 of
                                                                                     142
                                                                                                                                                                                                          Exhibit 3

                                                                                   Exhibit A

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mesquite         Texas            United States   75149-4834          Bernard White        1     54.770      -9.080    0.000    45.690   0.000   45.690

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Mercer Island    Washington       United States                98040 Laurie Tracy          1     59.970     -14.980    0.000    44.990   0.000   44.990

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Denver           North Carolina   United States                28037 Angela Egger          1     59.970     -14.990    0.000    44.980   0.000   44.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Novato           California       United States                94945 joan kelly-wallace    1     59.970     -14.990    0.000    44.980   0.000   44.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Lawrenceville    Georgia          United States                30043 Ruby Knight           1     59.970     -14.990    0.000    44.980   0.000   44.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fort Lee         New Jersey       United States                 7024 Jay Blau              1     59.970     -14.990    0.000    44.980   0.000   44.980

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Carmel           Indiana          United States                46033 Tina Sherlock         1     59.970     -15.000    0.000    44.970   0.000   44.970

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Grafton          Wisconsin        United States                53024 Cynthia Jensen        1     54.770     -10.950    0.000    43.820   0.000   43.820

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Downers Grove    Illinois         United States                60516 T. Schweer            1     54.770     -10.950    0.000    43.820   0.000   43.820

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Auburn           Washington       United States                98092 Debra Bronson         1     54.770     -10.950    0.000    43.820   0.000   43.820

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Denver           Colorado         United States                80207 Edward Wietecha       1     54.770     -10.960    0.000    43.810   0.000   43.810

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Henrico          Virginia         United States                23229 Anthony Vitiello      1     54.770     -11.360    0.000    43.410   0.000   43.410

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Carlsbad         California       United States                92010 r botta               1     54.770     -13.690    0.000    41.080   0.000   41.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Gilroy           California       United States                95020 Douglas Gillard       1     54.770     -13.690    0.000    41.080   0.000   41.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Coopersburg      Pennsylvania     United States                18036 Walter Segl           1     54.770     -13.690    0.000    41.080   0.000   41.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Brookfield       Illinois         United States                60513 Mallory Kowalski      1     54.770     -13.690    0.000    41.080   0.000   41.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Trophy Club      Texas            United States                76262 Bryan Aldridge        1     54.770     -13.690    0.000    41.080   0.000   41.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Fairhaven        Massachusetts    United States   02719-3115          Karen Vilandry       1     54.770     -13.690    0.000    41.080   0.000   41.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hardy            Virginia         United States                24101 Susan Rourke          1     54.770     -13.690    0.000    41.080   0.000   41.080

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Huntington Woods Michigan         United States                48070 Arnold Portner        1     54.770     -13.690    0.000    41.080   0.000   41.080

N95 3M 8511 Made in USA                         Ocalas           Florida          United States                34481 Richard Bell          0     97.970       0.000   -97.970    0.000   0.000    0.000

N95 3M 8511 Made in USA                         Nashville        Tennessee        United States                37205 Maria Acevedo         0     97.970       0.000   -97.970    0.000   0.000    0.000

N95 3M 8511 Made in USA                         Rockville        Maryland         United States                20850 Mark Rubin            2    195.940    -195.940    0.000     0.000   0.000    0.000

N95 3M 8511 Made in USA                         Miami            Florida          United States   33137-3966          Guillermo Lopez     21   2257.370   -2257.370    0.000     0.000   0.000    0.000

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Boca Raton       Florida          United States                33498 Joseph Marraccino     2    155.940    -155.940    0.000     0.000   0.000    0.000

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Hubbard          Ohio             United States                44425 John Buchenic         7    545.790    -545.790    0.000     0.000   0.000    0.000

N95 3M 8511 Made in USA 1x 3M Box = 10 Masks    Groton           Connecticut      United States   06340-5915          Ann Byles            0     69.970       0.000   -69.970    0.000   0.000    0.000




                                                                                              13
                                                                        Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 106 of
                                                                                                              142
                                                                                                                                                                                                                                                      Exhibit 3
                                                                                                                    Exhibit A



                                                                                                         sales_2020-01-01_2020-11-16_1804

product_title                                variant_title variant_sku billing_city         billing_region billing_country billing_postal_code customer_name            net_quantity gross_sales discounts returns net_sales taxes      total_sales

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Canton              Georgia          United States                30114 Roy Abrahamian                   14    3411.580   -634.650   0.000   2776.930   0.000     2776.930

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Pepper Pike         Ohio             United States                44124 Keith Ritz                        8    1853.760   -355.760   0.000   1498.000   0.000     1498.000

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Beverly Hills       California       United States                90210 Alia Tutor                        6    1397.820   -170.970   0.000   1226.850   0.000     1226.850

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Canton              Georgia          United States   30114-4618           Roy Abrahamian                  6    1487.820   -297.560   0.000   1190.260   0.000     1190.260

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Mississauga         Ontario          Canada          L5M5B9               Ameet Sachania                  4     991.880    -99.180   0.000    892.700   0.000      892.700

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Jeﬀerson City       Missouri         United States                65102 Benjamin DeFeo                    3     713.910     0.000    0.000    713.910   0.000      713.910

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Naperville          Illinois         United States                60540 Patrick Dolan                     3     713.910     0.000    0.000    713.910   0.000      713.910

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Boise               Idaho            United States                83704 Mark Wiars                        3     713.910    -71.380   0.000    642.530   0.000      642.530

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Davis               California       United States                95616 Michelle Martin                   3     713.910    -82.780   0.000    631.130   0.000      631.130

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Brooklyn            New York         United States                11215 Mark Owens                        3     713.910    -85.590   0.000    628.320   0.000      628.320

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Deerfield           Illinois         United States                60015 Carol Schiller                    3     713.910    -95.190   0.000    618.720   0.000      618.720

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        San Juan            Puerto Rico      United States                  926 Orlando Rodriguez                 3     713.910   -129.070   0.000    584.840   0.000      584.840

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Fairway             Kansas           United States                66205 Adam Brown                        3     723.910   -143.770   0.000    580.140   0.000      580.140

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Dallas              Texas            United States                75228 Earnie Joe                        3     713.910   -142.270   0.000    571.640   0.000      571.640

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Delray Beach        Florida          United States                33483 Jeﬀrey Ellis                      2     475.940     0.000    0.000    475.940 16.660       492.600

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Miami               Florida          United States                33131 Jeﬀrey Foreman                    2     455.940     0.000    0.000    455.940 31.920       487.860

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New York            New York         United States                10018 Jeﬀrey Berman                     2     485.940     0.000    0.000    485.940   0.000      485.940

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Troy                Virginia         United States                22974 Sherry Amos                       2     475.940     0.000    0.000    475.940   0.000      475.940

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Nottingham          Maryland         United States                21236 Olu Akerele                       2     475.940     0.000    0.000    475.940   0.000      475.940

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Gillette            New Jersey       United States                 7933 Gary White                        2     475.940     0.000    0.000    475.940   0.000      475.940

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Los Angeles         California       United States                90020 Christine Callahan                2     475.940     0.000    0.000    475.940   0.000      475.940

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Thousand Oaks       California       United States                91361 Dan Starnes                       2     475.940     0.000    0.000    475.940   0.000      475.940

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Hillsborough        California       United States                94010 Judy Swanson                      2     475.940     0.000    0.000    475.940   0.000      475.940

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Mount Kisco         New York         United States                10549 Deborah Mollo                     2     475.940     0.000    0.000    475.940   0.000      475.940

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New York            New York         United States                10023 laura blankfein                   2     475.940     0.000    0.000    475.940   0.000      475.940

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Lithia              Florida          United States                33547 Amandeep Sandhu                   2     475.940    -47.590   0.000    428.350 36.410       464.760

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Cherry              Illinois         United States                61317 Edward M Yoder                    2     475.940    -23.790   0.000    452.150   0.000      452.150

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Burlington          Iowa             United States                52601 Richard To                        2     485.940    -37.190   0.000    448.750   0.000      448.750

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Mendham             New Jersey       United States                 7945 Nicholas Sauter                   2     475.940    -43.850   0.000    432.090   0.000      432.090

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Ann Arbor           Michigan         United States                48108 Mark Robinson                     2     475.940    -56.990   0.000    418.950   0.000      418.950

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Massillon           Ohio             United States                44646 bill nictakis                     2     475.940    -57.660   0.000    418.280   0.000      418.280

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Los Angeles         California       United States                90069 noah herzog                       2     465.940    -56.990   0.000    408.950   0.000      408.950

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New Orleans         Louisiana        United States                70115 Gary Remer                        2     495.940    -99.180   0.000    396.760   0.000      396.760

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Walnut Creek        California       United States                94598 Regina Pitluck                    2     485.940    -91.410   0.000    394.530   0.000      394.530

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Pepper Pike         Ohio             United States                44124 Peter Kaiser                      2     475.940    -95.170   0.000    380.770   0.000      380.770

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Watervliet          New York         United States                12189 Vivek Bharti                      2     475.940    -95.180   0.000    380.760   0.000      380.760

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Charlotte           North Carolina United States                  28277 George Betancourt                 2     455.940    -91.180   0.000    364.760   0.000      364.760

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Rockville           Maryland         United States                20850 Mark Rubin                        2     495.940   -148.780   0.000    347.160   0.000      347.160

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Ann Arbor           Michigan         United States                48103 Andreina Castro                   2     455.940   -113.970   0.000    341.970   0.000      341.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Ann Arbor           Michigan         United States                48103 Ricardo Seir                      2     455.940   -113.980   0.000    341.960   0.000      341.960

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Port Townsend       Washington       United States                98368 Francis Cavallero                 2     455.940   -113.980   0.000    341.960   0.000      341.960

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Boca Raton          Florida          United States                33496 Richard Davimos                   1     247.970     0.000    0.000    247.970 17.360       265.330

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        West Palm Beach     Florida          United States                33409 Hugh Glatts                       1     247.970     0.000    0.000    247.970 17.360       265.330

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Palm Beach Gardens Florida           United States                33418 Frank Di COSTANZO                 1     247.970     0.000    0.000    247.970 17.360       265.330

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Jacksonville        Florida          United States                32258 Deborah Owen                      1     247.970     0.000    0.000    247.970 17.340       265.310

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        St. Cloud           Florida          United States                34771 HeatherAnn Johnson                1     237.970     0.000    0.000    237.970 17.860       255.830

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Jupiter             Florida          United States                33469 Carolyn Moran                     1     237.970     0.000    0.000    237.970 16.680       254.650

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Boca Raton          Florida          United States                33433 Andrea Kleopa                     3     713.910   -475.940   0.000    237.970 16.680       254.650

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Boca Raton          Florida          United States                33496 LESLEY BEZNOS                     1     237.970     0.000    0.000    237.970 16.660       254.630

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        San Jose            California       United States                95129 Carol Baker                       1     247.970     0.000    0.000    247.970   0.000      247.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Mercer Island       Washington       United States                98040 Carla Bauman                      1     247.970     0.000    0.000    247.970   0.000      247.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Mount Vernon        Indiana          United States                47620 Brenda Goﬀ                        1     247.970     0.000    0.000    247.970   0.000      247.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New York            New York         United States                10013 Eve Robbins                       1     247.970     0.000    0.000    247.970   0.000      247.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New York            New York         United States                10022 Stephan Dekwiatkowski             1     247.970     0.000    0.000    247.970   0.000      247.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        San Jose            California       United States   95119-1434           Angelica Colonia                1     247.970     0.000    0.000    247.970   0.000      247.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New York            New York         United States                10002 Vaylateena Jones                  1     247.970     0.000    0.000    247.970   0.000      247.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Reno                Nevada           United States                89511 Scott Palm                        1     247.970     0.000    0.000    247.970   0.000      247.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New York            New York         United States                10169 Robert Tucker                     1     247.970     0.000    0.000    247.970   0.000      247.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Auburn              Washington       United States                98092 Elizabeth Chadwick                1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Pacific Palisades   California       United States                90272 Elizzabeth Bridges                1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Lubbock             Texas            United States                79424 Myles Sadler                      1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Pacific Palisades   California       United States                90272 Joyce Dinel                       1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Novato              California       United States                94949 James Brandes                     1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Hidden Hills        California       United States                91302 John Terlesky                     1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Chicago             Illinois         United States                60645 Michelle Bobier                   1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Glassboro           New Jersey       United States                 8028 Joshua Pincus                     1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Short Hills         New Jersey       United States                 7078 Ivan Stein                        1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        La Habra Heights    California       United States                90631 Trudy Bohr                        1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New York            New York         United States                10075 CARYN COHEN                       1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Springfield         Ohio             United States                45503 Harper Kurian                     1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Mesa                Arizona          United States                85213 Ronald Adrian                     1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Seattle             Washington       United States   98144-6533           Anita Kuroiwa-Schiﬀ             1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Concord             North Carolina United States                  28027 Rebecca Lark                      1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New York            New York         United States                10006 Elizabeth Lenas                   1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Edinburg            Texas            United States                78539 Osvaldo morales                   1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Frisco              Texas            United States                75036 Cade                              1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        New York            New York         United States                10016 Emilia RUTIGLIANO                 1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Greenville          Delaware         United States                19807 Sophie duPont                     1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Grand Haven         Michigan         United States                49417 Jacquelyn Clark                   1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Nyc                 New York         United States                10021 Jessica Kisling                   1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Jersey City         New Jersey       United States                 7305 Michele Elam                      1     237.970     0.000    0.000    237.970   0.000      237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA                3M1804        Wildwood            Missouri         United States                63011 Margaret Griﬃth                   1     237.970     0.000    0.000    237.970   0.000      237.970




                                                                                                                             1
                                                      Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 107 of
                                                                                            142
                                                                                                                                                                                                                   Exhibit 3
                                                                                                 Exhibit A



N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Seattle             Washington      United States                 98146 Daniel Sterry           1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Pittsburgh          Pennsylvania    United States                 15206 Andrew Macfarlane       1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Uxbridge            Massachusetts United States                    1569 Linda Garabedian        1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Sacramento          California      United States                 95816 Kelly Lenz              1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Lemont              Illinois        United States                 60439 Michael Vavra           1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Osprey              Florida         United States                 34229 Gabriel Schmergel       1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Agoura Hills        California      United States                 91301 Novoselski Novoselski   1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Madison             Connecticut     United States                  6443 Anthony Lisi            1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Bridgeton           Missouri        United States    63044-3502          Paul H Busch           1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Marina Del Rey      California      United States                 90292 Rosalind Read           1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Woodside            California      United States                 94062 Dana Eckert             1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   New York            New York        United States                 10010 Mercedes Miranda        1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Atherton            California      United States                 94027 Paul Yock               1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Los Angeles         California      United States                 90049 CG Cale                 1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Salinas             California      United States                 93906 Vanessa Lockard         1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Menlo Park          California      United States                 94025 Karl Sonkin             1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Los Angeles         California      United States                 90035 Maryam Rejali           1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Los Altos Hills     California      United States                 94022 Claranne Long           1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Newburyport         Massachusetts United States                    1950 Chris Sidford           1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Winthrop            Massachusetts United States                    2152 Charles Flanagan        1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Hawthorne           New Jersey      United States                  7506 Patrick Chieﬀe          1   237.970     0.000    0.000   237.970   0.000   237.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Scottsdale          Arizona         United States                 85266 Herbert Abel            1   227.970     0.000    0.000   227.970   0.000   227.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Bunker Hill         West Virginia   United States                 25413 Dave Dodds              1   227.970     0.000    0.000   227.970   0.000   227.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Burlington          Iowa            United States                 52601 Francesca To            1   227.970     0.000    0.000   227.970   0.000   227.970

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Miami               Florida         United States                 33155 Patricia Collins        1   237.970    -10.960   0.000   227.010   0.000   227.010

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Teaneck             New Jersey      United States                  7666 Alan Greenspan          1   247.970    -24.070   0.000   223.900   0.000   223.900

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   New York            New York        United States                 10024 Jonathan Michaeli       1   237.970    -14.480   0.000   223.490   0.000   223.490

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Honolulu            Hawaii          United States                 96821 CYNTHIA HARTWELL        1   247.970    -24.790   0.000   223.180   0.000   223.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Arlington           Virginia        United States                 22202 George Nicholson        1   247.970    -24.790   0.000   223.180   0.000   223.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Maple Valley        Washington      United States                 98038 Bill Beck               1   247.970    -27.330   0.000   220.640   0.000   220.640

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Sedona              Arizona         United States                 86336 Lynn Fuentes            1   237.970    -21.160   0.000   216.810   0.000   216.810

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Portland            Oregon          United States                 97210 Marc Schmitt            1   237.970    -22.290   0.000   215.680   0.000   215.680

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Santa Fe            New Mexico      United States                 87505 Nicole Beder            1   237.970    -22.510   0.000   215.460   0.000   215.460

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Floral Park         New York        United States                 11001 Terry Martinez          1   247.970    -33.430   0.000   214.540   0.000   214.540

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Madison             Wisconsin       United States    53726-3931          Susan McDonald         1   237.970    -23.790   0.000   214.180   0.000   214.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Ann Arbor           Michigan        United States                 48105 MICHAEL SARVER          1   237.970    -23.790   0.000   214.180   0.000   214.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Frisco              Texas           United States                 75034 Sally Buckley           1   237.970    -23.790   0.000   214.180   0.000   214.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Randallstown        Maryland        United States    21133-2414          Jeston Hamer Jr.       1   237.970    -23.790   0.000   214.180   0.000   214.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Southern Pines      North Carolina United States                  28387 Marie Nelson            1   237.970    -23.790   0.000   214.180   0.000   214.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Rochester           New Hampshire United States                    3867 John Boodey             1   237.970    -23.790   0.000   214.180   0.000   214.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   New York            New York        United States                 10065 Henry R Kravis          1   237.970    -23.790   0.000   214.180   0.000   214.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Cupertino           California      United States                 95014 Thomas Kim              1   237.970    -23.790   0.000   214.180   0.000   214.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   New York            New York        United States                 10011 maureen gallace         1   247.970    -35.150   0.000   212.820   0.000   212.820

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Raleigh             North Carolina United States                  27614 John Cottrell           1   247.970    -35.270   0.000   212.700   0.000   212.700

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Kerrville           Texas           United States                 78028 Susan Cory              1   247.970    -36.260   0.000   211.710   0.000   211.710

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Washington          Georgia         United States                 30673 L Johnson               1   247.970    -37.190   0.000   210.780   0.000   210.780

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Atlanta             Georgia         United States                 30319 Patricia Hicks          1   247.970    -37.190   0.000   210.780   0.000   210.780

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Atlanta             Georgia         United States                 30327 Sandy Kerr              1   247.970    -37.190   0.000   210.780   0.000   210.780

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Arlington Heights   Illinois        United States                 60004 Mark Wolfe              1   247.970    -37.190   0.000   210.780   0.000   210.780

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Cozad               Nebraska        United States                 69130 Charles Eggleston       1   247.970    -37.190   0.000   210.780   0.000   210.780

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Old Tappan          New Jersey      United States                  7675 Paul Nicolardi          1   247.970    -37.190   0.000   210.780   0.000   210.780

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Gales Ferry         Connecticut     United States                  6335 Austin Walker           1   237.970    -28.270   0.000   209.700   0.000   209.700

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Grand Haven,        Michigan        United States                 49417 Lianne Miller           1   227.970    -22.220   0.000   205.750   0.000   205.750

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Washington          District Of Columbia
                                                                                           United States                20016 Kirondeep Bhandari      1   227.970    -22.790   0.000   205.180   0.000   205.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Burr Oak            Michigan        United States                 49030 Michelle Zimmerman      1   227.970    -22.790   0.000   205.180   0.000   205.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Louisvile           Colorado        United States                 80027 David Litoﬀ             1   227.970    -22.790   0.000   205.180   0.000   205.180

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Davie               Florida         United States                 33325 Charles Capps           1   237.970    -47.580   0.000   190.390 13.320    203.710

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Lake Worth          Florida         United States    33467-2529          David Fine             1   237.970    -47.590   0.000   190.380 13.320    203.700

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   New York            New York        United States                 10020 Kai Yao                 1   237.970    -35.680   0.000   202.290   0.000   202.290

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Springfield         Massachusetts United States                    1104 Mark Bellucci           1   237.970    -35.690   0.000   202.280   0.000   202.280

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Fayetteville        Arkansas        United States                 72703 Richard Lawrence        1   247.970    -47.370   0.000   200.600   0.000   200.600

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Roy                 Washington      United States                 98580 Trusilla Bussinger      1   247.970    -49.580   0.000   198.390   0.000   198.390

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Findlay             Ohio            United States                 45840 Jim Padgett             1   247.970    -49.590   0.000   198.380   0.000   198.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Coeur D Alene       Idaho           United States                 83816 Art Palm                1   247.970    -49.590   0.000   198.380   0.000   198.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Palm Springs        California      United States                 92262 Jane Rakestraw          1   237.970    -43.900   0.000   194.070   0.000   194.070

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   North Bellmore      New York        United States                 11735 Nicole Mastrandrea      1   237.970    -44.590   0.000   193.380   0.000   193.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Long Valley         New Jersey      United States                  7853 Maria Finnin            1   237.970    -47.580   0.000   190.390   0.000   190.390

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Flushing            New York        United States                 11358 Paul Ubertini           1   237.970    -47.580   0.000   190.390   0.000   190.390

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Cranston            Rhode Island    United States                  2920 Bling Eyewear           1   237.970    -47.590   0.000   190.380   0.000   190.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Austin              Texas           United States                 78723 Ben Thompson            1   237.970    -47.590   0.000   190.380   0.000   190.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Coppell             Texas           United States                 75019 Anitha Nagaraja         1   237.970    -47.590   0.000   190.380   0.000   190.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Columbia            New Jersey      United States                  7832 Carolyn Trongone        1   237.970    -47.590   0.000   190.380   0.000   190.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   New York            New York        United States                 10023 Jeﬀrey Berman           1   227.970    -37.760   0.000   190.210   0.000   190.210

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Irvington           New York        United States                 10533 Jonathan Cohen          1   227.970    -45.110   0.000   182.860   0.000   182.860

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Mount Pleasant      South Carolina United States                  29464 jon piebenga            1   227.970    -45.590   0.000   182.380   0.000   182.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Arlington           Virginia        United States                 22202 Anne Durand             2   455.940   -273.560   0.000   182.380   0.000   182.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Irving              Texas           United States                 75039 Ron MacFarlane          1   227.970    -45.590   0.000   182.380   0.000   182.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   West Chester        Pennsylvania    United States                 19380 Lynne McGrath           1   227.970    -45.590   0.000   182.380   0.000   182.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Austin              Texas           United States                 78702 Mark Hogendobler        1   227.970    -45.590   0.000   182.380   0.000   182.380

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Beverly Hills       California      United States                 90212 Tumay Tumer             1   227.970    -56.980   0.000   170.990   0.000   170.990

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   New York            New York        United States                 10013 Carole Frankel          1   227.970    -56.980   0.000   170.990   0.000   170.990

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Arlington           Virginia        United States                 22202 Susan Alvarez           1   227.970    -56.990   0.000   170.980   0.000   170.980

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Novelty             Ohio            United States                 44072 Roger Dawson            1   227.970    -56.990   0.000   170.980   0.000   170.980

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Austin              Texas           United States                 78766 Gillian Wade            1   227.970    -56.990   0.000   170.980   0.000   170.980




                                                                                                           2
                                                      Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 108 of
                                                                                            142
                                                                                                                                                                                                       Exhibit 3
                                                                                          Exhibit A



N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Broomfield      Colorado     United States         80023 Carla Weaver                1   227.970   -56.990   0.000   170.980   0.000   170.980

N95 3M 1804 VFlex™ (50pcx box) Made in USA   3M1804   Paramus         New Jersey   United States          7652 Denise Gaur                 1   227.970   -56.990   0.000   170.980   0.000   170.980




                                                                                                   3
                                                                   Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 109 of
                                                                                                         142
                                                                                                                                                                                                                                         Exhibit 3
                                                                                                       Exhibit A


                                                                                              sales_2020-01-01_2020-11-16_1860part1
product_title variant_title                  variant_sku billing_city      billing_region   billing_country billing_postal_code customer_name             net_quantity gross_sales discounts returns net_sales taxes       total_sales

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Seattle          Washington       United States   98116-0348          Lauren Taubman                      4    4388.000     0.000    0.000   4388.000    0.000     4388.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Healdsburg       California       United States   95448-3257          Ed Baker                            5    4518.080   -428.880   0.000   4089.200    0.000     4089.200

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Greenwich        Connecticut      United States                 6830 Sharmin Mossavar-Rahmani             4    4388.000   -400.000   0.000   3988.000    0.000     3988.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Lake Monroe      Florida          United States                32747 Cindy Wibker                         4    3511.080     0.000    0.000   3511.080 245.770      3756.850

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Seattle          Washington       United States                98116 Lauren Taubman                       4    3998.770   -314.100   0.000   3684.670    0.000     3684.670

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Las Cruces       New Mexico       United States   88005-3223          Luis Rios                           3    3291.000     0.000    0.000   3291.000    0.000     3291.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Jeﬀerson City    Missouri         United States                65102 Benjamin DeFeo                       2    2094.000     0.000    0.000   2094.000    0.000     2094.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                San Diego        California       United States                92101 Cory Paza                            2    2074.000     0.000    0.000   2074.000    0.000     2074.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                St. Petersburg   Florida          United States                33702 Adam Shelton                         2    1715.540     0.000    0.000   1715.540 120.110      1835.650

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                New York         New York         United States                10025 judith Lefkowitz                     2    1954.770   -214.440   0.000   1740.330    0.000     1740.330

N95 3M 1860 20 pcs (1 Box)                   3M1860       Beverly Hills    California       United States                90210 Alia Tutor                          10    1879.700   -187.970   0.000   1691.730    0.000     1691.730

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Novi             Michigan         United States                48375 sanjiv shah                          2    1755.540   -175.550   0.000   1579.990    0.000     1579.990

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Pensacola        Florida          United States                32503 Nicole Lintner                       2    1735.540   -302.210   0.000   1433.330 107.500      1540.830

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Irvine           California       United States                92602 Anna Le                              2    1904.770   -371.490   0.000   1533.280    0.000     1533.280

N95 3M 1860 20 pcs (1 Box)                   3M1860       Gainesville      Florida          United States                32608 Jose Perez                           9    1501.730   -128.870   0.000   1372.860   96.110     1468.970

N95 3M 1860 20 pcs (1 Box)                   3M1860       Boca Raton       Florida          United States                33496 LESLEY BEZNOS                        7    1329.790     0.000    0.000   1329.790   93.090     1422.880

N95 3M 1860 20 pcs (1 Box)                   3M1860       Middletown       New York         United States                10940 JOHN T LYNCH, DMD                    6    1139.820     0.000    0.000   1139.820    0.000     1139.820

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Lake Forest      Illinois         United States                60045 ann lyon                             1    1097.000     0.000    0.000   1097.000    0.000     1097.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Burbank          California       United States                91501 Andrea Giummarra                     1    1097.000     0.000    0.000   1097.000    0.000     1097.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                New York         New York         United States                10065 MICHAEL CUMMINS                      1    1097.000     0.000    0.000   1097.000    0.000     1097.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Atlanta          Georgia          United States                30349 david mast                           1    1097.000     0.000    0.000   1097.000    0.000     1097.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Birmingham       Alabama          United States                35243 Victor Marx                          1    1097.000     0.000    0.000   1097.000    0.000     1097.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Sarasota         Florida          United States                34242 Gwendoline Elnaggar                  1    1097.000     0.000    0.000   1097.000    0.000     1097.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Milwaukee        Wisconsin        United States                53217 STEVEN GOODMAN                       1    1047.000     0.000    0.000   1047.000    0.000     1047.000

N95 3M 1860 20 pcs (1 Box)                   3M1860       Menlo Park       California       United States                94025 Karl Sonkin                          7    1216.990   -195.200   0.000   1021.790    0.000     1021.790

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Laguna Niguel    California       United States                92677 Ranojoy Guha                         1    1097.000   -109.700   0.000    987.300    0.000      987.300

N95 3M 1860 20 pcs (1 Box)                   3M1860       Irvine           California       United States                92612 Kay Anderle                          5     949.850     0.000    0.000    949.850    0.000      949.850

N95 3M 1860 20 pcs (1 Box)                   3M1860       South Boston     Virginia         United States                24592 LORI FRAZIER                         6    1039.620    -92.740   0.000    946.880    0.000      946.880

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Naples           Florida          United States                34110 Charles Abadie                       1     877.770     0.000    0.000    877.770   61.450      939.220

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Framingham       Massachusetts United States                    1701 William Coukos                       1    1047.000   -157.050   0.000    889.950    0.000      889.950

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Vancouver        Washington       United States                98683 Adriana Gawlik                       1    1097.000   -209.420   0.000    887.580    0.000      887.580

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Franklin         Michigan         United States                49026 CONSTANCE ETTINGER                   1     877.770     0.000    0.000    877.770    0.000      877.770

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Framingham       Massachusetts United States      01701-4437          Deborah Himelhoch                   1    1097.000   -219.400   0.000    877.600    0.000      877.600

N95 3M 1860 20 pcs (1 Box)                   3M1860       Chesterfield     Missouri         United States                63017 Judy Levens                          6    1076.020   -204.110   0.000    871.910    0.000      871.910

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                North Falmouth   Massachusetts United States                    2556 Maura Breen                          1     857.770     0.000    0.000    857.770    0.000      857.770

N95 3M 1860 20 pcs (1 Box)                   3M1860       San Francisco    California       United States                94122 WALLACE CHIN                         6     992.220   -198.420   0.000    793.800    0.000      793.800

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Franklin         Michigan         United States                48025 CONSTANCE ETTINGER                   1     877.770    -87.770   0.000    790.000    0.000      790.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Gray             Maine            United States                 4039 Kurt Elkanich                        1     877.770    -87.770   0.000    790.000    0.000      790.000

N95 3M 1860 20 pcs (1 Box)                   3M1860       Bellaire         Texas            United States                77401 Francisco Fuentes                    5     822.250    -63.020   0.000    759.230    0.000      759.230

N95 3M 1860 20 pcs (1 Box)                   3M1860       Canton           Georgia          United States                30114 Roy Abrahamian                       5     937.850   -187.550   0.000    750.300    0.000      750.300

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Nashville        Tennessee        United States                37205 Dr Robert Ossoﬀ                      1     877.770   -168.630   0.000    709.140    0.000      709.140

N95 3M 1860 20 pcs (1 Box)                   3M1860       Charleston       South Carolina United States                  29407 Dennis Feinberg                      6    1083.020   -380.750   0.000    702.270    0.000      702.270

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                St. Louis        Missouri         United States                63124 Mike Palmer                          1     877.770   -175.550   0.000    702.220    0.000      702.220

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks                Cambria          California       United States                93428 Martin Steed                         1     857.770   -171.550   0.000    686.220    0.000      686.220

N95 3M 1860 20 pcs (1 Box)                   3M1860       New York         New York         United States                10024 Joseph Stern Stern                   4     685.080     0.000    0.000    685.080    0.000      685.080

N95 3M 1860 20 pcs (1 Box)                   3M1860       Weslaco          Texas            United States                78596 Jeremy Miller                        4     693.080    -94.840   0.000    598.240    0.000      598.240

N95 3M 1860 20 pcs (1 Box)                   3M1860       Scottsdale       Arizona          United States                85266 Herbert Abel                         4     679.880   -101.980   0.000    577.900    0.000      577.900

N95 3M 1860 20 pcs (1 Box)                   3M1860       Chicago          Illinois         United States                60639 Bruce W Johnson                      3     575.910    -28.790   0.000    547.120    0.000      547.120

N95 3M 1860 20 pcs (1 Box)                   3M1860       Lynchburg        Virginia         United States                24502 Bre Parker                           3     533.510     0.000    0.000    533.510    0.000      533.510

N95 3M 1860 20 pcs (1 Box)                   3M1860       Woodmere         New York         United States                11598 GAIL BLAUSTEIN                       4     618.280   -123.640   0.000    494.640   34.610      529.250

N95 3M 1860 20 pcs (1 Box)                   3M1860       Sheboygan        Wisconsin        United States                53081 Louie Coulis                         3     575.910    -57.590   0.000    518.320    0.000      518.320

N95 3M 1860 20 pcs (1 Box)                   3M1860       Wildomar         California       United States                92595 Michael Brandes                      4     621.280   -108.190   0.000    513.090    0.000      513.090

N95 3M 1860 20 pcs (1 Box)                   3M1860       Pittsburgh       Pennsylvania     United States                15206 Andrew Macfarlane                    3     541.510    -31.510   0.000    510.000    0.000      510.000

N95 3M 1860 20 pcs (1 Box)                   3M1860       Cooper City      Florida          United States                33328 H Ramasubramaniam                    4     618.280   -131.370   0.000    486.910   16.230      503.140

N95 3M 1860 20 pcs (1 Box)                   3M1860       Kew Gardens      New York         United States                11415 Larry Heisler                        3     500.110     0.000    0.000    500.110    0.000      500.110

N95 3M 1860 20 pcs (1 Box)                   3M1860       Needham          Massachusetts United States                    2492 Jaynie Martin                        3     497.510    -31.510   0.000    466.000    0.000      466.000

N95 3M 1860 20 pcs (1 Box)                   3M1860       Emeryville       California       United States                94608 Martin Opsahl                        3     463.710     0.000    0.000    463.710    0.000      463.710

N95 3M 1860 20 pcs (1 Box)                   3M1860       Sandpoint        Idaho            United States                83864 Mark Story                           3     463.710     0.000    0.000    463.710    0.000      463.710

N95 3M 1860 20 pcs (1 Box)                   3M1860       Naperville       Illinois         United States                60540 William Woodward                     3     530.510    -69.780   0.000    460.730    0.000      460.730

N95 3M 1860 20 pcs (1 Box)                   3M1860       Fraziers Bottom West Virginia     United States                25082 Tammy Grandia                        3     512.510    -78.240   0.000    434.270    0.000      434.270

N95 3M 1860 20 pcs (1 Box)                   3M1860       Boca Raton       Florida          United States                33432 Lori Alf                             2     383.940     0.000    0.000    383.940   26.880      410.820

N95 3M 1860 20 pcs (1 Box)                   3M1860       Fort Lauderdale Florida           United States                33308 Pedro J. Gonzalez                    2     383.940     0.000    0.000    383.940   26.880      410.820

N95 3M 1860 20 pcs (1 Box)                   3M1860       Pinellas Park    Florida          United States                33782 Arthur Vizzi                         2     379.940     0.000    0.000    379.940   26.600      406.540

N95 3M 1860 20 pcs (1 Box)                   3M1860       Rockville, Md    Maryland         United States                20850 Margaret Gull                        3     485.110    -88.510   0.000    396.600    0.000      396.600

N95 3M 1860 20 pcs (1 Box)                   3M1860       Reno             Nevada           United States                89509 Keith Marshall                       3     479.110    -87.310   0.000    391.800    0.000      391.800

N95 3M 1860 20 pcs (1 Box)                   3M1860       Springfield      Massachusetts United States                    1104 John Robison                         3     472.710    -87.080   0.000    385.630    0.000      385.630

N95 3M 1860 20 pcs (1 Box)                   3M1860       New Orleans      Louisiana        United States                70115 Gary Remer                           2     383.940     0.000    0.000    383.940    0.000      383.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       Center Valley    Pennsylvania     United States                18034 Janet Brill                          2     383.940     0.000    0.000    383.940    0.000      383.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       Gillette         New Jersey       United States                 7933 Gary White                           2     383.940     0.000    0.000    383.940    0.000      383.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       Rancho Santa Fe California        United States                92067 Lynn Gordon                          2     383.940     0.000    0.000    383.940    0.000      383.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       Beverly, Prides Crossing
                                                                            Massachusetts United States                   1965 Frederic Horne                       2     383.940     0.000    0.000    383.940    0.000      383.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       Charleston       West Virginia    United States   25301-3100          Thomas Halloran                     2     383.940     0.000    0.000    383.940    0.000      383.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       New York         New York         United States                10003 Francis Repas                        2     383.940     0.000    0.000    383.940    0.000      383.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       New Orleans Louisiana
                                                                          Louisiana         United States                70130 Stephen Brint                        2     379.940     0.000    0.000    379.940    0.000      379.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       Los Gatos        California       United States                95032 LISA SHIROISHI                       2     379.940     0.000    0.000    379.940    0.000      379.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       Southfield       Michigan         United States                48076 Shelia Kennebrew                     2     379.940     0.000    0.000    379.940    0.000      379.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       Lexington        Kentucky         United States                40513 Dawn Stratton                        2     379.940     0.000    0.000    379.940    0.000      379.940

N95 3M 1860 20 pcs (1 Box)                   3M1860       Stamford         Connecticut      United States                 6902 Jonathan Arovas                      2     379.940     0.000    0.000    379.940    0.000      379.940




                                                                                                                   1
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 110 of
                                                                                     142
                                                                                                                                                                                                         Exhibit 3
                                                                                     Exhibit A


N95 3M 1860 20 pcs (1 Box)   3M1860   Los Angeles        California       United States                90028 Khary Holmes                  2   379.940     0.000    0.000   379.940    0.000   379.940

N95 3M 1860 20 pcs (1 Box)   3M1860   East Hampton       New York         United States                11937 Harper Levine                 2   379.940     0.000    0.000   379.940    0.000   379.940

N95 3M 1860 20 pcs (1 Box)   3M1860   Brooklyn           New York         United States                11249 Lisa Napolitano               2   379.940     0.000    0.000   379.940    0.000   379.940

N95 3M 1860 20 pcs (1 Box)   3M1860   Ringgold           Georgia          United States                30736 terrence tully                2   379.940     0.000    0.000   379.940    0.000   379.940

N95 3M 1860 20 pcs (1 Box)   3M1860   Darien             Connecticut      United States                 6820 Abhi Raval                    2   379.940     0.000    0.000   379.940    0.000   379.940

N95 3M 1860 20 pcs (1 Box)   3M1860   Bartlett           Illinois         United States                60103 Roger Husarik                 2   379.940     0.000    0.000   379.940    0.000   379.940

N95 3M 1860 20 pcs (1 Box)   3M1860   Stockbridge        Georgia          United States                30281 Paul Smith                    3   472.710    -94.540   0.000   378.170    0.000   378.170

N95 3M 1860 20 pcs (1 Box)   3M1860   Thousand Oaks California            United States                91362 John Barchilon                2   375.940     0.000    0.000   375.940    0.000   375.940

N95 3M 1860 20 pcs (1 Box)   3M1860   Madison            Wisconsin        United States                53711 Randolph Valentine            3   463.710    -92.740   0.000   370.970    0.000   370.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Milford            Michigan         United States                48381 Ricardo Hickinson             3   469.710   -101.670   0.000   368.040    0.000   368.040

N95 3M 1860 20 pcs (1 Box)   3M1860   New York           New York         United States                10022 David Seidman                 3   466.710   -101.050   0.000   365.660    0.000   365.660

N95 3M 1860 20 pcs (1 Box)   3M1860   Santa Fe           New Mexico       United States                87507 Phillip Bachicha              2   361.940     0.000    0.000   361.940    0.000   361.940

N95 3M 1860 20 pcs (1 Box)   3M1860   New York           New York         United States                10001 Gregg Birnbaum                2   383.940    -38.380   0.000   345.560    0.000   345.560

N95 3M 1860 20 pcs (1 Box)   3M1860   Queensbury         New York         United States                12804 eric cottrell                 2   339.940     0.000    0.000   339.940    0.000   339.940

N95 3M 1860 20 pcs (1 Box)   3M1860   Olympia            Washington       United States                98502 Paula Chapman                 2   339.940     0.000    0.000   339.940    0.000   339.940

N95 3M 1860 20 pcs (1 Box)   3M1860   Howell             Michigan         United States                48843 Kathleen Knapp                2   375.940    -37.590   0.000   338.350    0.000   338.350

N95 3M 1860 20 pcs (1 Box)   3M1860   Massapequa         New York         United States                11758 Craig O'Toole                 2   375.940    -45.720   0.000   330.220    0.000   330.220

N95 3M 1860 20 pcs (1 Box)   3M1860   Horizon City       Texas            United States                79928 Alan Johnson                  2   361.940    -33.990   0.000   327.950    0.000   327.950

N95 3M 1860 20 pcs (1 Box)   3M1860   Delray Beach       Florida          United States                33445 Lisa S Rome                   2   346.540    -19.190   0.000   327.350    0.000   327.350

N95 3M 1860 20 pcs (1 Box)   3M1860   Sacramento         California       United States                95864 Judith Steinle                2   324.540     0.000    0.000   324.540    0.000   324.540

N95 3M 1860 20 pcs (1 Box)   3M1860   Milford            Connecticut      United States                 6460 Thomas is Wade is             2   375.940    -56.380   0.000   319.560    0.000   319.560

N95 3M 1860 20 pcs (1 Box)   3M1860   Pittsford          New York         United States   14534-1024           Harris Gelbard              2   349.540    -30.100   0.000   319.440    0.000   319.440

N95 3M 1860 20 pcs (1 Box)   3M1860   Stone Mountain Georgia              United States                30087 Andrew Dixon                  2   315.140     0.000    0.000   315.140    0.000   315.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Bloomfield Hills   Michigan         United States                48304 Michelle Guisewite            2   315.140     0.000    0.000   315.140    0.000   315.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Midlothian         Virginia         United States                23113 Christopher Mackie            2   345.540    -31.500   0.000   314.040    0.000   314.040

N95 3M 1860 20 pcs (1 Box)   3M1860   Los Angeles        California       United States                90049 Alexander Ferreira            2   346.540    -33.590   0.000   312.950    0.000   312.950

N95 3M 1860 20 pcs (1 Box)   3M1860   Beverly Hills      California       United States                90212 Tumay Tumer                   2   312.140     0.000    0.000   312.140    0.000   312.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Irving             Texas            United States                75038 Juan Blas                     2   346.540    -34.640   0.000   311.900    0.000   311.900

N95 3M 1860 20 pcs (1 Box)   3M1860   Los Angeles        California       United States                90024 Karoly Holczer                2   309.140     0.000    0.000   309.140    0.000   309.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Glendora           California       United States                91741 Michael Lee                   2   309.140     0.000    0.000   309.140    0.000   309.140

N95 3M 1860 20 pcs (1 Box)   3M1860   San Juan           Puerto Rico      United States                  920 Marisol García                2   309.140     0.000    0.000   309.140    0.000   309.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Garden City        New York         United States                11579 Maren Cardillo                2   309.140     0.000    0.000   309.140    0.000   309.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Congerville        Illinois         United States                61729 Marcia Miller-Hjelle          2   309.140     0.000    0.000   309.140    0.000   309.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Boston             Massachusetts United States                    2199 Daniel Milstein               2   309.140     0.000    0.000   309.140    0.000   309.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Newton             Massachusetts United States                    2458 David Weinstein               2   309.140     0.000    0.000   309.140    0.000   309.140

N95 3M 1860 20 pcs (1 Box)   3M1860   West Hempstead New York             United States                11552 Robert Isaacson               2   383.940    -76.780   0.000   307.160    0.000   307.160

N95 3M 1860 20 pcs (1 Box)   3M1860   Malibu             California       United States                90265 Seth Putterman                2   342.540    -38.640   0.000   303.900    0.000   303.900

N95 3M 1860 20 pcs (1 Box)   3M1860   Oakland            California       United States   94611-4275           Mei Wong                    2   375.940    -75.180   0.000   300.760    0.000   300.760

N95 3M 1860 20 pcs (1 Box)   3M1860   Midland            Texas            United States                79707 David Ferreira                2   375.940    -75.190   0.000   300.750    0.000   300.750

N95 3M 1860 20 pcs (1 Box)   3M1860   Hopewell           New Jersey       United States                 8525 Heather Faller                2   312.140    -14.500   0.000   297.640    0.000   297.640

N95 3M 1860 20 pcs (1 Box)   3M1860   Chicago            Illinois         United States                60618 Marco Garcia                  2   327.540    -31.510   0.000   296.030    0.000   296.030

N95 3M 1860 20 pcs (1 Box)   3M1860   Bakersfield        California       United States                93311 Monique Polk                  2   342.540    -49.700   0.000   292.840    0.000   292.840

N95 3M 1860 20 pcs (1 Box)   3M1860   Bardstown          Kentucky         United States                40004 Bruce Riddle                  2   339.940    -48.920   0.000   291.020    0.000   291.020

N95 3M 1860 20 pcs (1 Box)   3M1860   Los Angeles        California       United States                90024 Josephine Isaacs              2   349.540    -60.300   0.000   289.240    0.000   289.240

N95 3M 1860 20 pcs (1 Box)   3M1860   Springfield        Massachusetts United States                    1107 Thomas Manning                2   339.940    -50.990   0.000   288.950    0.000   288.950

N95 3M 1860 20 pcs (1 Box)   3M1860   Philo              California       United States                95466 rockrose studio               2   339.940    -50.990   0.000   288.950    0.000   288.950

N95 3M 1860 20 pcs (1 Box)   3M1860   Old Tappan         New Jersey       United States                 7675 Paul Nicolardi                2   345.540    -59.700   0.000   285.840    0.000   285.840

N95 3M 1860 20 pcs (1 Box)   3M1860   Jackson            Wyoming          United States                83001 Thomas Neﬀ                    2   342.540    -58.050   0.000   284.490    0.000   284.490

N95 3M 1860 20 pcs (1 Box)   3M1860   Bedford            New Hampshire United States                    3110 Steve Romano                  2   324.540    -41.550   0.000   282.990    0.000   282.990

N95 3M 1860 20 pcs (1 Box)   3M1860   Boston             Massachusetts United States                    2215 Aileen Starnbach              2   327.540    -47.850   0.000   279.690    0.000   279.690

N95 3M 1860 20 pcs (1 Box)   3M1860   Boston             Massachusetts United States                    2118 James Kemp                    2   312.140    -38.640   0.000   273.500    0.000   273.500

N95 3M 1860 20 pcs (1 Box)   3M1860   Milton             Georgia          United States                30004 Adam Levy                     2   346.540    -74.400   0.000   272.140    0.000   272.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Pepper Pike        Ohio             United States                44124 Peter Kaiser                  2   327.540    -56.720   0.000   270.820    0.000   270.820

N95 3M 1860 20 pcs (1 Box)   3M1860   Eugene             Oregon           United States                97403 Carl Woideck                  2   327.540    -57.000   0.000   270.540    0.000   270.540

N95 3M 1860 20 pcs (1 Box)   3M1860   Marlborough        Connecticut      United States   06447-1216           FRANKLIN QUARANTO           2   309.140    -38.640   0.000   270.500    0.000   270.500

N95 3M 1860 20 pcs (1 Box)   3M1860   Seminole           Florida          United States                33777 Mary S James                  2   315.140    -63.020   0.000   252.120   17.650   269.770

N95 3M 1860 20 pcs (1 Box)   3M1860   Sanibel            Florida          United States                33957 jeﬀrey ledis                  2   315.140    -63.020   0.000   252.120   16.380   268.500

N95 3M 1860 20 pcs (1 Box)   3M1860   Pepper Pike        Ohio             United States                44124 Keith Ritz                    2   327.540    -63.950   0.000   263.590    0.000   263.590

N95 3M 1860 20 pcs (1 Box)   3M1860   Evanston           Illinois         United States   60201-3676           Richard Kuntz               2   315.140    -55.140   0.000   260.000    0.000   260.000

N95 3M 1860 20 pcs (1 Box)   3M1860   Tucson             Arizona          United States                85750 David Jendusa                 2   324.540    -64.900   0.000   259.640    0.000   259.640

N95 3M 1860 20 pcs (1 Box)   3M1860   Edison             New Jersey       United States                 8817 Cynthia Bruder                3   472.710   -220.590   0.000   252.120    0.000   252.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Albuquerque        New Mexico       United States                87111 Kent Gibson                   2   315.140    -63.020   0.000   252.120    0.000   252.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Bradenton          Florida          United States                34211 Darwin Perry                  2   315.140    -63.020   0.000   252.120    0.000   252.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Chicago            Illinois         United States                60657 Igor Dacosta                  2   315.140    -63.020   0.000   252.120    0.000   252.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Minneapolis        Minnesota        United States                55455 Nima Estharabadi              2   312.140    -62.420   0.000   249.720    0.000   249.720

N95 3M 1860 20 pcs (1 Box)   3M1860   Stokesdale         North Carolina   United States                27357 Jamie Fulton                  2   312.140    -62.420   0.000   249.720    0.000   249.720

N95 3M 1860 20 pcs (1 Box)   3M1860   Chevy Chase        Maryland         United States                20815 Carmen Larsen                 2   309.140    -59.870   0.000   249.270    0.000   249.270

N95 3M 1860 20 pcs (1 Box)   3M1860   Durham             New Hampshire United States                    3824 MIKE PICARD                   2   309.140    -61.820   0.000   247.320    0.000   247.320

N95 3M 1860 20 pcs (1 Box)   3M1860   Oak Ridge          North Carolina   United States                27310 Cathy Roberts                 2   309.140    -61.820   0.000   247.320    0.000   247.320

N95 3M 1860 20 pcs (1 Box)   3M1860   Chicago            Illinois         United States                60634 Tammy Wilkinson               2   309.140    -66.370   0.000   242.770    0.000   242.770

N95 3M 1860 20 pcs (1 Box)   3M1860   Ellicott City      Maryland         United States                21043 Paul Gravdahl                 2   309.140    -77.280   0.000   231.860    0.000   231.860

N95 3M 1860 20 pcs (1 Box)   3M1860   Harvard            Illinois         United States                60033 Billy Burke                   2   309.140    -77.280   0.000   231.860    0.000   231.860

N95 3M 1860 20 pcs (1 Box)   3M1860   Gulfport           Florida          United States                33707 jenny reisner                 1   191.970     0.000    0.000   191.970   13.450   205.420

N95 3M 1860 20 pcs (1 Box)   3M1860   Key Biscayne       Florida          United States                33149 Michael Grausam               1   191.970     0.000    0.000   191.970   13.440   205.410

N95 3M 1860 20 pcs (1 Box)   3M1860   Kissimmee          Florida          United States                34759 M Gregory                     1   191.970     0.000    0.000   191.970   13.440   205.410

N95 3M 1860 20 pcs (1 Box)   3M1860   Coral Gables       Florida          United States                33134 Yvette Collado                1   191.970     0.000    0.000   191.970   13.440   205.410

N95 3M 1860 20 pcs (1 Box)   3M1860   Sarasota           Florida          United States                34232 andrew pugh                   1   191.970     0.000    0.000   191.970   13.440   205.410

N95 3M 1860 20 pcs (1 Box)   3M1860   Cocoa Beach        Florida          United States                32931 Chuck Makarsky                1   191.970     0.000    0.000   191.970   13.440   205.410

N95 3M 1860 20 pcs (1 Box)   3M1860   Naples             Florida          United States                34105 Dr. Bernard Loewenthal, Jr.   1   191.970     0.000    0.000   191.970   13.440   205.410

N95 3M 1860 20 pcs (1 Box)   3M1860   Kissimmee          Florida          United States                34744 Danny Bogdany                 1   189.970     0.000    0.000   189.970   14.250   204.220




                                                                                                 2
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 111 of
                                                                                     142
                                                                                                                                                                                               Exhibit 3
                                                                                    Exhibit A


N95 3M 1860 20 pcs box       3M1860   Miami             Florida          United States                33139 Alex Socransky          1   189.970   0.000   0.000   189.970   13.300   203.270

N95 3M 1860 20 pcs (1 Box)   3M1860   Miami Beach       Florida          United States   33140-2154          Robert Porges          1   189.970   0.000   0.000   189.970   13.290   203.260

N95 3M 1860 20 pcs (1 Box)   3M1860   Orlando           Florida          United States                32819 Shahnaz Ahmad           1   189.970   0.000   0.000   189.970   12.350   202.320

N95 3M 1860 20 pcs (1 Box)   3M1860   Bountiful         Utah             United States                84010 Steven Stewart          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Hatfield          Massachusetts United States                    1038 Daniel Roberge          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Casco             Maine            United States   04015-3327          vicki woolf            1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Seattle           Washington       United States                98109 Justin Hendryx          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Merrick           New York         United States                11566 Eric Rosen              1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   New York          New York         United States                10036 Ryan Worl               1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Forest Hills      New York         United States                11375 Angelika Kosse          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Northbrook        Illinois         United States                60062 ken ross                1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Dunmore           Pennsylvania     United States                18512 Anne Laboranti          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Goﬀstown          New Hampshire United States                    3045 wanda gagnon            1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Beaumont          Texas            United States                77713 Mary Godina             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Bronxville        New York         United States   10708-2607          Gail Solomon           1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Nazareth          Pennsylvania     United States   18064-9564          Dave Clark             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Orinda            California       United States                94563 galeta Lois Hoy         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Scottsbluﬀ        Nebraska         United States                69361 Denise Roussel          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Marengo           Iowa             United States                52301 Terry Babor             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Scottsdale        Arizona          United States                85258 BRAD CUTLER             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Walnut Creek      California       United States   94597-3203          Richard Millet         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Washington        District Of Columbia
                                                                         United States                20008 Susan Friedmann         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Honolulu          Hawaii           United States                96826 Toink Wright            1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Los Angeles       California       United States                90024 Bill Tanner             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Decatur           Georgia          United States                30032 ELIJAH HICKS            1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Glen Allen        Virginia         United States                23059 Brad Coats              1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Osprey            Florida          United States                34229 Gabriel Schmergel       1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Houston           Texas            United States                77027 Nina Suvorov Gregoric   1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Cherokee          Iowa             United States                51012 Ramona Nitz             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Tucson            Arizona          United States                85711 Kathleen Garner         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   San Antonio       Texas            United States                78230 Gloria Herrera          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Corona            California       United States                92882 Lizbeth Vargas          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Santa Monica      California       United States                90405 Jeﬀrey Hahn             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Morristown        Tennessee        United States                37815 Robert Small            1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Rogersville       Tennessee        United States                37857 Timothy Gunnin          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Indianapolis      Indiana          United States                46228 Jesus Dominguez         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Sunnyvale         California       United States                94087 william morgan          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Houston           Texas            United States                77019 Ralph Abendshein        1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Manassas          Virginia         United States                20109 Masih Alemi             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Morgantown        West Virginia    United States                26508 Thomas Deadrick         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Kansas City       Missouri         United States                64114 MICHAEL CHILDERS        1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Westport          Connecticut      United States                 6880 Frank R. Mori           1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   San Antonio       Texas            United States                78258 Barbara Norvell         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Placerville       California       United States                95667 Jerry Jurisich          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Reston            Virginia         United States                20191 Kartar Khalsa           1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Shrewsbury        Massachusetts United States                    1545 William Russell         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Scarsdale         New York         United States                10583 Barbara Langford        1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Woodbury          New York         United States                11797 Donald Nicolardi        1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Atlanta           Georgia          United States                30327 Albert Anderson         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Montebello        California       United States                90640 Melissa Bancroft        1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Huachuca City     Arizona          United States                85616 Janet Hill              1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Frankfort         Illinois         United States                60423 Gretchen Leese          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Fremont           California       United States                94539 Barbara Lee             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Omaha             Nebraska         United States                68154 thomas seidel           1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Salida            Colorado         United States                81201 DON DUBIN               1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Catasauqua        Pennsylvania     United States                18032 John Pammer             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Dallas            Texas            United States                75218 ishak mansi             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Manhattan BeachCalifornia          United States                90266 Lori Burns              1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Hamden            Connecticut      United States                 6517 Katherine Clark         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Lafayette         California       United States                94549 Pat Gilbert             1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Charlottesville   Virginia         United States                22901 Kevin Stiﬄer            1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Salt Lake City    Utah             United States   84106-4431          Kelly Francone         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Venice            California       United States                90291 Emily Hertzberg         1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Sandy Spgs        Georgia          United States   30328-1101          STEPHEN LEGUM          1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Christiansted     Virgin Islands   United States                  823 Carmine Hendricks       1   191.970   0.000   0.000   191.970    0.000   191.970

N95 3M 1860 20 pcs box       3M1860   San Francisco     California       United States                94123 Ravi Walia              1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Ridgewood         New Jersey       United States                 7450 Freddy Pastore          1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Cambridge         Massachusetts United States                    2138 William Rubenstein      1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Monticello        Mississippi      United States                39654 Sherry Pippen           1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Greensboro        North Carolina   United States                27455 James Sparks            1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Chicago           Illinois         United States                60614 Nikie Parikh            1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs box       3M1860   Little Rock       Arkansas         United States                72227 Steve Shirm             1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Swansea           Illinois         United States   62226-1026          Karen Blaha            1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs box       3M1860   Kingwood          Texas            United States                77345 Donna Stanhouse         1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs box       3M1860   Jericho           New York         United States                11753 shahid malik            1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Cornelius         North Carolina   United States                28031 Michael Obuckley        1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Washington        District Of Columbia
                                                                         United States                20016 Nancy Balboa            1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Rockville         Maryland         United States                20850 Mark Rubin              1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Brea              California       United States                92822 David Nejat-Bina        1   189.970   0.000   0.000   189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Shelton           Connecticut      United States                 6484 Jeﬀry Smrek             1   189.970   0.000   0.000   189.970    0.000   189.970




                                                                                                3
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 112 of
                                                                                     142
                                                                                                                                                                                                  Exhibit 3
                                                                                   Exhibit A


N95 3M 1860 20 pcs (1 Box)   3M1860   Minneapolis      Minnesota        United States                55403 Janice Post-White        1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Libertyville     Illinois         United States                60048 Craig Purse              1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs box       3M1860   East Patchogue New York           United States                11772 nick strano              1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs box       3M1860   Santa Ana        California       United States                92705 Jorgen Weterrings        1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Sunnyvale        California       United States                94087 Gordon Block             1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs box       3M1860   Houston          Texas            United States   77084-4458          Samuel Theis            1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Chicago          Illinois         United States                60611 David Stein              1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Irving           Texas            United States                75063 Mary Chen                1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Newark           Delaware         United States                19711 Scot Mathena             1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Austin           Texas            United States                78737 BRADFORD BONILLA         1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   New York         New York         United States                10019 Alan Novich              1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   New Richland     Minnesota        United States                56072 Edward Maloney           1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Willow Grove     Pennsylvania     United States                19090 David Recigno            1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Scottsdale       Arizona          United States                85255 Ryan Tsujimura           1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Orinda           California       United States   94563-2123          Susan Supran            1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Lauderdale       Minnesota        United States                55113 Joe Taylor               1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Reston           Virginia         United States                20191 Gary Froehlich           1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Lakewood         California       United States                90715 Ruth Endow               1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   San Juan         Puerto Rico      United States                  926 Wilberto Guzman          1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Ridgewood        New Jersey       United States                 7450 Florida Olivieri         1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Corona           New York         United States                11368 Brian Ramirez            1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Greenbelt        Maryland         United States                20770 Craig Stauﬀer            1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Denver           Colorado         United States                80237 Diane Cook               1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   White Plains     New York         United States                10603 John Rutherford          1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   New York         New York         United States                10023 Rana Sawaya              1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Chevy Chase      Maryland         United States                20815 Stuart Gerson            1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   St. Louis        Missouri         United States                63136 Tracy Edwards            1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs box       3M1860   Santa Barbara    California       United States                93101 Duncan Turner            1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Frackville       Pennsylvania     United States                17931 Joseph Moore             1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Phoenix          Arizona          United States                85016 Stephen Praissman        1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Los Angeles      California       United States                90077 Taras Kick               1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Nobleboro        Maine            United States                 4555 David Boring             1   189.970    0.000    0.000    189.970    0.000   189.970

N95 3M 1860 20 pcs (1 Box)   3M1860   San Francisco    California       United States                94107 Donald Harmon            1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Waban            Massachusetts United States                    2468 Stefan Savol             1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Bellaire         Texas            United States                77401 Francisco Fuentes M.D.   1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Willingboro      New Jersey       United States                 8046 Vincent Buckley          1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Woodbury         New York         United States                11797 Harry Roth               1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Scarsdale        New York         United States   10583-5536          Barbara Langford        1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Mishawaka        Indiana          United States                46530 Jeﬀrey Feathergill       1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   La Habra Heights California       United States                90631 Trudy Bohr               1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   St. Paul         Minnesota        United States                55104 Paul Livgard             1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Garden City      New York         United States                11530 Frances Gusmano          1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   North Hollywood California        United States                91601 Jeﬀ Bennett              1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Richmond         Texas            United States                77406 L L Massey               1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Nicholasville    Kentucky         United States                40356 William Van Epps         1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Fort Worth       Texas            United States                76112 David Sopko              1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Santa Ana        California       United States                92705 Felicia Watkins          1   187.970    0.000    0.000    187.970    0.000   187.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Davie            Florida          United States                33325 Charles Capps            1   187.970   -13.280   0.000    174.690   12.220   186.910

N95 3M 1860 20 pcs (1 Box)   3M1860   St. Cloud        Florida          United States                34771 HeatherAnn Johnson       1   191.970   -19.190   0.000    172.780   12.960   185.740

N95 3M 1860 20 pcs (1 Box)   3M1860   Venice           Florida          United States                34285 Suzanne Hendrickson      1   191.970   -19.190   0.000    172.780   12.100   184.880

N95 3M 1860 20 pcs (1 Box)   3M1860   Jacksonville     Florida          United States                32221 Laurel Groﬀ              1   191.970   -19.190   0.000    172.780   12.100   184.880

N95 3M 1860 20 pcs (1 Box)   3M1860   Oviedo           Florida          United States                32765 Carol Nett               1   191.970   -19.190   0.000    172.780   12.100   184.880

N95 3M 1860 20 pcs (1 Box)   3M1860   Chandler         Arizona          United States                85248 Diane Parkins            1   191.970    -9.590   0.000    182.380    0.000   182.380

N95 3M 1860 20 pcs (1 Box)   3M1860   Madisonville     Kentucky         United States                42431 K.C. Klarner             1   191.970    -9.590   0.000    182.380    0.000   182.380

N95 3M 1860 20 pcs (1 Box)   3M1860   Austin           Texas            United States                78723 Olga Fischer             1   191.970   -13.650   0.000    178.320    0.000   178.320

N95 3M 1860 20 pcs (1 Box)   3M1860   Bradley Beach    New Jersey       United States                 7720 DEB COLLINS-MCGUIRE      1   191.970   -16.630   0.000    175.340    0.000   175.340

N95 3M 1860 20 pcs (1 Box)   3M1860   Truro            Massachusetts United States                    2666 Emily Poriss             1   191.970   -17.710   0.000    174.260    0.000   174.260

N95 3M 1860 20 pcs (1 Box)   3M1860   Holly Springs    North Carolina   United States                27540 Scott Bornkessel         1   191.970   -17.710   0.000    174.260    0.000   174.260

N95 3M 1860 20 pcs (1 Box)   3M1860   Greenwood VillageColorado         United States                80111 Mark Hannen              1   191.970   -17.710   0.000    174.260    0.000   174.260

N95 3M 1860 20 pcs (1 Box)   3M1860   Baltimore        Maryland         United States                21211 Theresa Barberi          1   191.970   -17.930   0.000    174.040    0.000   174.040

N95 3M 1860 20 pcs (1 Box)   3M1860   Woodbridge       Connecticut      United States                 6525 David J Whitehouse       1   191.970   -17.930   0.000    174.040    0.000   174.040

N95 3M 1860 20 pcs (1 Box)   3M1860   Napa             California       United States                94559 Deborah Sullivan         1   191.970   -18.410   0.000    173.560    0.000   173.560

N95 3M 1860 20 pcs (1 Box)   3M1860   Bandera          Texas            United States                78003 Marita Thies             1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Mt Vernon        New York         United States                10552 David Cohen              1   383.940   -19.190 -191.970   172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Colorado Springs Colorado         United States                80906 Linda LeFevre            1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Pennellville     New York         United States                13132 Joseph Barbera           1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Smithfield       Virginia         United States                23430 Sharon Barberi           1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Binghamton       New York         United States                13903 Richard Mackie           1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Placerville      California       United States                95667 steve smith              1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Kensington       California       United States                94708 Muriel Harvey            1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Green Village    New Jersey       United States   07935-0283          Steven Wetcher          1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Davis            California       United States                95616 Doug Merrill             1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   San Antonio      Texas            United States                78251 Jessica Gonzalez         1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Glen Allen       Virginia         United States                23059 Kenneth Taylor           1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Mount Pleasant South Carolina United States                    29464 jon piebenga             1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Fresno           California       United States                93711 Carol Perez              1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Plano            Texas            United States                75025 Larry Robinson           1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Kendall Park     New Jersey       United States                 8824 Matthew Noreen           1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Yorba Linda      California       United States                92886 Darryl Nakamura          1   191.970   -19.190   0.000    172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Irvine           California       United States                92618 Kari Tanimoto            1   191.970   -19.190   0.000    172.780    0.000   172.780




                                                                                               4
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 113 of
                                                                                     142
                                                                                                                                                                                                                     Exhibit 3
                                                                                   Exhibit A


N95 3M 1860 20 pcs (1 Box)   3M1860   Mclean           Virginia         United States                22101 JONATHAN WOODWARD                       1      191.970     -19.190   0.000   172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Denver           Colorado         United States   80229-5813          Catherine Markoﬀ                       1      191.970     -19.190   0.000   172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Brooklyn         New York         United States   11215-2607          Mark Owens                             1      191.970     -19.190   0.000   172.780    0.000   172.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Estero           Florida          United States                33928 Sean Logan                              1      187.970     -26.180   0.000   161.790   10.500   172.290

N95 3M 1860 20 pcs (1 Box)   3M1860   Seattle          Washington       United States                98115 Judith Lewis                            1      187.970     -17.450   0.000   170.520    0.000   170.520

N95 3M 1860 20 pcs (1 Box)   3M1860   Emmitsburg       Maryland         United States                21727 lisa Bell                               1      187.970     -29.070   0.000   158.900   11.130   170.030

N95 3M 1860 20 pcs (1 Box)   3M1860   Saint Paul       Minnesota        United States   55103-1253          Mary Dodge                             2      327.540    -157.570   0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Alexandria       Virginia         United States                22304 Roger Lemaster                          1      169.970      0.000    0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Grand Island     New York         United States                14072 james marchese                          1      169.970      0.000    0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Jeﬀersonville    Indiana          United States   47130-5510          3504 Middle Rd. Jeﬀersonville IN 47130 McCarthy
                                                                                                                                                    1      169.970     0.000    0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Farmingdale      New York         United States                11735 Nicole Mastrandrea                      1      169.970      0.000    0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Concord          Massachusetts United States                    1742 David Lax                               1      169.970      0.000    0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Colorado Springs Colorado         United States                80901 Mary E Garvelink                        1      169.970      0.000    0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Reno             Nevada           United States                89511 Scott Palm                              1      169.970      0.000    0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Piscataway       New Jersey       United States                 8854 William Bertrand                        1      169.970      0.000    0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   New York         New York         United States                10022 Amalia Keramitsis                       1      169.970      0.000    0.000   169.970    0.000   169.970

N95 3M 1860 20 pcs (1 Box)   3M1860   Newport Beach    California       United States                92660 James Krantz                            1      187.970     -18.780   0.000   169.190    0.000   169.190

N95 3M 1860 20 pcs (1 Box)   3M1860   Encino           California       United States                91426 Morris Drabinsky                        1      187.970     -18.780   0.000   169.190    0.000   169.190

N95 3M 1860 20 pcs (1 Box)   3M1860   Deerfield        Illinois         United States                60015 Carol Schiller                          1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Friendswood      Texas            United States                77546 Tzvetko Kirov                           1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Espanola         New Mexico       United States                87532 Michael Quintana                        1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Pomona           California       United States                91767 naungnij nilchinda                      1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   New York         New York         United States                10023 Diana Gross                             1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Fairfield        Connecticut      United States                 6824 ivan cohen                              1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Oakland          California       United States                94618 kirsi Tiemroth                          1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Burr Ridge       Illinois         United States                60527 TARA DEGEER                             1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Stockbridge      Georgia          United States                30327 Paul Smith                              1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Sterling         Virginia         United States                20165 Wendi Owens                             1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Bronx            New York         United States                10457 Astrid Schoenig                         1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Winston Salem    North Carolina   United States                27104 Larry Lytle                             1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Cicero           Illinois         United States                60804 Juan Buenrostro                         1      187.970     -18.790   0.000   169.180    0.000   169.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Miami            Florida          United States   33185-4920          Manuel E. López -Díaz                  1      154.570      0.000    0.000   154.570   10.820   165.390

N95 3M 1860 20 pcs (1 Box)   3M1860   West Palm Beach Florida           United States                33405 Phyllis Penner                          1      154.570      0.000    0.000   154.570   10.820   165.390

N95 3M 1860 20 pcs (1 Box)   3M1860   Longboat Key     Florida          United States                34228 Eva Countess Kendeﬀy                    1      154.570      0.000    0.000   154.570   10.820   165.390

N95 3M 1860 20 pcs (1 Box)   3M1860   Parkland         Florida          United States                33076 Ramiro Luque                            1      154.570      0.000    0.000   154.570   10.820   165.390

N95 3M 1860 20 pcs (1 Box)   3M1860   Miami Beach      Florida          United States                33139 Sara Adler                              1      154.570      0.000    0.000   154.570   10.810   165.380

N95 3M 1860 20 pcs (1 Box)   3M1860   Coral Gables     Florida          United States                33146 Jefry Biehler                           1      191.970     -38.390   0.000   153.580   10.750   164.330

N95 3M 1860 20 pcs (1 Box)   3M1860   Mechanicsville   Virginia         United States                23116 Robert Steele                           1      187.970     -28.180   0.000   159.790    0.000   159.790

N95 3M 1860 20 pcs (1 Box)   3M1860   Los Angeles      California       United States   90068-1324          Michael Taylor                         1      187.970     -28.190   0.000   159.780    0.000   159.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Brookville       Ohio             United States                45309 Pamela Francis                          1      187.970     -28.190   0.000   159.780    0.000   159.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Edgewater        New Jersey       United States                 7020 Faina Shlakman                          1      187.970     -28.190   0.000   159.780    0.000   159.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Lynchburg        Virginia         United States                24501 Penny Tyree                             1      187.970     -28.190   0.000   159.780    0.000   159.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Cave Creek       Arizona          United States                85327 Deva Lingemann                          1      187.970     -28.190   0.000   159.780    0.000   159.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Cozad            Nebraska         United States                69130 Charles Eggleston                       1      187.970     -28.190   0.000   159.780    0.000   159.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Boca Raton       Florida          United States                33432 Krista Rosenberg                        1      187.970     -28.190   0.000   159.780    0.000   159.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Wichita          Kansas           United States                67206 Carl Martin                             1      187.970     -28.190   0.000   159.780    0.000   159.780

N95 3M 1860 20 pcs (1 Box)   3M1860   Santa Maria      California       United States                93458 Theodore Burdumy                        1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Newark           Delaware         United States                19711 Brad Newsom                             1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Attleboro        Massachusetts United States                    2703 Cory Paza                               1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Harpswell        Maine            United States                 4079 J. Michael Crawford                     1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Cave Creek       Arizona          United States                85331 Frederic Petrovsky                      1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Sun Valley       California       United States                91352 Teresa Sanchez                          1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Washington       District Of Columbia
                                                                        United States                20037 Patrick Griﬃn                           1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Creswell         Oregon           United States                97426 John Miller                             1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Madison Heights Michigan          United States                48071 Carlos Segovia                          1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Brooklyn         New York         United States                11217 Robert Ross                             1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Philadelphia     Pennsylvania     United States                19125 Mordechai Rozanski                      1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Ithaca           New York         United States                14850 Zagorka Gaeta                           1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Greenbelt        Maryland         United States                20770 Susan Smithers                          1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Westborough      Massachusetts United States                    1581 Maureen Olejarz                         1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Atascadero       California       United States                93423 Ann Miller                              1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Cambria          California       United States                93428 Martin Steed                            1      157.570      0.000    0.000   157.570    0.000   157.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Nashville        Tennessee        United States                37221 JOHN CAPEK                              1      191.970     -35.430   0.000   156.540    0.000   156.540

N95 3M 1860 20 pcs (1 Box)   3M1860   Morgantown       West Virginia    United States                26505 John Callcott                           1      191.970     -35.730   0.000   156.240    0.000   156.240

N95 3M 1860 20 pcs (1 Box)   3M1860   Houston          Texas            United States                77005 Katrin DeBakey                          1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Waban            Massachusetts United States                    2468 sarah holt                              1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Pittsford        New York         United States                14534 Michael Kirwan                          1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Saint Paul       Minnesota        United States                55101 James Lee                               1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Belmont          Massachusetts United States                    2478 paul bertozzi                           1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Aurora           Colorado         United States                80014 Phillip Dudley                          1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Fullerton        California       United States                92835 Michele Holsclaw                        1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Brooklyn         New York         United States                11201 Laura Gaines                            1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Rogers           Arkansas         United States                72758 Kevin Hop                               1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Princeton        New Jersey       United States   08540-7638          Carol Milstein                         1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Saddle River     New Jersey       United States                 7458 Ormond Skeete                           1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Dulles           Virginia         United States   20189-2009          Timothy E Laas                         1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Katy             Texas            United States                77493 Mitchell Rubin                          1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Springfield      Massachusetts United States                    1107 sherry fanti                            1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Ada              Michigan         United States                49301 David Patrick                           1      154.570      0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Manvel           Texas            United States                77578 Ryan Valicek                            1      154.570      0.000    0.000   154.570    0.000   154.570




                                                                                               5
                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 114 of
                                                                                     142
                                                                                                                                                                                                Exhibit 3
                                                                                    Exhibit A


N95 3M 1860 20 pcs (1 Box)   3M1860   New York          New York         United States                10022 Scott Cornwell         1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Norton Shores     Michigan         United States                49441 Elizabeth Pitt         1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Highland Park     Illinois         United States                60035 Ari Golson             1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Parlin            New Jersey       United States   08859-2425           Theresa Yang         1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Sammamish         Washington       United States                98074 Syed Abedi             1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Canton            Ohio             United States                44714 Phillip Hodge          1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Rancho Cucamonga
                                                    California           United States                91737 Alfonso Navarro        1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Chantilly         Virginia         United States                20152 Stephen Hartman        1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Jersey City       New Jersey       United States                 7307 Donna Chelle Morales   1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Wainscott         New York         United States                11975 A Cohen                1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Hollis Hills      New York         United States                11427 Joanne Misher          1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Starkville        Mississippi      United States                39759 Tequila Henderson      1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Leland            North Carolina   United States                28451 Mae Kemp               1   154.570    0.000    0.000   154.570    0.000   154.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Glendale          California       United States                91202 Lee Straus             1   169.970   -15.660   0.000   154.310    0.000   154.310

N95 3M 1860 20 pcs (1 Box)   3M1860   Hollywood         Florida          United States                33020 Steven Goodman         1   154.570   -10.630   0.000   143.940   10.060   154.000

N95 3M 1860 20 pcs (1 Box)   3M1860   Bainbridge Island Washington       United States                98110 Lewis Scheinert        1   191.970   -38.380   0.000   153.590    0.000   153.590

N95 3M 1860 20 pcs (1 Box)   3M1860   Fresno            California       United States                93710 Annette Shute          1   191.970   -38.380   0.000   153.590    0.000   153.590

N95 3M 1860 20 pcs (1 Box)   3M1860   Colts Neck        New Jersey       United States                 7722 Gary Avendano          1   191.970   -38.390   0.000   153.580    0.000   153.580

N95 3M 1860 20 pcs (1 Box)   3M1860   Decatur           Georgia          United States                30033 Amy Simon              1   191.970   -38.390   0.000   153.580    0.000   153.580

N95 3M 1860 20 pcs (1 Box)   3M1860   Christiansted     Virgin Islands   United States                  820 Jacqueline Holt        1   191.970   -38.390   0.000   153.580    0.000   153.580

N95 3M 1860 20 pcs (1 Box)   3M1860   Long Valley       New Jersey       United States                 7853 Bonnie Breslauer       1   191.970   -38.390   0.000   153.580    0.000   153.580

N95 3M 1860 20 pcs (1 Box)   3M1860   Federal Way       Washington       United States   98003-8591           CHARLES WARNER       1   191.970   -38.390   0.000   153.580    0.000   153.580

N95 3M 1860 20 pcs (1 Box)   3M1860   Roseland          New Jersey       United States                 7068 Lisa Sgarlata          1   191.970   -38.390   0.000   153.580    0.000   153.580

N95 3M 1860 20 pcs (1 Box)   3M1860   Sebastopol        California       United States                95472 Mark Marion            1   169.970   -16.990   0.000   152.980    0.000   152.980

N95 3M 1860 20 pcs (1 Box)   3M1860   Albany            New York         United States   12203-1915           Zaza Samadashvili    1   187.970   -37.590   0.000   150.380    0.000   150.380

N95 3M 1860 20 pcs (1 Box)   3M1860   Bayside           New York         United States                11361 Maria Plakas           1   187.970   -37.590   0.000   150.380    0.000   150.380

N95 3M 1860 20 pcs (1 Box)   3M1860   Las Vegas         Nevada           United States                89134 Rene Leblanc           1   157.570    -7.870   0.000   149.700    0.000   149.700

N95 3M 1860 20 pcs (1 Box)   3M1860   San Jose          California       United States                95138 Steve Chen             1   169.970   -21.790   0.000   148.180    0.000   148.180

N95 3M 1860 20 pcs (1 Box)   3M1860   Coeur D Alene     Idaho            United States                83816 Art Palm               1   169.970   -21.800   0.000   148.170    0.000   148.170

N95 3M 1860 20 pcs (1 Box)   3M1860   Chicago           Illinois         United States                60646 Peggy Gernady          1   169.970   -23.500   0.000   146.470    0.000   146.470

N95 3M 1860 20 pcs (1 Box)   3M1860   Franklin          Tennessee        United States                37069 Jan Conant             1   169.970   -23.500   0.000   146.470    0.000   146.470

N95 3M 1860 20 pcs (1 Box)   3M1860   Bay Point         California       United States                94565 Elaine Hemperly        1   169.970   -23.500   0.000   146.470    0.000   146.470

N95 3M 1860 20 pcs (1 Box)   3M1860   Bedford           New York         United States                10506 Gene Pope              1   169.970   -23.610   0.000   146.360    0.000   146.360

N95 3M 1860 20 pcs (1 Box)   3M1860   Massillon         Ohio             United States                44646 bill nictakis          1   169.970   -23.890   0.000   146.080    0.000   146.080

N95 3M 1860 20 pcs (1 Box)   3M1860   Mount Vernon      Indiana          United States                47620 Brenda Goﬀ             1   169.970   -25.490   0.000   144.480    0.000   144.480

N95 3M 1860 20 pcs (1 Box)   3M1860   Horsham           Pennsylvania     United States                19044 Daniel Kanter          1   157.570   -14.430   0.000   143.140    0.000   143.140

N95 3M 1860 20 pcs (1 Box)   3M1860   San Francisco     California       United States                94124 Caroline Stanfield     1   157.570   -14.430   0.000   143.140    0.000   143.140

N95 3M 1860 20 pcs (1 Box)   3M1860   Santa Fe          New Mexico       United States                87508 Sandra Kaiser          1   157.570   -15.750   0.000   141.820    0.000   141.820

N95 3M 1860 20 pcs (1 Box)   3M1860   Waxhaw            North Carolina   United States                28173 Nicole McCalvin        1   157.570   -15.750   0.000   141.820    0.000   141.820

N95 3M 1860 20 pcs (1 Box)   3M1860   Jamestown         Tennessee        United States                38556 RICHARD HUTCHINSON     1   157.570   -15.750   0.000   141.820    0.000   141.820

N95 3M 1860 20 pcs (1 Box)   3M1860   Dana Point        California       United States                92629 MICHAEL CUMMINGS       1   154.570   -12.850   0.000   141.720    0.000   141.720

N95 3M 1860 20 pcs (1 Box)   3M1860   Gallipolis        Ohio             United States                45631 Nancy Tawney           1   154.570   -13.680   0.000   140.890    0.000   140.890

N95 3M 1860 20 pcs (1 Box)   3M1860   Pittsburgh        Pennsylvania     United States                15235 Minnie R Marshall      1   154.570   -14.000   0.000   140.570    0.000   140.570

N95 3M 1860 20 pcs (1 Box)   3M1860   Portland          Oregon           United States                97209 Marcea Wiggins         1   154.570   -14.910   0.000   139.660    0.000   139.660

N95 3M 1860 20 pcs (1 Box)   3M1860   Grand Haven,      Michigan         United States                49417 Lianne Miller          1   154.570   -15.060   0.000   139.510    0.000   139.510

N95 3M 1860 20 pcs (1 Box)   3M1860   Los Angeles       California       United States   90066-1308           Catherine Bull       1   154.570   -15.440   0.000   139.130    0.000   139.130

N95 3M 1860 20 pcs (1 Box)   3M1860   Hobbs             New Mexico       United States                88240 James Evans            1   154.570   -15.450   0.000   139.120    0.000   139.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Santa Fe          New Mexico       United States                87501 Karla Harby            1   154.570   -15.450   0.000   139.120    0.000   139.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Rimrock           Arizona          United States                86335 Larry Kane             1   154.570   -15.450   0.000   139.120    0.000   139.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Seattle           Washington       United States                98122 James Reus             1   154.570   -15.450   0.000   139.120    0.000   139.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Windsor Mill      Maryland         United States                21244 Tajuanda Singletary    1   154.570   -15.450   0.000   139.120    0.000   139.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Falls Church      Virginia         United States                22046 Franklin Wood          1   154.570   -15.450   0.000   139.120    0.000   139.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Ridgefield Park   New Jersey       United States                 7660 Erick Martinez         1   154.570   -15.450   0.000   139.120    0.000   139.120

N95 3M 1860 20 pcs (1 Box)   3M1860   Del Mar           California       United States                92014 Sharon Longway         1   169.970   -33.990   0.000   135.980    0.000   135.980

N95 3M 1860 20 pcs (1 Box)   3M1860   Washington        Illinois         United States   61571-2374           Ray Laughlin         1   157.570   -21.830   0.000   135.740    0.000   135.740

N95 3M 1860 20 pcs (1 Box)   3M1860   Miami             Florida          United States                33156 Susan Seymour          1   157.570   -31.510   0.000   126.060    8.820   134.880

N95 3M 1860 20 pcs (1 Box)   3M1860   Lakewood Ranch Florida             United States                34202 Diane Curtin           1   157.570   -31.510   0.000   126.060    8.820   134.880

N95 3M 1860 20 pcs (1 Box)   3M1860   Jersey City       New Jersey       United States                 7307 Linda Bis              1   191.970   -57.590   0.000   134.380    0.000   134.380

N95 3M 1860 20 pcs (1 Box)   3M1860   Saint Johns       Florida          United States                32259 Fred R Cheek           1   157.570   -31.510   0.000   126.060    8.190   134.250

N95 3M 1860 20 pcs (1 Box)   3M1860   Charlestown       Massachusetts United States                    2129 Elisa Walts            1   157.570   -23.630   0.000   133.940    0.000   133.940

N95 3M 1860 20 pcs (1 Box)   3M1860   Mesa              Arizona          United States                85207 Carol Nett             1   154.570   -30.910   0.000   123.660    8.660   132.320

N95 3M 1860 20 pcs (1 Box)   3M1860   Boca Raton        Florida          United States                33496 Ash Patel              1   154.570   -30.910   0.000   123.660    8.660   132.320

N95 3M 1860 20 pcs (1 Box)   3M1860   New York          New York         United States                10021 Marion Hindenburg      1   154.570   -22.270   0.000   132.300    0.000   132.300

N95 3M 1860 20 pcs (1 Box)   3M1860   Cave Creek        Arizona          United States                85331 Laura Willard          1   157.570   -25.650   0.000   131.920    0.000   131.920

N95 3M 1860 20 pcs (1 Box)   3M1860   Morristown        New Jersey       United States   07960-6794           Ilene Jacobs         1   154.570   -24.150   0.000   130.420    0.000   130.420

N95 3M 1860 20 pcs (1 Box)   3M1860   Bainbridge Island Washington       United States                98110 Lew Scheinert          1   157.570   -27.960   0.000   129.610    0.000   129.610

N95 3M 1860 20 pcs (1 Box)   3M1860   Los Angeles       California       United States                90029 Lee Kurisu             1   157.570   -28.870   0.000   128.700    0.000   128.700

N95 3M 1860 20 pcs (1 Box)   3M1860   Washington        District Of Columbia
                                                                         United States                20024 Ruth Ann Weidel        1   157.570   -28.870   0.000   128.700    0.000   128.700

N95 3M 1860 20 pcs (1 Box)   3M1860   Chicago           Illinois         United States                60640 John McKinley          1   157.570   -29.410   0.000   128.160    0.000   128.160

N95 3M 1860 20 pcs (1 Box)   3M1860   Clarkson Valley   Missouri         United States                63005 William Herod          1   154.570   -27.370   0.000   127.200    0.000   127.200

N95 3M 1860 20 pcs (1 Box)   3M1860   Rockledge         Florida          United States                32955 Robin Garelick         1   154.570   -27.370   0.000   127.200    0.000   127.200

N95 3M 1860 20 pcs (1 Box)   3M1860   Lexington         Kentucky         United States                40509 Keith Namce            1   154.570   -27.370   0.000   127.200    0.000   127.200

N95 3M 1860 20 pcs (1 Box)   3M1860   Danville          Virginia         United States                24541 Mary CARMAN            1   157.570   -31.510   0.000   126.060    0.000   126.060

N95 3M 1860 20 pcs (1 Box)   3M1860   Libertyville      Illinois         United States                60048 Jerome Cencula Jr      1   157.570   -31.510   0.000   126.060    0.000   126.060

N95 3M 1860 20 pcs (1 Box)   3M1860   Portland          Oregon           United States                97202 Mary West              1   157.570   -31.510   0.000   126.060    0.000   126.060

N95 3M 1860 20 pcs (1 Box)   3M1860   Austin            Texas            United States                78759 Leo Anderson           1   157.570   -31.510   0.000   126.060    0.000   126.060

N95 3M 1860 20 pcs (1 Box)   3M1860   Rosemead          California       United States                91770 Suzanne Zemer          1   157.570   -31.510   0.000   126.060    0.000   126.060

N95 3M 1860 20 pcs (1 Box)   3M1860   Minneapolis       Minnesota        United States                55403 Nima Estharabadi       1   157.570   -31.510   0.000   126.060    0.000   126.060

N95 3M 1860 20 pcs (1 Box)   3M1860   Glam Allen        Virginia         United States                23059 Brad Coats             1   157.570   -31.510   0.000   126.060    0.000   126.060

N95 3M 1860 20 pcs (1 Box)   3M1860   Orland Park       Illinois         United States                60467 Kathleen Linko         1   157.570   -31.510   0.000   126.060    0.000   126.060




                                                                                                6
                                                               Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 115 of
                                                                                                     142
                                                                                                                                                                                                                        Exhibit 3
                                                                                                   Exhibit A


N95 3M 1860 20 pcs (1 Box)                   3M1860   Scarsdale        New York         United States                10583 Amy Paulin                  1     157.570     -31.510   0.000    126.060   0.000   126.060

N95 3M 1860 20 pcs (1 Box)                   3M1860   Hawthorne        New York         United States                10532 GEORGE Pappas               1     157.570     -31.510   0.000    126.060   0.000   126.060

N95 3M 1860 20 pcs (1 Box)                   3M1860   Lemont           Illinois         United States                60439 Thomas Koch                 1     157.570     -31.510   0.000    126.060   0.000   126.060

N95 3M 1860 20 pcs (1 Box)                   3M1860   Belleville       New Jersey       United States                 7109 Jeremy Atendido             1     157.570     -31.510   0.000    126.060   0.000   126.060

N95 3M 1860 20 pcs (1 Box)                   3M1860   Brighton         Michigan         United States                48114 robert kirks                1     157.570     -31.510   0.000    126.060   0.000   126.060

N95 3M 1860 20 pcs (1 Box)                   3M1860   Philadelphia     Pennsylvania     United States                19123 JERRY HURVITZ               1     157.570     -31.510   0.000    126.060   0.000   126.060

N95 3M 1860 20 pcs (1 Box)                   3M1860   West Chester     Pennsylvania     United States                19380 Lynne McGrath               1     157.570     -31.510   0.000    126.060   0.000   126.060

N95 3M 1860 20 pcs (1 Box)                   3M1860   Eugene           Oregon           United States                97405 Bruce Strimling             1     157.570     -31.510   0.000    126.060   0.000   126.060

N95 3M 1860 20 pcs (1 Box)                   3M1860   Winchester       Massachusetts United States                    1890 Alena Curry                 1     157.570     -31.510   0.000    126.060   0.000   126.060

N95 3M 1860 20 pcs (1 Box)                   3M1860   Saint Louis      Missouri         United States                63141 Paulette Tarantola          1     157.570     -31.520   0.000    126.050   0.000   126.050

N95 3M 1860 20 pcs (1 Box)                   3M1860   Chicago          Illinois         United States                60611 Diane Roth                  1     154.570     -38.640   0.000    115.930   8.120   124.050

N95 3M 1860 20 pcs (1 Box)                   3M1860   Fayetteville     North Carolina   United States   28306-7952          DICK FOX                   1     154.570     -30.900   0.000    123.670   0.000   123.670

N95 3M 1860 20 pcs (1 Box)                   3M1860   San Jose         California       United States   95119-1434          Angelica Colonia           1     154.570     -30.910   0.000    123.660   0.000   123.660

N95 3M 1860 20 pcs (1 Box)                   3M1860   Strasburg        Virginia         United States                22657 Tim Styles                  1     154.570     -30.910   0.000    123.660   0.000   123.660

N95 3M 1860 20 pcs (1 Box)                   3M1860   Travelers Rest   South Carolina United States                  29690 Ronald Malone               1     154.570     -30.910   0.000    123.660   0.000   123.660

N95 3M 1860 20 pcs (1 Box)                   3M1860   Norfolk          Virginia         United States                23504 Dildra Roane                1     154.570     -30.910   0.000    123.660   0.000   123.660

N95 3M 1860 20 pcs (1 Box)                   3M1860   Las Vegas        Nevada           United States                89158 Aaron Bernstein             1     154.570     -30.910   0.000    123.660   0.000   123.660

N95 3M 1860 20 pcs (1 Box)                   3M1860   Chicago          Illinois         United States                60657 Paul Tarantola              1     154.570     -30.910   0.000    123.660   0.000   123.660

N95 3M 1860 20 pcs (1 Box)                   3M1860   Edmond           Oklahoma         United States                73034 James Tancula               1     154.570     -32.140   0.000    122.430   0.000   122.430

N95 3M 1860 20 pcs (1 Box)                   3M1860   Porter Ranch     California       United States                91326 Ara Gharapetian             1     154.570     -34.210   0.000    120.360   0.000   120.360

N95 3M 1860 20 pcs (1 Box)                   3M1860   Richmond         Texas            United States                77406 Christa Rollock             1     154.570     -34.560   0.000    120.010   0.000   120.010

N95 3M 1860 20 pcs (1 Box)                   3M1860   Princeton        New Jersey       United States                 8540 Carol Milstein              1     154.570     -36.020   0.000    118.550   0.000   118.550

N95 3M 1860 20 pcs (1 Box)                   3M1860   Jeﬀerson         Georgia          United States                30549 Pauline Villagomez          1     154.570     -38.630   0.000    115.940   0.000   115.940

N95 3M 1860 20 pcs (1 Box)                   3M1860   Carmel           Indiana          United States                46033 Tina Sherlock               1     154.570     -38.630   0.000    115.940   0.000   115.940

N95 3M 1860 20 pcs (1 Box)                   3M1860   Studio City      California       United States                91604 Alex Yap                    1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Severna Park     Maryland         United States                21146 Laury Wright                1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Hopewell         New Jersey       United States                 8525 Christopher Malikschmitt    1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Broomfield       Colorado         United States                80023 Carla Weaver                1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Plano            Texas            United States   75025-5031          Larry Robinson             1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Elbert           Colorado         United States                80106 Ronald Gibson               1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Cranston         Rhode Island     United States                 2920 Bling Eyewear               1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Willowbrook      Illinois         United States                60527 James George                1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Portland         Oregon           United States                97214 S Lindsay                   1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Smyrna           Delaware         United States                19977 C Janine Klenik             1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Los Angeles      California       United States                90049 Bennett Gross               1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Gilroy           California       United States                95020 Douglas Gillard             1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Denver           Colorado         United States                80202 Phil Bangerter              1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Marietta         Georgia          United States                30066 Paul Nattis                 1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Chatsworth       California       United States                91311 Ruth Ann Hapner             1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Palatime         Illinois         United States                60074 Ralf Sturn                  1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Mcdonough        Georgia          United States                30253 Rachell Wright              1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Bettendorf       Iowa             United States                52722 Charles Urnest              1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Pearland         Texas            United States                77584 Johnny Bush                 1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Los Angeles      California       United States                90025 Robert Kahn                 1     154.570     -38.640   0.000    115.930   0.000   115.930

N95 3M 1860 20 pcs (1 Box)                   3M1860   Solana Beach     California       United States                92075 James Evans                 1     154.570     -38.650   0.000    115.920   0.000   115.920

N95 3M 1860 20 pcs (1 Box)                   3M1860   Milwaukee        Wisconsin        United States                53217 STEVEN GOODMAN              0    1315.790   -1315.790   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Stamford         Connecticut      United States                 6905 Gail Gottehrer              0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Findlay          Ohio             United States                45840 Carl Sommers                2     309.140    -309.140   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs box                       3M1860   Naperville       Illinois         United States                60540 William Woodward            0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   New Britain      Connecticut      United States                 6053 Barbara Lamberton           0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Phoenix          Arizona          United States                85028 Sanjay Patel                0     379.940       0.000 -379.940     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Tubac            Arizona          United States                85646 Robert Fick                 0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Keller           Texas            United States                76248 Don Shelton                 0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Abingdon         Maryland         United States                21009 Mike Comeaux                0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks            South Lyon       Michigan         United States                48178 Mark Azzopardi              1    1097.000   -1097.000   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   South Hadley     Massachusetts United States                    1075 Michael Robertson           1     194.970    -194.970   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Lutherville      Maryland         United States                21093 Veena Bettegowda            0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Miami            Florida          United States                33155 Guillermo Lopez            85   15291.250 -15291.250    0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Philadelphia     Pennsylvania     United States                19102 Charles Fofana              0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   West Palm Beach Florida           United States                33401 Jeﬀ Miller                  0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 1x 3M Case = 6 Box = 120 Masks            Miami            Florida          United States                33155 Guillermo Lopez             9    7719.930   -7719.930   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Miami            Florida          United States   33137-3966          Guillermo Lopez            1     189.970    -189.970   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   San Diego        California       United States                92131 Evan Zucker                 1     157.570    -157.570   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs box                       3M1860   Alexandria       Virginia         United States                22314 Kelli Kordich               0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Prairie Grove    Illinois         United States                60012 Gregg Hornyak               0     379.940       0.000 -379.940     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Atlanta          Georgia          United States                30338 Charles Marto               0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Santa Monica     California       United States                90403 Debra Flachner              0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Miami            Florida          United States                33129 Angel Roman                 0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Redmond          Washington       United States                98052 Joerg Thomas Pfenning       0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Morgan Hill      California       United States                95035 Julie Hunt                  1     187.970    -187.970   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Jericho          New York         United States                11753 Jeﬀrey Fields               0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   South Lyon       Michigan         United States                48178 Mark Azzopardi              4     767.880    -767.880   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Booneville       Mississippi      United States                38829 Catherine Mincy             0     379.940       0.000 -379.940     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Sun City Center Florida           United States                33573 Jorge Ignarra               0     154.570     -34.210 -120.360     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Holt             Michigan         United States                48842 Kenneth Zisholz             0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Woodbridge       Virginia         United States                22192 Carla Weaver                2     383.940    -383.940   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Benicia          California       United States                94510 Deanna Dunn                 0     189.970       0.000 -189.970     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Fort Stockton    Texas            United States                79735 robert roach                1     191.970    -191.970   0.000      0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Miami            Florida          United States                33131 Tri Nguyen                  0     379.940       0.000 -379.940     0.000   0.000     0.000

N95 3M 1860 20 pcs (1 Box)                   3M1860   Fort Myers Fl    Florida          United States                33901 Frank Tardo                 0     189.970       0.000 -189.970     0.000   0.000     0.000




                                                                                                               7
                                                                              Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 116 of

                                                                                                                                                                                                                                                                 Exhibit 3
                                                                                                                    142




                                                                                                                                Exhibit A

                                                                                                           sales_2020-01-01_2020-11-16_1860part2
product_title            variant_title                   variant_sku billing_city         billing_region        billing_country billing_postal_code customer_name              net_quantity gross_sales discounts returns      net_sales taxes     total_sales

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Las Vegas           Nevada                United States                 89109 Simona Baltz                         4    5791.880       0.000     0.000   5791.880    0.000     5791.880

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Honolulu            Hawaii                United States                 96817 Corinne Suzuka                       4    4728.000       0.000     0.000   4728.000    0.000     4728.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Los Angeles         California            United States                 90028 Lucas Stone                          3    3381.000       0.000     0.000   3381.000    0.000     3381.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Honolulu            Hawaii                United States    96817-5392          Corinne Suzuka                      3    3268.300       0.000     0.000   3268.300    0.000     3268.300

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Kansas City         Montana               United States                 64128 Joshua Martin                       24    4776.000   -1576.000     0.000   3200.000    0.000     3200.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Los Angeles         California            United States                 90010 Carrie Nery                          3    3381.000    -338.090     0.000   3042.910    0.000     3042.910

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                West Palm Beach Florida                   United States                 33409 Hugh Glatts                          2    2676.970       0.000     0.000   2676.970 187.390      2864.360

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Panama City         Florida               United States                 32405 Roman Nation                         2    2574.970    -112.700     0.000   2462.270 172.360      2634.630

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Pensacola           Florida               United States                 32503 Ryan Tarantola                       2    2676.970    -326.640     0.000   2350.330 176.270      2526.600

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                South Lyon          Michigan              United States                 48178 Mark Azzopardi                       2    2254.000    -225.400     0.000   2028.600    0.000     2028.600

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Beverly Hills       California            United States                 90210 Alia Tutor                          10    1979.700       0.000     0.000   1979.700    0.000     1979.700

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Nampa               Idaho                 United States                 83687 Roxanne Vidales                     10    1979.700       0.000     0.000   1979.700    0.000     1979.700

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       New York            New York              United States                 10075 Robin Albert                        10    1871.100       0.000     0.000   1871.100    0.000     1871.100

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Naperville          Illinois              United States                 60540 William Woodward                     1    2895.940       0.000 -1447.970   1447.970    0.000     1447.970

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Lilburn             Georgia               United States                 30047 Lawrence Buddoo                      1    1497.970    -224.680     0.000   1273.290    0.000     1273.290

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                St Petersburg       Florida               United States                 33702 Adam Shelton                         1    1127.000       0.000     0.000   1127.000   78.890     1205.890

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Hollywood           Florida               United States                 33020 Jan Vitrofsky                        1    1097.000       0.000     0.000   1097.000   76.790     1173.790

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Boca Raton          Florida               United States                 33432 Krista Rosenberg                     1    1097.000       0.000     0.000   1097.000   76.790     1173.790

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Hopewell            New Jersey            United States                  8525 Heather Faller                       5    1231.910     -81.620     0.000   1150.290    0.000     1150.290

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Nashville           Tennessee             United States                 37205 Dr Robert Ossoﬀ                      1    1127.000       0.000     0.000   1127.000    0.000     1127.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Davis               California            United States                 95616 Doug Merrill                         1    1127.000       0.000     0.000   1127.000    0.000     1127.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Portland            Oregon                United States    97221-3075          Larry Lewis                         1    1127.000       0.000     0.000   1127.000    0.000     1127.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                New York            New York              United States                 10024 Kayley Rosenthal                     1    1127.000       0.000     0.000   1127.000    0.000     1127.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Livermore           California            United States                 94551 Jay Behel                            1    1127.000       0.000     0.000   1127.000    0.000     1127.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Needham             Massachusetts         United States                  2492 msrk silverman                       1    1127.000       0.000     0.000   1127.000    0.000     1127.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Seattle             Washington            United States    98116-0348          Lauren Taubman                      1    1127.000       0.000     0.000   1127.000    0.000     1127.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                New York            New York              United States                 10075 Sharmin Mossavar-Rahmani             1    7889.000       0.000 -6762.000   1127.000    0.000     1127.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Sandpoint           Idaho                 United States                 83864 Mark Story                           1    1097.000       0.000     0.000   1097.000    0.000     1097.000

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Phoenix             Arizona               United States                 85028 Sanjay Patel                         1    1447.970    -434.390     0.000   1013.580    0.000     1013.580

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       South Boston        Virginia              United States                 24592 LORI FRAZIER                         5     989.850       0.000     0.000    989.850    0.000      989.850

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Amherst             New York              United States                 14226 Joel Goldberg                        5     974.850       0.000     0.000    974.850    0.000      974.850

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Boca Raton          Florida               United States                 33432 Krista Rosenberg                     4     953.940     -59.690     0.000    894.250   62.600      956.850

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       West Palm Beach Florida                   United States                 33409 Hugh Glatts                          3     833.910       0.000     0.000    833.910   58.370      892.280

N95 3M 1860 Made in USA 1x 3M Case = 6 Box = 120 Masks                Los Angeles         California            United States                 90035 Muriel McClendon                     1    1097.000    -219.400     0.000    877.600    0.000      877.600

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Pensacola           Florida               United States                 32503 Michelle Martin                      4     796.000     -79.600     0.000    716.400   53.720      770.120

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Coeur D Alene       Idaho                 United States                 83816 Art Palm                             4     851.040    -107.970     0.000    743.070    0.000      743.070

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Astoria             New York              United States                 11103 J Karahalis                          3     806.120    -107.440     0.000    698.680    0.000      698.680

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Nashville           Tennessee             United States                 37205 Dr Robert Ossoﬀ                      4     773.100     -88.670     0.000    684.430    0.000      684.430

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Excelsior           Minnesota             United States                 55331 Marie Briden                         4     776.100     -91.850     0.000    684.250    0.000      684.250

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Brantford           Ontario               Canada           N3S0C7              Ameet Sachania                      4     737.100     -85.050     0.000    652.050    0.000      652.050

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Tulsa               Oklahoma              United States                 74137 Lex Anderson                         4     791.880    -158.360     0.000    633.520    0.000      633.520

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Scarsdale           New York              United States                 10583 MICHAEL Rosen                        3     625.970      -3.160     0.000    622.810    0.000      622.810

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Princeton           New Jersey            United States                  8540 Carol Milstein                       3     633.910     -35.690     0.000    598.220    0.000      598.220

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Washington          District Of Columbia United States                  20037 Patrick Griﬃn                        3     593.910       0.000     0.000    593.910    0.000      593.910

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Sandpoint           Idaho                 United States                 83864 Mark Story                           3     593.910       0.000     0.000    593.910    0.000      593.910

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Cockeysville        Maryland              United States                 21030 Frederick Smith                      3     593.910       0.000     0.000    593.910    0.000      593.910

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Los Gatos           California            United States                 95032 Peter Larko                          3     593.910       0.000     0.000    593.910    0.000      593.910

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Boca Raton          Florida               United States                 33496 LESLEY BEZNOS                        2     555.940      -2.460     0.000    553.480   38.740      592.220

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Hollywood           Florida               United States                 33020 Jan Vitrofsky                        2     555.940      -5.900     0.000    550.040   38.500      588.540

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Woodbridge          Virginia              United States                 22192 Carla Weaver                         3     584.910       0.000     0.000    584.910    0.000      584.910

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Boynton Beach       Florida               United States                 33436 Lewis Gedansky                       2     555.940       0.000     0.000    555.940   19.460      575.400

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Washington          District Of Columbia United States                  20008 Andrew Michels                       3     656.070     -85.440     0.000    570.630    0.000      570.630

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Santa Fe Springs    California            United States                 90670 George Abiaad                        2     555.940       0.000     0.000    555.940    0.000      555.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Katy                Texas                 United States                 77494 Troy Ardoin                          2     555.940       0.000     0.000    555.940    0.000      555.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Lake Jackson        Texas                 United States                 77566 Debra Furrh                          2     555.940      -3.500     0.000    552.440    0.000      552.440

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Pelham              New York              United States                 10803 Daniel Pietrzak                      2     555.940      -4.890     0.000    551.050    0.000      551.050

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Healdsburg          California            United States    95448-3257          Ed Baker                            3     593.910     -59.390     0.000    534.520    0.000      534.520

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       New Hope            Pennsylvania          United States                 18938 Martin Meglasson                     2     555.940     -27.790     0.000    528.150    0.000      528.150

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Parkland            Florida               United States                 33076 Richard Baker                        2     555.940     -83.390     0.000    472.550   33.080      505.630

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Mississauga         Ontario               Canada           L5L3J2              Andy Wong                           3     593.910     -89.090     0.000    504.820    0.000      504.820

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Miami               Florida               United States                 33175 Nancy Andrade                        2     452.150       0.000     0.000    452.150   33.320      485.470

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       New York            New York              United States                 10022 Vita Cassese                         3     584.940    -103.420     0.000    481.520    0.000      481.520

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Macon               Georgia               United States                 31220 Nawar Hajo                           2     476.970       0.000     0.000    476.970    0.000      476.970

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Bainbridge Island   Washington            United States                 98110 Andrew Litt                          2     475.940       0.000     0.000    475.940    0.000      475.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Canton              Georgia               United States                 30114 Roy Abrahamian                       3     587.910    -117.570     0.000    470.340    0.000      470.340

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       New York            New York              United States    10022-4211          David M. Seidman, DDS               2     515.940     -77.370     0.000    438.570    0.000      438.570

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Stowe               Vermont               United States                  5672 Danit Fried                          2     484.970     -47.090     0.000    437.880    0.000      437.880

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Chicago             Illinois              United States                 60607 Melinda Ek                           2     435.940       0.000     0.000    435.940    0.000      435.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Pesnacola           Florida               United States                 32503 Neil Overholtz                       2     395.940       0.000     0.000    395.940   29.700      425.640

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Naples              Florida               United States                 34110 Kerri Kuester                        2     389.940       0.000     0.000    389.940   27.300      417.240

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Marlton             New Jersey            United States                  8053 Dearon Tufankjian                    2     475.940     -71.390     0.000    404.550    0.000      404.550

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Wacissa             Florida               United States                 32361 GRETE M CASE                         2     392.940     -19.490     0.000    373.450   26.140      399.590

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Tucson              Arizona               United States                 85749 Freda Blake                          2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Houston             Texas                 United States                 77005 Roberto Barrios                      2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       La                  California            United States                 90046 claudia solti                        2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Ada                 Michigan              United States                 49301 David Patrick                        2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Emeryville          California            United States                 94608 Martin Opsahl                        2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Charleston          West Virginia         United States                 25315 Jerome Howard                        2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Greensboro          North Carolina        United States                 27455 Heike Doerr                          2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Winston Salem       North Carolina        United States                 27106 arthur blackstock                    2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Oakland             California            United States                 94618 kirsi Tiemroth                       2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Warren              Michigan              United States                 48088 P A Kukurugya                        2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Scottsdale          Arizona               United States                 85266 Herbert Abel                         2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Santa Monica        California            United States                 90402 Gary Frischling                      2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       San Antonio         Texas                 United States                 78231 K W KAPITAN                          2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Ferndale            Washington            United States                 98248 barbara miller                       2     395.940       0.000     0.000    395.940    0.000      395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)                   3M1860       Cheshire            Connecticut           United States                  6410 Carla Cohen Rudman                   2     395.940       0.000     0.000    395.940    0.000      395.940




                                                                                                                                  1
                                                            Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 117 of

                                                                                                                                                                                                                                Exhibit 3
                                                                                                  142




                                                                                                      Exhibit A

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Nyc                New York         United States              10021 Jessica Kisling                        2    395.940     0.000      0.000    395.940    0.000   395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Rochester          New York         United States              14623 Janie Hopkins                          2    395.940     0.000      0.000    395.940    0.000   395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Delavan            Wisconsin        United States              53115 Robert Bottalla                        2    395.940     0.000      0.000    395.940    0.000   395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   West Hempstead     New York         United States              11552 Robert Isaacson                        2    395.940     0.000      0.000    395.940    0.000   395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Fraziers Bottom    West Virginia    United States              25082 Tammy Grandia                          2    395.940     0.000      0.000    395.940    0.000   395.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Dublin             Ohio             United States              43017 Zia Farooki                            2    389.940     0.000      0.000    389.940    0.000   389.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Woodside           California       United States              94062 Dana Eckert                            2    389.940     0.000      0.000    389.940    0.000   389.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Frankenmuth        Michigan         United States              48734 V Patel                                2    389.940     0.000      0.000    389.940    0.000   389.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Charleston         West Virginia    United States              25314 Jerome Howard                          2    389.940     0.000      0.000    389.940    0.000   389.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Houston            Texas            United States              77009 robert roach                           2    389.940     0.000      0.000    389.940    0.000   389.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Auburndale         Massachusetts    United States               2466 Hensin Tsao                            2    389.940     0.000      0.000    389.940    0.000   389.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Toronto            Ontario          Canada           M9B 4Y8           roman baksa                          2    378.000     0.000      0.000    378.000    0.000   378.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Woodland Park      New Jersey       United States               7424 Peter Levine                           2    378.000     0.000      0.000    378.000    0.000   378.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Memphis            Tennessee        United States              38133 LOREN DEARING                          2    395.940    -19.790     0.000    376.150    0.000   376.150

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   West Islip         New York         United States              11795 Patricia Filiberto                     2    395.940    -19.790     0.000    376.150    0.000   376.150

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Menlo Park         California       United States              94025 Karl Sonkin                            2    392.940    -19.790     0.000    373.150    0.000   373.150

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chapel Hill        North Carolina   United States              27516 Adam Schwartz                          2    395.940    -47.390     0.000    348.550   11.920   360.470

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Sartell            Minnesota        United States              56377 John Bartlett                          2    359.100     0.000      0.000    359.100    0.000   359.100

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York         United States              10024 Stephen Morse                          2    398.000    -39.780     0.000    358.220    0.000   358.220

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Brooklyn           New York         United States              11201 Stephen Maharam                        2    395.940    -39.590     0.000    356.350    0.000   356.350

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   South Hadley       Massachusetts    United States               1075 Michael Robertson                      2    395.940    -39.590     0.000    356.350    0.000   356.350

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Clovis             California       United States              93710 Annette Shute                          2    378.100    -24.630     0.000    353.470    0.000   353.470

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Springfield        Ohio             United States              45503 Pius Kurian                            2    389.940    -37.680     0.000    352.260    0.000   352.260

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York         United States              10065 Henry R Kravis                         2    389.940    -38.990     0.000    350.950    0.000   350.950

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Ny                 New York         United States              10022 David Seidman                          2    359.100    -19.360     0.000    339.740    0.000   339.740

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Reno               Nevada           United States              89511 Scott Palm                             2    378.100    -38.760     0.000    339.340    0.000   339.340

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bal Harboir        Florida          United States              33154 Steven Lichtman                        3    590.910   -274.150     0.000    316.760   22.180   338.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Juan           Puerto Rico      United States                926 Orlando Rodriguez                      2    395.940    -59.380     0.000    336.560    0.000   336.560

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Jersey City        New Jersey       United States               7302 Harvin Vig                             2    378.000    -56.690     0.000    321.310    0.000   321.310

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York         United States              10020 Kai Yao                                2    378.000    -56.700     0.000    321.300    0.000   321.300

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Flushing           New York         United States              11358 Paul Ubertini                          2    395.940    -76.570     0.000    319.370    0.000   319.370

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Evanston           Illinois         United States              60201 Walter Perrin                          2    395.940    -79.180     0.000    316.760    0.000   316.760

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Milton             Georgia          United States              30004 Adam Levy                              2    395.940    -79.180     0.000    316.760    0.000   316.760

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Albuquerque        New Mexico       United States              87111 Kent Gibson                            2    395.940    -79.180     0.000    316.760    0.000   316.760

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Ocala              Florida          United States              34481 Richard Bell                           1    277.970     0.000      0.000    277.970   19.460   297.430

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Miami              Florida          United States              33136 Leonard Fried                          1    277.970     0.000      0.000    277.970   19.460   297.430

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Palm City          Florida          United States              34990 Annie Andresen                         1    277.970     0.000      0.000    277.970   18.070   296.040

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Port Orange        Florida          United States              32127 Michael Miles                          1    277.970     0.000      0.000    277.970   18.070   296.040

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Miami Beach        Florida          United States              33139 Philippe Kalifa                        1    277.970     -3.790     0.000    274.180   19.190   293.370

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York         United States              10013 Sumru Tufekcioglu                      1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Mount Pleasant     South Carolina   United States              29464 barron eyraud                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Phoenixville       Pennsylvania     United States              19460 Susan Melchiorre                       1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Francisco      California       United States              94109 Shahin Askari                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York         United States              10014 Sharon Abella                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Torrance           California       United States              90504 Reena Rosales                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Atlanta            Georgia          United States              30338 Charles Marto                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Conifer            Colorado         United States              80433 Charles Dyer                           1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Pensacola          Florida          United States              32503 Anne Baranano                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Santa Fe Springs Day
                                                                    California        United States              90670 George Abiaad                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Clifton            Virginia         United States              20124 Theophil Bruce                         1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Seneca             South Carolina   United States              29672 Paul Anderson                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Thousand Oaks      California       United States              91320 Eric Danklefs                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Orillia            Ontario          Canada           L3V 0B8           Janie Harding                        1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Scottsdale         Arizona          United States              85255 Ryan Tsujimura                         1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Portsmouth         New Hampshire    United States               3802 Joel Plagenz                           1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Hurst              Texas            United States              76054 Kenneth Jones                          1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Saint Paul         Minnesota        United States              55104 Paul Livgard                           1    277.970     0.000      0.000    277.970    0.000   277.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Stirling           New Jersey       United States               7980 Betty Lim                              1    277.970     -2.000     0.000    275.970    0.000   275.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   East Hampton       New York         United States              11937 Harper Levine                          1    277.970     -2.800     0.000    275.170    0.000   275.170

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Cranston           Rhode Island     United States               2920 Tammy Bottella                         1    277.970     -3.950     0.000    274.020    0.000   274.020

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Teaneck            New Jersey       United States               7666 Angela Magno                           1    277.970     -5.310     0.000    272.660    0.000   272.660

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   St. Joseph         Michigan         United States              49085 Michael Todman                         1    277.970     -5.840     0.000    272.130    0.000   272.130

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Etobocoke          Ontario          Canada           M9B4Y8            roman baksa                          1    277.970     -5.840     0.000    272.130    0.000   272.130

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bal Harbour        Florida          United States              33154 Steven Lichtman                        1    277.970     -5.840     0.000    272.130    0.000   272.130

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Scarsdale          New York         United States              10583 Toby Riggi                             1   1389.850   -765.730   -352.000   272.120    0.000   272.120

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Minot              North Dakota     United States              58701 Iver Eliason                           1    277.970    -25.180     0.000    252.790   17.680   270.470

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   West Palm Beach Florida             United States              33406 Michelle McShane                       1    277.970    -41.690     0.000    236.280   16.540   252.820

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Atlanta            Georgia          United States              30316 Yvonne Wright                          1    277.970    -27.790     0.000    250.180    0.000   250.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York         United States              10003 Alex Santos                            1    277.970    -27.790     0.000    250.180    0.000   250.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Eatontown          New Jersey       United States               7724 Oanh Do                                1    277.970    -27.790     0.000    250.180    0.000   250.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chicago            Illinois         United States              60611 Eric Vassilatos                        1    250.180     0.000      0.000    250.180    0.000   250.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Houston            Texas            United States              77025 Joy Lee                                1    277.970    -27.790     0.000    250.180    0.000   250.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Richmond           Virginia         United States              23229 Fatima Diab                            1    277.970    -27.790     0.000    250.180    0.000   250.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chicago            Illinois         United States              60607 Danielle Loevy                         1    247.970     0.000      0.000    247.970    0.000   247.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Palo Alto          California       United States              94301 karen krieger                          1    250.180     -9.960     0.000    240.220    0.000   240.220

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Branchburg         New Jersey       United States               8876 Vivek Shaiva                           1    277.970    -37.770     0.000    240.200    0.000   240.200

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Hialeah            Florida          United States              33018 Ammar Qaﬀaf                            1    277.970    -55.590     0.000    222.380   15.560   237.940

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   North Hollywood    California       United States              91601 Mary Orellana                          1    277.970    -41.680     0.000    236.290    0.000   236.290

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Glen Ridge         New Jersey       United States               7028 Mary Byra                              1    277.970    -41.680     0.000    236.290    0.000   236.290

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Summit             New Jersey       United States               7901 Steven Naphtali/ Kitchen Expressions   1    277.970    -41.690     0.000    236.280    0.000   236.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Fairfax Station    Virginia         United States              22039 Michael Thornton, Sr.                  1    277.970    -41.690     0.000    236.280    0.000   236.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York         United States              10012 deedee deGelia                         1    277.970    -55.590     0.000    222.380    0.000   222.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Key West           Florida          United States              33040 Neal Ruchman                           1    237.970    -32.530     0.000    205.440   15.390   220.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Delray Beach       Florida          United States              33446 Adam Riﬀ                               1    237.970    -35.700     0.000    202.270   14.160   216.430

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Houston            Texas            United States              77024 Simon Wachsberg                        1    237.970    -22.640     0.000    215.330    0.000   215.330

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Boca Raton         Florida          United States              33496 Ash Patel                              1    197.970     0.000      0.000    197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Oviedo             Florida          United States              32765 Carol Nett                             1    197.970     0.000      0.000    197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Fort Lauderdale    Florida          United States              33306 Tom Toomey                             1    197.970     0.000      0.000    197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Boca Raton         Florida          United States              33433 Susan Harris                           1    197.970     0.000      0.000    197.970   13.860   211.830




                                                                                                        2
                                                           Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 118 of

                                                                                                                                                                                                                 Exhibit 3
                                                                                                 142




                                                                                                          Exhibit A

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Highland Beach     Florida              United States                 33487 Warren Lewis          1   197.970    0.000    0.000   197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Hollywood          Florida              United States                 33024 Maunise Joseph        1   197.970    0.000    0.000   197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   The Villages       Florida              United States                 32163 Michael Calderone     1   197.970    0.000    0.000   197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   North Miami Beach Florida               United States    33179-3621          Laura Haber          1   197.970    0.000    0.000   197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Boca Raton         Florida              United States                 33496 Dale Nadel            1   197.970    0.000    0.000   197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Jacksonville Beach Florida              United States    32250-6246          William Slaughter    1   197.970    0.000    0.000   197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Plantation         Florida              United States                 33322 Robert Ireland        1   197.970    0.000    0.000   197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Palm Beach Gardens
                                                                   Florida                United States                 33418 Roy Kohli             1   197.970    0.000    0.000   197.970   13.860   211.830

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Orlando            Florida              United States                 32824 Sue Ann Francisco     1   197.970    0.000    0.000   197.970   12.870   210.840

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Saint Augustine    Florida              United States                 32092 Tyra Reid             1   197.970    0.000    0.000   197.970   12.870   210.840

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Englewood          Florida              United States                 34223 Laurie Farlow         1   194.970    0.000    0.000   194.970   13.650   208.620

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Homestead          Florida              United States                 33035 Justin Mullin         1   194.970    0.000    0.000   194.970   13.650   208.620

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Maywood            Illinois             United States                 60153 Jeary Beals           1   237.970   -35.690   0.000   202.280    0.000   202.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Pepper Pike        Ohio                 United States                 44124 Peter Kaiser          1   237.970   -35.690   0.000   202.280    0.000   202.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Davidson           North Carolina       United States                 28036 Homayoon Firouzad     1   237.970   -35.690   0.000   202.280    0.000   202.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Beverly Hills      California           United States                 90212 Raﬃ Adlan             1   237.970   -35.690   0.000   202.280    0.000   202.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York             United States                 10019 Jody Kraus            1   199.000    0.000    0.000   199.000    0.000   199.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Kalama             Washington           United States                 98625 Meili Raad            1   199.000    0.000    0.000   199.000    0.000   199.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Pfaﬀtown           North Carolina       United States                 27040 Allison Gong          1   199.000    0.000    0.000   199.000    0.000   199.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Custer             South Dakota         United States                 57730 Gary Rowland          1   199.000    0.000    0.000   199.000    0.000   199.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Panama             Panamá               Panama                               Maritza Hernandez    1   194.970    -9.740   0.000   185.230   12.960   198.190

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Fort Collins       Colorado             United States                 80525 Shane Atkinson        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Los Altos Hills    California           United States                 94022 Claranne Long         1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Austin             Texas                United States                 78732 CB Stevenson          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bishop             California           United States                 93514 Robbin Cromer-Tyler   1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Crestwood          Kentucky             United States                 40014 Giovanna Giraldez     1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Mcdonough          Georgia              United States                 30253 Rachell Wright        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Fishers            Indiana              United States                 46037 greta scodro          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York             United States                 10025 Al Siedman            1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Teton Village      Wyoming              United States                 83025 Kenneth Hall          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Beverly Hills      California           United States                 90210 Jason Hawkins         1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Harrison           New York             United States                 10528 Janice Stanton        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Franklin           Tennessee            United States                 37067 James Harnen          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Greenwood Village Colorado              United States                 80111 Mark Hannen           1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Cape Elizabeth     Maine                United States                  4107 Janice Boothby        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bellingham         Washington           United States                 98229 Merida Scully         1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Greenville         South Carolina       United States                 29607 Delbert Helt          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Jose           California           United States                 95119 Angelica Colonia      1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Providence         Rhode Island         United States                  2906 Josh Rosenthal        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Jose           California           United States                 95112 Dondi Bogusky         1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bedford            New Hampshire        United States                  3110 Nancy VanUden         1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Milford            Connecticut          United States                  6460 Thomas is Wade is     1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Long Beach         California           United States                 90804 Charles Waldron       1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Truckee            California           United States                 96161 Henry Rankow          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Reston             Virginia             United States                 20191 Michael Devore        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Honolulu           Hawaii               United States                 96814 Patricia Kawakami     1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Washington         District Of Columbia United States                 20008 Jonathan Alan         1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   North Richland HillsTexas               United States                 76182 Al Mosco              1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chandler           Arizona              United States                 85225 Dania Rimawi          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Charlotte          North Carolina       United States                 28277 Sharri Benjamin       1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Wakefield          Rhode Island         United States                  2879 Heather Mazzeo        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Grosse Pointe Farms
                                                                    Michigan              United States                 48236 Michael Santeufemia   1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Diego          California           United States                 92130 David Frey            1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Roy                Washington           United States                 98580 Trusilla Bussinger    1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lakewood           New Jersey           United States                  8701 Jack Adler            1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Beachwood          Ohio                 United States                 44122 Syed Ali              1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Seal Beach         California           United States                 90740 Roy Tafoya            1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Beverly Hills      California           United States                 90210 Thomas Markovits      1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Portland           Oregon               United States                 97223 diane elliot          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Brooklyn           New York             United States                 11212 Ali Ajamu             1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Indianapolis       Indiana              United States                 46220 Dennis Anderson       1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Gilroy             California           United States                 95020 Douglas Gillard       1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Sun Valley         California           United States                 91352 Teresa Sanchez        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Decatur            Georgia              United States                 30030 Ted Blocker           1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Marlboro           New Jersey           United States                  7746 michele conway        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Francisco      California           United States                 94123 Robert Chan           1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Napa               California           United States    94559-0210          Pamela Mullen        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Princeton          New Jersey           United States    08540-5629          robert fernholz      1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Coatesville        Pennsylvania         United States                 19320 W Bradford Clason     1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Ridgefield Park    New Jersey           United States                  7660 Erick Martinez        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Stoughton          Massachusetts        United States                  2072 ESI Qual              1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Manvel             Texas                United States                 77578 Ryan Valicek          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Stevens Point      Wisconsin            United States                 54481 Lyman Ditson          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Washington         District Of Columbia United States                 20037 bernard vittone       1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Dallas             Texas                United States                 75205 James Rice            1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Arlington          Virginia             United States                 22209 Judith Johnson        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Center Valley      Pennsylvania         United States                 18034 Janet Brill           1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Woodinville        Washington           United States                 98077 Matthew Balint        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Croton On Hudson New York               United States                 10520 Hurriyet Hosseini     1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Monroe             Wisconsin            United States                 53566 James George          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Palm Springs       California           United States                 92262 Roy Clark             1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Cheshire           Connecticut          United States                  6410 Steven Heggelke       1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Aspen              Colorado             United States                 81611 Muriel Harvey         1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lenexa             Kansas               United States                 66220 John Mowry            1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Denver             Colorado             United States                 80239 Noah Berger           1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Rochester          New York             United States                 14618 Steven Kazley         1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Geneva             New York             United States                 14456 Vivian Russell        1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Brooklyn           New York             United States                 11238 Gale Beckles          1   197.970    0.000    0.000   197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Wilmette           Illinois             United States                 60091 Aaron Smith           1   197.970    0.000    0.000   197.970    0.000   197.970




                                                                                                            3
                                                           Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 119 of

                                                                                                                                                                                                                 Exhibit 3
                                                                                                 142




                                                                                                          Exhibit A

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Encino             California           United States                 91426 Morris Drabinsky         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chino Valley       Arizona              United States                 86323 Sandra Cleland           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Phoenix            Maryland             United States                 21131 Brooke Ferrans           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Joshua Tree        California           United States                 92252 Gerald Gates             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Wyncote            Pennsylvania         United States                 19095 Jean Lawrence            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Memphis            Tennessee            United States                 38111 Ambarish Keshani         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lemont             Illinois             United States                 60439 Michael Vavra            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Francisco      California           United States    94123-2022          Charna Ball             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Cold Spring Harbor New York             United States                 11724 Debra Duﬀy               1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bardstown          Kentucky             United States                 40004 Bruce Riddle             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Oak Park           California           United States                 91377 Randi Liepman            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Falmouth           Massachusetts        United States                  2540 Roberta Mazzoli          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Los Angeles        California           United States                 90077 Alexander Cole           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Gray Summit        Missouri             United States                 63039 Georgia Jones            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Glen Allen         Virginia             United States                 23059 Brad Coats               1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Coopersburg        Pennsylvania         United States                 18036 Steve Sumberaz           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bradenton          Florida              United States                 34211 Darwin Perry             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Campbell           California           United States                 95011 Robert Nicholas          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Newbury Park       California           United States                 91320 Scott Norton             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Arlington          Massachusetts        United States                  2476 Sarah Spratt             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Patterson          New York             United States                 12563 T. Hutton                1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Berkeley           California           United States                 94703 Toni Fitzpatrick         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Queens             New York             United States                 11415 Larry Heisler            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Upper Saddle RiverNew Jersey            United States                  7458 Elizabeth Israel         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Dallas             Texas                United States                 75220 LEANDRO BIENATI          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Carlsbad           California           United States                 92009 Maria Martinez           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Danville           California           United States                 94526 Steve Glover             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Houston            Texas                United States                 77024 Betty Lennon             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Ovilla             Texas                United States                 75154 Richard Edmiston         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Farmers Branch     Texas                United States                 75234 GLENN WHEELESS           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Washington         District Of Columbia United States                 20008 Susan Friedmann          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Arlington          Virginia             United States                 22209 David Coﬀman             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Sacramento         California           United States                 95864 Judith Steinle           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York             United States                 10023 Laurie Gottlieb          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Longmeadow         Massachusetts        United States                  1106 Joseph Sklar             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Encino             California           United States                 91316 Robert Golenberg         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Oak View           California           United States                 93022 Daren Arita              1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York             United States                 10001 Gregg Birnbaum           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Sandy              Oregon               United States                 97055 Nola Meier               1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Wailuku            Hawaii               United States                 96793 Jerry Agbannaoag         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York             United States                 10022 Ellen Meckler            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Narberth           Pennsylvania         United States                 19072 Andrew Gowa              1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Houston            Texas                United States                 77040 Melinda Brinkley         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Washington         District Of Columbia United States                 20008 william scherman         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Denver             Colorado             United States                 80223 Robert Leach             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Houston            Texas                United States                 77057 Darryl Perry             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Placitas           New Mexico           United States                 87043 STEPHEN BARRO            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Diego          California           United States                 92131 Evan Zucker              1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Gainesville        Virginia             United States                 20155 Linda Garrahan           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Hamilton Square    New Jersey           United States                  8690 Charles Scott            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   River Grove        Illinois             United States                 60171 Lisa Joyce               1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Valley Village     California           United States                 91607 Travis stewart           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Wilmington         Delaware             United States                 19807 Karen Flint              1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Boulder            Colorado             United States                 80301 Nikolai Gromicko         1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   University Park    Florida              United States                 34201 Kathleen Wolf            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Kew Gardens        New York             United States                 11415 Larry Heisler            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Ewa Beach          Hawaii               United States                 96706 Ralstan Tanaka           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York             United States                 10024 Riva Kestenbaum          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Tuscaloosa         Alabama              United States                 35406 Heather Taylor           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Knoxville          Tennessee            United States                 37920 James Langdon            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Nashville          Tennessee            United States                 37212 robin rice               1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Corona             California           United States                 92883 Kelly Campbell           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Fair Oaks          California           United States                 95628 Patricia O'Neil          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Sutter Creek       California           United States                 95685 Kurt and Birgit Huﬀman   1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   North Hollywood    California           United States                 91601 Jeﬀ Bennett              1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Winchester         Tennessee            United States                 37398 Frank Rao                1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Oxford             Pennsylvania         United States                 19363 Jerry Durnan             1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York           New York             United States                 10035 Laurena Torres           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Marblehead         Massachusetts        United States                  1945 Elizabeth Heide          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Stamford           Connecticut          United States                  6902 Jonathan Arovas          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Wrightsville Beach North Carolina       United States                 28480 Neil Hyman               1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Pearland           Texas                United States                 77584 RONNIE SIMPSON           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Austin             Texas                United States                 78746 Diane Davis              1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Culver City        California           United States                 90230 Myers Rosalind           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Jackson            Mississippi          United States                 39211 Ralph Flowers            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Pacific Grove      California           United States                 93950 Denise Mann              1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Taylors            South Carolina       United States                 29687 William Simpson          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Herndon            Virginia             United States                 20171 Ping Hu                  1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Mays Landing       New Jersey           United States                  8330 Shirley George-Cook      1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Los Angeles        California           United States                 90022 angela macias            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Algonquin          Illinois             United States                 60102 Anthony Recchia          1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Diego          California           United States                 92130 Debbie Rosenfield        1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Nottingham         Maryland             United States                 21236 Olu Akerele              1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bellerose          New York             United States                 11426 ephraim shaban           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bethlehem          Connecticut          United States                  6751 Janice Christiano        1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Las Vegas          Nevada               United States                 89178 Colby Miranda            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Westport           Connecticut          United States                  6880 Frank R. Mori            1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Los Altos          California           United States                 94024 Mary Takahashi           1   197.970   0.000   0.000   197.970   0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Stone Harbor       New Jersey           United States                  8247 Jane Rakestraw           1   197.970   0.000   0.000   197.970   0.000   197.970




                                                                                                            4
                                                           Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 120 of

                                                                                                                                                                                                                  Exhibit 3
                                                                                                 142




                                                                                                     Exhibit A

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Fitchburg         Wisconsin        United States                 53711 Diane Upton              1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Dallas            Texas            United States                 75230 Sam Sattar               1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Rome              Georgia          United States                 30165 hl cordell               1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Schaumburg        Illinois         United States                 60067 Kerry Heitkotter         1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Sarasota          Florida          United States                 34236 Carole Witterschein      1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Windsor           Connecticut      United States                  6095 Afshan Javed             1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Park City         Utah             United States                 84060 Sandra More              1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bonita Springs    Florida          United States                 34133 Carl Nickel              1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Sterling          Virginia         United States                 20165 WENDY ORGREN             1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Frisco            Texas            United States                 75033 Derek Gold               1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Congerville       Illinois         United States                 61729 Marcia Miller-Hjelle     1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   St. Louis         Missouri         United States                 63124 Mike Palmer              1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Falls Church      Virginia         United States                 22041 Gerard Brosnan           1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Brookville        Ohio             United States                 45309 Pamela Francis           1   197.970    0.000      0.000    197.970    0.000   197.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Reno              Nevada           United States                 89519 ji chang                 1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Littleton         Colorado         United States    80123-6851          ROBERT GATES            1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Cincinnati        Ohio             United States                 45237 Andrea Scheiber          1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Pittsburgh        Pennsylvania     United States                 15216 Randall Baumann          1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Santa Ana         California       United States                 92705 kenneth mcdowell         1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Truckee           California       United States                 96162 John Bauersfeld          1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Saint Paul        Minnesota        United States                 55101 James Lee                1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Steinauer         Nebraska         United States                 68441 Bonita Schuster          1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Truckee           California       United States                 96160 James Evans              1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lafayette         California       United States                 94549 Pat Gilbert              1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Seattle           Washington       United States                 98115 Judith Lewis             1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Schenectady       New York         United States                 12308 Josef Schmee             1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Durham            North Carolina   United States                 27715 Ben Causey               1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Henderson         Nevada           United States                 89011 Arlette Coleman          1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Encino            California       United States                 91436 Celia Gerry              1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Golden Valley     Minnesota        United States                 55422 Delila Pierce            1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chicago           Illinois         United States                 60618 David Allen              1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Edmonds           Washington       United States                 98026 Dawn Schmidt             1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Pompano Beach     Florida          United States                 33062 Jeﬀrey Robert Gable      1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York          New York         United States                 10065 Warren Kendrick          1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Noel              Missouri         United States                 64854 Kris Hartley             1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Las Vegas         Nevada           United States                 89147 Angela Winbush-Isley     1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Huntington        West Virginia    United States                 25705 Mark Brown               1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Los Angrles       California       United States                 90069 Viviana Suaya , MD       1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Clive             Iowa             United States                 50325 Carole Rodemyer          1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Mukilteo          Washington       United States                 98275 william zander           1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Boulder           Colorado         United States                 80304 Karin Hershaft Smith     1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Edmond            Oklahoma         United States                 73034 James Tancula            1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Forest Hills      New York         United States                 11375 Marsha Garwin            1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Jose          California       United States                 95132 John Kabahit             1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Westwood          Massachusetts    United States    02090-1041          Waterhouse Consulting   1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Jackson           Wyoming          United States                 83001 Thomas Neﬀ               1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Clarksville       Maryland         United States                 21029 Robert Berg              1   194.970    0.000      0.000    194.970    0.000   194.970

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Rockville         Maryland         United States                 20850 Mark Rubin               1   277.970   -83.390     0.000    194.580    0.000   194.580

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Jacksonville      Florida          United States                 32258 Kyra Ray                 1   197.970   -19.180     0.000    178.790   12.520   191.310

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Atlanta           Georgia          United States                 30344 Lee Watkins              1   197.970    -7.100     0.000    190.870    0.000   190.870

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Longboat Key      Florida          United States                 34228 David Kantor             1   197.970   -19.790     0.000    178.180   12.470   190.650

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Palm Beach        Florida          United States                 33480 Jack Stein               1   197.970   -19.790     0.000    178.180   12.470   190.650

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lake Barrington   Illinois         United States                 60010 Anosh Akbar              1   197.970   -19.790     0.000    178.180   11.580   189.760

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   South Lyon        Michigan         United States    48178-1626          Constance Zevchak       1   197.970    -8.870     0.000    189.100    0.000   189.100

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Hygiene           Colorado         United States                 80533 Cathy Holt               1   189.000    0.000      0.000    189.000    0.000   189.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Hillsborough      California       United States                 94010 Roberta Gates            1   189.000    0.000      0.000    189.000    0.000   189.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Mount Pleasant    South Carolina   United States                 29464 David G. O'Day, M.D.     1   189.000    0.000      0.000    189.000    0.000   189.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Macon             Georgia          United States                 31210 Katrina Rigden           1   189.000    0.000      0.000    189.000    0.000   189.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Oakland           California       United States    94611-4275          Mei Wong                1   189.000    0.000      0.000    189.000    0.000   189.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Danville          Virginia         United States                 24541 Mary CARMAN              1   197.970    -9.150     0.000    188.820    0.000   188.820

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Pharr             Texas            United States                 78577 Yelena Ilizarov          1   197.970    -9.890     0.000    188.080    0.000   188.080

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Ponte Vedra Beach Florida          United States                 32082 Phillip Francis          1   194.970   -19.490     0.000    175.480   11.410   186.890

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Roxie             Mississippi      United States                 39661 Regina Tenner            1   186.300    0.000      0.000    186.300    0.000   186.300

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Prospect          Kentucky         United States                 40059 Matthew Hamel            1   194.970    -9.740     0.000    185.230    0.000   185.230

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Madison           Connecticut      United States                  6443 David Friedman           1   197.970   -13.420     0.000    184.550    0.000   184.550

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Indianapolis      Indiana          United States                 46240 Tad Dunlap               1   197.970   -14.200     0.000    183.770    0.000   183.770

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Jackson           Michigan         United States                 49201 Susan Gauss              1   197.970   -14.200     0.000    183.770    0.000   183.770

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Fraziers Btoom    West Virginia    United States                 25082 Tammy Grandia            1   197.970   -14.300     0.000    183.670    0.000   183.670

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Morada            California       United States    95212-2623          Greg Hammond            1   197.970   -15.040     0.000    182.930    0.000   182.930

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lakeland          Florida          United States                 33805 Eduardo Gonzalez         1   197.970   -27.470     0.000    170.500   11.930   182.430

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Boca Raton        Florida          United States                 33487 Lloyd Sherman            1   170.100    0.000      0.000    170.100   12.070   182.170

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Milwaukie         Oregon           United States                 97222 Lewis Ward               1   194.970   -13.920     0.000    181.050    0.000   181.050

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Rye               New York         United States    10580-2011          Marc Bruﬀett            1   194.970   -13.930     0.000    181.040    0.000   181.040

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lake Worth        Florida          United States                 33467 David Fine               1   199.000   -29.850     0.000    169.150   11.840   180.990

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Naples            Florida          United States    34110-6522          A Errigo                1   199.000   -29.850     0.000    169.150   11.840   180.990

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Los Angeles       California       United States                 90027 Gwendolyn Baba           1   189.000    -9.450     0.000    179.550    0.000   179.550

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Little Rock       Arkansas         United States                 72212 Chris Hackler            1   197.970   -18.520     0.000    179.450    0.000   179.450

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Berkeley          California       United States                 94709 Josie Mooney             1   179.100    0.000      0.000    179.100    0.000   179.100

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Pittsburgh        Pennsylvania     United States                 15215 Eric Wiener              1   199.000   -19.900     0.000    179.100    0.000   179.100

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chicago           Illinois         United States                 60611 A Errigo                 1   199.000   -19.900     0.000    179.100    0.000   179.100

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Landenberg        Pennsylvania     United States                 19350 Anna Layosa Magat        1   197.970   -19.360     0.000    178.610    0.000   178.610

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Quincy            Illinois         United States                 62301 Stephen Rapp             1   197.970   -19.780     0.000    178.190    0.000   178.190

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Smyrna            Delaware         United States                 19977 C Janine Klenik          1   197.970   -19.780     0.000    178.190    0.000   178.190

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Hideout           Utah             United States                 84036 Richard Goldberg         1   197.970   -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Emmaus            Pennsylvania     United States                 18049 Lisa Decker              1   197.970   -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Charlotte         North Carolina   United States                 28226 P Payne                  1   395.940   -19.790   -197.970   178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Harvard           Illinois         United States    60033-3710          Billy Burke             1   197.970   -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bedford           New Hampshire    United States                  3110 Steve Romano             1   197.970   -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Rochester         New Hampshire    United States                  3867 John Boodey              1   197.970   -19.790     0.000    178.180    0.000   178.180




                                                                                                       5
                                                           Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 121 of

                                                                                                                                                                                                                     Exhibit 3
                                                                                                 142




                                                                                                       Exhibit A

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Atlanta             Georgia          United States    30306-3342          Virginia Brickman     1    197.970     -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Olympia             Washington       United States                 98502 Kevin Evoy             1    197.970     -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chicago             Illinois         United States                 60611 John Yang              1    197.970     -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Westerville         Ohio             United States                 43081 Marie DeRenne          1    197.970     -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Old Tappan          New Jersey       United States                  7675 Paul Nicolardi         1    197.970     -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chicago             Illinois         United States                 60637 David Meltzer          1    197.970     -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Santa Fe            New Mexico       United States                 87501 Karla Harby            1    197.970     -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Louisville          Colorado         United States                 80027 David Litoﬀ            1    197.970     -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Richmond            Texas            United States                 77406 Michael Rollock        1    197.970     -19.790     0.000    178.180    0.000   178.180

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chicago             Illinois         United States                 60657 Paul Tarantola         1    207.000     -31.040     0.000    175.960    0.000   175.960

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chesterfield        Missouri         United States                 63017 Mitra Boodram          1    194.970     -19.490     0.000    175.480    0.000   175.480

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Marietta            Georgia          United States                 30066 Paul Nattis            1    194.970     -19.490     0.000    175.480    0.000   175.480

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Germantown          Maryland         United States                 20874 Christina Vaughen      1    194.970     -19.490     0.000    175.480    0.000   175.480

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Bethesda            Maryland         United States                 20814 David Deal             1    194.970     -19.490     0.000    175.480    0.000   175.480

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Colton              California       United States                 92324 GAYLE PRECIADO         1    194.970     -19.490     0.000    175.480    0.000   175.480

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Cordova             Tennessee        United States                 38016 Mark Jones             1    194.970     -19.490     0.000    175.480    0.000   175.480

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Fort Collins        Colorado         United States                 80524 Kellie Lewisjay        1    194.970     -19.490     0.000    175.480    0.000   175.480

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York            New York         United States                 10014 BENJAMIN LIPTON        1    194.970     -19.490     0.000    175.480    0.000   175.480

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Sacramento          California       United States                 95815 Marie Oyler            1    189.000     -16.640     0.000    172.360    0.000   172.360

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Woodmere            New York         United States                 11598 GAIL BLAUSTEIN         1    189.000     -28.350     0.000    160.650   11.250   171.900

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lake Worth          Florida          United States    33467-2529          David Fine            1    189.000     -28.350     0.000    160.650   11.250   171.900

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   West Newton         Massachusetts    United States                  2465 Judith Yanof           1    189.000     -17.420     0.000    171.580    0.000   171.580

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Miami               Florida          United States                 33196 Jenifer Miranda        1    197.970     -39.590     0.000    158.380   11.080   169.460

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Antonio         Texas            United States                 78230 Paul Alfieri           1    199.000     -29.850     0.000    169.150    0.000   169.150

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Honolulu            Hawaii           United States    96826-5122          Scott Dandurand       1    197.970     -29.690     0.000    168.280    0.000   168.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lake Oswego         Oregon           United States                 97034 John Garner            1    197.970     -29.690     0.000    168.280    0.000   168.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Rolling Hills EstatesCalifornia      United States                 90274 S Rowghani             1    197.970     -29.690     0.000    168.280    0.000   168.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Tucson              Arizona          United States                 85750 David Jendusa          1    197.970     -29.690     0.000    168.280    0.000   168.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Arlington Heights   Illinois         United States                 60004 Mark Wolfe             1    197.970     -29.690     0.000    168.280    0.000   168.280

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Saint Petersburg    Florida          United States                 33702 Irina Pozdnyakova      1    194.970     -38.990     0.000    155.980   10.920   166.900

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   North Grafton       Massachusetts    United States                  1536 Oreli Rodriguez        1    194.970     -29.240     0.000    165.730    0.000   165.730

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Golden              Colorado         United States                 80401 James Mosher           1    197.970     -34.390     0.000    163.580    0.000   163.580

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Portland            Oregon           United States                 97229 Mary Jo Saavedra       1    197.970     -36.630     0.000    161.340    0.000   161.340

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   South Orange        New Jersey       United States                  7079 Andrea Alexander       1    197.970     -37.060     0.000    160.910    0.000   160.910

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York            New York         United States                 10016 Roger Chari            1    189.000     -28.340     0.000    160.660    0.000   160.660

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Woodmere            New York         United States                 11598 Gail Blaustein         1    189.000     -28.340     0.000    160.660    0.000   160.660

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Hinesburg           Vermont          United States                  5461 Michael S Alexander    1    189.000     -28.350     0.000    160.650    0.000   160.650

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   South Plainfield    New Jersey       United States                  7080 Terence Reilly         1    189.000     -28.350     0.000    160.650    0.000   160.650

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Guaynabo            Puerto Rico      United States    00969-4118          Whiyie Sang           1    179.100     -18.910     0.000    160.190    0.000   160.190

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Truro               Massachusetts    United States                  2666 Emily Poriss           1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Dallas              Texas            United States                 75248 Joy Brott              1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Asheville           North Carolina   United States                 28803 Danielle Prestwood     1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Cave Creek          Arizona          United States                 85331 Laura Willard          1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Roswell             Georgia          United States                 30075 Lisa Cooper            1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Canton              North Carolina   United States                 28716 Ruth Coleman           1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Garrett Park        Maryland         United States                 20896 Joy Burchuk            1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Kalamazoo           Michigan         United States                 49006 Kelley Kronberg        1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Diego           California       United States                 92131 Tanna Rapp Schoene     1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Portland            Oregon           United States                 97201 Kerry Hagen            1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Woodbury            New York         United States                 11797 Harry Roth             1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Mendham             New Jersey       United States                  7945 Nicholas Sauter        1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Atlanta             Georgia          United States                 30339 Rebecca Cartall        1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Lunenburg           Massachusetts    United States                  1462 robert cardinale       1    197.970     -39.590     0.000    158.380    0.000   158.380

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Austin              Texas            United States                 78704 Teresa Nguyen          2    398.000    -241.280     0.000    156.720    0.000   156.720

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   New York            New York         United States                 10069 Elena Shmidt           1    189.000     -37.790     0.000    151.210    0.000   151.210

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Santa Cruz          California       United States                 95062 John Pain              0    555.940       0.000   -555.940     0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   St. Louis           Missouri         United States                 63136 Tracy Edwards          1    237.970    -237.970     0.000      0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Stamford            Connecticut      United States                  6905 Gail Gottehrer         0    189.000    -189.000     0.000      0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   San Jose            California       United States                 95148 Rose Herrera           0    197.970       0.000   -197.970     0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Miami               Florida          United States                 33137 Guillermo Lopez       17   3365.490   -3365.490     0.000      0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Kirkland            Washington       United States                 98034 David Hara             0    277.970     -55.590   -222.380     0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Apple Grove         West Virginia    United States                 25502 Tammy Grandia          1    197.970    -197.970     0.000      0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Chapel Hill         North Carolina   United States                 27515 shari Mccarthy         0    194.970     -19.490   -175.480     0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Los Angeles         California       United States                 90046 William Rubenstein     1    237.970    -237.970     0.000      0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Kent                Connecticut      United States                  6757 Jonathan Edelman       0    197.970     -29.690   -168.280     0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Manorville          New York         United States                 11949 nick strano            1    277.970    -277.970     0.000      0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Ridgewood           New Jersey       United States                  7450 Freddy Pastore         1    277.970    -277.970     0.000      0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Harpswell           Maine            United States                  4079 J. Michael Crawford    0    197.970       0.000   -197.970     0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860                                                                             Harvin Vig            1    187.970    -187.970     0.000      0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Los Gatos           California       United States                 95032 LISA SHIROISHI         2    555.940    -555.940     0.000      0.000    0.000     0.000

N95 3M 1860 Made in USA 20 pcs (1 Box)   3M1860   Floral Park         New York         United States                 11005 Norman Stoﬀ            0    197.970     -19.790   -178.180     0.000    0.000     0.000




                                                                                                         6
                                                                  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 122 of
                                                                                                        142
                                                                                                                                                                                                                                                   Exhibit 3
                                                                                                                   Exhibit A



                                                                                                      sales_2020-01-01_2020-11-16_1860S

product_title             variant_title                 variant_sku billing_city      billing_region    billing_country billing_postal_code customer_name          net_quantity gross_sales discounts returns net_sales taxes        total_sales

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Kansas City      Missouri          United States                64128 Joshua Martin                    66   12406.020   -3606.330   0.000   8799.690    0.000     8799.690

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Honolulu         Hawaii            United States   96817-5392          Corinne Suzuka                  20    3999.400       0.000   0.000   3999.400    0.000     3999.400

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Kansas City      Montana           United States                64128 Joshua Martin                     4    4391.880   -1191.880   0.000   3200.000    0.000     3200.000

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Los Angeles      California        United States                90010 Carrie Nery                       3    3293.910    -329.400   0.000   2964.510    0.000     2964.510

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Mississauga      Ontario           Canada          L5M 5B9             Ameet Sachania                  13    2443.610    -140.970   0.000   2302.640    0.000     2302.640

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Omaha            Nebraska          United States                68144 William Reay                      2    2155.940       0.000   0.000   2155.940    0.000     2155.940

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Lake Monroe      Florida           United States                32747 Cindy Wibker                      2    1755.540       0.000   0.000   1755.540 122.890      1878.430

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Tyndall Afb      Florida           United States                32403 Joshua Martin                     2    2195.940    -595.940   0.000   1600.000    0.000     1600.000

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Boca Raton       Florida           United States                33487 Lloyd Sherman                     1    1097.970       0.000   0.000   1097.970   78.020     1175.990

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Morgantown       West Virginia     United States                26501 Carolyn Devito                    1    1097.970       0.000   0.000   1097.970    0.000     1097.970

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Portland         Oregon            United States   97221-3075          Larry Lewis                      1    1097.970       0.000   0.000   1097.970    0.000     1097.970

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Olympia Fields   Illinois          United States                60461 Lisa Daniel                       1    1077.970       0.000   0.000   1077.970    0.000     1077.970

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Sarasota         Florida           United States                34242 Gwendoline Elnaggar               1    1077.970       0.000   0.000   1077.970    0.000     1077.970

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Puyallup         Washington        United States                98371 Michelle Manalo                   1    1077.970       0.000   0.000   1077.970    0.000     1077.970

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Roseville        Minnesota         United States                55113 Michael Richardson                1    1077.970       0.000   0.000   1077.970    0.000     1077.970

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Midland          Texas             United States                79706 Edgardo Madrid                    1    1077.970       0.000   0.000   1077.970    0.000     1077.970

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Coppell          Texas             United States                75019 James Peterson                    1    1077.970       0.000   0.000   1077.970    0.000     1077.970

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Davis            California        United States                95616 Doug Merrill                      1    1077.970       0.000   0.000   1077.970    0.000     1077.970

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Pensacola        Florida           United States                32504 Cristina Tarantola                6    1127.820    -169.170   0.000    958.650   71.900     1030.550

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Irvine           California        United States                92612 Kay Anderle                       5     999.850       0.000   0.000    999.850    0.000      999.850

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Franklin         Michigan          United States                48025 CONSTANCE ETTINGER                1    1077.970    -104.920   0.000    973.050    0.000      973.050

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Brantford        Ontario           Canada          N3S0C7              Ameet Sachania                   6    1127.820    -169.160   0.000    958.660    0.000      958.660

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Ste 201          New Jersey        United States                 8816 GARY AVENDANO                     1     997.000    -199.400   0.000    797.600    0.000      797.600

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Nellis Afb       Nevada            United States                89191 Joshua Martin                     1    1097.970    -314.030   0.000    783.940    0.000      783.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Hopewell         New Jersey        United States                 8525 Heather Faller                    4     765.880     -39.990   0.000    725.890    0.000      725.890

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks                Fayetteville     Georgia           United States                30214 Crece Hare                        1     877.770    -175.550   0.000    702.220    0.000      702.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Marlboro         New Jersey        United States                 7746 Ilene Clayman                     4     769.880     -72.940   0.000    696.940    0.000      696.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        New York         New York          United States                10013 Sumru Tufekcioglu                 4     703.480     -19.990   0.000    683.490    0.000      683.490

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Tulsa            Oklahoma          United States                74137 Lex Anderson                      4     791.880    -118.770   0.000    673.110    0.000      673.110

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        White Lake       Michigan          United States                48386 Emily Gurley                      4     752.880    -113.560   0.000    639.320    0.000      639.320

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Princeton        New Jersey        United States                 8540 Carol Milstein                    3     599.910       0.000   0.000    599.910    0.000      599.910

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Shakopee         Minnesota         United States                55379 rachel rippel                     3     577.910       0.000   0.000    577.910    0.000      577.910

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Bethlehem        Pennsylvania      United States                18017 Eric Michelman                    3     569.910       0.000   0.000    569.910    0.000      569.910

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Mcadenville      North Carolina    United States                28101 Catherine Carstarphen             3     534.910       0.000   0.000    534.910    0.000      534.910

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Davis            California        United States                95616 Doug Merrill                      3     544.910     -36.990   0.000    507.920    0.000      507.920

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Fresno           California        United States                93710 Annette Shute                     3     562.910     -55.790   0.000    507.120    0.000      507.120

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Mississauga      Ontario           Canada          L5M5B9              Ameet Sachania                   3     554.910     -55.490   0.000    499.420    0.000      499.420

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Mississauga      Ontario           Canada          L5L3J2              Andy Wong                        3     584.910     -87.730   0.000    497.180    0.000      497.180

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Auburndale       Massachusetts United States                     2466 Hensin Tsao                       3     567.910     -76.580   0.000    491.330    0.000      491.330

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Denver           Colorado          United States                80236 Alicia Ramsammy                   3     532.710     -53.250   0.000    479.460    0.000      479.460

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Jackson          Wyoming           United States                83001 Thomas Neﬀ                        3     540.710     -61.710   0.000    479.000    0.000      479.000

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Milton           Georgia           United States                30004 Adam Levy                         3     564.910     -93.970   0.000    470.940    0.000      470.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Morgantown       West Virginia     United States   26501-1807          Carolyn Devito                   3     527.710     -68.540   0.000    459.170    0.000      459.170

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Morganton        North Carolina    United States                28655 Luiz Gazzola                      3     527.710     -75.890   0.000    451.820    0.000      451.820

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Kansas City      Missouri          United States                64114 MICHAEL CHILDERS                  3     554.910    -110.970   0.000    443.940    0.000      443.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Parkland         Florida           United States                33076 Gail Pezzullo-Burgs               2     379.940       0.000   0.000    379.940   26.580      406.520

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Pepper Pike      Ohio              United States                44124 Keith Ritz                        3     473.310     -69.450   0.000    403.860    0.000      403.860

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Boca Raton       Florida           United States                33496 Lesley Beznos                     2     375.940       0.000   0.000    375.940   26.320      402.260

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Wimberley        Texas             United States                78676 robert cabral                     2     399.940       0.000   0.000    399.940    0.000      399.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Corona Del Mar California          United States                92625 Deborrah hurry                    2     399.940       0.000   0.000    399.940    0.000      399.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        New York         New York          United States                10022 Eileen SteinBlank                 2     389.940       0.000   0.000    389.940    0.000      389.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        New York         New York          United States                10014 jon Kilik                         2     375.940       0.000   0.000    375.940   13.160      389.100

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        New York         New York          United States                10014 Sharon Abella                     2     384.940       0.000   0.000    384.940    0.000      384.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Los Gatos        California        United States                95030 Neda Zadeh                        2     379.940       0.000   0.000    379.940    0.000      379.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Marengo          Iowa              United States                52301 Terry Babor                       2     379.940       0.000   0.000    379.940    0.000      379.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        New York         New York          United States                10023 Diana Gross                       2     379.940       0.000   0.000    379.940    0.000      379.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Amherst          New York          United States                14226 Joel Goldberg                     2     379.940       0.000   0.000    379.940    0.000      379.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Franklin Lakes   New Jersey        United States                 7417 Alison Latsos                     2     379.940       0.000   0.000    379.940    0.000      379.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        New York         New York          United States                10020 Kai Yao                           2     379.940       0.000   0.000    379.940    0.000      379.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Hubbard          Ohio              United States                44425 John Buchenic                     2     379.940       0.000   0.000    379.940    0.000      379.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Monrovia         California        United States                91016 Samantha Tisdale                  2     379.940       0.000   0.000    379.940    0.000      379.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Darien           Illinois          United States                60561 Christine Hansen                  2     379.940       0.000   0.000    379.940    0.000      379.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Austin           Texas             United States                78746 Jessica Karp                      2     375.940       0.000   0.000    375.940    0.000      375.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        New York         New York          United States                10014 Jon Kilik                         2     375.940       0.000   0.000    375.940    0.000      375.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        South Boston     Virginia          United States                24592 LORI FRAZIER                      2     369.940       0.000   0.000    369.940    0.000      369.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Tomball          Texas             United States                77377 Nora Beckholt                     2     375.940     -26.100   0.000    349.840    0.000      349.840

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Hillsborough     California        United States                94010 Sharon Shaw                       2     379.940     -36.540   0.000    343.400    0.000      343.400

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Old Tappan Rd    New Jersey        United States                 7675 Martha Acebal                     2     379.940     -37.990   0.000    341.950    0.000      341.950

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Landenberg       Pennsylvania      United States                19350 Anna Layosa Magat                 2     369.940     -33.940   0.000    336.000    0.000      336.000

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Truckee          California        United States                96160 James Evans                       2     369.940     -36.980   0.000    332.960    0.000      332.960

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Dallas           Texas             United States                75229 Desikan Madhavanur                2     379.940     -56.980   0.000    322.960    0.000      322.960

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Yardley          Pennsylvania      United States   19067-4063          Theresa Reller                   2     379.940     -56.980   0.000    322.960    0.000      322.960

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Marlboro Township
                                                                                     New Jersey         United States                 7746 Ilene Clayman                     2     379.940     -56.980   0.000    322.960    0.000      322.960

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Golden           Colorado          United States                80401 James Mosher                      2     379.940     -61.620   0.000    318.320    0.000      318.320

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Houston          Texas             United States                77040 Melinda Brinkley                  2     347.740     -31.550   0.000    316.190    0.000      316.190

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Olympia          Washington        United States                98502 Paula Chapman                     2     315.540       0.000   0.000    315.540    0.000      315.540

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Woodside         California        United States                94062 Dana Eckert                       2     315.540       0.000   0.000    315.540    0.000      315.540

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Charleston       West Virginia     United States   25301-3100          Thomas Halloran                  2     315.540       0.000   0.000    315.540    0.000      315.540

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Marlboro Township
                                                                                     New Jersey         United States                 7746 Ilene Clayman                     2     347.740     -34.760   0.000    312.980    0.000      312.980

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S        Surprise         Arizona           United States                85388 Diane Connelly                    2     342.740     -32.360   0.000    310.380    0.000      310.380




                                                                                                                        1
                                                  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 123 of
                                                                                        142
                                                                                                                                                                                                                Exhibit 3
                                                                                                Exhibit A



N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Charleston       South Carolina United States                  29407 Dennis Feinberg           2   379.940    -75.980   0.000   303.960    0.000   303.960

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Menlo Park       California       United States                94025 Karl Sonkin               2   347.740    -50.540   0.000   297.200    0.000   297.200

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Santa Fe         New Mexico       United States                87507 Phillip Bachicha          2   342.740    -59.290   0.000   283.450    0.000   283.450

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Nellis Afb       Nevada           United States                89191 Joshua Martin             2   395.940   -113.240   0.000   282.700    0.000   282.700

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Naperville       Illinois         United States                60540 William Woodward          2   347.740    -67.930   0.000   279.810    0.000   279.810

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Solana Beach     California       United States                92075 James Evans               2   342.740    -67.170   0.000   275.570    0.000   275.570

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Coeur D Alene    Idaho            United States                83816 Art Palm                  2   332.740    -62.140   0.000   270.600    0.000   270.600

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Bellingham       Washington       United States                98229 Merida Scully             2   332.740    -66.540   0.000   266.200    0.000   266.200

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Uniontown        Ohio             United States                44685 Alexsandra Mamonis        2   315.540    -60.510   0.000   255.030    0.000   255.030

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Chicago          Illinois         United States                60634 Tammy Wilkinson           2   315.540    -63.100   0.000   252.440    0.000   252.440

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Findlay          Ohio             United States                45840 Carl Sommers              2   315.540    -63.100   0.000   252.440    0.000   252.440

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Long Beach       California       United States                90806 Gabriela Parson           2   315.540    -70.990   0.000   244.550    0.000   244.550

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Pensacola        Florida          United States                32503 Ryan Tarantola            1   199.970     0.000    0.000   199.970   15.000   214.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Medley           Florida          United States                33166 Humberto Espindola        1   199.970     0.000    0.000   199.970   14.020   213.990

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Boca Raton       Florida          United States                33496 LESLEY BEZNOS             1   199.970     0.000    0.000   199.970   14.000   213.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Fort Pierce      Florida          United States   34981-4977           Michele Richards        1   199.970     0.000    0.000   199.970   14.000   213.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Clewiston        Florida          United States                33440 Gail Wiseman              1   199.970     0.000    0.000   199.970   14.000   213.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Miami Beach      Florida          United States                33139 ashley miller             1   199.970     0.000    0.000   199.970   14.000   213.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Longboat Key     Florida          United States                34228 Eva Countess Kendeﬀy      1   197.970     0.000    0.000   197.970   13.860   211.830

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Oviedo           Florida          United States                32765 Linda Kapalka             1   194.970     0.000    0.000   194.970   13.650   208.620

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Pelham           New York         United States                10803 Daniel Pietrzak           1   189.970     0.000    0.000   189.970   13.300   203.270

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Jacksonville Beach
                                                                    Florida          United States                32250 Jill Walker               1   189.970     0.000    0.000   189.970   13.300   203.270

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    St. Petersburg   Florida          United States                33707 Hasan Ibrahimovic         1   189.970     0.000    0.000   189.970   13.300   203.270

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Jupiter          Florida          United States                33469 Carolyn Moran             1   189.970     0.000    0.000   189.970   13.280   203.250

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Plano,           Texas            United States                75025 Charles Assevero          1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Dallas           Texas            United States                75225 Peter Dysert              1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Bufors           Georgia          United States                30519 Lisa Rich-Milan           1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Glen Ridge       New Jersey       United States                 7028 Mary Byra                 1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Palmdale         California       United States                93551 Andrey Ovsepyan           1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Corona Del Mar California         United States                92625 Kay Anderle               1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Ann Arbor        Michigan         United States                48108 Kathleen Gilmore          1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    West Islip       New York         United States                11795 Patricia Filiberto        1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Dover            New Jersey       United States                 7801 Lelani Margarico          1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Bryn Mawr        Pennsylvania     United States                19010 Kathryn Feldman           1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Stirling         New Jersey       United States                 7980 Betty Lim                 1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Clifton          Virginia         United States                20124 Theophil Bruce            1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Ann Arbor        Michigan         United States                48103 Andreina Castro           1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Waikoloa         Hawaii           United States                96738 Georgia McCord            1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Los Angeles      California       United States                90027 Gwendolyn Baba            1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Calabasas        California       United States                91302 Tatyana Dekadokh          1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Montclair        New Jersey       United States                 7043 ALICJA DELAG              1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Lubbock          Texas            United States                79424 Christopher Felan         1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Ny               New York         United States                10021 Debra Wasser              1   199.970     0.000    0.000   199.970    0.000   199.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Cape Elizabeth   Maine            United States                 4107 Janice Boothby            1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Grapevine        Texas            United States                76051 Ronald Chio               1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Las Vegas        Nevada           United States                89142 HERIBERTO BECERRA         1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Mercer Island    Washington       United States                98040 Elisa Boden               1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Oakland          California       United States                94618 kirsi Tiemroth            1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    St. Louis Park   Minnesota        United States                55416 Steven Hunegs             1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Stokesdale       North Carolina   United States                27357 Jamie Fulton              1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Rome             Georgia          United States                30165 hl cordell                1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Congerville      Illinois         United States                61729 Marcia Miller-Hjelle      1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Placerville      California       United States                95667 steve smith               1   197.970     0.000    0.000   197.970    0.000   197.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Winter Springs   Florida          United States                32708 David Shoemaker           1   184.970     0.000    0.000   184.970   12.950   197.920

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Palm Harbor      Florida          United States                34683 Gourisankar Degala        1   184.970     0.000    0.000   184.970   12.950   197.920

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Clearwater       Florida          United States                33764 Rachna Choudhry           1   184.970     0.000    0.000   184.970   12.940   197.910

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Miami            Florida          United States                33169 clyde croskey             1   197.970    -14.190   0.000   183.780   12.850   196.630

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Cherry Hill      New Jersey       United States                 8034 Sandy Rocco               1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Marlborough      Connecticut      United States   06447-1216           FRANKLIN QUARANTO       1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Beverly Hills    California       United States                90210 Jason Hawkins             1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Indianapolis     Indiana          United States                46220 Dennis Anderson           1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Ames             Iowa             United States                50010 Polly Gilbert             1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Herndon          Virginia         United States                20171 Ping Hu                   1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Oakland          California       United States                94611 Mary Tennes               1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Los Angeles      California       United States                90036 Alisa Adler               1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    San Diego        California       United States                92101 Rosemary sullivan         1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Pittsburgh       Pennsylvania     United States                15238 Anne Lewis                1   194.970     0.000    0.000   194.970    0.000   194.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Parkland         Florida          United States                33076 Richard Baker             1   199.970    -19.990   0.000   179.980   12.600   192.580

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Miramar          Florida          United States                33029 Carrie Jensen             1   199.970    -19.990   0.000   179.980   12.600   192.580

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Wellesley Hls    Massachusetts United States                    2481 Elizabeth Baumann         1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Camas            Washington       United States                98607 Srinivasan Seshachalam    1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Nashville        Tennessee        United States                37204 Rose Robertson            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Dublin           Ohio             United States                43017 Shari Kolnicki            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Knoxville        Tennessee        United States                37920 James Langdon             1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Chicago          Illinois         United States                60618 David Allen               1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Forrest City     Arkansas         United States                72335 Shymeka Williams          1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    St George        Vermont          United States   05495-8038           Julia Bond              1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Seattle          Washington       United States   98116-0348           Lauren Taubman          1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Greenwich        Connecticut      United States                 6830 Donalda Fordyce-Urfirer   1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New York         New York         United States                10017 Lisa Haft                 1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Walnut Creek     California       United States                94598 Regina Pitluck            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    El Paso          Texas            United States                79912 Michael Gatewood          1   189.970     0.000    0.000   189.970    0.000   189.970




                                                                                                     2
                                                  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 124 of
                                                                                        142
                                                                                                                                                                                                               Exhibit 3
                                                                                                Exhibit A



N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Manhasset        New York         United States                11030 Natalie Klein            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Trenton          New Jersey       United States                 8610 Mark Lopez               1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Manassas         Virginia         United States   20112-2432          Sarah Karimi            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Clifton Park     New York         United States                12065 Charles Bucca            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Mahwah           New Jersey       United States                 7430 Steven Di Spigna         1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Barre            Massachusetts United States                    1005 Helen Rayshick           1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Oxford           Maryland         United States                21654 George Curlin            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Long Valley      New Jersey       United States                 7853 Maria Finnin             1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Lehi             Utah             United States                84043 Madison Ayoso            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Northport        New York         United States                11768 Alice Jean Peltz         1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    San Juan         Puerto Rico      United States                  926 Orlando Rodriguez        1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Bellaire         Texas            United States                77401 Francisco Fuentes        1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Boise            Idaho            United States                83703 Marcus Schlegel          2   379.940   -189.970   0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Potomac          Maryland         United States                20854 Marjan Yousefi           1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    San Mateo        California       United States                94403 Barbara Schweitzer       1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Osprey           Florida          United States                34229 Gabriel Schmergel        1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Presto           Pennsylvania     United States                15142 Carole hoag              1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Portsmouth       Rhode Island     United States                 2871 Neil Toback              1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Holbrook         New York         United States                11741 Qun Liu                  1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Decatur          Georgia          United States                30032 ELIJAH HICKS             1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Brooklyn         New York         United States                11215 Lianne Towbes            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    North Grafton    Massachusetts United States                    1536 ORELI RODRIGUEZ          1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Eugene           Oregon           United States                97403 Karen Gilbert            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Atherton         California       United States                94027 Paul Yock                1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Brooklyn         New York         United States                11201 David Santos Donaldson   1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Christiansted    Virgin Islands   United States                  823 Carmine Hendricks        1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    San Jose         California       United States                95130 Patricia Granger         1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Jersey City      New Jersey       United States                 7307 Linda Bis                1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Carlsbad         California       United States                92008 Joseph Santilli          1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    West Hartford    Connecticut      United States                 6119 Yvette Yelardy           1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Southhampton     New York         United States                11968 peter block              1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Seneca           South Carolina United States                  29672 Paul Anderson            1   189.970     0.000    0.000   189.970    0.000   189.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Costa Mesa       California       United States                92626 Rick Flores              1   187.970     0.000    0.000   187.970    0.000   187.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Roxie            Mississippi      United States                39661 Regina Tenner            1   187.970     0.000    0.000   187.970    0.000   187.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New York         New York         United States                10017 Julie Hecht              1   187.970     0.000    0.000   187.970    0.000   187.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New York         New York         United States                10075 Robin Albert             1   187.970     0.000    0.000   187.970    0.000   187.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Wacissa          Florida          United States                32361 GRETE M CASE             1   194.970    -19.490   0.000   175.480   12.280   187.760

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    South Lyon       Michigan         United States   48178-1626          Constance Zevchak       1   194.970     -8.740   0.000   186.230    0.000   186.230

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Eustis           Florida          United States                32726 Roger Rath               1   189.970    -16.730   0.000   173.240   12.090   185.330

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Grand Rapids     Michigan         United States                49507 Shannon Lindsay          1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Leominster       Massachusetts United States                    1453 Eric Sullender           1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Kansas City      Missouri         United States                64154 Melissa Beard            1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    San Jose         California       United States   95119-1434          Angelica Colonia        1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Roy              Washington       United States                98580 Trusilla Bussinger       1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Washington       District Of Columbia
                                                                                     United States                20024 Ruth Ann Weidel          1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Truckee          California       United States                96160 Jamie Evans              1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Woodbury         New York         United States                11797 Donald Nicolardi         1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Poland           Maine            United States                 4274 Paula Connor-Crouch      1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Rancho Murieta California         United States                95683 Carolyn Kammerer         1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Stamford         Connecticut      United States                 6902 Jonathan Arovas          1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Woodbury         Minnesota        United States                55125 Puspa Bhatta             1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Pittsburgh       Pennsylvania     United States                15216 Thomas Schumacher        1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Nashville        Tennessee        United States                37205 Sharon Taguchi           1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Windsor          Connecticut      United States                 6095 Henry Barboza            1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Chepachet        Rhode Island     United States                 2814 Carmel Absi dds          1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Westlake Village California       United States                91361 ANDREE BUCKLEY           1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Oklahoma City    Oklahoma         United States                73112 Cynthia Foster           1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Wise             Virginia         United States                24293 Dan Dale                 1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Mountain View    California       United States                94040 Marci Hanson             1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Catonsville      Maryland         United States                21228 kerry owens              1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Highlands Ranch Colorado          United States                80130 George Gilbert           1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Jonesboro        Arkansas         United States                72404 Deborah Peppers          1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Santa Fe Springs California       United States                90670 George Abiaad            1   184.970     0.000    0.000   184.970    0.000   184.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Miami Beach      Florida          United States                33140 kim hollingsworth        1   189.970    -18.990   0.000   170.980   11.970   182.950

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Newton           North Carolina   United States                28658 Marietta Burke           1   199.970    -18.310   0.000   181.660    0.000   181.660

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Wylie            Texas            United States                75098 PARAMJIT SINGH           1   199.970    -19.980   0.000   179.990    0.000   179.990

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New York         New York         United States                10022 Vita Cassese             1   199.970    -19.990   0.000   179.980    0.000   179.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Pickensville     Alabama          United States                35447 Charles Grimsley         1   199.970    -19.990   0.000   179.980    0.000   179.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Loveland         Ohio             United States   45140-3680          Susan Galloway          1   199.970    -19.990   0.000   179.980    0.000   179.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Plantation       Florida          United States                33324 Martin Musgrove          1   184.970    -18.480   0.000   166.490   11.640   178.130

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Cocoa Beach      Florida          United States                32931 Chuck Makarsky           1   189.970    -24.380   0.000   165.590   11.580   177.170

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New Hope         Pennsylvania     United States                18938 Martin Meglasson         1   184.970     -9.240   0.000   175.730    0.000   175.730

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Bartlett         Tennessee        United States                38135 Ambarish Keshani         1   194.970    -19.490   0.000   175.480    0.000   175.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Chicago          Illinois         United States                60647 Steven Art               1   174.970     0.000    0.000   174.970    0.000   174.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Allentown        Pennsylvania     United States                18104 Mary Bernd               1   174.970     0.000    0.000   174.970    0.000   174.970

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    West Palm BeachFlorida            United States                33406 Michelle McShane         1   189.970    -28.490   0.000   161.480   11.300   172.780

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Tampa            Florida          United States                33617 Diane Asumendi           1   157.770     0.000    0.000   157.770   13.410   171.180

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Chappaqua        New York         United States                10514 carolyn barg             1   189.970    -18.990   0.000   170.980    0.000   170.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Roswell          Georgia          United States                30075 Lisa Mann                1   189.970    -18.990   0.000   170.980    0.000   170.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    San Francisco    California       United States                94116 Lilli Ouyang             1   189.970    -18.990   0.000   170.980    0.000   170.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Beverly Hills    California       United States                90210 Sally Abramson           1   189.970    -18.990   0.000   170.980    0.000   170.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Mineral Bluﬀ     Georgia          United States                30559 Ann Merritt              1   189.970    -18.990   0.000   170.980    0.000   170.980




                                                                                                     3
                                                  Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 125 of
                                                                                        142
                                                                                                                                                                                                                  Exhibit 3
                                                                                                 Exhibit A



N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Pearland          Texas            United States                77584 Cindy Chua                 1   189.970    -18.990   0.000   170.980    0.000   170.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Clovis            California       United States                93619 Annette Shute              1   187.970    -17.430   0.000   170.540    0.000   170.540

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Pasadena          California       United States                91104 Anne Beck                  1   199.970    -29.990   0.000   169.980    0.000   169.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Brandon           Florida          United States                33511 KEITH BRANLY               1   174.970    -18.480   0.000   156.490   13.280   169.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New York          New York         United States                10024 Stephen Morse              1   187.970    -18.790   0.000   169.180    0.000   169.180

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Hinesburg         Vermont          United States                 5461 Michael S Alexander        1   187.970    -18.790   0.000   169.180    0.000   169.180

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Middleton         Wisconsin        United States                53562 Karen Kane                 1   187.970    -18.790   0.000   169.180    0.000   169.180

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Weston            Florida          United States                33326 Robert Ireland             1   157.770     0.000    0.000   157.770   11.050   168.820

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Miami             Florida          United States   33185-4920          Manuel E. López -Díaz     1   157.770     0.000    0.000   157.770   11.050   168.820

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Lakeland          Florida          United States                33810 Zunay Vega                 1   157.770     0.000    0.000   157.770   11.050   168.820

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Fort Lauderdale Florida            United States                33316 Carla Carter               1   157.770     0.000    0.000   157.770   11.050   168.820

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Reno              Nevada           United States                89511 Scott Palm                 1   187.970    -19.280   0.000   168.690    0.000   168.690

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Easton            Connecticut      United States   06612-1031          Laura Sunshine            1   197.970    -29.690   0.000   168.280    0.000   168.280

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Lakeland          Florida          United States                33805 Eduardo Gonzalez           1   184.970    -27.740   0.000   157.230   11.000   168.230

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Boca Raton        Florida          United States                33432 Krista Rosenberg           1   184.970    -27.740   0.000   157.230   11.000   168.230

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New York          New York         United States                10022 Rita Haves                 1   184.970    -17.010   0.000   167.960    0.000   167.960

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Napa              California       United States                94559 Deborah Sullivan           1   184.970    -17.730   0.000   167.240    0.000   167.240

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Greensboro        North Carolina   United States                27455 Annmarie Anemone           1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Stockbridge       Georgia          United States                30327 Paul Smith                 1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Carpentersville   Illinois         United States                60110 Joan Brodine               1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Long Beach        California       United States                90810 Ronald Shimizu             1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Annandale         Virginia         United States                22003 Dana Fitzgerald            1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Florence          Alabama          United States                35634 Barbara Brooks             1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Decatur           Alabama          United States                35601 Cheryl McCamy              1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Nutley            New Jersey       United States                 7110 Nicole Rusignuolo          1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Nazareth          Pennsylvania     United States                18064 Michael Calabrese          1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Hesperia          California       United States                92345 Alexis Rivera              1   184.970    -18.490   0.000   166.480    0.000   166.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Encino            California       United States                91426 Morris Drabinsky           1   184.970    -18.500   0.000   166.470    0.000   166.470

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Newport Beach California           United States                92660 James Krantz               1   184.970    -18.500   0.000   166.470    0.000   166.470

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Vancouver         Washington       United States                98682 Shelley Joy                1   194.970    -29.210   0.000   165.760    0.000   165.760

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Aspen             Colorado         United States                81611 Nancy Nevin                1   194.970    -29.240   0.000   165.730    0.000   165.730

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Dallas            Texas            United States                75214 David Visneau              1   184.970    -21.840   0.000   163.130    0.000   163.130

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Roseland          New Jersey       United States                 7068 Lisa Sgarlata              1   187.970    -25.980   0.000   161.990    0.000   161.990

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Mason             Ohio             United States                45040 Brian Aube                 1   189.970    -28.490   0.000   161.480    0.000   161.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Cupertino         California       United States                95014 Ruth McGuire               1   189.970    -28.490   0.000   161.480    0.000   161.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Arlington         Virginia         United States                22202 Marsha Haas                1   189.970    -28.490   0.000   161.480    0.000   161.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Edmonds           Washington       United States                98020 Sally Jongjitirat          1   189.970    -28.490   0.000   161.480    0.000   161.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Etobicoke         Ontario          Canada          M9B4Y8              roman baksa               1   189.970    -28.490   0.000   161.480    0.000   161.480

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Alexandria        Virginia         United States                22308 Deborah Curtis             1   197.970    -36.630   0.000   161.340    0.000   161.340

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    North Hills       California       United States                91601 Mary Orellana              1   199.970    -39.980   0.000   159.990    0.000   159.990

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Randallstown      Maryland         United States                21133 Jeston Hamer Jr.           1   199.970    -39.990   0.000   159.980    0.000   159.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Bristow           Virginia         United States                20136 Stephen Pereira            1   199.970    -39.990   0.000   159.980    0.000   159.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Irving            Texas            United States                75063 Devang Patel               1   199.970    -39.990   0.000   159.980    0.000   159.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Canton            Georgia          United States                30114 Wright Carol               1   199.970    -39.990   0.000   159.980    0.000   159.980

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Houston           Texas            United States                77024 Simon Wachsberg            1   187.970    -28.180   0.000   159.790    0.000   159.790

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New York.         New York         United States                10014 Sharon Abella              1   187.970    -28.180   0.000   159.790    0.000   159.790

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Lynn              Massachusetts United States                    1902 Desiree Silveira           1   187.970    -28.180   0.000   159.790    0.000   159.790

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New York          New York         United States                10038 Lisa Scanapico - STROOCK   1   187.970    -28.190   0.000   159.780    0.000   159.780

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Little Ferry      New Jersey       United States                 7643 michael morris             1   187.970    -28.190   0.000   159.780    0.000   159.780

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    New York          New York         United States                10014 Sharon Abella Kilik        1   187.970    -28.190   0.000   159.780    0.000   159.780

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Irvine            California       United States                92603 Daphne Chen                1   187.970    -28.190   0.000   159.780    0.000   159.780

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Los Angeles       California       United States                90077 Alexander Cole             1   187.970    -28.190   0.000   159.780    0.000   159.780

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Hygiene           Colorado         United States                80533 Cathy Holt                 1   187.970    -28.190   0.000   159.780    0.000   159.780

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Hamilton Nj       New Jersey       United States                 8610 Bola Adeaga                1   197.970    -39.590   0.000   158.380    0.000   158.380

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Morgan Hill       California       United States                95035 Julie Hunt                 1   197.970    -39.590   0.000   158.380    0.000   158.380

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Roswell           Georgia          United States                30075 Lisa Cooper                1   197.970    -39.590   0.000   158.380    0.000   158.380

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Flushing          New York         United States                11358 Paul Ubertini              1   197.970    -39.590   0.000   158.380    0.000   158.380

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Scottsdale        Arizona          United States                85258 Sally Dunn                 1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Torrance          California       United States                90274 Carrie Dugel               1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Norcross          Georgia          United States                30071 Elizabeth Rackley          1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Lexington         Kentucky         United States                40517 Sherri Reardon             1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Jersey City       New Jersey       United States                 7307 Donna Chelle Morales       2   315.540   -157.770   0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Lynchburg         Virginia         United States                24502 Bre Parker                 1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Jericho           New York         United States                11753 Robyn Wertheim             1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Longmont          Colorado         United States                80503 Nikolai Gromicko           1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Emeryville        California       United States                94608 Martin Opsahl              1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Cave Creek        Arizona          United States                85331 Frederic Petrovsky         1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Lake Oswego       Oregon           United States                97034 Amy Gaddis                 1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Albuquerque       New Mexico       United States                87120 Meredith Cox               1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Manhattan BeachCalifornia          United States                90266 Devon Baranski             1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Fort Payne        Alabama          United States                35967 Stacie Akins               1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Spokane           Washington       United States                99203 raymond miller             1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Carmichael        California       United States                95608 Elaine Pesce               1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Bermuda Dunes California           United States                92203 Xochilt Zatarain           1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Geneva            New York         United States                14456 Vivian Russell             1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Wildomar          California       United States                92595 Michael Brandes            1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    San Diego         California       United States                92126 Joshua Rosenthal           1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Denver            Colorado         United States                80212 Katherine Broome           1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Denver            Colorado         United States                80206 Gayle Reising              1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Denver            Colorado         United States                80202 Phil Bangerter             1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    San Jose          California       United States                95119 Angelica Colonia           1   157.770     0.000    0.000   157.770    0.000   157.770

N95 3M 1860S Made in USA 20 pcs (1 Box)   1860S    Arlington         Virginia         United States                22209 David Coﬀman               1   157.770     0.000    0.000   157.770    0.000   157.770




                                                                                                      4
                                                                Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 126 of
                                                                                                      142
                                                                                                                                                                                                                            Exhibit 3
                                                                                                              Exhibit A



N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Sleepy Hollow     New York        United States                10591 Scott Kamp            1     174.970    -17.490   0.000    157.480   0.000   157.480

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    West Linn         Oregon          United States                97068 Lina Takano           1     174.970    -17.490   0.000    157.480   0.000   157.480

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Imperial          California      United States                92251 Robert Blaisdell      1     184.970    -27.740   0.000    157.230   0.000   157.230

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Encinitas         California      United States                92024 Kayla Vom Dorp        1     184.970    -27.740   0.000    157.230   0.000   157.230

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Stowe             Vermont         United States                 5672 Danit Fried           1     189.970    -34.170   0.000    155.800   0.000   155.800

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    San Jose          California      United States                95138 Steve Chen            1     174.970    -22.430   0.000    152.540   0.000   152.540

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Fort Lauderdale Florida           United States   33308-5805          Vicky Butzler        1     157.770    -15.770   0.000    142.000   9.940   151.940

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Chester           New Jersey      United States                 7930 Michelle Valenza      1     174.970    -24.360   0.000    150.610   0.000   150.610

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Coppell           Texas           United States                75019 Bipin Barun           1     174.970    -26.240   0.000    148.730   0.000   148.730

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Austin            Texas           United States                78704 Teresa Nguyen         2     375.940   -227.900   0.000    148.040   0.000   148.040

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Sheboygan         Wisconsin       United States                53081 Louie Coulis          1     184.970    -36.990   0.000    147.980   0.000   147.980

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Greenwich         Connecticut     United States                 6831 sindie schur          1     157.770    -14.350   0.000    143.420   0.000   143.420

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Arlington         Virginia        United States                22201 BARBARA I HODGES      1     157.770    -15.770   0.000    142.000   0.000   142.000

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Loveland          Ohio            United States                45140 Susan Galloway        1     157.770    -15.770   0.000    142.000   0.000   142.000

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Philadelphia      Pennsylvania    United States                19102 Charles Fofana        1     199.970    -59.990   0.000    139.980   0.000   139.980

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Oakland           California      United States                94704 Kim Chng              1     174.970    -34.990   0.000    139.980   0.000   139.980

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Madison           Connecticut     United States                 6443 Denise Dudas          1     174.970    -34.990   0.000    139.980   0.000   139.980

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Beachwood         Ohio            United States                44122 Eileen Guttman        1     157.770    -21.730   0.000    136.040   0.000   136.040

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Virginia Beach    Virginia        United States                23451 Betty Donovan         1     157.770    -21.850   0.000    135.920   0.000   135.920

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Rockville         Maryland        United States                20850 Mark Rubin            1     189.970    -56.980   0.000    132.990   0.000   132.990

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Colton            California      United States                92324 GAYLE PRECIADO        1     157.770    -31.540   0.000    126.230   0.000   126.230

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Saint Louis       Missouri        United States                63141 Paulette Tarantola    1     157.770    -31.540   0.000    126.230   0.000   126.230

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Pacific Palisades California      United States   90272-2532          LONNIE WITTENBERG    1     157.770    -31.540   0.000    126.230   0.000   126.230

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Nashville         Tennessee       United States                37212 robin rice            1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Apple Grove       West Virginia   United States                25502 Tammy Grandia         1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Hawthorne         New York        United States                10532 GEORGE Pappas         1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Yorba Linda       California      United States                92886 Trieu Hoang           1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Alpharetta        Georgia         United States                30004 Porter Payne          1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Westlake Village California       United States                91362 Jeﬀ Nalin             1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Itasca            Illinois        United States   60143-1678          Thomas Pawlicki      1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Los Angeles       California      United States                90069 Ellen Evans           1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Cave Creek        Arizona         United States                85331 Laura Willard         1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Culpeper          Virginia        United States                22701 Angela Reed           1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Las Vegas         Nevada          United States                89123 Justina Lee           1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Pittsburgh        Pennsylvania    United States                15213 kerry lynn            1     157.770    -31.550   0.000    126.220   0.000   126.220

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    East Brunswick New Jersey         United States                 8816 GARY AVENDANO         1     157.770    -34.000   0.000    123.770   0.000   123.770

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Searcy            Arkansas        United States                72143 Jeﬀ Barker            1     157.770    -39.430   0.000    118.340   0.000   118.340

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Milford           Michigan        United States                48381 Ricardo Hickinson     1     157.770    -39.430   0.000    118.340   0.000   118.340

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Creve Coeur       Missouri        United States                63141 Clarissa Allen        1     157.770    -39.440   0.000    118.330   0.000   118.330

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Las Vegas         Nevada          United States   89158-4362          Jason Lynch          1     157.770    -39.440   0.000    118.330   0.000   118.330

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    San Diego         California      United States                92129 Mitchell Dukovich     1     157.770    -39.440   0.000    118.330   0.000   118.330

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Memphis           Tennessee       United States                38133 LOREN DEARING         0     189.970     0.000 -189.970      0.000   0.000     0.000

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    New York          New York        United States                10023 Rana Sawaya           1     189.970   -189.970   0.000      0.000   0.000     0.000

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Bloomington       Indiana         United States                47401 Eileen Caird          0     184.970    -18.490 -166.480     0.000   0.000     0.000

N95 3M 1860S Made in USA 1 Case = 6 Boxes = 120 Masks            Miami             Florida         United States                33155 Guillermo Lopez       1     877.770   -877.770   0.000      0.000   0.000     0.000

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    New York          New York        United States                10021 Debra Wasser          1     199.970   -199.970   0.000      0.000   0.000     0.000

N95 3M 1860S Made in USA 20 pcs (1 Box)                 1860S    Miami             Florida         United States                33155 Guillermo Lopez      86   13929.420 -13929.420   0.000      0.000   0.000     0.000




                                                                                                                   5
                                                                Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 127 of
                                                                                                      142
                                                                                                                                                                                                                                 Exhibit 3

                                                                                                        Exhibit A


                                                                                            sales_2020-01-01_2020-11-16_8210

product_title             variant_title variant_sku billing_city      billing_region   billing_country billing_postal_code customer_name           net_quantity gross_sales discounts returns net_sales taxes      total_sales

N95 3M 8210 Made in USA                              Nampa            Idaho            United States                83687 Roxanne Vidales                   10    1579.700     0.000    0.000   1579.700   0.000     1579.700

N95 3M 8210 Made in USA                              New York         New York         United States                10023 Mathew Kaplan                      8    1183.760     0.000    0.000   1183.760   0.000     1183.760

N95 3M 8210 Made in USA                              Absecon          New Jersey       United States                 8201 Joseph Simone                     10    1139.700   -177.950   0.000    961.750   0.000      961.750

N95 3M 8210 Made in USA                              Andover          Massachusetts United States                    1810 Sheri Martin                       6     827.820     0.000    0.000    827.820   0.000      827.820

N95 3M 8210 Made in USA                              Forty Fort       Pennsylvania     United States                18704 HOWARD HOPSON                      9    1381.730   -591.880   0.000    789.850   0.000      789.850

N95 3M 8210 Made in USA                              Austin           Texas            United States                78731 Jack Roberts                       5     639.850    -76.770   0.000    563.080   0.000      563.080

N95 3M 8210 Made in USA                              Los Angeles      California       United States                90066 Catherine Bull                     4     571.880    -24.830   0.000    547.050   0.000      547.050

N95 3M 8210 Made in USA                              Jeﬀerson City    Missouri         United States                65102 Benjamin DeFeo                     3     473.910     0.000    0.000    473.910   0.000      473.910

N95 3M 8210 Made in USA                              New York         New York         United States                10014 Sharon Abella                      3     443.910     0.000    0.000    443.910   0.000      443.910

N95 3M 8210 Made in USA                              New York         New York         United States                10009 Michael Lebowitz                   4     551.880   -116.750   0.000    435.130   0.000      435.130

N95 3M 8210 Made in USA                              Hummelstown      Pennsylvania     United States                17036 Thomas Dispenza                    4     399.880     0.000    0.000    399.880   0.000      399.880

N95 3M 8210 Made in USA                              Seattle          Washington       United States                98117 david neil                         3     453.910    -59.180   0.000    394.730   0.000      394.730

N95 3M 8210 Made in USA                              Thousand Oaks California          United States                91360 SAMUEL MAGNO                       3     423.910    -69.980   0.000    353.930   0.000      353.930

N95 3M 8210 Made in USA                              Tampa            Florida          United States                33646 Amandeep Sandhu                    2     315.940     0.000    0.000    315.940 26.870       342.810

N95 3M 8210 Made in USA                              Milwaukee        Wisconsin        United States   53211-2634          Jack Stewart                      2     315.940     0.000    0.000    315.940   0.000      315.940

N95 3M 8210 Made in USA                              Tiburon          California       United States                94920 Fred Starr                         2     315.940     0.000    0.000    315.940   0.000      315.940

N95 3M 8210 Made in USA                              Trenton          New Jersey       United States                 8610 Mark Lopez                         2     315.940     0.000    0.000    315.940   0.000      315.940

N95 3M 8210 Made in USA                              Owings Mills     Maryland         United States   21117-2355          A Wexler                          2     315.940     0.000    0.000    315.940   0.000      315.940

N95 3M 8210 Made in USA                              Franklin         Tennessee        United States                37069 Jennifer Parker                    2     315.940     0.000    0.000    315.940   0.000      315.940

N95 3M 8210 Made in USA                              Elwood           New Jersey       United States                 8217 D Santoro                          3     355.910    -45.580   0.000    310.330   0.000      310.330

N95 3M 8210 Made in USA                              Newbury Park     California       United States                91320 Scott Norton                       2     295.940     0.000    0.000    295.940   0.000      295.940

N95 3M 8210 Made in USA                              New York         New York         United States                10011 maureen gallace                    2     295.940     0.000    0.000    295.940   0.000      295.940

N95 3M 8210 Made in USA                              Chicago          Illinois         United States                60607 Steven Art                         2     295.940     0.000    0.000    295.940   0.000      295.940

N95 3M 8210 Made in USA                              New York         New York         United States                10023 Laurie Gottlieb                    2     295.940     0.000    0.000    295.940   0.000      295.940

N95 3M 8210 Made in USA                              Wheaton          Illinois         United States                60189 Bishop                             2     295.940     0.000    0.000    295.940   0.000      295.940

N95 3M 8210 Made in USA                              Billings         Montana          United States                59101 Carlotta Hecker                    2     295.940     0.000    0.000    295.940   0.000      295.940

N95 3M 8210 Made in USA                              Landenberg       Pennsylvania     United States                19350 Anna Layosa Magat                  2     305.940    -29.030   0.000    276.910   0.000      276.910

N95 3M 8210 Made in USA                              Alpharetta       Georgia          United States                30005 Nik Vseer                          2     315.940    -47.380   0.000    268.560   0.000      268.560

N95 3M 8210 Made in USA                              Lancaster        California       United States                93536 deborah leigh Dusol                2     275.940    -12.790   0.000    263.150   0.000      263.150

N95 3M 8210 Made in USA                              Boca Raton       Florida          United States                33496 Maria Odette Canivell              3     299.910    -63.430   0.000    236.480 16.530       253.010

N95 3M 8210 Made in USA                              Burlington       Iowa             United States                52601 H Sanchez                          2     295.940    -44.390   0.000    251.550   0.000      251.550

N95 3M 8210 Made in USA                              Fort Worth       Texas            United States                76111 James Howard                       2     295.940    -48.970   0.000    246.970   0.000      246.970

N95 3M 8210 Made in USA                              Tucson           Arizona          United States                85718 Kelly Potter                       2     255.940    -38.390   0.000    217.550   0.000      217.550

N95 3M 8210 Made in USA                              Ravensdale       Washington       United States                98051 Kevin Higgins                      2     255.940    -43.900   0.000    212.040   0.000      212.040

N95 3M 8210 Made in USA                              Warren           New Jersey       United States                 7059 Margaret Goodzeit                  2     255.940    -44.780   0.000    211.160   0.000      211.160

N95 3M 8210 Made in USA                              Los Gatos        California       United States                95032 LISA SHIROISHI                     2     255.940    -51.170   0.000    204.770   0.000      204.770

N95 3M 8210 Made in USA                              Lake Forest      California       United States                92630 David Doi                          2     255.940    -51.180   0.000    204.760   0.000      204.760

N95 3M 8210 Made in USA                              New York         New York         United States                10018 Jeﬀrey Berman                      2     255.940    -51.180   0.000    204.760   0.000      204.760

N95 3M 8210 Made in USA                              Oceanside        California       United States                92054 Rick Franks                        2     227.940    -24.990   0.000    202.950   0.000      202.950

N95 3M 8210 Made in USA                              Athol            Massachusetts United States                    1331 Peter G Sienkiewicz                2     199.940     0.000    0.000    199.940   0.000      199.940

N95 3M 8210 Made in USA                              Sandy            Oregon           United States                97055 Nola Meier                         2     199.940     0.000    0.000    199.940   0.000      199.940

N95 3M 8210 Made in USA                              Chicago          Illinois         United States                60608 Enrique Rivera                     2     199.940     0.000    0.000    199.940   0.000      199.940

N95 3M 8210 Made in USA                              Arlington        Virginia         United States                22201 Leah Chang                         2     199.940     0.000    0.000    199.940   0.000      199.940

N95 3M 8210 Made in USA                              Los Angeles      California       United States                90024 Karoly Holczer                     2     199.940     0.000    0.000    199.940   0.000      199.940

N95 3M 8210 Made in USA                              Bozeman          Montana          United States                59715 Shauna Bethel                      2     255.940    -57.570   0.000    198.370   0.000      198.370

N95 3M 8210 Made in USA                              Folsom           California       United States                95630 Christine Kondo-Lister             2     199.940    -19.990   0.000    179.950   0.000      179.950

N95 3M 8210 Made in USA                              Riverside        Rhode Island     United States                 2915 Judy Newberg                       2     227.940    -50.580   0.000    177.360   0.000      177.360

N95 3M 8210 Made in USA                              Indianapolis     Indiana          United States                46260 Steven Pecar                       2     199.940    -30.750   0.000    169.190   0.000      169.190

N95 3M 8210 Made in USA                              The Villages     Florida          United States                32162 Georgine Gaull                     1     157.970     0.000    0.000    157.970 11.060       169.030

N95 3M 8210 Made in USA                              Boynton Beach    Florida          United States                33473 G DI MARCO                         1     157.970     0.000    0.000    157.970 11.060       169.030

N95 3M 8210 Made in USA                              Margate City     New Jersey       United States                 8402 jane quigley                       1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Bedford          New York         United States                10506 Eric Roth                          1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Houston          Texas            United States                77005 Elizabeth LaGrone                  1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Los Angeles      California       United States                90029 April Ingram                       1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Haymarket        Virginia         United States                20169 Michael Potts                      1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Eugene           Oregon           United States                97403 Raina Megert                       1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Garza Garcia     Nuevo León       Mexico                       66256 Juan Manuel Garcia                 1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Boca Raton       Florida          United States                33432 Arthur Rosenberg                   1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Palo Alto        California       United States                94301 Justine Bianco                     1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Fresno           California       United States                93711 Carol Perez                        1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Ellijay          Georgia          United States   30540-5039          John Wirtz                        1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              San Francisco    California       United States   94121-1316          Colette Brooks                    1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Taylors          South Carolina United States                  29687 William Simpson                    1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Girard           Ohio             United States                44420 Carol Sopkovich                    1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Studio City      California       United States                91604 Mike Shackleton                    1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Winston Salem    North Carolina   United States   27106-9685          Matthew Ronn                      1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Houston          Texas            United States                77059 Anh Cacciatore                     1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              San Rafael       California       United States                94903 Jill Donnelly                      1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Covington        Kentucky         United States                41011 denise ciambarella                 1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Atherton         California       United States                94027 Paul Yock                          1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Morganville      New Jersey       United States                 7751 Lee Huttner                        1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Atlanta          Georgia          United States                30306 Susan Gantt                        1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Moraga           California       United States                94556 Jacqueline Novick                  1     157.970     0.000    0.000    157.970   0.000      157.970

N95 3M 8210 Made in USA                              Visalia          California       United States                93291 Tiﬀany Elbissat                    1     157.970     0.000    0.000    157.970   0.000      157.970




                                                                                                                1
                                    Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 128 of
                                                                          142
                                                                                                                                                                                   Exhibit 3

                                                                              Exhibit A

N95 3M 8210 Made in USA   Astoria           New York         United States                11106 Chrissoula Mihelakis   1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Brooklyn          New York         United States   11234-6615          Steve Bereznitsky     1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Atlanta           Georgia          United States                30306 Larry Polk             1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Crofton           Maryland         United States                21114 David Bourgeois        1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Sonoma            California       United States                95476 Kim Schuh              1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Hudson            Massachusetts United States                    1749 Keith Klinedinst       1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Santa Monica      California       United States                90405 Jeﬀ Hahn               1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Southlake         Texas            United States                76092 Mesha O'Neal           1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   River Ridge       Louisiana        United States   70123-1943          Jacqueline Carter     1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   New City          New York         United States                10956 ROBERT DERECTOR        1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Williamsburg      Virginia         United States                23185 Roscoe McBee           1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Westfield         New Jersey       United States                 7090 Brian Sullivan         1   157.970    0.000    0.000   157.970   0.000   157.970

N95 3M 8210 Made in USA   Eustis            Florida          United States                32726 Roger Rath             1   157.970   -13.920   0.000   144.050 10.090    154.140

N95 3M 8210 Made in USA   Miami             Florida          United States                33155 Junney Baeza           1   147.970    -6.660   0.000   141.310   9.880   151.190

N95 3M 8210 Made in USA   Caledonia         Michigan         United States                49316 Thomas Soltys          1   157.970    -7.890   0.000   150.080   0.000   150.080

N95 3M 8210 Made in USA   Durham            New Hampshire United States                    3824 MIKE PICARD            2   199.940   -49.980   0.000   149.960   0.000   149.960

N95 3M 8210 Made in USA   Northborough      Massachusetts United States                    1532 Laura Folsom           2   199.940   -49.980   0.000   149.960   0.000   149.960

N95 3M 8210 Made in USA   Cambria           California       United States                93428 Martin Steed           2   199.940   -49.980   0.000   149.960   0.000   149.960

N95 3M 8210 Made in USA   Denver            Colorado         United States                80246 Erin Nordlof           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Tucson            Arizona          United States                85711 Kathleen Garner        1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Portland          Oregon           United States                97219 Donald Eckton          1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Linden            Michigan         United States                48451 Milton Holloway        1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Houston           Texas            United States                77040 Melinda Brinkley       1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Akron             Ohio             United States                44333 Ginger Bell            1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Southampton       New York         United States                11968 Jeﬀery Hyde            1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Piscataway        New Jersey       United States                 8854 william Bertrand       1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Burbank           California       United States                91501 Andrea Giummarra       1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Moultonborough New Hampshire United States         03254-4736          Spencer Joyner        1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Princeton         New Jersey       United States                 8540 Michele Forman         1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Chino Hills       California       United States                91709 Jennifer De leon       1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Mission Viejo     California       United States                92692 Ann Sardo              1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   West Yarmouth     Massachusetts United States                    2673 Hannah Ewart           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   New York          New York         United States                10075 Elyse goldstein        1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Sammamish         Washington       United States                98029 Sallie Becker          1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Ellensburg        Washington       United States                98926 Cheryl Lince           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Marco Island      Florida          United States                34145 Elizabeth Simon        1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Mukilteo          Washington       United States                98275 william zander         1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Mountain View     California       United States                94040 Marci Hanson           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   New York          New York         United States                10069 David Bocchi           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   New York          New York         United States                10024 Linda Field            1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Kirksville        Missouri         United States   63501-7549          NATHAN WALKER         1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Woodmere          New York         United States                11598 Alan Gasner            1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Mercerville       New Jersey       United States                 8619 Vincent Polignano      1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   New York          New York         United States                10024 Danielle strauss       1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Granada Hills     California       United States                91344 maria gumba            1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Roseville         California       United States                95678 David Aria             1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Buﬀalo Grove      Illinois         United States                60089 Scott Day              1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Verona            New Jersey       United States                 7044 Andrea Testa           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Winston Salem     North Carolina   United States                27106 arthur blackstock      1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   New York          New York         United States                10112 Margot Silver NBC      1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Sewickley         Pennsylvania     United States                15143 Sally Nimick           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   New York          New York         United States                10014 Jon Kilik              1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Lynchburg         Virginia         United States                24501 Penny Tyree            1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Wilmington        North Carolina   United States                28412 Jeﬀ Romero             1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Washington        District Of Columbia
                                                             United States                20015 Jewell Estes           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Pottstown         Pennsylvania     United States                19464 Kathryn Herrera        1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Durham            North Carolina   United States   27713-7560          TJ RANEY              1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Newport Beach California           United States                92660 Steve Lassley          1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Austin            Texas            United States                78704 Oded Doron             1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Albuquerque       New Mexico       United States                87111 Rigena Nordyke         1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Lewes             Delaware         United States                19958 Marge Amodei           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Saint Paul        Minnesota        United States                55101 James Lee              1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Waco              Texas            United States                76712 Judy L Green           1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Pacific Palisades California       United States                90272 Lewis Abel             1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Huachuca City     Arizona          United States                85616 Janet Hill             1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Lexington         South Carolina United States                  29072 Jalal Sadreameli       1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   New York          New York         United States                10012 Cristina Beltran       1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   St. Louis         Missouri         United States                63124 Mike Palmer            1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Elbert            Colorado         United States                80106 Ronald Gibson          1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   New Orleans       Louisiana        United States                70130 Jack Modinger          1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Las Vegas         Nevada           United States                89117 SALVADOR DATU          1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Somis             California       United States                93066 Carol Jackson          1   147.970    0.000    0.000   147.970   0.000   147.970

N95 3M 8210 Made in USA   Atlanta           Georgia          United States                30306 Marsha Raeber          1   157.970   -14.330   0.000   143.640   0.000   143.640

N95 3M 8210 Made in USA   Carlsbad          California       United States                92008 Francis Doherty        1   157.970   -14.540   0.000   143.430   0.000   143.430

N95 3M 8210 Made in USA   Menlo Park        California       United States                94025 Karl Sonkin            1   157.970   -15.790   0.000   142.180   0.000   142.180

N95 3M 8210 Made in USA   Fremont (AlamedaCalifornia
                                           County), Ca 94539
                                                          United States                   94539 Dorothy Kusumoto       1   157.970   -15.790   0.000   142.180   0.000   142.180




                                                                                      2
                                      Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 129 of
                                                                            142
                                                                                                                                                                                        Exhibit 3

                                                                              Exhibit A

N95 3M 8210 Made in USA   Atlanta           Georgia         United States                 30306 Betsy Scott                1   157.970    -15.790   0.000   142.180   0.000   142.180

N95 3M 8210 Made in USA   Chappaqua         New York        United States                 10514 carolyn barg               1   157.970    -15.790   0.000   142.180   0.000   142.180

N95 3M 8210 Made in USA   Woodland Hills    California      United States                 91364 Kelly Rizzo                1   157.970    -15.790   0.000   142.180   0.000   142.180

N95 3M 8210 Made in USA   Greenfield        Massachusetts United States                    1301 Evelyn Wulfkuhle           1   157.970    -15.790   0.000   142.180   0.000   142.180

N95 3M 8210 Made in USA   Palm Beach Gardens
                                         Florida            United States                 33418 Edit Tolnai                1   127.970     0.000    0.000   127.970   8.960   136.930

N95 3M 8210 Made in USA   Wakefield         Rhode Island    United States                  2879 Heather Mazzeo             1   147.970    -11.100   0.000   136.870   0.000   136.870

N95 3M 8210 Made in USA   Sacramento        California      United States                 95815 Marie Oyler                2   295.940   -160.190   0.000   135.750   0.000   135.750

N95 3M 8210 Made in USA   Valhalla          New York        United States                 10595 Michael Zielinski          1   147.970    -13.550   0.000   134.420   0.000   134.420

N95 3M 8210 Made in USA   Pacifica          California      United States                 94044 Steven Barnett             1   147.970    -13.550   0.000   134.420   0.000   134.420

N95 3M 8210 Made in USA   Portland          Oregon          United States                 97212 Townsend Hyatt             1   157.970    -23.690   0.000   134.280   0.000   134.280

N95 3M 8210 Made in USA   Chesterfield      Missouri        United States                 63017 Judy Levens                1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Green Valley      Arizona         United States                 85614 lynn payne                 1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Nazareth          Pennsylvania    United States    18064-9564           Dave Clark               1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Laguna Beach      California      United States    92651-1503           Melanie Drake            1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Westminster       California      United States                 92683 Maria Angelique Canubida   1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Baltimore         Maryland        United States                 21230 Troy Griﬃn                 1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Baltimore         Maryland        United States                 21209 Joshua Barber              1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Houston           Texas           United States                 77060 Erick Sachs                1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Orinda            California      United States                 94563 Susan Supran               1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Lancaster         California      United States                 93535 Mikhael Giron Elimelech    1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Amherst           Massachusetts United States                    1002 Sedgwick Heskett           1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Longview          Texas           United States                 75605 sharp, john                1   147.970    -14.790   0.000   133.180   0.000   133.180

N95 3M 8210 Made in USA   Brooklyn          New York        United States                 11201 Mojisola Rotibi            1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Winchester        Massachusetts United States                    1890 Hillary Baker              1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Bethlehem         Pennsylvania    United States                 18017 susan hamill               1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Garden Grove      California      United States                 92840 Russell Gernannt           1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Winnetka          Illinois        United States                 60093 Steven Seltzer             1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Beverly Hills     California      United States                 90211 Suzanne Bukinik            1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Duncan            Mississippi     United States                 38740 John Summers               1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Erie              Pennsylvania    United States                 16505 Holly Villella             1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Concord           Massachusetts United States                    1742 Paul Marino                1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Springfield       Virginia        United States                 22153 Roger Wixtrom              1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Cave Creek        Arizona         United States                 85331 Frederic Petrovsky         1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Sausalito         California      United States                 94965 John Schrom                1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Rutherford        California      United States                 94573 Dan Weinstein              1   127.970     0.000    0.000   127.970   0.000   127.970

N95 3M 8210 Made in USA   Islandia          New York        United States                 11749 Susan Reiss                1   157.970    -31.590   0.000   126.380   0.000   126.380

N95 3M 8210 Made in USA   North Bethesda Maryland           United States                 20852 Alan Stolte                1   157.970    -31.590   0.000   126.380   0.000   126.380

N95 3M 8210 Made in USA   Portland          Oregon          United States    97212-4258           Townsend Hyatt           1   157.970    -31.590   0.000   126.380   0.000   126.380

N95 3M 8210 Made in USA   Findlay           Ohio            United States                 45840 Susan Sommers              1   157.970    -31.590   0.000   126.380   0.000   126.380

N95 3M 8210 Made in USA   Fremont           California      United States                 94537 Loren Lepiane              1   147.970    -22.190   0.000   125.780   0.000   125.780

N95 3M 8210 Made in USA   Binghamton        New York        United States                 13903 Richard Mackie             1   147.970    -22.190   0.000   125.780   0.000   125.780

N95 3M 8210 Made in USA   Pepper Pike       Ohio            United States                 44124 Peter Kaiser               1   147.970    -29.590   0.000   118.380   0.000   118.380

N95 3M 8210 Made in USA   Brooklyn          New York        United States                 11215 Mark Owens                 1   147.970    -29.590   0.000   118.380   0.000   118.380

N95 3M 8210 Made in USA   Huntingdon ValleyPennsylvania     United States                 19006 Jordan Sahl                1   147.970    -29.590   0.000   118.380   0.000   118.380

N95 3M 8210 Made in USA   Edgewater         New Jersey      United States                  7020 Debbie Friedman            1   147.970    -29.590   0.000   118.380   0.000   118.380

N95 3M 8210 Made in USA   Annapolis         Maryland        United States                 21401 Richard Krulis             1   127.970    -12.790   0.000   115.180   0.000   115.180

N95 3M 8210 Made in USA   Portland          Oregon          United States                 97214 S Lindsay                  1   127.970    -12.790   0.000   115.180   0.000   115.180

N95 3M 8210 Made in USA   Scottsdale        Arizona         United States                 85259 Glenn Islat M.D.           1   127.970    -12.790   0.000   115.180   0.000   115.180

N95 3M 8210 Made in USA   Chesterfield      Missouri        United States                 63017 Mitra Boodram              1   127.970    -12.790   0.000   115.180   0.000   115.180

N95 3M 8210 Made in USA   Township Of Washington
                                         New Jersey         United States                  7676 Sanjay Arora               1   127.970    -12.790   0.000   115.180   0.000   115.180

N95 3M 8210 Made in USA   Bainbridge Island Washington      United States                 98110 Cynthia Taylor MD          1   127.970    -12.800   0.000   115.170   0.000   115.170

N95 3M 8210 Made in USA   Pensacola         Florida         United States                 32526 Adina Westmark             1   127.970    -25.590   0.000   102.380   7.680   110.060

N95 3M 8210 Made in USA   Linden            New Jersey      United States                  7036 Rochelle Williams          1   127.970    -19.190   0.000   108.780   0.000   108.780

N95 3M 8210 Made in USA   Boise             Idaho           United States                 83703 Marcus Schlegel            1   127.970    -19.190   0.000   108.780   0.000   108.780

N95 3M 8210 Made in USA   Sunnyvale         California      United States                 94087 Gordon Block               1   127.970    -19.190   0.000   108.780   0.000   108.780

N95 3M 8210 Made in USA   Surprise          Arizona         United States                 85388 Diane Connelly             1   127.970    -22.570   0.000   105.400   0.000   105.400

N95 3M 8210 Made in USA   Boston            Massachusetts United States                    2210 Ann Meeker-O'Connell       1   127.970    -23.830   0.000   104.140   0.000   104.140

N95 3M 8210 Made in USA   Maywood           Illinois        United States                 60153 Jeary Beals                1   127.970    -25.580   0.000   102.390   0.000   102.390

N95 3M 8210 Made in USA   Fairfax           Virginia        United States                 22031 Fanis Sultanbikov          1   127.970    -25.580   0.000   102.390   0.000   102.390

N95 3M 8210 Made in USA   Greenwich         Connecticut     United States                  6878 Mihail Nikolov             1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Louisville        Colorado        United States                 80027 Gary Mansdorfer            1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Fairfax           Virginia        United States    22031-5037           Fanis Sultanbikov        1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Fort Mill         South Carolina United States                  29715 Jeanette Black             1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Washington        District Of Columbia
                                                             United States                20016 reed schmidt               1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Decatur           Georgia         United States                 30034 Anna Pennyman              1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Bethesda          Maryland        United States                 20816 Rochelle Austrian          1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Bozeman           Montana         United States                 59715 Karli Edholm               1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Hummelstown       Pennsylvania    United States                 17036 Ed Lammando                1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Beaverton         Oregon          United States                 97007 Gary Goncher               1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Bozeman           Montana         United States                 59715 Christopher Brown          1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Findlay           Ohio            United States                 45840 Susan Sommers              1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Rochester         New York        United States                 14609 Erica Fee                  1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Barre             Massachusetts United States                    1005 Helen Rayshick             1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Natchez           Mississippi     United States                 39120 Britton Jones              1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Berkeley          California      United States                 94703 Sasha Futran               1   127.970    -25.590   0.000   102.380   0.000   102.380

N95 3M 8210 Made in USA   Annapolis         Maryland        United States                 21401 B Schlein                  1   127.970    -25.590   0.000   102.380   0.000   102.380




                                                                                      3
                                    Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 130 of
                                                                          142
                                                                                                                                                                                  Exhibit 3

                                                                              Exhibit A

N95 3M 8210 Made in USA   Ringwood          New Jersey       United States                 7456 Martin Wellhoefer      1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Holland           Ohio             United States                43528 Sandra Pilliod         1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Alexandria        Virginia         United States                22306 James Abbatiello       1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Missouri City     Texas            United States                77489 Andre Holman           1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Davis             California       United States                95618 Ben Hunter             1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   San Francisco     California       United States                94062 thomas fazioli         1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Jeﬀerson          Georgia          United States                30549 Pauline Villagomez     1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Rochester         New York         United States                14625 Lisa Reichman          1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Naperville        Illinois         United States                60564 Rosalind Downing       1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Montclair         New Jersey       United States                 7043 theresa beyer          1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Knoxville         Tennessee        United States   37918-4521           Gary Henderson       1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Cedarville        Ohio             United States                45314 James Lanham           1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Greenbrae         California       United States                94904 Jerald Young           1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Grafton           Ohio             United States                44044 Greg Farley            1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Douglas           Arizona          United States                85607 Oscar Vildosola        1    99.970     0.000    0.000   99.970   0.000   99.970

N95 3M 8210 Made in USA   Longboat Key      Florida          United States                34228 Eva Countess Kendeﬀy   1    99.970     -9.990   0.000   89.980   6.300   96.280

N95 3M 8210 Made in USA   Miromar Lakes     Florida          United States                33913 R Polster              1    99.970     -9.990   0.000   89.980   5.850   95.830

N95 3M 8210 Made in USA   Windsor           Connecticut      United States                 6095 Kevin Doyle            1    99.970     -4.990   0.000   94.980   0.000   94.980

N95 3M 8210 Made in USA   Christiansted     Virgin Islands   United States                  823 Carmine Hendricks      1    99.970     -7.610   0.000   92.360   0.000   92.360

N95 3M 8210 Made in USA   New Braunfels     Texas            United States                78132 Candra Buckner         1    99.970     -8.980   0.000   90.990   0.000   90.990

N95 3M 8210 Made in USA   Needham           Massachusetts United States                    2492 Jaynie Martin          1    99.970     -9.260   0.000   90.710   0.000   90.710

N95 3M 8210 Made in USA   Paradise Valley   Arizona          United States                85253 Lory Baraz             1    99.970     -9.990   0.000   89.980   0.000   89.980

N95 3M 8210 Made in USA   Massillon         Ohio             United States                44646 bill nictakis          1    99.970     -9.990   0.000   89.980   0.000   89.980

N95 3M 8210 Made in USA   Spencerport       New York         United States                14559 Tammy Jaynes           1    99.970     -9.990   0.000   89.980   0.000   89.980

N95 3M 8210 Made in USA   Jasper            Georgia          United States                30143 Richard Schieber       1    99.970     -9.990   0.000   89.980   0.000   89.980

N95 3M 8210 Made in USA   Boynton Beach     Florida          United States   33435-4100           Elizabeth Fabrizio   1    99.970    -19.990   0.000   79.980   5.600   85.580

N95 3M 8210 Made in USA   Davenport         Florida          United States                33837 Stefan Hoﬀer           1    99.970    -19.990   0.000   79.980   5.580   85.560

N95 3M 8210 Made in USA   Kingshill         Virgin Islands   United States                  850 David Walling          1    99.970    -14.660   0.000   85.310   0.000   85.310

N95 3M 8210 Made in USA   Oakwood           Ohio             United States                45409 Nicholas Gounaris      1    99.970    -15.230   0.000   84.740   0.000   84.740

N95 3M 8210 Made in USA   Swansea           Illinois         United States                62226 Karen Blaha            1    99.970    -15.610   0.000   84.360   0.000   84.360

N95 3M 8210 Made in USA   Pensacola         Florida          United States                32504 Robert Heath           1    99.970    -25.000   0.000   74.970   5.620   80.590

N95 3M 8210 Made in USA   Davie             Florida          United States                33325 Charles Capps          1    99.970    -24.990   0.000   74.980   5.030   80.010

N95 3M 8210 Made in USA   New York          New York         United States                10128 Max Podolsky           1   127.970    -47.970   0.000   80.000   0.000   80.000

N95 3M 8210 Made in USA   Denver            Colorado         United States                80207 Edward Wietecha        1    99.970    -19.980   0.000   79.990   0.000   79.990

N95 3M 8210 Made in USA   Chicago           Illinois         United States                60611 Cedric Dawkins         1    99.970    -19.990   0.000   79.980   0.000   79.980

N95 3M 8210 Made in USA   Sleepy Hollow     New York         United States                10591 Brenda Garry           1    99.970    -19.990   0.000   79.980   0.000   79.980

N95 3M 8210 Made in USA   Newtown Square Pennsylvania        United States   19073-1430           Gary Hurwitz         1    99.970    -19.990   0.000   79.980   0.000   79.980

N95 3M 8210 Made in USA   Fort Collins      Colorado         United States                80526 Elizabeth Knees        1    99.970    -19.990   0.000   79.980   0.000   79.980

N95 3M 8210 Made in USA   Phoenix           Arizona          United States                85043 Anthony Hoard          1    99.970    -19.990   0.000   79.980   0.000   79.980

N95 3M 8210 Made in USA   New York          New York         United States                10023 Jeﬀrey Berman          1    99.970    -19.990   0.000   79.980   0.000   79.980

N95 3M 8210 Made in USA   Cambridge         Maryland         United States                21613 Eugene Lauer           1    99.970    -19.990   0.000   79.980   0.000   79.980

N95 3M 8210 Made in USA   Estero            Florida          United States                34135 JERRY GLUHANICH        1    99.970    -24.990   0.000   74.980   4.870   79.850

N95 3M 8210 Made in USA   Branford          Connecticut      United States                 6405 barbara glass          1    99.970    -24.990   0.000   74.980   0.000   74.980

N95 3M 8210 Made in USA   Lino Lakes        Minnesota        United States                55038 Sarah Saghafi          1    99.970    -24.990   0.000   74.980   0.000   74.980

N95 3M 8210 Made in USA   Nipomo            California       United States                93444 Fred Lenway            1    99.970    -24.990   0.000   74.980   0.000   74.980

N95 3M 8210 Made in USA   Milford           Connecticut      United States                 6460 JERRY GLUHANICH        1    99.970    -24.990   0.000   74.980   0.000   74.980

N95 3M 8210 Made in USA   Mesa              Arizona          United States                85208 Keith Swett            1    99.970    -24.990   0.000   74.980   0.000   74.980

N95 3M 8210 Made in USA   Santa Monica      California       United States                90402 Patsy Buckly           1    99.970    -24.990   0.000   74.980   0.000   74.980

N95 3M 8210 Made in USA   Decatur           Georgia          United States                30034 Willie Pennyman        1    99.970    -24.990   0.000   74.980   0.000   74.980

N95 3M 8210 Made in USA   Cheshire          Connecticut      United States                 6410 jon tessler            1    99.970    -24.990   0.000   74.980   0.000   74.980

N95 3M 8210 Made in USA   Miami             Florida          United States                33155 Guillermo Lopez        6   807.820   -807.820   0.000    0.000   0.000    0.000

N95 3M 8210 Made in USA   San Francisco     California       United States                94112 Kathleen Geisse        0   157.970     0.000 -157.970    0.000   0.000    0.000




                                                                                      4
                                                                        Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 131 of
                                                                                                              142

                                                                                                                                                                                                                                                      Exhibit 3

                                                                                                             Exhibit A


                                                                                                     sales_2020-01-01_2020-11-16_8210plus

product_title                 variant_title                variant_sku billing_city       billing_region     billing_country billing_postal_code customer_name          net_quantity gross_sales discounts returns net_sales taxes      total_sales

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Seattle           Washington         United States                98116 Lauren Taubman                    5    6085.000   -389.100   0.000   5695.900   0.000     5695.900

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Albany            New York           United States                12203 Gus Mininberg                     2    2194.000     0.000    0.000   2194.000   0.000     2194.000

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Honolulu          Hawaii             United States                96817 Corinne Suzuka                    2    2194.000   -438.800   0.000   1755.200   0.000     1755.200

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Pensacola         Florida            United States                32503 Michelle Martin                   1    1397.000   -139.700   0.000   1257.300 94.310      1351.610

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Winslow           Maine              United States                 4901 William Sanborn                   1    1297.000     0.000    0.000   1297.000   0.000     1297.000

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Davis             California         United States                95616 Doug Merrill                      1    1297.000     0.000    0.000   1297.000   0.000     1297.000

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Ayer              Massachusetts      United States                 1432 Jonathan Held                     1    1297.000     0.000    0.000   1297.000   0.000     1297.000

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Mississauga       Ontario            Canada          L5L 3J2             Andy Wong                        1    1297.000   -129.700   0.000   1167.300   0.000     1167.300

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   South Lyon        Michigan           United States                48178 Mark Azzopardi                    1    1297.000   -129.700   0.000   1167.300   0.000     1167.300

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Mississauga       Ontario            Canada          L5L3J2              Andy Wong                        1    1297.000   -194.540   0.000   1102.460   0.000     1102.460

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Kent              Washington         United States                98042 Diana Pistoll                     1    1297.000   -194.550   0.000   1102.450   0.000     1102.450

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Simsbury          Connecticut        United States                 6070 Matt Smolnik                      1    1297.000   -194.550   0.000   1102.450   0.000     1102.450

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Covina Hills      California         United States   91724-3441          LOUIE SOOHOO                     7    1243.790   -148.190   0.000   1095.600   0.000     1095.600

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Brooklyn          New York           United States                11230 Joanne Cohen                      6    1019.820     0.000    0.000   1019.820   0.000     1019.820

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Mississauga       Ontario            Canada          L5M 5B9             Ameet Sachania                   5     939.850     0.000    0.000    939.850   0.000      939.850

N95 3M 8210plus Made in USA                                             New York          New York           United States                10020 Kai Yao                           6    1079.820   -158.880   0.000    920.940   0.000      920.940

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Lafayette         California         United States                94549 Judith SIrota                     1    1097.000   -219.400   0.000    877.600   0.000      877.600

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Forty Fort        Pennsylvania       United States                18704 HOWARD HOPSON                     5     849.850     0.000    0.000    849.850   0.000      849.850

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2   Forty Fort        Pennsylvania       United States                18704 HOWARD HOPSON                     1    1097.000   -274.250   0.000    822.750   0.000      822.750

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   St. Louis         Missouri           United States                63124 Mike Palmer                       6     944.820   -154.970   0.000    789.850   0.000      789.850

N95 3M 8210plus Made in USA                                8210Plus     Atlanta           Georgia            United States                30324 Eric Guerrin                      4     759.880     0.000    0.000    759.880   0.000      759.880

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Wolfeboro Falls   New Hampshire United States                      3896 Charles Simpson                   4     679.880     0.000    0.000    679.880   0.000      679.880

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   New York          New York           United States                10022 Eileen SteinBlank                 4     679.880     0.000    0.000    679.880   0.000      679.880

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Redmond           Washington         United States                98053 susan nolen                       4     679.880     0.000    0.000    679.880   0.000      679.880

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Avon              Ohio               United States                44011 Jeﬀrey Hrehocik                   4     679.880     0.000    0.000    679.880   0.000      679.880

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Long Beach        California         United States                90803 John Sisneros                     5     799.850   -141.460   0.000    658.390   0.000      658.390

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Winston Salem     North Carolina     United States                27106 arthur blackstock                 4     634.880     0.000    0.000    634.880   0.000      634.880

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Shavertown        Pennsylvania       United States                18708 Bonnie Stachnik                   4     619.880     0.000    0.000    619.880   0.000      619.880

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Patterson         California         United States                95363 Sean Copeland                     4     649.880    -33.990   0.000    615.890   0.000      615.890

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Jersey City       New Jersey         United States                 7302 Joseph Cua                        4     679.880    -76.470   0.000    603.410   0.000      603.410

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Chicago           Illinois           United States                60611 Eric Vassilatos                   3     569.910     0.000    0.000    569.910   0.000      569.910

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Woodmere          New York           United States                11598 GAIL BLAUSTEIN                    3     563.910    -56.380   0.000    507.530 11.190       518.720

N95 3M 8210plus Made in USA                                8210Plus     Ellicott City     Maryland           United States                21042 Robert Riley                      3     569.910    -56.980   0.000    512.930   0.000      512.930

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Healdsburg        California         United States                95448 Philip Rasori                     3     509.910     0.000    0.000    509.910   0.000      509.910

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Seattle           Washington         United States   98116-0348          Lauren Taubman                   3     509.910     0.000    0.000    509.910   0.000      509.910

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   E. Amherst        New York           United States                14051 Yashu Xuan                        3     509.910     0.000    0.000    509.910   0.000      509.910

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Lakewood          Colorado           United States                80228 Alex Yuﬀa                         3     509.910    -33.990   0.000    475.920   0.000      475.920

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Mississauga       Ontario            Canada          L5M5B9              Ameet Sachania                   3     509.910    -50.990   0.000    458.920   0.000      458.920

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Sheboygan         Wisconsin          United States                53081 Martha Taran                      3     484.910    -62.980   0.000    421.930   0.000      421.930

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Findlay           Ohio               United States                45840 Carl Sommers                      4     679.880   -271.940   0.000    407.940   0.000      407.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Pepper Pike       Ohio               United States                44124 Peter Kaiser                      3     499.910    -95.060   0.000    404.850   0.000      404.850

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Delray Beach      Florida            United States                33446 Adam Riﬀ                          2     375.940     0.000    0.000    375.940 26.320       402.260

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Scottsdale        Arizona            United States                85259 Glenn Islat M.D.                  3     479.910    -78.970   0.000    400.940   0.000      400.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Tucson            Arizona            United States                85718 Kelly Potter                      2     379.940     -5.460   0.000    374.480   0.000      374.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Ponte Vedra Beach Florida            United States                32082 James W Babcock                   2     339.940     0.000    0.000    339.940 22.100       362.040

N95 3M 8210plus Made in USA                                             Ely               Minnesota          United States                55731 Michael Harri                     2     359.940     0.000    0.000    359.940   0.000      359.940

N95 3M 8210plus Made in USA                                             Menlo Park        California         United States                94025 Mohammad Javanbakht               2     359.940     0.000    0.000    359.940   0.000      359.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   New York          New York           United States                10075 Robin Albert                      2     359.940     0.000    0.000    359.940   0.000      359.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Austin            Texas              United States                78746 Jessica Karp                      2     359.940     0.000    0.000    359.940   0.000      359.940

N95 3M 8210plus Made in USA                                8210Plus     Pepper Pike       Ohio               United States                44124 Peter Kaiser                      2     379.940    -27.790   0.000    352.150   0.000      352.150

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Chicago           Illinois           United States                60608 Enrique Rivera                    2     344.940     -4.140   0.000    340.800   0.000      340.800

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Atherton          California         United States                94027 Cynthia Yock                      2     339.940     0.000    0.000    339.940   0.000      339.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   New York          New York           United States                10028 Donna Mildvan                     2     339.940     0.000    0.000    339.940   0.000      339.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Nampa             Idaho              United States                83687 Roxanne Vidales                   2     339.940     0.000    0.000    339.940   0.000      339.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   New York          New York           United States                10014 Jon Kilik                         2     339.940     0.000    0.000    339.940   0.000      339.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Elwood            New Jersey         United States                 8217 D Santoro                         2     339.940     0.000    0.000    339.940   0.000      339.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Glen Burnie       Maryland           United States                21061 Robert Houston                    2     339.940     0.000    0.000    339.940   0.000      339.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   New York          New York           United States                10011 LOIC VILLEPONTOUX                 2     339.940     0.000    0.000    339.940   0.000      339.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Downey            California         United States                90242 Roque Alvarez                     2     329.940     0.000    0.000    329.940   0.000      329.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Astoria           New York           United States                11103 J Karahalis                       2     379.940    -50.640   0.000    329.300   0.000      329.300

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Soap Lake         Washington         United States                98851 Chris Sarver                      2     324.940     0.000    0.000    324.940   0.000      324.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Lyndhurst         Ohio               United States                44024 Marcy Mondello                    2     319.940     0.000    0.000    319.940   0.000      319.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Naples            Florida            United States                34110 john mitchell                     2     339.940    -27.130   0.000    312.810   0.000      312.810

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Carmichael        California         United States                95608 Elaine Pesce                      2     324.940    -13.720   0.000    311.220   0.000      311.220

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Palo Alto         California         United States                94304 Muriel Ishikawa                   2     309.940     0.000    0.000    309.940   0.000      309.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Ada               Michigan           United States                49301 David Patrick                     2     309.940     0.000    0.000    309.940   0.000      309.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Columbus          New Jersey         United States                 8022 Nilesh Patibandha                 2     309.940     0.000    0.000    309.940   0.000      309.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Newton            Massachusetts      United States                 2459 Stephanie Robinson                2     349.940    -42.980   0.000    306.960   0.000      306.960

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Boca Raton        Florida            United States                33496 Maria Odette Canivell             2     324.940    -38.740   0.000    286.200 20.070       306.270

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Staten Island     New York           United States                10308 Kristin Roman                     2     339.940    -33.990   0.000    305.950   0.000      305.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Denver            Colorado           United States                80204 Adam Barlow                       2     329.940    -23.990   0.000    305.950   0.000      305.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Roanoke           Texas              United States                76262 Stevan Bobb                       2     339.940    -33.990   0.000    305.950   0.000      305.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Auburndale        Massachusetts      United States                 2466 Hensin Tsao                       2     339.940    -33.990   0.000    305.950   0.000      305.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   San Francisco     California         United States                94116 Lilli Ouyang                      2     339.940    -33.990   0.000    305.950   0.000      305.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Austin            Texas              United States   78731-1513          Jack Roberts                     2     339.940    -33.990   0.000    305.950   0.000      305.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Rogers            Arkansas           United States                72758 Becky Stuppy                      2     339.940    -33.990   0.000    305.950   0.000      305.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Midlothian        Virginia           United States                23113 Christopher Mackie                2     324.940    -31.000   0.000    293.940   0.000      293.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Fitchburg         Wisconsin          United States                53711 Diane Upton                       2     339.940    -50.980   0.000    288.960   0.000      288.960

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Los Angeles       California         United States                90066 Catherine Bull                    2     319.940    -31.030   0.000    288.910   0.000      288.910

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Winter Springs    Florida            United States                32708 steve gold                        2     324.940    -55.730   0.000    269.210 18.840       288.050

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Paradise Valley   Arizona            United States                85253 ralph purcell                     2     319.940    -31.990   0.000    287.950   0.000      287.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Crescent City     California         United States                95531 Kristina Anderson                 2     319.940    -31.990   0.000    287.950   0.000      287.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Horizon City      Texas              United States                79928 Alan Johnson                      2     324.940    -38.740   0.000    286.200   0.000      286.200

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks           8210Plus-1   Monroe            Connecticut        United States                 6468 DAVID SCHREIBER                   2     329.940    -49.480   0.000    280.460   0.000      280.460




                                                                                                                             1
                                                                         Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 132 of
                                                                                                               142

                                                                                                                                                                                                                                       Exhibit 3

                                                                                                              Exhibit A


N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Sanibel             Florida          United States                 33957 jeﬀrey ledis          2    319.940     -63.980   0.000   255.960 16.650    272.610

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Findlay             Ohio             United States                 45840 Susan Sommers         2    329.940     -57.980   0.000   271.960   0.000   271.960

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Timonium            Maryland         United States                 21093 Jimmy Cua             2    339.940     -67.980   0.000   271.960   0.000   271.960

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Wellesley           Massachusetts    United States                  2482 Andrea Weber          2    309.940     -38.740   0.000   271.200   0.000   271.200

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Salem               New Jersey       United States                  8079 Paul Javillo          2    309.940     -61.980   0.000   247.960   0.000   247.960

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Wayne               New Jersey       United States                  7470 Frank Tamaro          2    314.940     -70.730   0.000   244.210   0.000   244.210

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Sandwich            Massachusetts    United States                  2563 Charleen Johnson      2    309.940     -69.730   0.000   240.210   0.000   240.210

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Kent                Washington       United States                 98042 Diana Pistoll         9   1429.730   -1189.520   0.000   240.210   0.000   240.210

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Ashburn             Virginia         United States                 20148 Vaiki McKenna         2    309.940     -77.470   0.000   232.470   0.000   232.470

N95 3M 8210plus Made in USA                                 8210Plus     Boca Raton          Florida          United States                 33496 LESLEY BEZNOS         1    189.970      -0.840   0.000   189.130 13.250    202.380

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Surfside            Florida          United States                 33154 Ana Pacheco           1    187.970       0.000   0.000   187.970 13.180    201.150

N95 3M 8210plus Made in USA 20 pcs Brand New 3M Masks (White8210Plus-3
                                                             Box)        Ely                 Minnesota        United States                 55731 Michael Harri         2    199.940      -4.900   0.000   195.040   0.000   195.040

N95 3M 8210plus Made in USA                                              Boca Raton          Florida          United States                 33496 LESLEY BEZNOS         1    179.970       0.000   0.000   179.970 12.620    192.590

N95 3M 8210plus Made in USA                                              Delray Beach        Florida          United States                 33446 Adam Riﬀ              1    179.970       0.000   0.000   179.970 12.600    192.570

N95 3M 8210plus Made in USA                                 8210Plus     New York            New York         United States                 10014 Sharon Abella         1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Cleveland           Ohio             United States    44109-5326          michael reck         1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Shakopee            Minnesota        United States                 55379 Amber Wells           1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Washington          District Of Columbia
                                                                                                               United States                20009 Amanda Milstein       1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Ann Arbor           Michigan         United States                 48103 Andreina Castro       1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Yorba Linda         California       United States                 92886 Trieu Hoang           1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Douglas             Arizona          United States                 85607 Oscar Vildosola       1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Averill Park        New York         United States                 12018 andrew halford        1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Northbrook          Illinois         United States                 60062 Steven Block          1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Winthrop Harbor     Illinois         United States                 60096 Carrie Baab           1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Corona Del Mar      California       United States                 92625 Kay Anderle           1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Irvine              California       United States                 92612 Kay Anderle           1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Matthews            North Carolina   United States                 28106 Anthoy Damiano        1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Goode               Virginia         United States                 24556 Diane Conroy          1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Pacific Palisades   California       United States                 90272 Wendy Levy            1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Lewis Centee        Ohio             United States                 43035 Shelley Cowen         1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Fresno              California       United States                 93744 Deborah Oller         1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA                                 8210Plus     Palmdale            California       United States                 93551 Andrey Ovsepyan       1    189.970       0.000   0.000   189.970   0.000   189.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Wimberley           Texas            United States                 78676 robert cabral         1    187.970       0.000   0.000   187.970   0.000   187.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Lake Jackson        Texas            United States                 77566 Debra Furrh           1    189.970      -2.390   0.000   187.580   0.000   187.580

N95 3M 8210plus Made in USA                                 8210Plus     West Fargl          North Dakota     United States                 58078 Kari Sikkink          1    189.970      -5.280   0.000   184.690   0.000   184.690

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Daniel Island       South Carolina   United States                 29492 Chris Bechhold        1    189.970      -5.780   0.000   184.190   0.000   184.190

N95 3M 8210plus Made in USA                                 8210Plus     Wilton Manors       Florida          United States                 33305 Mark Medrick          1    189.970     -18.990   0.000   170.980 11.970    182.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami               Florida          United States                 33181 Murray Dubbin         1    169.970       0.000   0.000   169.970 11.900    181.870

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami               Florida          United States                 33176 Sam Dubbin            1    169.970       0.000   0.000   169.970 11.900    181.870

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Boca Raton          Florida          United States                 33496 Joseph Wasch          1    169.970       0.000   0.000   169.970 11.900    181.870

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Seminole            Florida          United States                 33777 Madonna Newberry      1    169.970       0.000   0.000   169.970 11.900    181.870

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami               Florida          United States                 33132 Barry Duceman         1    169.970       0.000   0.000   169.970 11.900    181.870

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami               Florida          United States                 33196 Glennys Fernandez     1    169.970       0.000   0.000   169.970 11.900    181.870

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Bonita Springs      Florida          United States                 34135 Robert Pulfrey        1    169.970       0.000   0.000   169.970 11.050    181.020

N95 3M 8210plus Made in USA                                 8210Plus     Scotts Valley       California       United States                 95066 Laureen Herr          1    189.970      -9.490   0.000   180.480   0.000   180.480

N95 3M 8210plus Made in USA                                              Los Angeles         California       United States                 90066 Craig Moyer           1    179.970       0.000   0.000   179.970   0.000   179.970

N95 3M 8210plus Made in USA                                              Studio City         California       United States                 91604 Kristin Dos Santos    1    179.970       0.000   0.000   179.970   0.000   179.970

N95 3M 8210plus Made in USA                                              Mckinney            Texas            United States                 75071 Traci Miller          1    179.970       0.000   0.000   179.970   0.000   179.970

N95 3M 8210plus Made in USA                                              Smithtown           New York         United States                 11787 Keith Bravo           1    179.970       0.000   0.000   179.970   0.000   179.970

N95 3M 8210plus Made in USA                                              Indianapolis        Indiana          United States                 46202 Anne Sauer            1    179.970       0.000   0.000   179.970   0.000   179.970

N95 3M 8210plus Made in USA                                              Scottsdale          Arizona          United States                 85255 Ryan Tsujimura        1    179.970       0.000   0.000   179.970   0.000   179.970

N95 3M 8210plus Made in USA                                              Libertyville        Illinois         United States                 60048 Jerome Cencula Jr     1    179.970       0.000   0.000   179.970   0.000   179.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami Beach         Florida          United States                 33141 Gwen Brown            1    179.970       0.000   0.000   179.970   0.000   179.970

N95 3M 8210plus Made in USA                                              Flower Mound        Texas            United States                 75022 Vasundhara KIkkeri    1    179.970       0.000   0.000   179.970   0.000   179.970

N95 3M 8210plus Made in USA 20 pcs Brand New 3M Masks (White8210Plus-3
                                                             Box)        Irving              Texas            United States                 75063 Devang Patel          2    199.940     -20.620   0.000   179.320   0.000   179.320

N95 3M 8210plus Made in USA                                              Ocala               Florida          United States                 34472 Nakeshia McGruder     1    179.970     -17.990   0.000   161.980 11.340    173.320

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   St Pete Beach       Florida          United States                 33706 Eliot Heller          1    169.970      -8.490   0.000   161.480 11.300    172.780

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami               Florida          United States                 33176 Ari Gonzalez          1    189.970     -28.490   0.000   161.480 11.300    172.780

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami Beach         Florida          United States                 33139 Diana Shoolman        1    189.970     -28.500   0.000   161.470 11.300    172.770

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami               Florida          United States                 33196 Luis Fernandez        1    159.970       0.000   0.000   159.970 11.200    171.170

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Winthrop Harbor     Illinois         United States                 60096 Carrie Baab           1    189.970     -18.990   0.000   170.980   0.000   170.980

N95 3M 8210plus Made in USA                                 8210Plus     Scarsdale           New York         United States                 10583 Edith Oppenheimer     1    189.970     -19.000   0.000   170.970   0.000   170.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Bethesda            Maryland         United States                 20817 Linda Kauskay         1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Dallas              Texas            United States                 75209 EDWARD HENRY          1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Breinigsville       Pennsylvania     United States                 18031 Bindu Jain            1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Marshfield          Massachusetts    United States                  2050 Adam Duﬀy             1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   San Jose            California       United States                 95112 Dondi Bogusky         1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Chicago             Illinois         United States                 60611 Cedric Dawkins        1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Eugene              Oregon           United States                 97403 Raina Megert          1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Grapevine           Texas            United States                 76051 Ronald Chio           1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Signal Mountain     Tennessee        United States                 37377 Jackie Scheinberg     1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Danville            California       United States                 94506 Pervez Setna          1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Rome                Georgia          United States                 30165 hl cordell            1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   San Francisco       California       United States                 94121 Colette Brooks        1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Pacific Palisades   California       United States                 90272 Allison Holdorﬀ       1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Gaston              Oregon           United States                 97119 TIMOTHY MOORE         1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Bend                Oregon           United States                 97701 Gary W Maxwell        1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Maple Grove         Minnesota        United States                 55369 Anthony Melton        1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Grafton             Ohio             United States                 44044 Leigh Ann Stefancin   1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Columbus            Ohio             United States                 43221 Florence Odita        1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Dallas              Texas            United States                 75243 Bobbi Campbell        1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   San Jose            California       United States                 95129 Carol Baker           1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Alexandria Bay      New York         United States                 13607 Peggy Hale            1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   New York            New York         United States                 10024 Joseph Stern Stern    1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Edwards             Colorado         United States                 81632 Mike Palmer           1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   East Hampton        New York         United States                 11937 Harper Levine         1    169.970       0.000   0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Harpswell           Maine            United States                  4079 J. Michael Crawford   1    169.970       0.000   0.000   169.970   0.000   169.970




                                                                                                                               2
                                                                Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 133 of
                                                                                                      142

                                                                                                                                                                                                                              Exhibit 3

                                                                                                      Exhibit A


N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Palo Alto            California       United States                 94303 Arjun Prabhu           1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Menlo Park           California       United States                 94025 John Berg              1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Chicago              Illinois         United States                 60639 Bruce W Johnson        1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Rochester            Minnesota        United States                 55901 Jay Kurtz              1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Pittsburgh           Pennsylvania     United States                 15221 Edward Kleiber         1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Phoenix              Maryland         United States                 21131 Julian Pulfrey         1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Euless               Texas            United States                 76039 Lisa Gazzam            1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   New York             New York         United States                 10069 Anna Kepe              1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Jacksonville         Maryland         United States                 21131 Julian Pulfrey         1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Nazareth             Pennsylvania     United States                 18064 Dave Clark             1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Woodinville          Washington       United States                 98077 Teri Ward              1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Southlake            Texas            United States                 76092 Mesha O'Neal           1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Emeryville           California       United States                 94608 Scott Pettett          1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Chepachet            Rhode Island     United States                  2814 Carmel Absi dds        1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   College Station      Texas            United States                 77842 Bruce Olson            1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   La Habra Heights     California       United States                 90631 Trudy Bohr             1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Corral De Tierra     California       United States                 93908 K Sinatra Maida        1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Wainscott            New York         United States                 11975 A Cohen                1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Santa Cruz           California       United States                 95062 Peter James            1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Beverly Hills        California       United States                 90211 Anna Levin             1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Brooklyn             New York         United States                 11229 Donald Buddenhagen     1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Beaverton            Oregon           United States                 97007 Gary Goncher           1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Beverly Hills        California       United States                 90210 Jason Hawkins          1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Eden                 Utah             United States                 84310 Lee Schussman          1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Washington           District Of Columbia
                                                                                                       United States                20005 Marcia Newell          1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   New York             New York         United States                 10003 francis repas          1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Greensboro           North Carolina   United States    27408-7531          Karen Teears          1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Bloomington          Indiana          United States                 47401 Eileen Caird           1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   La Canada            California       United States                 91011 Jeﬀrey Weber           1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Athens               Texas            United States                 75751 Brenda Nix             1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Dallas               Texas            United States                 75230 Patricia Zacharie      1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Broadview Heights    Ohio             United States                 44147 Glenn Griger           1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Lenexa               Kansas           United States                 66219 John Mowry             1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Fallbrook            California       United States                 92028 Nenita F. Domingo      1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Cleveland            Ohio             United States                 44105 Anne Brosnan           1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Littleton            New Hampshire United States                     3561 Thomas McClellan       1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Huachuca City        Arizona          United States                 85616 Janet Hill             1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Chicago              Illinois         United States                 60647 Steven Art             1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Rexford              New York         United States                 12148 Elizabeth Hanna        1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Santa Cruz           California       United States                 95060 Peter James            1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Brooklyn             New York         United States    11234-6615          Steve Bereznitsky     1   169.970     0.000    0.000   169.970   0.000   169.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Bronx                New York         United States                 10454 Leo Danny Mallonga     1   187.970    -18.790   0.000   169.180   0.000   169.180

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Guaynabo             Puerto Rico      United States    00969-4118          Whiyie Sang           1   187.970    -19.840   0.000   168.130   0.000   168.130

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   St. Petersburg       Florida          United States                 33704 Julia McGinty          1   154.970     0.000    0.000   154.970 10.850    165.820

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Cooper City          Florida          United States                 33330 Michael Entenberg      1   169.970    -15.520   0.000   154.450 10.800    165.250

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Jensen Beach         Florida          United States                 34957 Chris weiss            1   154.970     0.000    0.000   154.970 10.070    165.040

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Jacksonville         Florida          United States                 32258 Kyra Ray               1   169.970    -16.470   0.000   153.500 10.740    164.240

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Ocala                Florida          United States                 34472 Nakeshia McGruder      1   169.970    -16.990   0.000   152.980 10.710    163.690

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Oviedo               Florida          United States                 32765 Kapalka                1   169.970    -16.990   0.000   152.980 10.710    163.690

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   New York             New York         United States                 10022 Vita Cassese           1   187.970    -25.580   0.000   162.390   0.000   162.390

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Mcallen              Texas            United States                 78503 Tommy Yee              1   189.970    -28.480   0.000   161.490   0.000   161.490

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Beverly Hills        California       United States                 90210 Nina Oberfeld          1   189.970    -28.490   0.000   161.480   0.000   161.480

N95 3M 8210plus Made in USA                        8210Plus     Oneonta              Alabama          United States                 35121 Kristie Ray            1   189.970    -28.490   0.000   161.480   0.000   161.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Atlanta              Georgia          United States                 30339 Adrienne Morris        1   189.970    -28.490   0.000   161.480   0.000   161.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Falls Church         Virginia         United States                 22046 Christopher S Norloﬀ   1   169.970     -8.490   0.000   161.480   0.000   161.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Halifax              Nova Scotia      Canada           B3K 0A3             Ingrid Waldron        1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   St. Louis Park       Minnesota        United States                 55416 Steven Hunegs          1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Chicago              Illinois         United States                 60605 Alexandra Gamez        1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Saint Paul           Minnesota        United States                 55101 James Lee              1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Westlake Village     California       United States                 91362 y kim                  1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Torrance             California       United States                 90503 Phillip Valentine      1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Columbia             Maryland         United States                 21044 William Cusic          1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Skillman             New Jersey       United States                  8558 Matt Schmitt           1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Shelburne            Vermont          United States                  5482 Jan Hokenson           1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Fircrest             Washington       United States                 98466 Ken Walls              1   159.970     0.000    0.000   159.970   0.000   159.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Jersey City          New Jersey       United States                  7306 Kauthar Riggins        1   187.970    -28.190   0.000   159.780   0.000   159.780

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   San Rafael           California       United States                 94901 Karen Nouchi           1   169.970    -11.650   0.000   158.320   0.000   158.320

N95 3M 8210plus Made in USA                        8210Plus     Pittsburgh           Pennsylvania     United States                 15215 Eric Wiener            1   189.970    -34.210   0.000   155.760   0.000   155.760

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Manvel               Texas            United States                 77578 Ryan Valicek           1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Blanchester          Ohio             United States                 45107 Brian Barnwell         1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Olympia              Washington       United States                 98502 Paula Chapman          1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   New York, Ny         New York         United States                 10128 Pamela Stanger         1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Mount Kisco          New York         United States                 10549 Charles Morgan         2   309.940   -154.970   0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Easton               Pennsylvania     United States                 18045 Herbert Gilles         1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Chicago              Illinois         United States                 60642 Vicki Specks           1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Corona               California       United States                 92882 David Maradiaga        1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   San Rafael           California       United States                 94903 Jill Donnelly          1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Marlborough          Massachusetts    United States                  1752 Jessica Drew           1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Houston              Texas            United States                 77056 James Merino           1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   New York             New York         United States                 10014 Ramon Caceres          1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Arlington            Massachusetts    United States                  2476 Elizabeth Wood         1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Livermore            California       United States                 94551 perry c morgan         1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Palos Verdes Estates California       United States                 90274 Susan Chang            1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Boston               Massachusetts    United States                  2118 Steven Africk          1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Eureka               California       United States                 95501 Susan Moskaly          1   154.970     0.000    0.000   154.970   0.000   154.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Northbrook           Illinois         United States                 60062 Gary Levin             1   169.970    -15.610   0.000   154.360   0.000   154.360

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Langhorne            Pennsylvania     United States                 19053 John Walsh             1   169.970    -15.740   0.000   154.230   0.000   154.230




                                                                                                                       3
                                                                Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 134 of
                                                                                                      142

                                                                                                                                                                                                                             Exhibit 3

                                                                                                     Exhibit A


N95 3M 8210plus Made in USA                                     Melbourne           Florida          United States                 32901 Joseph Aiuto           1   179.970    -35.990   0.000   143.980 10.080    154.060

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Berkeley            California       United States                 94703 Graham Gordon          1   169.970    -16.970   0.000   153.000   0.000   153.000

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Dayton              Ohio             United States                 45459 Bonnie Deady           1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Cape Elizabeth      Maine            United States                  4107 angela amano           1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Amherst             New Hampshire United States                     3031 Peter Viscarola        1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Piedmont            California       United States                 94611 Jon Kaplan             1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Greenfield          Massachusetts    United States                  1301 Evelyn Wulfkuhle       1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Longmont            Colorado         United States                 80503 Allida Shoning         1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Davis               California       United States                 95616 Janet Thatcher         1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Sterling            Virginia         United States                 20165 Wendi Owens            1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Santa Fe            New Mexico       United States                 87508 Sandra Kaiser          1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Centennial          Colorado         United States                 80015 Anatoly Lerner         1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Los Angeles         California       United States                 90066 Ron Rapiel             1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA                                     Flower Mound        Texas            United States                 75028 Molly Hodges           1   179.970    -26.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Davis               California       United States                 95616 Doug Merrill           1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Mercerville         New Jersey       United States                  8619 VINCENT POLIGNANO      1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Lakewood            Colorado         United States                 80228 Rejill Vardon          1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Washington          District Of Columbia
                                                                                                      United States                20016 Connie Eysenck         1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Clarkson Valley     Missouri         United States                 63005 William Herod          1   169.970    -16.990   0.000   152.980   0.000   152.980

N95 3M 8210plus Made in USA                        8210Plus     Shelter Island      New York         United States                 11964 Benjamin Dyett         1   189.970    -37.200   0.000   152.770   0.000   152.770

N95 3M 8210plus Made in USA                        8210Plus     Los Angeles         California       United States                 91601 Mary Orellana          1   189.970    -37.990   0.000   151.980   0.000   151.980

N95 3M 8210plus Made in USA                        8210Plus     West Palm Beach     Florida          United States                 33401 Ronald Kanagaki        1   189.970    -37.990   0.000   151.980   0.000   151.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Atlanta             Georgia          United States                 30327 Sandy Kerr             1   169.970    -20.130   0.000   149.840   0.000   149.840

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Indianapolis        Indiana          United States                 46278 DAVID W SKEELS         1   169.970    -20.280   0.000   149.690   0.000   149.690

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Wimauma             Florida          United States                 33598 Leonard Unger          1   169.970    -33.980   0.000   135.990 11.550    147.540

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Ada.                Michigan         United States                 49301 M A Mansour            1   154.970     -7.740   0.000   147.230   0.000   147.230

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Belleville          New Jersey       United States                  7109 Jeremy Atendido        1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Thompson            Connecticut      United States                  6277 Pam Ballard-Ross       1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Milford             Michigan         United States                 48381 Ricardo Hickinson      1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Plymouth            Massachusetts    United States                  2360 Donald Hanley          1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Lawndale            California       United States    90260-1831          ALICE LEE             1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Fremont             California       United States                 94537 Loren Lepiane          1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Lake Oswego         Oregon           United States                 97034 John Garner            1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   San Francisco       California       United States                 94111 Kathleen Geisse        2   339.940   -195.460   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Scottsdale          Arizona          United States                 85260 John Haytol            1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Branford            Connecticut      United States                  6405 barbara glass          1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   St. Louis Park      Minnesota        United States    55416-1923          Gary Reierson         1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Rancho Palos VerdesCalifornia        United States                 90275 Jean-Michel Maarek     1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Lewisburg           Pennsylvania     United States                 17837 EDDY NG                1   169.970    -25.490   0.000   144.480   0.000   144.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Teaneck             New Jersey       United States                  7666 Alan Greenspan         1   159.970    -15.520   0.000   144.450   0.000   144.450

N95 3M 8210plus Made in USA                                     Coppell             Texas            United States                 75019 Anitha Nagaraja        1   179.970    -35.990   0.000   143.980   0.000   143.980

N95 3M 8210plus Made in USA                                     Breinigsville       Pennsylvania     United States                 18031 sreedevi joshi         1   179.970    -35.990   0.000   143.980   0.000   143.980

N95 3M 8210plus Made in USA                                     Hopewell            New Jersey       United States                  8525 Heather Faller         1   179.970    -35.990   0.000   143.980   0.000   143.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Knoxville           Tennessee        United States                 37922 F ROBERT HALL          1   154.970    -11.060   0.000   143.910   0.000   143.910

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Fort Plain          New York         United States    13339-2805          Matthew Herzog        1   154.970    -12.570   0.000   142.400   0.000   142.400

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Needham             Massachusetts    United States                  2492 Jaynie Martin          1   154.970    -14.360   0.000   140.610   0.000   140.610

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Portland            Oregon           United States                 97209 Marcea Wiggins         1   154.970    -14.940   0.000   140.030   0.000   140.030

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Tyler               Texas            United States                 75703 Susan Dobson           1   154.970    -15.490   0.000   139.480   0.000   139.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Hermosa Beach       California       United States                 90254 Scott Binder           1   154.970    -15.490   0.000   139.480   0.000   139.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Lake Forest         Illinois         United States                 60045 Julie Talano           1   154.970    -15.490   0.000   139.480   0.000   139.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Los Angeles         California       United States    90066-1308          Catherine Bull        1   154.970    -15.490   0.000   139.480   0.000   139.480

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Bozeman             Montana          United States                 59715 Shauna Bethel          1   169.970    -31.060   0.000   138.910   0.000   138.910

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Kerrville           Texas            United States                 78028 Susan Cory             1   159.970    -23.390   0.000   136.580   0.000   136.580

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Redwood City        California       United States                 94061 Serena Chang           1   169.970    -33.980   0.000   135.990   0.000   135.990

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Long Beach          California       United States                 90810 Ronald Shimizu         1   159.970    -23.980   0.000   135.990   0.000   135.990

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Glenview            Illinois         United States                 60025 Dennis Block           1   159.970    -23.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Staten Island       New York         United States                 10301 Illekuttige Fernando   1   169.970    -33.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Taos                New Mexico       United States                 87571 Hoodie Beitz           1   159.970    -23.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Millbrae            California       United States                 94030 Peter Greenley         1   169.970    -33.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Sterling Hts        Michigan         United States                 48312 Andrew Guertin         1   159.970    -23.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Boise               Idaho            United States                 83703 Marcus Schlegel        1   159.970    -23.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   San Geronimo        California       United States                 94963 Barbara Graham         1   159.970    -23.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Olympia             Washington       United States                 98502 M Castor               1   169.970    -33.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Crown Point         Indiana          United States                 46307 David Warmelink        1   159.970    -23.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Franklin            Tennessee        United States                 37067 Cynthia Whitfield      1   159.970    -23.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Northbrook          Illinois         United States                 60062 Steven Block           1   169.970    -33.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Newton              Massachusetts    United States                  2465 Matthew Baum           1   169.970    -33.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   King                North Carolina   United States                 27021 Patrick Moore          1   159.970    -23.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Long Beach          California       United States                 90808 John De Ocampo         1   169.970    -33.990   0.000   135.980   0.000   135.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Costa Mesa          California       United States                 92626 Alexandra Jacobs       1   154.970    -23.750   0.000   131.220   0.000   131.220

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Bunker Hill         West Virginia    United States                 25413 Melanie Dodds          1   159.970    -29.500   0.000   130.470   0.000   130.470

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Edmonds             Washington       United States                 98020 Sally Jongjitirat      1   159.970    -31.990   0.000   127.980   0.000   127.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Longmeadow          Massachusetts    United States    01106-1606          Elisabeth Perenick    1   159.970    -31.990   0.000   127.980   0.000   127.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Annapolis           Maryland         United States                 21401 B Schlein              1   159.970    -31.990   0.000   127.980   0.000   127.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Fort Wayne          Indiana          United States                 46845 Johnny Wright          1   159.970    -31.990   0.000   127.980   0.000   127.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Mays Landing        New Jersey       United States                  8330 Rommel Celestial       1   159.970    -31.990   0.000   127.980   0.000   127.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Portsmouth          New Hampshire United States                     3802 Joel Plagenz           1   159.970    -32.000   0.000   127.970   0.000   127.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Novi                Michigan         United States                 48377 Allison Brown          1   159.970    -32.000   0.000   127.970   0.000   127.970

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Frisco              Texas            United States                 75033 Alexei Turmilov        1   154.970    -28.890   0.000   126.080   0.000   126.080

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Pensacola           Florida          United States                 32504 Robert Heath           1   154.970    -38.730   0.000   116.240   8.710   124.950

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Denver              Colorado         United States                 80206 Marques Lopez          1   154.970    -30.980   0.000   123.990   0.000   123.990

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Merrick             New York         United States                 11566 Carole Friedman        1   154.970    -30.990   0.000   123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   New Berlin          Wisconsin        United States                 53151 Karen Bergevain        1   154.970    -30.990   0.000   123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Sausalito           California       United States                 94965 John Schrom            1   154.970    -30.990   0.000   123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Cockeysville        Maryland         United States                 21030 Richard Goldberg       1   154.970    -30.990   0.000   123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Portland            Oregon           United States                 97214 S Lindsay              1   154.970    -30.990   0.000   123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks   8210Plus-1   Lake Forest         California       United States                 92630 David Doi              1   154.970    -30.990   0.000   123.980   0.000   123.980




                                                                                                                      4
                                                                         Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 135 of
                                                                                                               142

                                                                                                                                                                                                                                     Exhibit 3

                                                                                                            Exhibit A


N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Westlake Village   California      United States                91362 Jeﬀ Nalin             1    154.970     -30.990   0.000    123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Riverside          Rhode Island    United States                 2915 Judy Newberg          1    154.970     -30.990   0.000    123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Decatur            Georgia         United States                30034 Willie Pennyman       1    154.970     -30.990   0.000    123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   San Diego          California      United States                92124 Darrel Kemp           1    154.970     -30.990   0.000    123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Brooklyn           New York        United States                11201 Gail Goldman          1    154.970     -30.990   0.000    123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Barre              Massachusetts   United States                 1005 Helen Rayshick        1    154.970     -30.990   0.000    123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Anniston           Alabama         United States                36207 Ardie Dial            1    154.970     -30.990   0.000    123.980   0.000   123.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Baltimore          Maryland        United States                21212 Jesse Fernandez       1    154.970     -38.740   0.000    116.230   0.000   116.230

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Willingboro        New Jersey      United States                 8046 Vincent Buckley       1    154.970     -38.740   0.000    116.230   0.000   116.230

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Princeton          New Jersey      United States                 8540 SHEILA MORRISSEY      1    154.970     -38.740   0.000    116.230   0.000   116.230

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Canton             Georgia         United States                30115 Kurt Sands            1    154.970     -38.740   0.000    116.230   0.000   116.230

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Saint Paul         Minnesota       United States   55108-1615          Martin Wolf          1    154.970     -38.750   0.000    116.220   0.000   116.220

N95 3M 8210plus Made in USA 20 pcs Brand New 3M Masks (White8210Plus-3
                                                             Box)        St Pete Beach      Florida         United States                33706 Marc Renick           1     99.970      -5.630   0.000     94.340   6.600   100.940

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Great Neck         New York        United States                11021 Mahbod Darvishian     1    154.970     -55.000   0.000     99.970   0.000    99.970

N95 3M 8210plus Made in USA 20 pcs Brand New 3M Masks (White8210Plus-3
                                                             Box)        Dallas             Texas           United States                75225 Marvin Newell         1     99.970      -3.580   0.000     96.390   0.000    96.390

N95 3M 8210plus Made in USA 20 pcs Brand New 3M Masks (White8210Plus-3
                                                             Box)        La Canada          California      United States                91011 Lorene Samoska        1     99.970      -9.990   0.000     89.980   0.000    89.980

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Chatsworth         California      United States                91311 james harris          0    563.910       0.000 -563.910     0.000   0.000     0.000

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Sonoma             California      United States                95476 Jann Blazona Capone   0    169.970       0.000 -169.970     0.000   0.000     0.000

N95 3M 8210plus Made in USA 1x 3M Case = 8 Box = 160 Masks 8210Plus-2    Miami              Florida         United States                33155 Guillermo Lopez       3   3291.000   -3291.000   0.000      0.000   0.000     0.000

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami              Florida         United States                33155 Guillermo Lopez       4    649.880    -649.880   0.000      0.000   0.000     0.000

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   Miami              Florida         United States                33137 Guillermo Lopez       4    679.880    -679.880   0.000      0.000   0.000     0.000

N95 3M 8210plus Made in USA 1x 3M Box = 20 masks            8210Plus-1   South Lyon         Michigan        United States                48178 Mark Azzopardi        7   1189.790   -1189.790   0.000      0.000   0.000     0.000

N95 3M 8210plus Made in USA                                              Miami              Florida         United States   33137-3966          Guillermo Lopez      3    539.910    -539.910   0.000      0.000   0.000     0.000




                                                                                                                            5
                                                                          Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 136 of
                                                                                                                142

                                                                                                                                                                                                                                                           Exhibit 3

                                                                                                              Exhibit A


                                                                                                   sales_2020-01-01_2020-11-16_9205+ AURA

product_title                     variant_title              variant_sku billing_postal_code billing_country billing_region    billing_city      customer_name               net_quantity gross_sales discounts returns net_sales taxes      total_sales

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             10075 United States     New York         New York          Sharmin Mossavar-Rahmani             21    1422.750     0.000    0.000   1422.750   0.000     1422.750

3M N95 9205+ Aura™ Made in USA 100 pcs Individually sealed                             6460 United States     Connecticut      Milford           Seth Meskin                           2    1199.900   -239.980   0.000    959.920   0.000      959.920

3M N95 9205+ Aura™ Made in USA 100 pcs Individually sealed                            55416 United States     Minnesota        Mn                Oliver Cass                           1     599.950     0.000    0.000    599.950   0.000      599.950

3M N95 9205+ Aura™ Made in USA 100 pcs Individually sealed                            10014 United States     New York         New York          Jessica Harvey                        1     599.950     0.000    0.000    599.950   0.000      599.950

3M N95 9205+ Aura™ Made in USA 100 pcs Individually sealed                            90505 United States     California       Torrance          David Rice                            1     499.950     0.000    0.000    499.950   0.000      499.950

3M N95 9205+ Aura™ Made in USA 100 pcs Individually sealed                            12804 United States     New York         Queensbury        eric cottrell                         1     499.950     0.000    0.000    499.950   0.000      499.950

3M N95 9205+ Aura™ Made in USA 100 pcs Individually sealed                            96817 United States     Hawaii           Honolulu          Corinne Suzuka                        1     599.950   -119.990   0.000    479.960   0.000      479.960

3M N95 9205+ Aura™ Made in USA 100 pcs Individually sealed                            11753 United States     New York         Jericho           Trevor Goodman                        1     599.950   -119.990   0.000    479.960   0.000      479.960

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             53045 United States     Wisconsin        Brookfield        Chris SChultz                         7     504.250   -100.850   0.000    403.400   0.000      403.400

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             93428 United States     California       Cambria           Martin Steed                          5     388.750     0.000    0.000    388.750   0.000      388.750

3M N95 9205+ Aura™ Made in USA 100 pcs Individually sealed                            10020 United States     New York         New York          Kai Yao                               1     499.950   -124.970   0.000    374.980   0.000      374.980

3M N95 9205+ Aura™ Made in USA 100 pcs Individually sealed                            10549 United States     New York         Mount Kisvo       Deborah Mollo                         1     499.950   -124.980   0.000    374.970   0.000      374.970

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             33127 United States     Florida          Miami             Spencer Kramer                        1     349.750     0.000    0.000    349.750 24.490       374.240

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             30114 United States     Georgia          Canton            Roy Abrahamian                        3     449.250    -89.840   0.000    359.410   0.000      359.410

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             90266 United States     California       Manhattan Beach Devon Baranski                          1     349.750     0.000    0.000    349.750   0.000      349.750

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             95129 United States     California       San Jose          Carol Baker                           1     349.750     0.000    0.000    349.750   0.000      349.750

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             75075 United States     Texas            Plano             Sheryl Cadaret                        1     349.750     0.000    0.000    349.750   0.000      349.750

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             28027 United States     North Carolina   Concord           Rebecca Lark                          1     349.750     0.000    0.000    349.750   0.000      349.750

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             45503 United States     Ohio             Springfield       Harper Kurian                         1     349.750    -33.670   0.000    316.080   0.000      316.080

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             60657 United States     Illinois         Chicago           Gregory Miller                        1     299.750     0.000    0.000    299.750   0.000      299.750

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                               926 United States     Puerto Rico      San Juan          Orlando Rodriguez                     1     349.750    -52.460   0.000    297.290   0.000      297.290

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             19131 United States     Pennsylvania     Philadelphia      K McNeil                              1     349.750    -66.160   0.000    283.590   0.000      283.590

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             45503 United States     Ohio             Springfield       Pius Kurian                           1     349.750    -67.770   0.000    281.980   0.000      281.980

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             20155 United States     Virginia         Gainesville       Raheleh Ghorbanzadeh                  1     349.750    -69.950   0.000    279.800   0.000      279.800

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             98004 United States     Washington       Bellevue          Andrea Lairson                        1     349.750    -69.950   0.000    279.800   0.000      279.800

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             97405 United States     Oregon           Eugene            Scott McNulty                         1     299.750    -29.970   0.000    269.780   0.000      269.780

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             85226 United States     Arizona          Chandler          Lauro Amezcua-Patino FAPA             2     259.500     0.000    0.000    259.500   0.000      259.500

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             89166 United States     Nevada           Las Vegas         binh nguyen                           1     299.750    -59.950   0.000    239.800   0.000      239.800

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             95616 United States     California       Davis             Denise Satterfield                    1     299.750    -59.950   0.000    239.800   0.000      239.800

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             91361 United States     California       Thousand Oaks     Dan Starnes                           2     299.500    -59.900   0.000    239.600   0.000      239.600

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             95616 United States     California       Davis             Michelle Martin                       2     299.500    -59.900   0.000    239.600   0.000      239.600

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             11215 United States     New York         Brooklyn          Mark Owens                            1     299.750    -74.930   0.000    224.820   0.000      224.820

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             90402 United States     California       Santa Monica      Gary Frischling                       1     299.750    -74.930   0.000    224.820   0.000      224.820

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             66205 United States     Kansas           Fairway           Adam Brown                            1     299.750    -74.930   0.000    224.820   0.000      224.820

3M N95 9205+ Aura™ Made in USA 50 pcs Individually sealed                             89031 United States     Nevada           North Las Vegas   Jonathan Angello                      1     299.750    -74.930   0.000    224.820   0.000      224.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                              6117 United States     Connecticut      West Hartford     Wendy Kern                            3     203.250    -20.320   0.000    182.930   0.000      182.930

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             33496 United States     Florida          Boca Raton        LESLEY BEZNOS                         1     149.750     0.000    0.000    149.750 10.490       160.240

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             33309 United States     Florida          Oakland Park      Hugh Turner                           1     149.750     0.000    0.000    149.750 10.490       160.240

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             77005 United States     Texas            Houston           Monica Fulton                         2     155.500     0.000    0.000    155.500   0.000      155.500

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             11238 United States     New York         Brooklyn          Gale Beckles                          1     149.750     0.000    0.000    149.750   0.000      149.750

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             10032 United States     New York         New York          Betty Mercedes                        1     149.750     0.000    0.000    149.750   0.000      149.750

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             90049 United States     California       Los Angeles       Susan Bridges                         1     149.750     0.000    0.000    149.750   0.000      149.750

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             30307 United States     Georgia          Atlanta           Omar Rodriguez                        1     149.750     0.000    0.000    149.750   0.000      149.750

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                              7666 United States     New Jersey       Teaneck           Sarah Goodman                         1     149.750     0.000    0.000    149.750   0.000      149.750

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             94941 United States     California       Mill Valley       Bill McGlashan                        1     149.750     0.000    0.000    149.750   0.000      149.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             44116 United States     Ohio             Rocky River       Jason Kreiner                         2     155.500     -7.770   0.000    147.730   0.000      147.730

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             33567 United States     Florida          Plant City        A John Saranko                        1     129.750     0.000    0.000    129.750 11.010       140.760

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             91203 United States     California       Glendale          Kevin Rosenblatt                      2     155.500    -15.550   0.000    139.950   0.000      139.950

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             89135 United States     Nevada           Las Vegas         Reuben Rosenblatt                     2     155.500    -15.550   0.000    139.950   0.000      139.950

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             10021 United States     New York         New York          Steven Friedman                       2     135.500     0.000    0.000    135.500   0.000      135.500

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             77584 United States     Texas            Pearland          James Plimper                         2     135.500     0.000    0.000    135.500   0.000      135.500

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             80304 United States     Colorado         Boulder           Karin Hershaft Smith                  1     129.750     0.000    0.000    129.750   0.000      129.750

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             75229 United States     Texas            Dallas            Shaon Devereux                        1     129.750     0.000    0.000    129.750   0.000      129.750

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             85607 United States     Arizona          Douglas           Oscar Vildosola                       1     129.750     0.000    0.000    129.750   0.000      129.750

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                97601-3393           United States   Oregon           Klamath Falls     Craig Johnston                        1     129.750     0.000    0.000    129.750   0.000      129.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             90210 United States     California       Beverly Hills     Emil Zatikyan                         2     145.500    -16.930   0.000    128.570   0.000      128.570

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             33436 United States     Florida          Boynton Beach     Marylou Hagerty                       1     149.750    -29.950   0.000    119.800   8.390      128.190

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                              1536 United States     Massachusetts North Grafton        Oreli Rodriguez                       1     149.750    -22.460   0.000    127.290   0.000      127.290

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                              7866 United States     New Jersey       Rockaway          Jean Oliveira                         1     149.750    -22.460   0.000    127.290   0.000      127.290

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             95816 United States     California       Sacramento        Kelly Lenz                            2     155.500    -29.000   0.000    126.500   0.000      126.500

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             44012 United States     Ohio             Avon Lake         Paul Gentile                          2     155.500    -31.100   0.000    124.400   0.000      124.400

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             18064 United States     Pennsylvania     Nazareth          Michael Calabrese                     2     155.500    -31.100   0.000    124.400   0.000      124.400

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             10011 United States     New York         New York          Joan Morris                           2     155.500    -31.100   0.000    124.400   0.000      124.400

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             60062 United States     Illinois         Northbrook        Kerry Heitkotter                      1     149.750    -26.040   0.000    123.710   0.000      123.710

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             98056 United States     Washington       Renton            Paul Pasquier                         1     149.750    -26.440   0.000    123.310   0.000      123.310

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             60201 United States     Illinois         Evanston          Walter Perrin                         1     129.750     -6.480   0.000    123.270   0.000      123.270

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             30215 United States     Georgia          Fayetteville      Lawrence Mahn                         1     129.750     -6.490   0.000    123.260   0.000      123.260

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             64114 United States     Missouri         Kansas City       Michael Childers                      2     135.500    -13.550   0.000    121.950   0.000      121.950

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             90066 United States     California       Los Angeles       Catherine Bull                        1     149.750    -29.050   0.000    120.700   0.000      120.700

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             48377 United States     Michigan         Novi              Allison Brown                         1     149.750    -29.940   0.000    119.810   0.000      119.810

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             92010 United States     California       Carlsbad          Adam Idica                            1     149.750    -29.950   0.000    119.800   0.000      119.800

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             12477 United States     New York         Saugerties        Karen Myer                            1     149.750    -29.950   0.000    119.800   0.000      119.800

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             11426 United States     New York         Bellerose         Ephraim Shaban                        1     149.750    -29.950   0.000    119.800   0.000      119.800

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             80112 United States     Colorado         Centennial        Colleen Schafer                       1     149.750    -29.950   0.000    119.800   0.000      119.800

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             87048 United States     New Mexico       Corrales          Robin Goble                           1     149.750    -29.950   0.000    119.800   0.000      119.800

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             55426 United States     Minnesota        St Louis Park     Mike Long                             1     149.750    -29.950   0.000    119.800   0.000      119.800

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                              8844 United States     New Jersey       Hillsborough      James Raab                            1     129.750    -12.970   0.000    116.780   0.000      116.780

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             20016 United States     District Of Columbia
                                                                                                                               Washington        Kirondeep Bhandari                    1     129.750    -12.970   0.000    116.780   0.000      116.780

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             91711 United States     California       Claremont         Inderpal Singh                        1     129.750    -12.970   0.000    116.780   0.000      116.780

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             48375 United States     Michigan         Novi              Lizabeth Binns                        2     145.500    -29.100   0.000    116.400   0.000      116.400

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             10019 United States     New York         New York          Alan Novich                           1     129.750    -21.060   0.000    108.690   0.000      108.690

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                             53081 United States     Wisconsin        Sheboygan         Martha Taran                          2     135.500    -27.100   0.000    108.400   0.000      108.400

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                00908-0551           United States   Puerto Rico      San Juan          Ivan Fracinett-Rivas                  1     129.750    -25.950   0.000    103.800   0.000      103.800

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                             92262 United States     California       Palm Springs      Jane Rakestraw                        1     129.750    -25.950   0.000    103.800   0.000      103.800




                                                                                                                               1
                                                            Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 137 of
                                                                                                  142

                                                                                                                                                                                                                          Exhibit 3

                                                                                                Exhibit A


3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                20016 United States    District Of Columbia
                                                                                                                 Washington          Steven Sampath           1   129.750   -25.950   0.000   103.800   0.000   103.800

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                64114 United States    Missouri         Kansas City         MICHAEL CHILDERS         1   129.750   -28.100   0.000   101.650   0.000   101.650

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                24541 United States    Virginia         Danville            Mary CARMAN              2   135.500   -33.860   0.000   101.640   0.000   101.640

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                37212 United States    Tennessee        Nashville           robin rice               1   129.750   -32.430   0.000    97.320   0.000    97.320

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                96814 United States    Hawaii           Honolulu            Patricia Kawakami        1   129.750   -32.430   0.000    97.320   0.000    97.320

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                20901 United States    Maryland         Silver Spring       Darlene Carter           1   129.750   -32.430   0.000    97.320   0.000    97.320

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                  926 United States    Puerto Rico      San Juan            Orlando Rodriguez        1   129.750   -32.430   0.000    97.320   0.000    97.320

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                90064 United States    California       Los Angeles         ANDRZEJ BARTKOWIAK       1   129.750   -32.430   0.000    97.320   0.000    97.320

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                75025 United States    Texas            Plano               Larry Robinson           1   129.750   -32.430   0.000    97.320   0.000    97.320

3M N95 9205+ Aura™ Made in USA 20 pcs Individually sealed                80204 United States    Colorado         Denver              Adam Barlow              1   129.750   -32.430   0.000    97.320   0.000    97.320

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                48324 United States    Michigan         West Bloomfield     Karen Macleod            1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                10019 United States    New York         New York            Jody Kraus               1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                48377 United States    Michigan         Novi                Allison Brown            1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                92262 United States    California       Palm Springs        Jane Rakestraw           1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                85331 United States    Arizona          Cave Creek          Frederic Petrovsky       1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                90504 United States    California       Torrance            Reena Rosales            1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                78575 United States    Texas            Olmito              EDGAR C TREVINO Sr       1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 6107 United States    Connecticut      West Hartford       Carol Ann Cogan          1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                60657 United States    Illinois         Chicago             Lawrence Rassin          1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                11238 United States    New York         Brooklyn            Gale Beckles             1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                35967 United States    Alabama          Fort Payne          Stacie Akins             1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                10709 United States    New York         Eastchester         Chandra Ivey             1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                11226 United States    New York         Brooklyn            Peter Panken             1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                89084 United States    Nevada           North Las Vegas     Virginia Manglona        1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                98107 United States    Washington       Seattle             Andrew Cheng             1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                77098 United States    Texas            Houston             Mark Kirchner            1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                48309 United States    Michigan         Rochester Hills     Connie Mayville          1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                84171 United States    Utah             Salt Lake City      David Yovanovich         1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                78723 United States    Texas            Austin              Olga Fischer             1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                80014 United States    Colorado         Aurora              Phillip Dudley           1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                27608 United States    North Carolina   Raleigh             Kathy Reintgen           1    77.750    0.000    0.000    77.750   0.000    77.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                94019 United States    California       Half Moon Bay       Jerry Steinberg          1    77.750    -3.880   0.000    73.870   0.000    73.870

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                33312 United States    Florida          Fort Lauderdale     Sonia Bejarano           1    67.750    0.000    0.000    67.750   4.750    72.500

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                33146 United States    Florida          Coral Gables        John Karabees            1    67.750    0.000    0.000    67.750   4.750    72.500

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                14850 United States    New York         Ithaca              Stu Bergman              1    77.750    -7.770   0.000    69.980   0.000    69.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 2460 United States    Massachusetts Newton                 Barbara Rosen-Campbell   1    77.750    -7.770   0.000    69.980   0.000    69.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                21133 United States    Maryland         Randallstown        Jeston Hamer Jr.         1    77.750    -7.770   0.000    69.980   0.000    69.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                93444 United States    California       Nipomo              Fred Lenway              1    77.750    -7.770   0.000    69.980   0.000    69.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                92692 United States    California       Mission Viejo       Ann Sardo                1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed   08809-1239          United States   New Jersey       Clinton             William Pubylski         1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                58554 United States    North Dakota     Mandan              Aimee Kurle              1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                99223 United States    Washington       Spokane             Joan Redman              1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                11552 United States    New York         West Hempstead      Robert Isaacson          1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                19530 United States    Pennsylvania     Kutztown            Mark Listemann           1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                94087 United States    California       Sunnyvale           David Sealer             1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                85711 United States    Arizona          Tucson              Susan Beekman            1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                98223 United States    Washington       Arlington           Judith DuBos             1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                76712 United States    Texas            Waco                Sharla Wessler           1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                15206 United States    Pennsylvania     Pittsburgh          Andrew Macfarlane        1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                14612 United States    New York         Rochester           Steven Kazley            1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                37902 United States    Tennessee        Knoxville           mary Kaplan              1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed   19810-3229          United States   Delaware         Wilmington          Joseph West              1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 2109 United States    Massachusetts Boston                 Denzil McKenzie          1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                77007 United States    Texas            Houston             Brian Wozniak            1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                10128 United States    New York         New York            James Tober              1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 6807 United States    Connecticut      Cos Cob             Marietta Douglas         1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                21666 United States    Maryland         Stevensville        Forrest Chisman          1    67.750    0.000    0.000    67.750   0.000    67.750

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                10020 United States    New York         New York            Kai Yao                  1    77.750   -11.660   0.000    66.090   0.000    66.090

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                98682 United States    Washington       Vancouver           Shelley Joy              1    77.750   -11.660   0.000    66.090   0.000    66.090

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                93292 United States    California       Visalia             jessica criswell         1    77.750   -11.660   0.000    66.090   0.000    66.090

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                43560 United States    Ohio             Sylvania            Ronald Burnard           1    77.750   -11.660   0.000    66.090   0.000    66.090

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                11740 United States    New York         Greenlawn           Evan Tabickman           1    77.750   -11.660   0.000    66.090   0.000    66.090

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                92620 United States    California       Irvine              Erik Tolonen             1    77.750   -12.370   0.000    65.380   0.000    65.380

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                60070 United States    Illinois         Prospect Heights    Carol Tessler            1    77.750   -12.370   0.000    65.380   0.000    65.380

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                20902 United States    Maryland         Silver Spring       Olu Akinseye             1    77.750   -13.120   0.000    64.630   0.000    64.630

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                75007 United States    Texas            Carrollton          Rebecca Beckley          1    67.750    -3.380   0.000    64.370   0.000    64.370

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                90022 United States    California       Los Angeles         angela macias            1    77.750   -13.580   0.000    64.170   0.000    64.170

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                37922 United States    Tennessee        Knoxville           F ROBERT HALL            1    77.750   -15.540   0.000    62.210   0.000    62.210

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                60015 United States    Illinois         Deerfield           Carol Schiller           1    77.750   -15.540   0.000    62.210   0.000    62.210

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 8816 United States    New Jersey       Ste 201             GARY AVENDANO            1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 8050 United States    New Jersey       Manahawkin          George Ceravolo          1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                98077 United States    Washington       Woodinville         Elaine Meyer             1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                89123 United States    Nevada           Las Vegas           Justina Lee              1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                36870 United States    Alabama          Phenix City         Ken Doleman              1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed   80304-1611          United States   Colorado         Boulder             Russ Hullet              1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                10016 United States    New York         New York            Nihal Thomas             1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                78412 United States    Texas            Corpus Christi      John Scott               1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                41011 United States    Kentucky         Covington,          Megan Richards           1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed   60004-2721          United States   Illinois         Arlington Heights   Mark Wolfe               1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                40391 United States    Kentucky         Winchester          Robyn Henrich            1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                96814 United States    Hawaii           Honolulu            Patricia Kawakami        1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                60502 United States    Illinois         Aurora              Robert McKeown           1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                90712 United States    California       Lakewood            Eric Apelian             1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                48009 United States    Michigan         Birmingham          Julie Kay                1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                94920 United States    California       Tiburon             Tina Zachariou           1    77.750   -15.550   0.000    62.200   0.000    62.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                94030 United States    California       Millbrae            Pete Greenley            1    67.750    -6.760   0.000    60.990   0.000    60.990

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                10040 United States    New York         New York            Evelyn Jankousky         1    67.750    -6.770   0.000    60.980   0.000    60.980




                                                                                                                 2
                                                            Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 138 of
                                                                                                  142

                                                                                                                                                                                                                     Exhibit 3

                                                                                                Exhibit A


3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                11209 United States    New York         Brooklyn          ERARD GJANCI             1   67.750    -6.770   0.000   60.980   0.000   60.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                45840 United States    Ohio             Findlay           Susan Spieker            1   67.750    -6.770   0.000   60.980   0.000   60.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                76710 United States    Texas            Waco              Sharla Wessler           1   67.750    -6.770   0.000   60.980   0.000   60.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                90049 United States    California       Los Angeles       Barbara Shabo            1   67.750    -6.770   0.000   60.980   0.000   60.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                12065 United States    New York         Clifton Park      Charles Bucca            1   67.750    -6.770   0.000   60.980   0.000   60.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                97229 United States    Oregon           Portland          Irwin Sacks              1   67.750    -6.770   0.000   60.980   0.000   60.980

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                33837 United States    Florida          Davenport         Stefan Hoﬀer             1   67.750   -13.550   0.000   54.200   3.810   58.010

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                33308 United States    Florida          Fort Lauderdale   Vanessa McConville       1   67.750   -13.550   0.000   54.200   3.790   57.990

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                20148 United States    Virginia         Ashburn           Gerald Rushin            1   67.750   -11.620   0.000   56.130   0.000   56.130

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                33805 United States    Florida          Lakeland          Eduardo Gonzalez         1   67.750   -16.930   0.000   50.820   3.560   54.380

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                94591 United States    California       Vallejo           Maria Yam                1   67.750   -13.540   0.000   54.210   0.000   54.210

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                75069 United States    Texas            Fairview          Amber Nolan              1   67.750   -13.550   0.000   54.200   0.000   54.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                11598 United States    New York         Woodmere          GAIL BLAUSTEIN           1   67.750   -13.550   0.000   54.200   0.000   54.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                36830 United States    Alabama          Auburn            Matthew Inger            1   67.750   -13.550   0.000   54.200   0.000   54.200

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 3802 United States    New Hampshire Portsmouth           Joel Plagenz             1   67.750   -13.930   0.000   53.820   0.000   53.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 8816 United States    New Jersey       East Brunswick    GARY AVENDANO            1   67.750   -14.610   0.000   53.140   0.000   53.140

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                60640 United States    Illinois         Chicago           John McKinley            1   67.750   -16.920   0.000   50.830   0.000   50.830

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                27455 United States    North Carolina   Greensboro        Annmarie Anemone         1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                60073 United States    Illinois         Round Lakw        Kathleen Swanson         1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                95472 United States    California       Sebastopol        Scott Daley              1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                90806 United States    California       Long Beach        Gabriela Parson          1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                26330 United States    West Virginia    Bridgeport        Tammy Yazevac            1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                20016 United States    District Of Columbia
                                                                                                                 Washington        reed schmidt             1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                98101 United States    Washington       Seattle           Brian Young              1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                27613 United States    North Carolina   Raleigh           Charles Jones            1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                32137 United States    Florida          Palm Coast        Thomas Skelly            1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 8619 United States    New Jersey       Mercerville       VINCENT POLIGNANO        1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                95476 United States    California       Sonoma            Noelani Sheckler-Smith   1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                80222 United States    Colorado         Denver            Teresa Walker            1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                20016 United States    District Of Columbia
                                                                                                                 Washington        Kirondeep Bhandari       1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                55110 United States    Minnesota        White Bear Lake   Jim Wright               1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                10583 United States    New York         Scarsdale         Elyse Kirschner          1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                94062 United States    California       Emerald Hills     Cliﬀord Porter           1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                  926 United States    Puerto Rico      San Juan          Orlando Rodriguez        1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                94563 United States    California       Orinda            galeta Lois Hoy          1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed   55108-1615          United States   Minnesota        Saint Paul        Martin Wolf              1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                90242 United States    California       Downey            Kay Moore                1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                92107 United States    California       San Diego         Austin Andrews           1   67.750   -16.930   0.000   50.820   0.000   50.820

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                72143 United States    Arkansas         Searcy            Jeﬀ Barker               1   67.750   -16.940   0.000   50.810   0.000   50.810

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                 7652 United States    New Jersey       Paramus           Denise Gaur              1   67.750   -16.940   0.000   50.810   0.000   50.810

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                48103 United States    Michigan         Ann Arbor         Andreina Castro          1   67.750   -16.940   0.000   50.810   0.000   50.810

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                59715 United States    Montana          Bozeman           Shauna Bethel            1   67.750   -16.940   0.000   50.810   0.000   50.810

3M N95 9205+ Aura™ Made in USA 10 pcs Individually sealed                18505 United States    Pennsylvania     Scranton          Marcia Ufberg            1   67.750   -16.940   0.000   50.810   0.000   50.810

3M N95 9205+ Aura™ Made in USA SAMPLE                                    43701 United States    Ohio             Zanesville        Lori Hoopes              3   29.910    0.000    0.000   29.910   0.000   29.910

3M N95 9205+ Aura™ Made in USA SAMPLE                                    67206 United States    Kansas           Wichita           Yolanda Camarena         2   19.940    0.000    0.000   19.940   0.000   19.940

3M N95 9205+ Aura™ Made in USA SAMPLE                                    94043 United States    California       Mountain View     Jeﬀ DeLisio              2   19.940    0.000    0.000   19.940   0.000   19.940

3M N95 9205+ Aura™ Made in USA SAMPLE                                    26405 United States    West Virginia    Moatsville        Christina Haller         2   19.940    -2.000   0.000   17.940   0.000   17.940

3M N95 9205+ Aura™ Made in USA SAMPLE                                    34748 United States    Florida          Leesburg          Jean Murphy              1    9.970    0.000    0.000    9.970   0.680   10.650

3M N95 9205+ Aura™ Made in USA SAMPLE                                    33629 United States    Florida          Tampa             Lee Damsker              1    9.970    -0.320   0.000    9.650   0.800   10.450

3M N95 9205+ Aura™ Made in USA SAMPLE                                    26330 United States    West Virginia    Bridgeport        Tammy Yazevac            1    9.970    0.000    0.000    9.970   0.000    9.970

3M N95 9205+ Aura™ Made in USA SAMPLE                                    55110 United States    Minnesota        White Bear Lake   Jim Wright               1    9.970    0.000    0.000    9.970   0.000    9.970

3M N95 9205+ Aura™ Made in USA SAMPLE                                    80222 United States    Colorado         Denver            Teresa Walker            1    9.970    0.000    0.000    9.970   0.000    9.970

3M N95 9205+ Aura™ Made in USA SAMPLE                                    90064 United States    California       Los Angeles       ANDRZEJ BARTKOWIAK       1    9.970    0.000    0.000    9.970   0.000    9.970

3M N95 9205+ Aura™ Made in USA SAMPLE                                    19096 United States    Pennsylvania     Wynnewood         Herbert Markman          1    9.970    -0.330   0.000    9.640   0.000    9.640

3M N95 9205+ Aura™ Made in USA SAMPLE                                    33012 United States    Florida          Hialeah           Lidia Rodriguez          1    9.970    -0.990   0.000    8.980   0.630    9.610

3M N95 9205+ Aura™ Made in USA SAMPLE                                    80403 United States    Colorado         Golden            Leon Rollin              1    9.970    -0.990   0.000    8.980   0.000    8.980

3M N95 9205+ Aura™ Made in USA SAMPLE                                    60513 United States    Illinois         Brookfield        Mallory Kowalski         1    9.970    -2.490   0.000    7.480   0.000    7.480

3M N95 9205+ Aura™ Made in USA SAMPLE                                     6106 United States    Connecticut      Hartford          Anibal Roman             1    9.970    -2.490   0.000    7.480   0.000    7.480

3M N95 9205+ Aura™ Made in USA SAMPLE                                    66205 United States    Kansas           Fairway           Adam Brown               1    9.970    -2.490   0.000    7.480   0.000    7.480

3M N95 9205+ Aura™ Made in USA SAMPLE                                    10022 United States    New York         New York          David Seidman            1    9.970    -2.500   0.000    7.470   0.000    7.470

3M N95 9205+ Aura™ Made in USA SAMPLE                                    33155 United States    Florida          Miami             Guillermo Lopez          5   49.850   -49.850   0.000    0.000   0.000    0.000




                                                                                                                 3
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 139 of
                                      142                               Exhibit 3
                                    Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 140 of
                                      142                               Exhibit 3
                                    Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 141 of
                                      142                               Exhibit 3
                                    Exhibit A
Case 1:20-cv-24489-RNS Document 27-3 Entered on FLSD Docket 12/13/2020 Page 142 of
                                      142                               Exhibit 3
                                    Exhibit A
